UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (25.4%) (a) Shares Value Advertising and marketing services (0.1%) Omnicom Group, Inc. 243 $12,308 Aerospace and defense (0.6%) General Dynamics Corp. 339 24,876 Lockheed Martin Corp. 272 24,442 Northrop Grumman Corp. 311 18,996 Raytheon Co. 407 21,481 Airlines (0.1%) Copa Holdings SA Class A (Panama) 90 7,128 Southwest Airlines Co. 1,332 10,976 Banking (0.6%) Bank of Hawaii Corp. 163 7,881 Commerce Bancshares, Inc. 227 9,198 JPMorgan Chase & Co. 283 13,012 M&T Bank Corp. 215 18,679 Northern Trust Corp. 342 16,228 People's United Financial, Inc. 919 12,168 Wells Fargo & Co. 333 11,369 Beverage (0.2%) Coca-Cola Co. (The) 101 7,475 Dr. Pepper Snapple Group, Inc. 444 17,853 Biotechnology (0.5%) Amgen, Inc. 403 27,400 Biogen Idec, Inc. (NON) 148 18,644 Gilead Sciences, Inc. (NON) 445 21,738 Broadcasting (0.1%) Discovery Communications, Inc. Class A (NON) 238 12,043 Scripps Networks Interactive Class A 122 5,940 Cable television (0.1%) IAC/InterActiveCorp. 204 10,014 Chemicals (0.4%) FMC Corp. 94 9,951 International Flavors & Fragrances, Inc. 128 7,501 PPG Industries, Inc. 156 14,945 Sherwin-Williams Co. (The) 105 11,410 Sigma-Aldrich Corp. 146 10,667 Valspar Corp. 154 7,437 Commercial and consumer services (0.8%) Dun & Bradstreet Corp. (The) 103 8,727 Ecolab, Inc. 268 16,541 Equifax, Inc. 234 10,357 Expedia, Inc. 145 4,849 Global Payments, Inc. 190 9,019 Moody's Corp. 343 14,440 Priceline.com, Inc. (NON) 33 23,678 Towers Watson & Co. Class A 129 8,523 Verisk Analytics, Inc. Class A (NON) 230 10,803 Communications equipment (0.5%) Cisco Systems, Inc. 3,048 64,465 Computers (3.1%) Apple, Inc. (NON) 728 436,414 Conglomerates (0.5%) AMETEK, Inc. 258 12,516 Danaher Corp. 513 28,728 General Electric Co. 1,158 23,241 Consumer (0.3%) Kimberly-Clark Corp. 449 33,177 Scotts Miracle-Gro Co. (The) Class A 94 5,091 Tupperware Brands Corp. 84 5,334 Consumer finance (0.5%) American Express Co. 825 47,735 Discover Financial Services 680 22,671 Consumer goods (0.2%) Church & Dwight Co., Inc. 327 16,085 Procter & Gamble Co. (The) 269 18,079 Consumer services (—%) CafePress, Inc. (NON) 30 570 Containers (0.1%) Ball Corp. 225 9,648 Distribution (0.1%) W.W. Grainger, Inc. 77 16,540 Electric utilities (0.6%) CMS Energy Corp. 446 9,812 DTE Energy Co. 234 12,877 Entergy Corp. 224 15,053 ITC Holdings Corp. 101 7,771 PG&E Corp. 437 18,970 Pinnacle West Capital Corp. 196 9,388 Westar Energy, Inc. 253 7,066 Electronics (0.5%) Altera Corp. 514 20,467 Intel Corp. 299 8,405 L-3 Communications Holdings, Inc. 168 11,889 Microchip Technology, Inc. 431 16,033 Xilinx, Inc. 485 17,669 Energy (oil field) (0.1%) FMC Technologies, Inc. (NON) 344 17,344 Financial (0.1%) Nasdaq OMX Group, Inc. (The) (NON) 316 8,184 Food (0.1%) ConAgra Foods, Inc. 726 19,065 Forest products and packaging (—%) Bemis Co., Inc. 194 6,264 Health-care services (0.9%) Aetna, Inc. 355 17,807 AmerisourceBergen Corp. 308 12,221 Cardinal Health, Inc. 354 15,261 Humana, Inc. 167 15,444 McKesson Corp. 225 19,748 UnitedHealth Group, Inc. 663 39,077 Ventas, Inc. (R) 185 10,564 Insurance (1.3%) ACE, Ltd. 440 32,208 Allied World Assurance Co. Holdings AG 206 14,146 Arch Capital Group, Ltd. (NON) 521 19,402 Berkshire Hathaway, Inc. Class B (NON) 399 32,379 Chubb Corp. (The) 274 18,936 Everest Re Group, Ltd. 196 18,134 RenaissanceRe Holdings, Ltd. 230 17,418 Validus Holdings, Ltd. 442 13,680 W.R. Berkley Corp. 483 17,446 Machinery (0.1%) Roper Industries, Inc. 146 14,477 Media (0.1%) Viacom, Inc. Class B 377 17,892 Medical technology (0.1%) C.R. Bard, Inc. 110 10,859 ResMed, Inc. (NON) 254 7,851 Metals (0.2%) Allied Nevada Gold Corp. (NON) 165 5,367 Newmont Mining Corp. 361 18,508 Royal Gold, Inc. 93 6,065 Natural gas utilities (0.3%) Kinder Morgan, Inc./Kansas 395 15,267 Spectra Energy Corp. 718 22,653 Oil and gas (2.3%) Chevron Corp. 788 84,505 ConocoPhillips 756 57,464 Exxon Mobil Corp. 1,528 132,523 HollyFrontier Corp. 391 12,571 Marathon Oil Corp. 715 22,666 Murphy Oil Corp. 280 15,756 Pharmaceuticals (1.0%) Abbott Laboratories 693 42,473 Bristol-Myers Squibb Co. 859 28,991 Eli Lilly & Co. 561 22,591 Forest Laboratories, Inc. (NON) 249 8,638 Johnson & Johnson 255 16,820 Merck & Co., Inc. 82 3,149 Perrigo Co. 80 8,265 Pfizer, Inc. 653 14,797 Publishing (0.1%) McGraw-Hill Cos., Inc. (The) 258 12,505 Real estate (0.6%) AvalonBay Communities, Inc. (R) 73 10,319 Digital Realty Trust, Inc. (R) 95 7,027 Equity Residential Trust (R) 205 12,837 Essex Property Trust, Inc. (R) 36 5,454 Federal Realty Investment Trust (R) 63 6,098 Public Storage (R) 94 12,988 Rayonier, Inc. (R) 130 5,732 Realty Income Corp. (R) 148 5,732 Simon Property Group, Inc. (R) 157 22,872 Regional Bells (0.1%) AT&T, Inc. 556 17,364 Restaurants (0.7%) Brinker International, Inc. 143 3,940 McDonald's Corp. 469 46,008 Panera Bread Co. Class A (NON) 38 6,115 Starbucks Corp. 456 25,486 Yum! Brands, Inc. 301 21,425 Retail (1.8%) Advance Auto Parts, Inc. 87 7,706 Amazon.com, Inc. (NON) 186 37,666 AutoZone, Inc. (NON) 25 9,295 Bed Bath & Beyond, Inc. (NON) 206 13,549 Big Lots, Inc. (NON) 103 4,431 Dollar General Corp. (NON) 136 6,283 Dollar Tree, Inc. (NON) 113 10,677 GameStop Corp. Class A 205 4,477 Herbalife, Ltd. 250 17,205 Home Depot, Inc. (The) 789 39,694 Kohl's Corp. 221 11,057 Kroger Co. (The) 931 22,558 MSC Industrial Direct Co., Inc. 100 8,328 O'Reilly Automotive, Inc. (NON) 118 10,779 PETSmart, Inc. 131 7,496 Ross Stores, Inc. 206 11,969 Target Corp. 417 24,299 Semiconductor (0.5%) Analog Devices, Inc. 496 20,038 KLA-Tencor Corp. 342 18,612 Lam Research Corp. (NON) 339 15,126 Maxim Integrated Products, Inc. 589 16,840 Shipping (0.4%) J. B. Hunt Transport Services, Inc. 184 10,004 United Parcel Service, Inc. Class B 543 43,831 Software (0.9%) BMC Software, Inc. (NON) 312 12,530 Intuit, Inc. 327 19,663 Microsoft Corp. 2,791 90,010 Technology (0.1%) Avago Technologies, Ltd. (Singapore) 422 16,445 Technology services (1.4%) Accenture PLC Class A 495 31,928 Google, Inc. Class A (NON) 114 73,101 IBM Corp. 450 93,893 Telecommunications (0.2%) American Tower REIT, Inc. Class A (R) 246 15,503 Windstream Corp. 529 6,195 Telephone (0.3%) Verizon Communications, Inc. 1,157 44,232 Textiles (0.1%) Cintas Corp. 233 9,115 Tobacco (1.2%) Altria Group, Inc. 1,624 50,133 Lorillard, Inc. 193 24,990 Philip Morris International, Inc. 816 72,306 Reynolds American, Inc. 534 22,129 Waste Management (0.3%) Covanta Holding Corp. 347 5,632 Republic Services, Inc. 471 14,394 Stericycle, Inc. (NON) 139 11,626 Waste Connections, Inc. 250 8,133 Total common stocks (cost $3,188,471) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (22.1%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (22.1%) Federal National Mortgage Association Pass-Through Certificates 4s, TBA, April 1, 2042 $1,000,000 $1,048,359 3 1/2s, TBA, April 1, 2042 2,000,000 2,053,750 Total U.S. government and agency mortgage obligations (cost $3,117,339) MORTGAGE-BACKED SECURITIES (5.2%) (a) Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 08-1, Class ASB, 6.173s, 2051 $78,000 $84,542 Ser. 06-5, Class A2, 5.317s, 2047 77,293 78,374 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 20,000 19,745 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class E, 5.664s, 2036 (F) 66,000 69,171 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 13,000 13,322 Federal Home Loan Mortgage Corp. IFB Ser. 3859, Class SG, IO, 6.458s, 2039 121,241 19,441 IFB Ser. 3856, Class PS, IO, 6.358s, 2040 238,325 38,979 IFB Ser. 3803, Class SP, IO, 6.358s, 2038 101,952 14,608 IFB Ser. 3864, Class AS, IO, 6.338s, 2041 210,454 41,899 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 200,785 30,244 Ser. 3748, Class NI, IO, 4s, 2034 117,600 11,518 Federal National Mortgage Association IFB Ser. 12-30, Class BS, IO, 6.2s, 2042 100,000 20,734 GE Capital Commercial Mortgage Corp. Ser. 05-C2, Class B, 5.113s, 2043 (F) 25,000 25,226 Government National Mortgage Association IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 110,015 18,643 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 50,000 50,199 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 05-LDP1, Class C, 5.078s, 2046 (F) 10,000 9,971 LB-UBS Commercial Mortgage Trust Ser. 05-C1, Class D, 4.856s, 2040 (F) 10,000 9,665 Ser. 03-C3, Class G, 4.392s, 2037 65,000 64,025 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.201s, 2049 (F) 1,212,305 15,523 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 81,000 83,746 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class B, 5.287s, 2042 10,000 8,850 Total mortgage-backed securities (cost $718,310) PURCHASED OPTIONS OUTSTANDING (3.3%) (a) Expiration date/ Contract strike price amount Value SPDR S&P rust (Put) Mar-13/116.00 $1,555 $6,075 SPDR S&P rust (Put) Feb-13/115.00 1,602 5,553 SPDR S&P rust (Put) Jan-13/110.00 2,602 6,310 SPDR S&P rust (Put) Dec-12/102.00 2,457 3,761 SPDR S&P rust (Put) Nov-12/99.00 1,615 1,714 SPDR S&P rust (Put) Oct-12/100.00 1,800 1,508 SPDR S&P rust (Put) Sep-12/125.00 1,555 4,261 SPDR S&P rust (Put) Aug-12/121.00 1,602 2,528 SPDR S&P rust (Put) Jul-12/117.00 2,602 2,236 SPDR S&P rust (Put) Jun-12/107.00 2,457 505 SPDR S&P rust (Put) May-12/103.00 1,615 75 SPDR S&P rust (Put) Apr-12/105.00 1,700 17 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 92,000 — Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 1 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 1 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 1 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 1 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 29,000 1 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 185,000 2 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 38,000 2 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 185,000 15 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 185,000 15 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 37,000 — Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 16,000 255 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 16,000 26 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 38,000 394 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 201,000 921 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 36,000 229 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 76,000 688 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 16,000 468 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 16,000 203 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 67,100 2,632 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 67,100 713 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 151,389 13,624 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 151,389 342 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 281,000 20,373 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 281,000 17,765 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 98,000 10,410 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 98,000 4,444 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 29,000 159 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 29,000 173 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 36,000 447 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 57,000 975 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 16,000 609 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 16,000 310 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 57,000 1,198 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 29,000 2,591 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 29,000 1,086 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 29,000 182 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 23 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 23 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 23 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 23 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 29,000 23 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 38,000 203 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 187,000 1,296 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 187,000 1,296 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 187,000 1,339 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 76,000 531 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 38,000 374 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 16,000 423 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 16,000 168 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 126,157 11,252 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 126,157 279 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 125,679 12,682 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 125,679 170 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 50,463 5,157 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 50,463 74 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 126,157 12,999 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 126,157 189 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 126,157 13,238 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 126,157 165 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 78,964 8,310 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 78,964 96 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 615,000 79,476 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 615,000 22,630 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 615,000 82,264 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 615,000 21,639 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 12 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 12 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 12 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 29,000 12 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA matruing June 2022. Jun-12/1.683 29,000 12 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 38,000 127 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 76,000 352 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 16,000 376 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 16,000 130 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 29,000 1,799 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 29,000 359 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 38,000 50 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 76,000 173 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 16,000 320 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 16,000 81 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 130,000 11,107 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 130,000 2,239 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 130,000 11,328 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 130,000 2,192 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 209,000 18,293 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 209,000 3,491 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 29,000 133 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 29,000 145 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 36,000 400 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 57,000 895 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 16,000 576 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 16,000 287 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 57,000 1,113 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 36,000 343 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 76,000 981 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 57,000 809 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 16,000 541 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 16,000 260 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 57,000 1,014 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 36,000 289 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 76,000 838 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 16,000 508 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 16,000 236 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 29,000 2,252 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 29,000 772 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 89,361 6,144 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 89,361 5,546 Total purchased options outstanding (cost $619,433) COMMODITY LINKED NOTES (1.7%) (a) Principal amount Value Deutsche Bank AG/London 144A notes Ser. 00DL, zero %, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index) (United Kingdom) 86,000 80,436 UBS AG/Jersey Branch notes144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) $158,000 $153,228 Total commodity Linked Notes (cost $244,000) U.S. TREASURY OBLIGATIONS (0.8%) (a) Principal amount Value U.S. Treasury Notes 3.125%, April 30, 2013 (i) 107,000 $111,728 Total U.S. Treasury Obligations (cost $111,728) INVESTMENT COMPANIES (0.3%) (a) Shares Value SPDR S&P rust 333 $46,860 Total investment Companies (cost $46,968) SHORT-TERM INVESTMENTS (66.1%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% (e) 5,138,796 $5,138,796 SSgA Prime Money Market Fund 0.12% (P) 140,000 $140,000 U.S. Treasury Bills with an effective yield of 0.199%, March 7, 2013 $1,000,000 998,402 U.S. Treasury Bills with effective yields ranging from 0.121% to 0.140%, February 7, 2013 (SEG) (SEGSF) 500,000 499,278 U.S. Treasury Bills with an effective yield of 0.156%, January 10, 2013 500,000 499,372 U.S. Treasury Bills with an effective yield of 0.105%, December 13, 2012 (SEG) 500,000 499,514 U.S. Treasury Bills with an effective yield of 0.093%, November 15, 2012 250,000 249,795 U.S. Treasury Bills with effective yields ranging from 0.074% to 0.141%, October 18, 2012 1,000,000 999,282 Federal National Mortgage Association Discount Note with effective yields ranging from 0.064% to 0.065%, May 21, 2012 250,000 249,977 Total short-term investments (cost $9,274,536) TOTAL INVESTMENTS Total investments (cost $17,320,785) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $4,793,157) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/18/12 $155,321 $161,504 $(6,183) British Pound Buy 4/18/12 36,465 36,358 107 Canadian Dollar Buy 4/18/12 4,610 4,665 (55) Canadian Dollar Sell 4/18/12 4,610 4,637 27 Euro Buy 4/18/12 2,401 2,388 13 Euro Sell 4/18/12 2,401 2,400 (1) Japanese Yen Sell 4/18/12 216,173 220,502 4,329 Norwegian Krone Buy 4/18/12 51,632 52,334 (702) South African Rand Buy 4/18/12 6,790 6,819 (29) South African Rand Sell 4/18/12 6,790 6,904 114 Swedish Krona Buy 4/18/12 8,595 8,345 250 Swedish Krona Sell 4/18/12 8,595 8,509 (86) Swiss Franc Buy 4/18/12 554 548 6 Swiss Franc Sell 4/18/12 554 545 (9) Barclay's Bank, PLC Australian Dollar Sell 4/18/12 40,950 42,302 1,352 Brazilian Real Buy 4/18/12 9,991 10,489 (498) Brazilian Real Sell 4/18/12 9,991 9,990 (1) British Pound Buy 4/18/12 49,900 49,738 162 Canadian Dollar Buy 4/18/12 16,838 17,008 (170) Chilean Peso Buy 4/18/12 5,149 5,263 (114) Czech Koruna Sell 4/18/12 15,140 15,139 (1) Euro Buy 4/18/12 77,226 77,184 42 Hungarian Forint Buy 4/18/12 4,958 4,999 (41) Hungarian Forint Sell 4/18/12 4,958 4,940 (18) Japanese Yen Buy 4/18/12 33,046 33,705 (659) Mexican Peso Sell 4/18/12 3,606 3,625 19 New Zealand Dollar Sell 4/18/12 4,499 4,480 (19) Norwegian Krone Buy 4/18/12 5,669 5,592 77 Norwegian Krone Sell 4/18/12 5,669 5,749 80 Polish Zloty Buy 4/18/12 4,946 4,948 (2) Singapore Dollar Sell 4/18/12 10,978 11,027 49 South African Rand Sell 4/18/12 10,237 10,010 (227) South Korean Won Buy 4/18/12 7,589 7,674 (85) Swedish Krona Buy 4/18/12 34,804 34,677 127 Swiss Franc Buy 4/18/12 14,182 13,895 287 Swiss Franc Sell 4/18/12 14,182 14,016 (166) Taiwan Dollar Sell 4/18/12 4,781 4,796 15 Turkish Lira Buy 4/18/12 7,994 8,084 (90) Citibank, N.A. Australian Dollar Buy 4/18/12 13,960 14,169 (209) Australian Dollar Sell 4/18/12 13,960 14,515 555 Brazilian Real Buy 4/18/12 6,497 7,087 (590) British Pound Buy 4/18/12 38,064 38,026 38 Canadian Dollar Buy 4/18/12 24,154 24,445 (291) Czech Koruna Sell 4/18/12 7,495 7,459 (36) Euro Sell 4/18/12 62,021 62,109 88 Japanese Yen Buy 4/18/12 17,731 18,084 (353) Mexican Peso Sell 4/18/12 3,356 3,338 (18) New Zealand Dollar Buy 4/18/12 164 161 3 New Zealand Dollar Sell 4/18/12 164 166 2 Norwegian Krone Buy 4/18/12 456 448 8 Norwegian Krone Sell 4/18/12 456 463 7 Polish Zloty Buy 4/18/12 2,537 2,605 (68) Singapore Dollar Sell 4/18/12 8,592 8,610 18 South African Rand Buy 4/18/12 32,415 33,146 (731) South Korean Won Buy 4/18/12 4,848 4,910 (62) Swedish Krona Buy 4/18/12 1,994 1,974 20 Swedish Krona Sell 4/18/12 1,994 1,936 (58) Taiwan Dollar Sell 4/18/12 4,727 4,741 14 Turkish Lira Buy 4/18/12 2,851 2,970 (119) Credit Suisse AG Australian Dollar Buy 4/18/12 137,534 143,194 (5,660) Brazilian Real Buy 4/18/12 6,933 7,529 (596) British Pound Sell 4/18/12 269,970 269,083 (887) Canadian Dollar Buy 4/18/12 16,637 16,748 (111) Canadian Dollar Sell 4/18/12 16,638 16,757 119 Chilean Peso Buy 4/18/12 4,769 4,814 (45) Czech Koruna Sell 4/18/12 10,099 10,017 (82) Euro Sell 4/18/12 45,349 45,328 (21) Hungarian Forint Buy 4/18/12 5,092 5,132 (40) Hungarian Forint Sell 4/18/12 5,092 4,932 (160) Japanese Yen Buy 4/18/12 46,304 47,226 (922) Mexican Peso Sell 4/18/12 4,581 4,688 107 New Zealand Dollar Sell 4/18/12 4,662 4,725 63 Norwegian Krone Buy 4/18/12 33,503 34,231 (728) Polish Zloty Buy 4/18/12 4,946 4,928 18 Singapore Dollar Sell 4/18/12 6,046 6,070 24 South African Rand Buy 4/18/12 5,697 5,672 25 South African Rand Sell 4/18/12 5,697 5,691 (6) South Korean Won Buy 4/18/12 4,721 4,848 (127) Swedish Krona Buy 4/18/12 34,819 34,641 178 Swiss Franc Sell 4/18/12 16,066 16,008 (58) Taiwan Dollar Sell 4/18/12 2,646 2,628 (18) Turkish Lira Buy 4/18/12 2,907 3,008 (101) Deutsche Bank AG Australian Dollar Buy 4/18/12 7,135 7,409 (274) Australian Dollar Sell 4/18/12 7,135 7,211 76 Brazilian Real Buy 4/18/12 6,551 6,800 (249) Brazilian Real Sell 4/18/12 6,551 6,537 (14) British Pound Sell 4/18/12 270,929 270,064 (865) Canadian Dollar Sell 4/18/12 71,159 71,982 823 Czech Koruna Sell 4/18/12 9,948 9,893 (55) Euro Sell 4/18/12 54,685 54,716 31 Mexican Peso Sell 4/18/12 2,443 2,441 (2) New Zealand Dollar Buy 4/18/12 82 83 (1) New Zealand Dollar Sell 4/18/12 82 81 (1) Norwegian Krone Sell 4/18/12 28,536 28,932 396 Polish Zloty Buy 4/18/12 4,657 4,602 55 Singapore Dollar Sell 4/18/12 6,046 6,073 27 South African Rand Buy 4/18/12 2,771 2,910 (139) South Korean Won Buy 4/18/12 4,866 4,925 (59) Swedish Krona Buy 4/18/12 453 319 134 Turkish Lira Buy 4/18/12 7,826 7,892 (66) Goldman Sachs International Australian Dollar Sell 4/18/12 28,851 29,562 711 British Pound Buy 4/18/12 19,032 18,972 60 Canadian Dollar Buy 4/18/12 28,664 28,775 (111) Canadian Dollar Sell 4/18/12 28,664 28,996 332 Chilean Peso Buy 4/18/12 4,869 4,901 (32) Czech Koruna Sell 4/18/12 10,104 10,006 (98) Euro Sell 4/18/12 36,812 36,798 (14) Japanese Yen Sell 4/18/12 68,093 69,451 1,358 Norwegian Krone Buy 4/18/12 12,162 12,051 111 Norwegian Krone Sell 4/18/12 12,162 12,328 166 Singapore Dollar Sell 4/18/12 4,853 4,876 23 South African Rand Buy 4/18/12 10,198 10,366 (168) South African Rand Sell 4/18/12 10,198 10,365 167 South Korean Won Buy 4/18/12 4,834 4,896 (62) Swedish Krona Buy 4/18/12 9,864 9,576 288 Swedish Krona Sell 4/18/12 9,864 9,763 (101) Taiwan Dollar Sell 4/18/12 4,747 4,770 23 Turkish Lira Buy 4/18/12 7,826 7,908 (82) HSBC Bank USA, National Association Australian Dollar Sell 4/18/12 38,572 40,034 1,462 British Pound Buy 4/18/12 36,465 36,356 109 Canadian Dollar Buy 4/18/12 4,009 4,056 (47) Canadian Dollar Sell 4/18/12 4,009 4,032 23 Czech Koruna Sell 4/18/12 10,099 10,001 (98) Euro Buy 4/18/12 114,839 114,695 144 Japanese Yen Buy 4/18/12 6,297 6,960 (663) New Zealand Dollar Buy 4/18/12 82 83 (1) New Zealand Dollar Sell 4/18/12 82 81 (1) Norwegian Krone Buy 4/18/12 16,725 16,964 (239) Norwegian Krone Sell 4/18/12 16,725 16,572 (153) Singapore Dollar Sell 4/18/12 6,046 6,072 26 South Korean Won Buy 4/18/12 4,720 4,762 (42) Swedish Krona Buy 4/18/12 3,112 3,080 32 Swedish Krona Sell 4/18/12 3,112 3,021 (91) Turkish Lira Buy 4/18/12 3,075 3,120 (45) JPMorgan Chase Bank NA Australian Dollar Sell 4/18/12 40,743 41,775 1,032 Brazilian Real Buy 4/18/12 2,402 2,875 (473) British Pound Buy 4/18/12 49,740 49,683 57 Canadian Dollar Sell 4/18/12 53,820 54,471 651 Czech Koruna Sell 4/18/12 12,547 12,459 (88) Euro Sell 4/18/12 83,762 83,790 28 Japanese Yen Buy 4/18/12 43,868 44,390 (522) Mexican Peso Sell 4/18/12 4,800 4,864 64 New Zealand Dollar Buy 4/18/12 82 83 (1) New Zealand Dollar Sell 4/18/12 82 81 (1) Norwegian Krone Buy 4/18/12 16,374 16,629 (255) Norwegian Krone Sell 4/18/12 16,374 16,396 22 Polish Zloty Buy 4/18/12 5,203 5,274 (71) Singapore Dollar Sell 4/18/12 18,615 18,687 72 South African Rand Buy 4/18/12 5,255 5,288 (33) South African Rand Sell 4/18/12 5,255 5,335 80 South Korean Won Buy 4/18/12 4,745 4,802 (57) Swedish Krona Buy 4/18/12 5,166 5,189 (23) Swiss Franc Sell 4/18/12 16,066 16,005 (61) Taiwan Dollar Sell 4/18/12 4,832 4,849 17 Turkish Lira Buy 4/18/12 5,702 5,776 (74) Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/18/12 27,507 28,565 1,058 Brazilian Real Buy 4/18/12 8,899 9,618 (719) British Pound Buy 4/18/12 1,120 1,218 (98) Canadian Dollar Buy 4/18/12 28,564 29,076 (512) Czech Koruna Sell 4/18/12 12,654 12,603 (51) Euro Sell 4/18/12 34,945 34,961 16 Hungarian Forint Buy 4/18/12 4,958 4,987 (29) Hungarian Forint Sell 4/18/12 4,958 4,928 (30) Japanese Yen Buy 4/18/12 17,157 17,447 (290) Mexican Peso Sell 4/18/12 8,648 8,877 229 Norwegian Krone Sell 4/18/12 17,287 17,200 (87) Polish Zloty Buy 4/18/12 5,010 5,062 (52) Singapore Dollar Sell 4/18/12 9,705 9,748 43 South African Rand Buy 4/18/12 16,598 17,335 (737) South Korean Won Buy 4/18/12 4,992 5,000 (8) Swedish Krona Buy 4/18/12 29,140 28,819 321 Taiwan Dollar Buy 4/18/12 1,027 1,015 12 Turkish Lira Buy 4/18/12 5,031 4,992 39 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 171,039 178,460 (7,421) Brazilian Real Buy 4/18/12 4,095 4,818 (723) British Pound Buy 4/18/12 88,124 87,896 228 Canadian Dollar Buy 4/18/12 49,410 49,897 (487) Chilean Peso Buy 4/18/12 4,831 4,866 (35) Czech Koruna Sell 4/18/12 15,140 15,052 (88) Euro Buy 4/18/12 5,202 5,273 (71) Hungarian Forint Buy 4/18/12 4,476 4,543 (67) Japanese Yen Buy 4/18/12 27,742 28,136 (394) Mexican Peso Sell 4/18/12 3,333 3,378 45 Norwegian Krone Sell 4/18/12 24,324 24,472 148 Polish Zloty Buy 4/18/12 2,473 2,505 (32) Singapore Dollar Sell 4/18/12 6,046 6,072 26 South African Rand Buy 4/18/12 11,928 12,046 (118) South African Rand Sell 4/18/12 11,928 12,075 147 South Korean Won Buy 4/18/12 4,593 4,738 (145) Swedish Krona Buy 4/18/12 15,740 15,709 31 Swiss Franc Sell 4/18/12 16,066 16,006 (60) Taiwan Dollar Buy 4/18/12 15,099 15,108 (9) Taiwan Dollar Sell 4/18/12 15,099 15,123 24 Turkish Lira Buy 4/18/12 4,640 4,879 (239) UBS AG Australian Dollar Sell 4/18/12 38,985 40,531 1,546 Brazilian Real Buy 4/18/12 14,685 15,461 (776) Brazilian Real Sell 4/18/12 14,686 14,932 246 British Pound Buy 4/18/12 63,174 63,387 (213) Canadian Dollar Buy 4/18/12 17,138 17,319 (181) Czech Koruna Sell 4/18/12 15,285 15,297 12 Euro Sell 4/18/12 72,158 72,115 (43) Hungarian Forint Buy 4/18/12 5,068 5,050 18 Japanese Yen Sell 4/18/12 91,373 93,756 2,383 Mexican Peso Sell 4/18/12 4,511 4,788 277 Norwegian Krone Buy 4/18/12 37,030 37,970 (940) Polish Zloty Buy 4/18/12 5,203 5,216 (13) Singapore Dollar Sell 4/18/12 6,046 6,075 29 South African Rand Buy 4/18/12 8,546 8,597 (51) South African Rand Sell 4/18/12 8,546 8,686 140 South Korean Won Buy 4/18/12 4,620 4,745 (125) Swedish Krona Buy 4/18/12 17,432 17,336 96 Swiss Franc Sell 4/18/12 16,398 16,303 (95) Taiwan Dollar Buy 4/18/12 359 351 8 Turkish Lira Buy 4/18/12 2,739 2,942 (203) Westpac Banking Corp. Australian Dollar Sell 4/18/12 65,458 67,282 1,824 British Pound Buy 4/18/12 20,791 20,724 67 Canadian Dollar Buy 4/18/12 12,027 12,290 (263) Euro Sell 4/18/12 11,871 11,795 (76) Japanese Yen Buy 4/18/12 50,035 50,774 (739) Mexican Peso Sell 4/18/12 9,975 10,083 108 New Zealand Dollar Buy 4/18/12 327 331 (4) New Zealand Dollar Sell 4/18/12 327 323 (4) Norwegian Krone Sell 4/18/12 24,956 25,298 342 Swedish Krona Buy 4/18/12 50,575 50,029 546 Total FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 12 $385,546 Jun-12 $4,651 NASDAQ 100 Index E-Mini (Short) 5 275,075 Jun-12 (11,128) S&P 500 Index E-Mini (Long) 10 701,625 Jun-12 28,130 S&P Mid Cap 400 Index E-Mini (Long) 6 595,380 Jun-12 18,588 U.S. Treasury Bond 30 yr (Long) 6 826,500 Jun-12 (21,105) U.S. Treasury Note 10 yr (Short) 3 388,453 Jun-12 4,338 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $423,679) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) $23,253 Apr-12/145.00 $5,058 SPDR S&P rust (Put) 1,555 Mar-13/100.00 3,017 SPDR S&P rust (Put) 1,602 Feb-13/100.00 2,946 SPDR S&P rust (Put) 2,602 Jan-13/95.00 3,143 SPDR S&P rust (Put) 2,457 Dec-12/85.00 1,612 SPDR S&P rust (Put) 1,615 Nov-12/85.00 823 SPDR S&P rust (Put) 1,555 Sep-12/113.00 2,184 SPDR S&P rust (Put) 1,602 Aug-12/110.00 1,288 SPDR S&P rust (Put) 2,602 Jul-12/105.00 996 SPDR S&P rust (Put) 2,457 Jun-12/95.00 200 SPDR S&P rust (Put) 1,615 May-12/90.00 20 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 295,474 Aug-16/3.625 18,680 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 295,474 Aug-16/3.625 21,422 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 53,754 Aug-16/4.35 5,927 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 71,477 Aug-16/4.28 3,241 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 71,477 Aug-16/4.28 7,592 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 67,105 Jul-16/4.67 2,469 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 67,105 Jul-16/4.67 8,672 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 26,842 Jul-16/4.80 919 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 26,842 Jul-16/4.80 3,687 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 42,002 Jul-16/4.79 1,443 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 42,002 Jul-16/4.79 5,751 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 468,449 Jun-16/4.61 8,752 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.61% versus the three month USD-LIBOR-BBA maturing June 2021. 468,449 Jun-16/4.61 37,721 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 212,304 Jun-16/4.77 7,148 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 212,304 Jun-16/4.77 29,023 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 2026. 930,341 Jun-16/4.78 31,156 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.78% versus the three month USD-LIBOR-BBA maturing June 2026. 930,341 Jun-16/4.78 127,771 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 16,000 Jan-13/2.3625 337 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 16,000 Dec-12/2.355 331 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 16,000 Dec-12/2.345 320 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 16,000 Nov-12/2.335 308 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 16,000 Nov-12/2.32 296 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 59,000 Oct-12/2.443 1,378 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 59,000 Sep-12/2.419 1,259 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 139,000 Aug-12/2.4475 3,096 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 95,200 Aug-12/2.855 783 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 95,200 Aug-12/2.855 4,580 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 67,100 Aug-12/2.73 713 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 67,100 Aug-12/2.73 2,632 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 59,000 Aug-12/2.394 1,130 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 22,000 Jul-12/2.6825 790 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 128 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 128 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 128 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 128 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 14,000 Jul-12/2.1714 128 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 154,000 Jul-12/2.6075 4,711 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 154,000 Jul-12/2.6075 4,711 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 154,000 Jul-12/2.61875 4,814 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 59,000 Jul-12/2.372 990 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 14,000 Jun-12/2.183 110 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 14,000 Jun-12/2.183 110 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 14,000 Jun-12/2.183 110 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 14,000 Jun-12/2.183 110 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 14,000 Jun-12/2.183 110 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 59,000 Jun-12/2.346 815 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 59,000 May-12/2.324 614 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 30,000 Apr-12/2.60 833 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 21,000 Apr-12/2.111 29 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 21,000 Apr-12/2.111 29 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 21,000 Apr-12/2.111 29 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 21,000 Apr-12/2.111 29 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 21,000 Apr-12/2.111 29 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.498 2,796 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.498 2,796 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.4275 1,952 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.4275 1,952 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.4275 1,952 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.4275 1,952 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.4275 1,952 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 148,000 Apr-12/2.4275 1,952 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $3,106,953) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, April 1, 2042 $ 1,000,000 4/12/2012 $ 1,048,359 Federal National Mortgage Association, 3 1/2s, April 1, 2042 2,000,000 4/12/2012 2,053,750 Total $ 3,102,109 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $864,000 $— 3/23/14 0.643% 3 month USD-LIBOR-BBA $(1,084) 270,000 — 3/23/17 1.4045% 3 month USD-LIBOR-BBA (1,845) 831,000 — 3/23/22 3 month USD-LIBOR-BBA 2.388% 8,004 47,000 — 3/23/42 3 month USD-LIBOR-BBA 3.0995% 492 141,000 — 4/02/22 3 month USD-LIBOR-BBA 2.225% (878) Barclay's Bank, PLC 282,000 (705) 3/23/14 0.52% 3 month USD-LIBOR-BBA (366) 24,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA 77 34,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 394 554,000 — 3/14/14 0.57% 3 month USD-LIBOR-BBA 51 85,000 — 3/14/42 3 month USD-LIBOR-BBA 2.84% (3,218) 205,000 — 3/14/17 1.136% 3 month USD-LIBOR-BBA 1,017 84,000 — 3/14/22 3 month USD-LIBOR-BBA 2.08% (1,419) 56,000 — 3/14/17 3 month USD-LIBOR-BBA 1.133% (286) 65,000 — 3/14/22 2.078% 3 month USD-LIBOR-BBA 1,110 6,000 — 3/14/42 2.834% 3 month USD-LIBOR-BBA 234 29,000 — 3/14/22 3 month USD-LIBOR-BBA 2.0975% (443) 177,000 — 3/15/22 3 month USD-LIBOR-BBA 2.18551% (1,464) 2,610,000 — 3/15/14 0.5965% 3 month USD-LIBOR-BBA (1,048) 790,000 — 3/15/17 1.1815% 3 month USD-LIBOR-BBA 2,835 1,248,000 — 3/15/22 2.1255% 3 month USD-LIBOR-BBA 17,196 137,000 — 3/15/42 3 month USD-LIBOR-BBA 2.8737% (4,748) 23,000 — 3/19/14 3 month USD-LIBOR-BBA 0.624% 21 7,000 — 3/19/17 3 month USD-LIBOR-BBA 1.324% 22 33,000 — 3/19/22 2.33% 3 month USD-LIBOR-BBA (151) 2,000 — 3/19/42 3.083% 3 month USD-LIBOR-BBA (15) 109,000 — 3/20/14 3 month USD-LIBOR-BBA 0.6362% 126 95,000 — 3/20/17 3 month USD-LIBOR-BBA 1.37% 505 145,000 — 3/20/22 2.3975% 3 month USD-LIBOR-BBA (1,555) 78,000 — 3/20/14 3 month USD-LIBOR-BBA 0.642% 99 24,000 — 3/20/17 3 month USD-LIBOR-BBA 1.386% 146 112,000 — 3/20/22 2.405% 3 month USD-LIBOR-BBA (1,279) 7,000 — 3/20/42 3.151% 3 month USD-LIBOR-BBA (148) 17,000 — 3/21/14 3 month USD-LIBOR-BBA 0.628% 17 44,000 — 3/21/17 3 month USD-LIBOR-BBA 1.38% 253 61,000 — 3/21/22 2.374% 3 month USD-LIBOR-BBA (520) 6,000 — 3/21/42 3.11% 3 month USD-LIBOR-BBA (76) 81,000 — 3/21/14 0.62125% 3 month USD-LIBOR-BBA (68) 25,000 — 3/23/14 3 month USD-LIBOR-BBA 0.639% 29 127,000 — 4/03/14 3 month USD-LIBOR-BBA .587% 8 63,000 — 4/03/17 3 month USD-LIBOR-BBA 1.2475% (93) 138,000 — 4/03/22 3 month USD-LIBOR-BBA 2.234% (766) 11,000 — 4/03/42 2.976% 3 month USD-LIBOR-BBA 174 GBP 50,000 — 1/23/22 2.4275% 6 month GBP-LIBOR-BBA (94) GBP 14,000 — 2/17/17 6 month GBP-LIBOR-BBA 1.6575% 74 GBP 7,000 — 2/17/22 6 month GBP-LIBOR-BBA 2.48% 59 JPY 20,085,000 — 2/13/17 6 month JPY-LIBOR-BBA 0.48% 60 JPY 10,042,500 — 2/16/17 6 month JPY-LIBOR-BBA 0.4675% (41) JPY 20,085,000 — 2/17/17 6 month JPY-LIBOR-BBA 0.44125% (400) JPY 79,000,000 — 3/6/14 6 month JPY-LIBOR-BBA 0.34375% (74) JPY 31,900,000 — 3/6/17 0.4725% 6 month JPY-LIBOR-BBA 133 JPY 128,900,000 — 3/30/14 0.3525% 6 month JPY-LIBOR-BBA (102) JPY 18,100,000 — 3/30/17 0.4925% 6 month JPY-LIBOR-BBA (67) Citibank, N.A. $14,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% (157) 34,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 394 2,321,000 — 3/23/14 0.646% 3 month USD-LIBOR-BBA (3,052) 462,000 — 3/23/17 3 month USD-LIBOR-BBA 1.4259% 3,640 637,000 — 3/23/22 2.4285% 3 month USD-LIBOR-BBA (8,505) 87,000 — 3/23/42 3.1348% 3 month USD-LIBOR-BBA (1,532) Credit Suisse International 34,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 394 12,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 33 26,000 — 3/19/14 0.651% 3 month USD-LIBOR-BBA (38) 258,000 — 3/19/17 3 month USD-LIBOR-BBA 1.377% 1,467 1,138,000 — 3/19/22 3 month USD-LIBOR-BBA 2.388% 11,283 34,000 — 3/19/42 3 month USD-LIBOR-BBA 3.1405% 648 18,000 — 3/19/42 3.075% 3 month USD-LIBOR-BBA (105) 489,000 — 3/27/22 2.292% 3 month USD-LIBOR-BBA (220) SEK 190,000 — 1/23/22 2.30% 3 month SEK-STIBOR-SIDE 833 SEK 190,000 — 1/25/22 2.4275% 3 month SEK-STIBOR-SIDE 511 SEK 190,000 — 2/20/22 3 month SEK-STIBOR-SIDE 2.38% (625) SEK 99,000 — 2/23/22 2.545% 3 month SEK-STIBOR-SIDE 109 SEK 129,000 — 2/24/22 2.5375% 3 month SEK-STIBOR-SIDE 155 SEK 220,000 — 3/1/14 1.9675% 3 month SEK-STIBOR-SIDE 112 SEK 20,000 — 3/1/17 2.165% 3 month SEK-STIBOR-SIDE 23 SEK 326,000 — 3/6/22 3 month SEK-STIBOR-SIDE 2.475% (668) Deutsche Bank AG $7,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% (83) 34,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 394 28,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 503 34,000 — 3/01/14 0.5815% 3 month USD-LIBOR-BBA (5) 1,579,000 — 3/05/14 3 month USD-LIBOR-BBA 0.567% (217) 1,000,000 — 3/05/17 3 month USD-LIBOR-BBA 1.1673% (3,767) 1,145,000 — 3/05/22 2.133% 3 month USD-LIBOR-BBA 14,151 393,000 — 3/05/42 2.856% 3 month USD-LIBOR-BBA 14,752 32,400 — 3/12/22 3 month USD-LIBOR-BBA 2.092% (540) 165,000 — 3/19/22 2.335% 3 month USD-LIBOR-BBA (833) Goldman Sachs International 156,000 (4,333) 3/26/22 2.075% 3 month USD-LIBOR-BBA (1,299) 34,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 394 28,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 503 254,100 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% (143) 69,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 33 185,100 — 3/20/14 0.277% 1 month USD-FEDERAL FUNDS-H.15 (170) 2,508,000 — 3/22/14 3 month USD-LIBOR-BBA 0.6345% 2,681 130,000 — 3/22/22 2.413% 3 month USD-LIBOR-BBA (1,562) 1,154,000 — 3/22/17 1.4097% 3 month USD-LIBOR-BBA (8,240) 356,000 — 3/22/42 3 month USD-LIBOR-BBA 3.1405% 6,705 GBP 9,000 — 2/8/22 6 month GBP-LIBOR-BBA 2.4825% 87 GBP 58,000 — 2/8/17 1.625% 6 month GBP-LIBOR-BBA (183) GBP 18,000 — 2/8/42 6 month GBP-LIBOR-BBA 3.145% (493) GBP 268,000 — 2/8/14 1 month GBP-WMBA-SONIA-COMPOUND 0.5175% (126) GBP 292,000 — 2/10/14 1 month GBP-WMBA-SONIA-COMPOUND 0.505% (254) GBP 10,000 — 2/17/42 3.2075% 6 month GBP-LIBOR-BBA 47 GBP 122,100 — 2/17/14 0.5625% 1 month GBP-WMBA-SONIA-COMPOUND (229) GBP 134,000 — 2/21/14 0.558% 1 month GBP-WMBA-SONIA-COMPOUND (97) GBP 30,000 — 2/24/17 6 month GBP-LIBOR-BBA 1.565% (65) GBP 10,000 — 2/24/22 6 month GBP-LIBOR-BBA 2.39% (55) GBP 10,000 — 2/24/42 3.13125% 6 month GBP-LIBOR-BBA 298 GBP 130,000 — 2/24/14 0.5125% 1 month GBP-WMBA-SONIA-COMPOUND 95 GBP 31,000 — 3/2/17 6 month GBP-LIBOR-BBA 1.5475% (120) GBP 22,000 — 3/2/22 6 month GBP-LIBOR-BBA 2.3975% (109) GBP 3,000 — 3/2/42 6 month GBP-LIBOR-BBA 3.135% (87) GBP 38,000 — 3/2/14 1 month GBP-WMBA-SONIA-COMPOUND 0.54% (4) SEK 341,000 — 2/13/17 2.15% 3 month SEK-STIBOR-SIDE 450 SEK 341,000 — 2/20/17 3 month SEK-STIBOR-SIDE 1.995% (809) SEK 1,098,300 — 2/21/14 3 month SEK-STIBOR-SIDE 1.895% (809) SEK 244,400 — 2/21/22 2.485% 3 month SEK-STIBOR-SIDE 462 SEK 331,000 — 2/23/17 2.1575% 3 month SEK-STIBOR-SIDE 404 SEK 130,000 — 3/1/22 3 month SEK-STIBOR-SIDE 2.5275% (174) SEK 262,000 — 3/6/17 3 month SEK-STIBOR-SIDE 2.115% (400) JPMorgan Chase Bank NA $888,000 — 3/26/14 3 month USD-LIBOR-BBA 0.6275% 815 373,000 — 3/26/17 3 month USD-LIBOR-BBA 1.3425% 1,327 1,612,000 — 3/26/22 3 month USD-LIBOR-BBA 2.3245% 5,552 6,000 — 3/26/42 3 month USD-LIBOR-BBA 3.0525% 4 489,000 — 3/27/22 3 month USD-LIBOR-BBA 2.315% 1,253 JPY 13,060,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% (773) JPY 51,500,000 — 3/6/14 6 month JPY-LIBOR-BBA 0.34375% (48) JPY 11,100,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA 71 34,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 394 Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $32,622 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $557 baskets 5,386 — 3/14/13 (3 month USD-LIBOR-BBA) A basket (MLTRFCF) of common stocks 3,820 baskets 3,500 — 3/14/13 (3 month USD-LIBOR-BBA) A basket (MLTRFCF) of common stocks 2,471 shares 2,535 — 7/30/12 3 month USD-LIBOR-BBA Market Vectors Gold Miners ETF (17,502) units 140 — 3/14/13 (3 month USD-LIBOR-BBA) Russell 1000 Total Return Index (4,687) units 91 — 3/14/13 (3 month USD-LIBOR-BBA) Russell 1000 Total Return Index (2,827) Barclay's Bank, PLC $50,044 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 835 173,663 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,674 Citibank, N.A. baskets 5 (F) — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 29,757 baskets 5,486 (F) — 3/28/13 (3 month USD-LIBOR-BBA) A basket (CGPUTS10) of common stocks (5,604) units 100 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (17,734) Credit Suisse International $967,150 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 1,102 4,575 — 2/11/13 (3 month USD-LIBOR-BBA minus 0.35%) iShares MSCI Emerging Markets Index 5 32,622 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 557 Goldman Sachs International 72,876 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,082 63,573 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 944 18,607 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 276 59,697 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 887 64,348 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 956 93,683 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,601 1,854 23 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (7) EUR 69,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (1,079) shares 1,992 — 5/2/12 (1 month USD-LIBOR-BBA) iShares MSCI Emerging Markets Index (3,400) UBS AG baskets 4,880 — 5/24/12 (3 month USD-LIBOR-BBA plus 0.60%) A basket (UBSEMBSK) of common stocks (5,088) contracts 1,148 — 5/24/12 3 month USD-LIBOR-BBA minus 0.35% MSCI Daily Total Return Net USD Index 10,982 Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. Key to holding's currency abbreviations EUR Euro GBP British Pound JPY Japanese Yen SEK Swedish Krona Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $14,030,045. (b) The aggregate identified cost on a tax basis is $17,322,072, resulting in gross unrealized appreciation and depreciation of $471,006 and $262,096, respectively, or net unrealized appreciation of $208,910. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,167 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $5,258,080 and $2,364,729, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $8,412,572 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies, (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Futures contracts: The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk or to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to credit risk, to gain exposure to specific markets/countries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $5,000,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $118,972 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $218,525 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $231,675. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $98,115 $— $— Capital goods 153,705 — — Communication services 93,308 — — Conglomerates 64,485 — — Consumer cyclicals 428,048 — — Consumer staples 407,962 — — Energy 342,829 — — Financials 439,933 — — Health care 362,338 — — Technology 983,528 — — Transportation 71,939 — — Utilities and power 118,857 — — Total common stocks — — Commodity linked notes — 233,664 — Investment Companies 46,860 — — Mortgage-backed securities — 728,425 — Purchased options outstanding — 468,733 — U.S. Government and Agency Mortgage Obligations — 3,102,109 — U.S. Treasury Obligations — 111,728 — Short-term investments 5,278,796 3,995,620 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(15,961) $— Futures contracts 23,474 — Written options — (396,741) — TBA sale commitments — (3,102,109) — Interest rate swap contracts — 50,307 — Total return swap contracts — 555 — Credit default contracts — (30,972) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $14,524 $45,496 Foreign exchange contracts 26,952 42,913 Equity contracts 133,042 89,257 Interest rate contracts 557,390 454,847 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT American Government Income Fund The fund's portfolio 3/31/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (74.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.6%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $211,671 $240,382 6s, with due dates from April 15, 2028 to November 20, 2038 733,644 823,051 5 1/2s, April 20, 2038 1,186,785 1,317,378 5s, with due dates from July 20, 2033 to July 20, 2039 2,407,257 2,657,196 4s, TBA, April 1, 2042 1,000,000 1,072,734 3 1/2s, TBA, April 1, 2042 1,000,000 1,042,344 U.S. Government Agency Mortgage Obligations (68.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 70,611 82,720 7s, with due dates from November 1, 2026 to May 1, 2032 804,148 913,666 5 1/2s, December 1, 2033 125,712 137,836 4s, TBA, April 1, 2042 12,000,000 12,544,687 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 50,366 59,324 7s, with due dates from December 1, 2028 to December 1, 2035 1,079,727 1,230,181 6 1/2s, September 1, 2036 81,384 90,998 5s, February 1, 2039 217,183 234,362 4 1/2s, April 1, 2041 188,461 200,181 3 1/2s, March 1, 2042 (FWC) 760,941 787,336 3 1/2s, TBA, May 1, 2042 10,000,000 10,238,281 3 1/2s, TBA, April 1, 2042 59,000,000 60,585,625 Total U.S. government and agency mortgage obligations (cost $94,034,656) U.S. TREASURY OBLIGATIONS (40.3%) (a) Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $3,076,000 $4,513,825 6 7/8s, August 15, 2025 (SEGSF) 3,866,000 5,720,866 6 1/4s, May 15, 2030 (SEGSF) 6,505,000 9,525,553 6 1/4s, August 15, 2023 (SEGSF) 4,440,000 6,156,105 6s, February 15, 2026 (SEGSF) 4,000,000 5,525,488 5 1/2s, August 15, 2028 3,075,000 4,119,066 5 1/4s, November 15, 2028 (SEGSF) 3,805,000 4,974,873 4 1/2s, August 15, 2039 (SEGSF) 2,518,000 3,084,924 4 1/2s, February 15, 2036 (SEG) (SEGSF) 3,077,000 3,758,106 4 3/8s, February 15, 2038 (SEGSF) 3,086,000 3,706,755 U.S. Treasury Notes 2 5/8s, November 15, 2020 32,000 33,658 Total U.S. treasury Obligations (cost $42,902,115) MORTGAGE-BACKED SECURITIES (21.0%) (a) Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 $48,118 $74,905 IFB Ser. 2979, Class AS, 23.387s, 2034 67,597 92,388 IFB Ser. 3072, Class SM, 22.91s, 2035 135,735 204,124 IFB Ser. 3072, Class SB, 22.764s, 2035 110,633 165,651 IFB Ser. 3065, Class DC, 19.135s, 2035 577,338 863,490 IFB Ser. 3031, Class BS, 16.121s, 2035 162,313 215,839 IFB Ser. 3835, Class SN, 15.521s, 2041 1,927,931 2,618,324 IFB Ser. 3940, Class PS, IO, 6.408s, 2040 1,443,910 251,096 IFB Ser. 3803, Class SP, IO, 6.358s, 2038 1,743,198 249,765 IFB Ser. 3994, Class AS, IO, 6.258s, 2042 1,159,478 237,693 IFB Ser. 3751, Class SB, IO, 5.798s, 2039 2,274,687 344,046 IFB Ser. 4001, Class NS, IO, 5.758s, 2039 2,399,328 435,628 IFB Ser. 3852, Class SG, 4.788s, 2041 824,834 791,568 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,954,000 308,517 Ser. 3747, Class HI, IO, 4 1/2s, 2037 120,257 14,989 Ser. 3768, Class MI, IO, 4s, 2035 2,387,834 245,785 Ser. 3738, Class MI, IO, 4s, 2034 3,397,044 291,987 Ser. 3327, Class IF, IO, zero %, 2037 1,937 — Ser. 3439, Class AO, PO, zero %, 2037 1,101 1,101 Ser. 3300, PO, zero %, 2037 28,031 25,603 Ser. 2684, PO, zero %, 2033 95,010 90,703 FRB Ser. 3326, Class YF, zero %, 2037 1,279 1,196 FRB Ser. 3326, Class WF, zero %, 2035 13,162 11,356 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.45s, 2036 206,524 365,127 IFB Ser. 06-8, Class HP, 23.68s, 2036 125,008 202,675 IFB Ser. 05-45, Class DA, 23.534s, 2035 191,073 300,690 IFB Ser. 07-53, Class SP, 23.314s, 2037 159,937 242,591 IFB Ser. 08-24, Class SP, 22.397s, 2038 850,375 1,250,391 IFB Ser. 05-122, Class SE, 22.254s, 2035 173,816 253,402 IFB Ser. 05-75, Class GS, 19.525s, 2035 174,680 245,588 IFB Ser. 05-106, Class JC, 19.374s, 2035 130,039 198,598 IFB Ser. 05-83, Class QP, 16.765s, 2034 61,656 83,852 IFB Ser. 11-4, Class CS, 12.417s, 2040 546,668 634,134 IFB Ser. 10-129, Class PS, IO, 6.458s, 2038 968,246 166,417 IFB Ser. 12-14, Class SP, IO, 6.308s, 2041 2,683,026 559,840 IFB Ser. 12-30, Class SB, IO, 6.3s, 2041 3,611,000 753,399 IFB Ser. 12-3, Class SD, IO, 6.268s, 2042 1,379,249 263,726 IFB Ser. 12-14, Class SA, IO, 6.258s, 2042 2,636,734 545,567 IFB Ser. 11-27, Class AS, IO, 6.238s, 2041 1,270,417 192,811 IFB Ser. 12-30, Class BS, IO, 6.2s, 2042 2,260,000 468,588 IFB Ser. 11-132, Class SB, IO, 5.858s, 2030 989,619 161,466 IFB Ser. 10-140, Class GS, IO, 5.758s, 2039 1,534,519 247,681 FRB Ser. 03-W8, Class 3F2, 0.592s, 2042 11,766 11,508 FRB Ser. 07-95, Class A3, 0.492s, 2036 2,308,000 2,123,360 Ser. 08-53, Class DO, PO, zero %, 2038 212,113 178,845 Ser. 07-44, Class CO, PO, zero %, 2037 83,777 73,953 Ser. 04-61, Class CO, PO, zero %, 2031 21,341 21,196 Ser. 1988-12, Class B, zero %, 2018 2,042 1,919 FRB Ser. 05-45, Class FG, zero %, 2035 677 674 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.497s, 2041 1,068,554 1,619,575 IFB Ser. 10-158, Class SD, 14.275s, 2040 209,000 279,414 IFB Ser. 11-70, Class WS, 9.217s, 2040 360,000 388,256 IFB Ser. 11-72, Class SE, 7.082s, 2041 1,341,000 1,332,969 IFB Ser. 11-81, Class SB, IO, 6.463s, 2036 2,661,957 506,757 IFB Ser. 11-61, Class CS, IO, 6.438s, 2035 631,281 97,701 IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 1,161,179 196,773 IFB Ser. 09-103, Class SW, IO, 6.158s, 2037 2,256,537 263,654 IFB Ser. 10-20, Class SC, IO, 5.908s, 2040 1,828,948 308,379 IFB Ser. 10-115, Class TS, IO, 5.858s, 2038 1,636,142 251,377 IFB Ser. 11-70, Class SN, IO, 5.658s, 2041 259,000 75,162 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,522,771 263,630 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 1,053,146 129,158 Ser. 12-8, Class PI, IO, 4s, 2041 2,805,288 498,780 Ser. 10-116, Class QI, IO, 4s, 2034 1,816,940 185,089 Ser. 11-116, Class BI, IO, 4s, 2026 4,392,017 512,460 Ser. 11-70, PO, zero %, 2041 3,383,299 2,665,397 Ser. 06-36, Class OD, PO, zero %, 2036 9,748 9,073 Total mortgage-backed securities (cost $24,930,133) PURCHASED OPTIONS OUTSTANDING (7.1%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $612,000 $5,826 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 612,000 4,920 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 533,000 224 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 612,000 3,892 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 3,211,676 289,019 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 3,211,676 7,258 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 2,676,397 275,776 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 2,676,397 238,708 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 2,676,397 5,915 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 2,676,397 4,015 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,070,559 109,400 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,070,559 1,563 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 2,676,397 280,834 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 2,676,397 3,506 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 533,000 224 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 533,000 27 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 25 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 494,000 5 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 1,236,000 1 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 4,526,000 605,411 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 4,526,000 159,247 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 2,481,000 17,193 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 533,000 27 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 533,000 432 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 25 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 6,307,000 669,930 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 6,307,000 285,972 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 4,526,000 584,895 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 4,526,000 166,539 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 1,386,000 17,893 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 1,386,000 15,288 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 3,723,000 17,051 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 2,271,700 109,291 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 2,271,700 18,673 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 1,386,000 12,543 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 25 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 2,481,000 17,193 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 1,386,000 6,417 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 1,386,000 3,160 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 1,386,000 9,688 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 533,000 432 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,507,000 392,735 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,507,000 75,997 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 8,672,000 759,008 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 8,672,000 144,848 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 1,796,300 416,733 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 1,796,300 112,738 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 1,796,300 437,324 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 1,796,300 105,536 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 989,000 16,922 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 612,000 7,595 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 989,000 15,537 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 612,000 6,793 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 989,000 14,034 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 533,000 224 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 533,000 27 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 2,465,000 197 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 25 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 533,000 432 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,643,804 113,028 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 1,643,804 102,014 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,531,000 227,898 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,531,000 84,267 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 4,507,000 385,060 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 4,507,000 77,611 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 533,000 3,342 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 533,000 3,171 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 315,000 11,986 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 315,000 6,095 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 989,000 20,779 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 83,632 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 35,053 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 533,000 2,921 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 533,000 2,670 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 315,000 11,346 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 315,000 5,651 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 989,000 19,315 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 533,000 2,441 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 989,000 17,594 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 315,000 10,656 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 315,000 5,125 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 315,000 10,004 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 315,000 4,637 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 72,690 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 936,000 24,926 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 315,000 9,214 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 315,000 3,988 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 512,000 5,038 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 533,000 432 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 315,000 8,322 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 315,000 3,301 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 2,481,000 17,764 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 834,000 24,611 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 834,000 4,779 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 533,000 224 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 315,000 7,409 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 315,000 2,567 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 834,000 24,044 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 834,000 4,312 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 936,000 58,069 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 936,000 11,597 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 834,000 23,469 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 834,000 3,836 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 834,000 22,902 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 834,000 3,361 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 834,000 21,867 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 834,000 3,161 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 834,000 21,250 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 834,000 2,660 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 315,000 6,291 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 315,000 1,600 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 512,000 5,315 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 533,000 27 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 315,000 5,021 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 315,000 507 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 2,465,000 197 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 25 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,531,000 227,898 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 3,531,000 84,267 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 2,899,000 42,227 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 2,510,505 264,206 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 2,510,505 3,063 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 2,683,454 270,787 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 2,683,454 3,623 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 533,000 432 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 533,000 224 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 533,000 27 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 25 Total purchased options outstanding (cost $10,214,766) SHORT-TERM INVESTMENTS (39.3%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% (e) 15,637,224 $15,637,224 SSgA Prime Money Market Fund 0.12% (P) 1,790,000 1,790,000 Interest in $287,000,000 joint tri-party repurchase agreement dated 3/30/12 with Merrill Lynch & Co., Inc. due 4/2/12 - maturity value of $5,000,058 for an effective yield of 0.14% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.50% to 4.50% and due dates ranging from 3/1/27 to 11/1/41, valued at $292,740,000) $5,000,000 5,000,000 Interest in $4,455,000 tri-party repurchase agreement dated 3/30/12 with Barclays Capital, Inc. due 4/2/12, 0.15% (collateralized by a mortgage-backed security with a coupon rate of 4.00% and a due date of 8/1/25, valued at $4,544,101) (TR) 4,455,000 4,455,000 Interest in $100,000,000 joint tri-party repurchase agreement dated 3/30/12 with BNP Paribas due 4/2/12 - maturity value of $5,000,058 for an effective yield of 0.14% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.382% to 6.557% and due dates ranging from 12/1/16 to 7/1/46, valued at $102,000,001) 5,000,000 5,000,000 Interest in $336,173,000 joint tri-party repurchase agreement dated 3/30/12 with Citigroup Global Markets, Inc. due 4/2/12 - maturity value of $5,000,063 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from 0.00% to 5.50% and due dates ranging from 7/1/19 to 3/1/42, valued at $342,896,460) 5,000,000 5,000,000 Federal Farm Credit Bank discount note with effective yields ranging from 0.080% to 0.090%, August 24, 2012 4,500,000 4,498,920 Federal Home Loan discount note with an effective yield of 0.060%, May 11, 2012 2,500,000 2,499,833 Federal Home Loan discount note with an effective yield of 0.030%, April 9, 2012 2,000,000 1,999,987 Straight-A Funding, LLC with an effective yield of 0.178%, May 17, 2012 3,000,000 2,999,310 Straight-A Funding, LLC with an effective yield of 0.178%, May 10, 2012 1,000,000 999,805 Total short-term investments (cost $49,879,608) TOTAL INVESTMENTS Total investments (cost $221,961,278) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Bond 30 yr (Short) 53 $7,300,750 Jun-12 $185,813 U.S. Treasury Note 10 yr (Short) 123 15,926,578 Jun-12 177,931 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $5,982,107) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $6,002,302 Aug-16/4.28 $637,565 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 624,981 Aug-16/4.35 68,913 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,002,302 Aug-16/4.28 272,156 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 251,000 Jun-12/2.183 1,973 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 4,234,248 Aug-16/4.17 101,050 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 4,234,248 Aug-16/4.17 273,287 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 1,708,339 Aug-16/4.68 62,551 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 1,708,339 Aug-16/4.68 221,724 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 1,423,615 Jul-16/4.67 52,383 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 1,423,615 Jul-16/4.67 183,974 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 569,446 Jul-16/4.80 19,496 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 569,446 Jul-16/4.80 78,220 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 1,654,601 Jun-16/4.89 26,723 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 1,654,601 Jun-16/4.39 121,502 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 2,487,796 May-16/4.745 215,468 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 251,000 Jun-12/2.183 1,973 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 379,000 Apr-12/2.111 527 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.4275 26,011 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 2,487,796 May-16/4.745 42,036 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,512,559 Jun-16/5.86 29,699 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,512,559 Jun-16/4.86 214,520 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 1,681,461 Jun-16/5.12 24,504 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 1,681,461 Jun-16/4.12 108,162 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 1,130,240 May-16/4.11 72,390 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 1,130,240 May-16/5.11 16,463 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 256,000 Jul-12/2.1714 2,337 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,049,000 Jul-12/2.6075 62,679 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 379,000 Apr-12/2.111 527 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.4275 26,011 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 1,066,000 Oct-12/2.443 24,902 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 1,066,000 Sep-12/2.419 22,748 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 2,568,000 Aug-12/2.4475 57,189 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 1,066,000 Aug-12/2.394 20,425 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 256,000 Jul-12/2.1714 2,337 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 2,049,000 Jul-12/2.6075 62,679 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 1,066,000 Jul-12/2.372 17,887 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 1,066,000 Jun-12/2.346 14,732 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 1,066,000 May-12/2.324 11,086 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.4275 26,011 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 1,629,094 May-16/4.7575 27,362 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 6,219,489 May-16/4.77 103,884 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 1,629,094 May-16/4.7575 141,870 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 6,219,489 May-16/4.77 544,355 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.4275 26,011 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 1,302,319 May-16/4.60 23,928 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 1,302,319 May-16/4.60 105,315 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 2,905,323 May-16/4.765 48,990 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 2,905,323 May-16/4.765 253,167 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 256,000 Jul-12/2.1714 2,337 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 251,000 Jun-12/2.183 1,973 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 379,000 Apr-12/2.111 527 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.498 37,251 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 299,000 Jan-13/2.3625 6,300 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 299,000 Dec-12/2.355 6,180 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 299,000 Dec-12/2.345 5,974 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 299,000 Nov-12/2.335 5,762 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 299,000 Nov-12/2.32 5,534 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 291,000 Jul-12/2.6825 10,444 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 256,000 Jul-12/2.1714 2,337 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 2,049,000 Jul-12/2.61875 64,031 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 251,000 Jun-12/2.183 1,973 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 400,000 Apr-12/2.60 11,112 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 379,000 Apr-12/2.111 527 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 1,308,833 May-16/4.86 21,327 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 1,308,833 May-16/4.36 94,835 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.498 37,251 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.4275 26,011 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 1,796,300 Aug-15/4.375 112,738 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 1,796,300 Aug-15/4.375 421,942 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 1,796,300 Aug-15/4.46 105,536 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 1,796,300 Aug-15/4.46 443,738 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 1,335,375 Jul-16/4.79 45,871 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 1,335,375 Jul-16/4.79 182,837 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 1,427,369 Jul-16/4.74 50,222 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 1,427,369 Jul-16/4.74 190,929 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 1,644,096 Jun-16/4.575 30,703 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 1,644,096 Jun-16/4.575 131,385 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 256,000 Jul-12/2.1714 2,337 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 251,000 Jun-12/2.183 1,973 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 379,000 Apr-12/2.111 527 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 1,972,000 Apr-12/2.4275 26,011 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $46,339,609) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2042 $45,000,000 4/12/12 $46,209,375 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $30,356,000 $— 3/23/14 0.643% 3 month USD-LIBOR-BBA $(38,077) 7,981,000 — 3/23/17 1.4045% 3 month USD-LIBOR-BBA (54,539) 4,564,000 — 3/23/22 2.388% 3 month USD-LIBOR-BBA (43,961) 181,000 — 3/23/42 3 month USD-LIBOR-BBA 3.0995% 1,893 1,390,000 — 3/29/22 2.24312% 3 month USD-LIBOR-BBA 5,747 Barclay's Bank, PLC 6,434,000 (16,085) 3/23/14 0.52% 3 month USD-LIBOR-BBA (8,345) 320,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA 1,030 454,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 5,257 2,937,000 — 3/14/14 3 month USD-LIBOR-BBA 0.57% (269) 3,410,000 — 3/14/17 1.136% 3 month USD-LIBOR-BBA 16,915 3,458,000 — 3/14/22 3 month USD-LIBOR-BBA 2.08% (58,418) 106,000 — 3/14/42 2.84% 3 month USD-LIBOR-BBA 4,013 1,187,000 — 3/14/17 3 month USD-LIBOR-BBA 1.133% (6,056) 1,384,000 — 3/14/22 2.078% 3 month USD-LIBOR-BBA 23,635 127,000 — 3/14/42 2.834% 3 month USD-LIBOR-BBA 4,963 488,000 — 3/14/22 3 month USD-LIBOR-BBA 2.0975% (7,460) 4,197,000 — 3/15/22 3 month USD-LIBOR-BBA 2.18551% (34,719) 208,289,000 — 3/15/14 3 month USD-LIBOR-BBA 0.5965% 83,616 11,202,000 — 3/15/17 1.1815% 3 month USD-LIBOR-BBA 40,199 26,205,000 — 3/15/42 3 month USD-LIBOR-BBA 2.8737% (908,173) 24,427,000 — 3/15/22 3 month USD-LIBOR-BBA 2.1255% (336,580) 497,000 — 3/19/19 3 month USD-LIBOR-BBA 1.8425% 2,521 497,000 — 3/19/14 3 month USD-LIBOR-BBA 0.624% 456 150,000 — 3/19/17 3 month USD-LIBOR-BBA 1.324% 465 712,000 — 3/19/22 2.33% 3 month USD-LIBOR-BBA (3,265) 34,000 — 3/19/42 3.083% 3 month USD-LIBOR-BBA (253) 276,000 — 3/19/19 3 month USD-LIBOR-BBA 1.835% 1,261 1,089,000 — 3/20/14 0.6362% 3 month USD-LIBOR-BBA (1,259) 89,000 — 3/20/17 1.37% 3 month USD-LIBOR-BBA (474) 1,630,000 — 3/20/22 3 month USD-LIBOR-BBA 2.3975% 17,481 2,784,000 — 3/20/14 3 month USD-LIBOR-BBA 0.642% 3,531 1,034,000 — 3/20/17 3 month USD-LIBOR-BBA 1.386% 6,303 4,005,000 — 3/20/22 2.405% 3 month USD-LIBOR-BBA (45,725) 201,000 — 3/20/42 3.151% 3 month USD-LIBOR-BBA (4,244) 1,402,000 — 3/21/14 0.62125% 3 month USD-LIBOR-BBA (1,175) 1,086,000 — 3/26/14 0.62625% 3 month USD-LIBOR-BBA (964) 216,000 — 3/26/22 2.355% 3 month USD-LIBOR-BBA (1,350) 268,000 — 3/27/22 2.305% 3 month USD-LIBOR-BBA (440) 287,000 — 3/27/14 3 month USD-LIBOR-BBA .609% 156 566,000 — 3/28/14 3 month USD-LIBOR-BBA 0.60% 202 792,000 — 3/28/22 2.345% 3 month USD-LIBOR-BBA (4,168) 696,000 — 4/02/22 2.2325% 3 month USD-LIBOR-BBA 3,856 1,137,000 — 4/03/22 3 month USD-LIBOR-BBA 2.30% 694 Citibank, N.A. 182,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% (2,038) 454,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 5,257 7,578,000 — 3/23/14 3 month USD-LIBOR-BBA 0.646% 9,965 10,656,000 — 3/23/17 3 month USD-LIBOR-BBA 1.4259% 83,951 3,871,000 — 3/23/22 2.4285% 3 month USD-LIBOR-BBA (51,682) 3,648,000 — 3/23/42 3.1348% 3 month USD-LIBOR-BBA (64,234) 141,000 — 3/23/14 3 month USD-LIBOR-BBA 0.643% 177 18,000 — 3/23/17 1.412% 3 month USD-LIBOR-BBA (130) 72,000 — 3/23/22 2.407% 3 month USD-LIBOR-BBA (819) 696,000 — 3/30/22 2.248% 3 month USD-LIBOR-BBA 2,613 Credit Suisse International 454,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 5,257 221,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 599 95,490,000 — 3/19/14 0.651% 3 month USD-LIBOR-BBA (139,030) 38,357,000 — 3/19/17 3 month USD-LIBOR-BBA 1.377% 218,173 4,876,000 — 3/19/22 3 month USD-LIBOR-BBA 2.388% 48,345 7,149,000 — 3/19/42 3.1405% 3 month USD-LIBOR-BBA (136,301) 880,000 — 3/19/42 3.075% 3 month USD-LIBOR-BBA (5,116) 1,396,000 — 3/19/22 2.35125% 3 month USD-LIBOR-BBA (9,120) 1,396,000 — 3/20/22 2.383% 3 month USD-LIBOR-BBA (13,123) Deutsche Bank AG 92,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% (1,090) 454,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 5,257 368,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 6,609 2,060,000 — 3/01/14 0.5815% 3 month USD-LIBOR-BBA (276) 141,207,000 — 3/05/14 0.567% 3 month USD-LIBOR-BBA 19,384 61,688,000 — 3/05/17 3 month USD-LIBOR-BBA 1.1673% (232,362) 16,510,000 — 3/05/22 2.133% 3 month USD-LIBOR-BBA 204,052 16,690,000 — 3/05/42 2.856% 3 month USD-LIBOR-BBA 626,494 577,000 — 3/06/22 2.064% 3 month USD-LIBOR-BBA 10,807 1,042,000 — 3/06/17 3 month USD-LIBOR-BBA 1.09% (7,874) 1,446,000 — 3/06/42 2.807% 3 month USD-LIBOR-BBA 68,720 1,113,000 — 3/07/17 3 month USD-LIBOR-BBA 1.106% (7,593) 598,000 — 3/07/22 2.061% 3 month USD-LIBOR-BBA 11,389 1,537,000 — 3/07/42 2.79% 3 month USD-LIBOR-BBA 78,432 2,219,200 — 3/12/22 3 month USD-LIBOR-BBA 2.092% (37,014) 1,462,000 — 3/19/22 2.335% 3 month USD-LIBOR-BBA (7,379) 2,811,000 — 4/03/17 3 month USD-LIBOR-BBA 1.291% 1,855 173,357,000 — 1/5/17 1.2699% 3 month USD-LIBOR-BBA (742,998) Goldman Sachs International 3,048,000 (84,658) 3/26/22 2.075% 3 month USD-LIBOR-BBA (25,372) 454,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 5,257 368,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 6,609 1,396,000 — 3/21/22 3 month USD-LIBOR-BBA 2.405% 15,863 69,714,000 — 3/22/14 3 month USD-LIBOR-BBA 0.6345% 74,518 38,214,000 — 3/22/22 2.413% 3 month USD-LIBOR-BBA (459,009) 73,932,000 — 3/22/17 3 month USD-LIBOR-BBA 1.4097% 527,927 3,704,000 — 3/22/42 3.1405% 3 month USD-LIBOR-BBA (69,759) 1,391,000 — 3/30/22 3 month USD-LIBOR-BBA 2.273125% (2,021) 1,392,000 — 4/03/22 3 month USD-LIBOR-BBA 2.245% (6,292) JPMorgan Chase Bank N.A. 34,933,000 — 3/26/14 3 month USD-LIBOR-BBA 0.6275% 32,076 27,449,000 — 3/26/17 3 month USD-LIBOR-BBA 1.3425% 97,650 10,588,000 — 3/26/22 2.3245% 3 month USD-LIBOR-BBA (36,464) 7,055,000 — 3/26/42 3 month USD-LIBOR-BBA 3.0525% 4,833 28,847,000 1,179,121 1/09/22 5.32% 3 month USD-LIBOR-BBA (7,063,759) JPMorgan Chase Bank NA 454,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 5,257 42,339,000 — 2/28/22 3 month USD-LIBOR-BBA 2.033% (894,089) Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $530,313 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $9,062 2,830,910 46,002 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,246 Barclay's Bank, PLC 157,561 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,970 216,303 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 3,213 1,158,868 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,989) 1,104,662 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,430 2,622,649 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,502) 1,684,212 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,146 1,315,085 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,454 6,853,616 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,764) 5,743,942 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,720 780,003 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,456 651,814 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 10,871 5,867,889 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (10,072) 4,328,237 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,078 1,700,861 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (4,356) 199,115 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,901 1,090,045 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,921 1,150,730 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 1,967 204,095 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,488 2,476,577 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,251) 896,259 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,161 2,470,269 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,610 215,528 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 380 39,539 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 70 43,248 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 81 139,630 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 261 101,325 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 189 3,215,865 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 47,761 Citibank, N.A. 237,121 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 443 Credit Suisse International 1,436,195 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 24,542 530,313 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 9,062 496,120 8,605 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,082 Goldman Sachs International 2,266,146 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 33,656 5,813,188 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 98,824 2,042,704 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,506) 767,386 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,317) 949,378 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,223 1,451,976 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 24,217 909,228 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 15,537 159,763 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,730 305,306 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,217 861,550 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 14,722 1,815,946 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 31,031 645,744 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 11,035 2,798,088 3,498 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,305) 258,254 3,188 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,013) 103,680 (437) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (472) 276,566 (1,026) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,075) Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $126,857,629. (b) The aggregate identified cost on a tax basis is $222,227,236, resulting in gross unrealized appreciation and depreciation of $11,662,744 and $2,962,025, respectively, or net unrealized appreciation of $8,700,719. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,844 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $667,763 and $5,399,328, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. At the close of the reporting period, the fund maintained liquid assets totaling $73,310,086 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. The fund had an average contract amount of approximately $149,600,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,428,839 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,340,116 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $12,137,307. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $26,667,356 $— Purchased options outstanding — 9,003,019 — U.S. Government and Agency Mortgage Obligations — 94,258,282 — U.S. Treasury Obligations — 51,119,219 — Short-term investments 17,427,224 32,452,855 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $363,744 $— $— Written options — (6,588,137) — TBA sale commitments — (46,209,375) — Interest rate swap contracts — (10,251,716) — Total return swap contracts — 305,305 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $12,240,738 $19,408,523 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Capital Opportunities Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (97.1%) (a) Shares Value Aerospace and defense (0.8%) Alliant Techsystems, Inc. 999 $50,070 Teledyne Technologies, Inc. (NON) (S) 3,785 238,644 Air freight and logistics (0.2%) HUB Group, Inc. Class A (NON) 2,076 74,798 Airlines (0.3%) Republic Airways Holdings, Inc. (NON) (S) 24,220 119,647 Auto components (1.6%) Autoliv, Inc. (Sweden) 3,246 217,644 BorgWarner, Inc. (NON) 1,840 155,186 Dana Holding Corp. 7,495 116,173 Superior Industries International, Inc. (S) 4,415 86,269 Beverages (0.2%) Coca-Cola Bottling Co. Consolidated 1,100 69,014 Biotechnology (0.5%) Cubist Pharmaceuticals, Inc. (NON) 3,866 167,205 Capital markets (3.4%) Affiliated Managers Group (NON) 790 88,330 E*Trade Financial Corp. (NON) 8,710 95,375 Federated Investors, Inc. Class B (S) 5,375 120,454 Jefferies Group, Inc. 13,830 260,557 Legg Mason, Inc. 3,705 103,481 SEI Investments Co. 16,200 335,178 Waddell & Reed Financial, Inc. Class A (S) 7,209 233,644 Chemicals (3.5%) American Vanguard Corp. 4,515 97,930 Ashland, Inc. (S) 1,870 114,182 Cytec Industries, Inc. 1,885 114,589 Eastman Chemical Co. 2,608 134,808 FMC Corp. 1,101 116,552 Innophos Holdings, Inc. 3,065 153,618 International Flavors & Fragrances, Inc. 1,775 104,015 LSB Industries, Inc. (NON) 1,055 41,061 Methanex Corp. (Canada) 4,565 148,043 Valspar Corp. 4,685 226,239 Commercial banks (6.8%) Bancorp, Inc. (The) (NON) 38,449 386,028 Bond Street Holdings, LLC 144A Class A (F) (NON) 3,695 79,443 City Holding Co. 2,200 76,384 City National Corp. (S) 3,030 158,984 Cullen/Frost Bankers, Inc. 830 48,298 East West Bancorp, Inc. 19,156 442,312 First Citizens BancShares, Inc. Class A 1,372 250,651 IBERIABANK Corp. 1,535 82,076 International Bancshares Corp. 6,490 137,264 OmniAmerican Bancorp, Inc. (NON) 4,925 95,348 Popular, Inc. (Puerto Rico) (NON) (S) 62,820 128,781 Sandy Spring Bancorp, Inc. 2,190 39,792 Seacoast Banking Corp. of Florida (NON) 19,930 35,077 Signature Bank (NON) (S) 1,425 89,832 SVB Financial Group (NON) (S) 1,756 112,981 Union First Market Bankshares Corp. 3,449 48,286 Valley National Bancorp 11,620 150,479 Webster Financial Corp. 5,257 119,176 Commercial services and supplies (1.3%) Deluxe Corp. 3,513 82,274 Ennis Inc. (S) 8,031 127,050 R. R. Donnelley & Sons Co. (S) 15,445 191,364 Steelcase, Inc. Class A (S) 6,543 62,813 Communications equipment (2.1%) ADTRAN, Inc. 2,907 90,669 F5 Networks, Inc. (NON) 1,975 266,546 Netgear, Inc. (NON) 4,335 165,597 Polycom, Inc. (NON) 11,900 226,933 Computers and peripherals (0.8%) Lexmark International, Inc. Class A (S) 4,380 145,591 QLogic Corp. (NON) 7,425 131,868 Construction and engineering (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) 5,855 252,877 Tutor Perini Corp. (NON) 7,157 111,506 Containers and packaging (0.9%) Boise, Inc. 16,945 139,118 Sealed Air Corp. 5,445 105,143 Sonoco Products Co. (S) 2,470 82,004 Diversified consumer services (1.6%) Sotheby's Holdings, Inc. Class A (S) 11,385 447,886 Weight Watchers International, Inc. 1,860 143,573 Diversified financial services (0.3%) NBH Holdings Co. 144A Class A (NON) 6,250 106,250 Electric utilities (1.0%) FirstEnergy Corp. 2,726 124,278 Pepco Holdings, Inc. (S) 5,445 102,856 PNM Resources, Inc. 6,605 120,872 Electrical equipment (2.0%) AMETEK, Inc. 4,944 239,833 Hubbell, Inc. Class B 3,716 292,003 Regal-Beloit Corp. 1,335 87,509 Roper Industries, Inc. 1,126 111,654 Electronic equipment, instruments, and components (0.3%) Dolby Laboratories, Inc. Class A (NON) (S) 2,920 111,135 Energy equipment and services (3.1%) Atwood Oceanics, Inc. (NON) (S) 3,140 140,955 Basic Energy Services, Inc. (NON) 6,080 105,488 Helix Energy Solutions Group, Inc. (NON) 7,630 135,814 Key Energy Services, Inc. (NON) (S) 15,285 236,153 Oil States International, Inc. (NON) 1,760 137,386 Parker Drilling Co. (NON) 12,475 74,476 Patterson-UTI Energy, Inc. 5,075 87,747 Superior Energy Services (NON) 2,030 53,511 TETRA Technologies, Inc. (NON) (S) 6,270 59,063 Unit Corp. (NON) 2,365 101,127 Food and staples retail (0.2%) Nash Finch Co. 3,048 86,624 Food products (0.4%) Fresh Del Monte Produce, Inc. 5,895 134,642 Health-care equipment and supplies (1.5%) Align Technology, Inc. (NON) (S) 5,800 159,790 Cyberonics, Inc. (NON) (S) 2,250 85,793 Hill-Rom Holdings, Inc. 5,180 173,064 SurModics, Inc. (NON) 7,183 110,403 Health-care providers and services (5.4%) Amedisys, Inc. (NON) 14,186 205,130 AMN Healthcare Services, Inc. (NON) 16,839 102,044 Chemed Corp. 3,845 241,005 Coventry Health Care, Inc. (NON) 4,790 170,380 Health Net, Inc. (NON) 4,455 176,953 Healthways, Inc. (NON) 24,115 177,486 Kindred Healthcare, Inc. (NON) 15,830 136,771 LifePoint Hospitals, Inc. (NON) 2,575 101,558 Molina Healthcare, Inc. (NON) (S) 11,592 389,839 Omnicare, Inc. 5,291 188,201 Universal American Corp. (NON) 8,045 86,725 Hotels, restaurants, and leisure (1.4%) Cheesecake Factory, Inc. (The) (NON) 10,540 309,771 Jack in the Box, Inc. (NON) (S) 3,090 74,067 Red Robin Gourmet Burgers, Inc. (NON) 3,535 131,467 Household durables (2.9%) CSS Industries, Inc. 2,365 46,023 Harman International Industries, Inc. 5,500 257,455 Helen of Troy, Ltd. (Bermuda) (NON) (S) 8,264 281,059 Mohawk Industries, Inc. (NON) 2,715 180,575 NVR, Inc. (NON) 140 101,686 Whirlpool Corp. (S) 2,515 193,303 Household products (0.6%) Church & Dwight Co., Inc. (S) 1,769 87,017 Energizer Holdings, Inc. (NON) 1,725 127,961 Insurance (3.9%) American Financial Group, Inc. 2,680 103,394 Amerisafe, Inc. (NON) (S) 1,622 40,128 Aspen Insurance Holdings, Ltd. 3,626 101,310 Endurance Specialty Holdings, Ltd. (Bermuda) 2,712 110,270 Hanover Insurance Group, Inc. (The) 4,707 193,552 HCC Insurance Holdings, Inc. 3,223 100,461 RenaissanceRe Holdings, Ltd. (S) 1,530 115,867 Safety Insurance Group, Inc. 2,966 123,504 SeaBright Insurance Holdings, Inc. 4,304 39,123 Selective Insurance Group 8,164 143,768 Stancorp Financial Group (S) 3,066 125,522 Validus Holdings, Ltd. 1,911 59,145 W.R. Berkley Corp. 4,500 162,540 Internet software and services (1.6%) IAC/InterActiveCorp. 4,545 223,114 Open Text Corp. (Canada) (NON) 2,980 182,227 ValueClick, Inc. (NON) 8,870 175,094 IT Services (2.9%) Alliance Data Systems Corp. (NON) 2,030 255,699 Broadridge Financial Solutions, Inc. 3,395 81,174 CSG Systems International, Inc. (NON) 4,815 72,899 DST Systems, Inc. 3,410 184,924 Global Payments, Inc. 3,460 164,246 NeuStar, Inc. Class A (NON) 7,715 287,384 Leisure equipment and products (0.8%) Hasbro, Inc. (S) 2,650 97,308 Jakks Pacific, Inc. (S) 1,958 34,167 Polaris Industries, Inc. (S) 2,100 151,515 Life sciences tools and services (1.2%) Bio-Rad Laboratories, Inc. Class A (NON) 2,350 243,672 Parexel International Corp. (NON) 6,445 173,822 Machinery (6.2%) Actuant Corp. Class A (S) 14,015 406,295 AGCO Corp. (NON) 2,730 128,883 EnPro Industries, Inc. (NON) (S) 3,660 150,426 Gardner Denver, Inc. 1,842 116,083 Harsco Corp. 2,975 69,794 Kennametal, Inc. (S) 4,500 200,385 Manitowoc Co., Inc. (The) 15,040 208,454 Oshkosh Corp. (NON) (S) 9,125 211,426 Terex Corp. (NON) 5,370 120,825 WABCO Holdings, Inc. (NON) 9,180 555,206 Woodward, Inc. 2,230 95,511 Media (0.8%) Gannett Co., Inc. 18,105 277,550 Metals and mining (2.2%) Cliffs Natural Resources, Inc. 1,555 107,699 Coeur d'Alene Mines Corp. (NON) 4,030 95,672 Compass Minerals International, Inc. 1,155 82,860 Reliance Steel & Aluminum Co. 2,804 158,370 Steel Dynamics, Inc. 7,350 106,869 Walter Energy, Inc. 4,060 240,393 Multiline retail (1.0%) Dollar Tree, Inc. (NON) 2,590 244,729 Saks, Inc. (NON) 10,013 116,251 Multi-utilities (0.3%) Black Hills Corp. 3,270 109,643 Oil, gas, and consumable fuels (3.0%) Alpha Natural Resources, Inc. (NON) 6,186 94,089 Berry Petroleum Co. Class A 2,186 103,026 Cabot Oil & Gas Corp. Class A 3,160 98,497 Contango Oil & Gas Co. (NON) (S) 1,385 81,590 HollyFrontier Corp. 4,965 159,625 Petroleum Development Corp. (NON) 2,104 78,037 Ship Finance International, Ltd. (Norway) (S) 4,724 72,277 SM Energy Co. 1,335 94,478 Stone Energy Corp. (NON) 2,825 80,767 Swift Energy Co. (NON) (S) 3,195 92,751 W&T Offshore, Inc. 2,665 56,178 Whiting Petroleum Corp. (NON) 1,386 75,260 Paper and forest products (0.3%) Domtar Corp. (Canada) (S) 990 94,426 Personal products (0.7%) Inter Parfums, Inc. (S) 15,100 236,919 Pharmaceuticals (3.0%) Endo Pharmaceuticals Holdings, Inc. (NON) 4,799 185,865 Impax Laboratories, Inc. (NON) 11,785 289,675 Medicis Pharmaceutical Corp. Class A (S) 8,197 308,125 Par Pharmaceutical Cos., Inc. (NON) 7,892 305,657 Professional services (2.8%) Dun & Bradstreet Corp. (The) (S) 4,490 380,438 Heidrick & Struggles International, Inc. 4,005 88,230 Towers Watson & Co. Class A 3,985 263,289 TrueBlue, Inc. (NON) 16,659 297,863 Real estate investment trusts (REITs) (4.6%) DiamondRock Hospitality Co. 18,279 188,091 Entertainment Properties Trust (S) 1,024 47,493 Hospitality Properties Trust (S) 9,035 239,156 Kimco Realty Corp. (S) 3,490 67,217 LaSalle Hotel Properties (S) 8,410 236,657 LTC Properties, Inc. 3,591 114,912 Macerich Co. (The) 1,999 115,442 National Health Investors, Inc. (S) 2,124 103,609 National Retail Properties, Inc. 3,189 86,709 Omega Healthcare Investors, Inc. 7,343 156,112 Taubman Centers, Inc. 2,775 202,436 Ventas, Inc. 1,986 113,401 Real estate management and development (0.9%) Jones Lang LaSalle, Inc. 3,910 325,742 Road and rail (0.4%) Arkansas Best Corp. 4,764 89,611 Con-way, Inc. 1,340 43,697 Semiconductors and semiconductor equipment (5.2%) Cymer, Inc. (NON) 1,690 84,500 Fairchild Semiconductor International, Inc. (NON) 7,405 108,854 Intersil Corp. Class A (S) 8,320 93,184 KLA-Tencor Corp. (S) 2,185 118,908 Lam Research Corp. (NON) (S) 2,070 92,363 MKS Instruments, Inc. 4,250 125,503 Novellus Systems, Inc. (NON) 3,530 176,182 Omnivision Technologies, Inc. (NON) (S) 10,295 205,900 PMC - Sierra, Inc. (NON) 21,825 157,795 RF Micro Devices, Inc. (NON) (S) 23,110 115,088 Silicon Laboratories, Inc. (NON) (S) 3,020 129,860 Skyworks Solutions, Inc. (NON) 11,455 316,731 Teradyne, Inc. (NON) 9,525 160,877 Software (4.4%) ANSYS, Inc. (NON) 3,265 212,290 Autodesk, Inc. (NON) 3,790 160,393 Blackbaud, Inc. (S) 5,070 168,476 FactSet Research Systems, Inc. (S) 960 95,078 Fair Isaac Corp. (S) 4,285 188,112 Manhattan Associates, Inc. (NON) (S) 4,110 195,348 Progress Software Corp. (NON) 5,015 118,454 Synopsys, Inc. (NON) 5,737 175,896 TIBCO Software, Inc. (NON) 5,325 162,413 Websense, Inc. (NON) 6,170 130,125 Specialty retail (3.2%) Aeropostale, Inc. (NON) 6,805 147,124 ANN, Inc. (NON) 9,010 258,046 Buckle, Inc. (The) (S) 3,302 158,166 Cabela's, Inc. (NON) 7,580 289,177 Cato Corp. (The) Class A 1,753 48,453 Jos. A. Bank Clothiers, Inc. (NON) 4,757 239,800 Textiles, apparel, and luxury goods (1.4%) Jones Group, Inc. (The) 14,830 186,265 Kenneth Cole Productions, Inc. Class A (NON) 5,245 84,445 Maidenform Brands, Inc. (NON) 4,804 108,138 Perry Ellis International, Inc. (NON) (S) 2,601 48,561 Wolverine World Wide, Inc. 2,268 84,324 Thrifts and mortgage finance (1.0%) Kaiser Federal Financial Group, Inc. 11,636 162,788 Provident New York Bancorp 22,839 193,218 Tobacco (0.2%) Universal Corp. 1,869 87,095 Trading companies and distributors (1.0%) Applied Industrial Technologies, Inc. 5,298 217,907 GATX Corp. (S) 3,235 130,371 Total common stocks (cost $26,772,770) SHORT-TERM INVESTMENTS (23.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 7,180,852 $7,180,852 Putnam Money Market Liquidity Fund 0.11% (e) 1,143,189 1,143,189 Total short-term investments (cost $8,324,041) TOTAL INVESTMENTS Total investments (cost $35,096,811) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $36,188,212. (b) The aggregate identified cost on a tax basis is $35,237,781, resulting in gross unrealized appreciation and depreciation of $9,860,667 and $1,640,087, respectively, or net unrealized appreciation of $8,220,580. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,994,274. The fund received cash collateral of $7,180,852, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $188 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,300,958 and $1,569,090, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $5,316,156 $— $— Consumer staples 829,272 — — Energy 2,218,295 — — Financials 7,410,335 185,693 — Health care 4,179,163 — — Industrials 5,816,736 — — Information technology 6,257,430 — — Materials 2,463,591 — — Utilities 457,649 — — Total common stocks — Short-term investments 1,143,189 7,180,852 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Diversified Income Fund The fund's portfolio 3/31/12 (Unaudited) CORPORATE BONDS AND NOTES (32.9%) (a) Principal amount Value Basic materials (2.1%) Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $115,000 $111,838 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 387,000 405,383 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 360,000 383,400 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 250,000 263,750 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.474s, 2013 (Netherlands) 100,000 94,500 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 375,360 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 321,000 333,038 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 247,000 244,872 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 145,000 144,196 Grohe Holding GmbH 144A company guaranty sr. notes FRN 4.876s, 2017 (Germany) EUR 418,000 537,701 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 $56,000 52,080 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 227,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 434,408 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 160,000 226,040 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $175,000 185,500 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 326,000 385,973 Lyondell Chemical Co. company guaranty notes 11s, 2018 $608,901 672,836 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 285,000 299,250 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 300,000 299,250 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 540,000 540,000 Momentive Performance Materials, Inc. notes 9s, 2021 44,000 38,500 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 205,000 224,475 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 306,000 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 397,000 575,962 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 5,556 7,214 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $104,000 104,582 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.307s, 2015 (Germany) EUR 182,000 238,388 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $132,000 132,660 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 202,000 229,018 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 418,000 488,015 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 261,223 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 175,000 200,393 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 22,000 20,460 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 255,000 267,113 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 292,000 300,030 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 120,000 66,000 Capital goods (1.7%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 277,000 283,233 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 135,000 145,125 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 30,000 32,100 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 143,000 146,933 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 46,000 51,405 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) EUR 105,964 131,354 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 266,656 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $70,000 70,175 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 398,000 432,825 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 180,000 180,900 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 116,000 122,960 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 36,053 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 208,000 214,240 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 84,902 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $555,000 600,788 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 599,095 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 33,000 36,960 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 335,000 333,325 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 163,525 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 271,154 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 324,000 471,688 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 $185,000 192,863 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 110,000 108,350 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. notes 7 3/4s, 2016 EUR 467,000 655,213 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 $100,000 107,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 100,000 102,250 Ryerson, Inc. company guaranty sr. notes 12s, 2015 428,000 438,700 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 72,000 71,640 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 200,000 216,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 209,625 Terex Corp. sr. unsec. sub. notes 8s, 2017 81,000 83,835 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 428,000 438,700 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 155,000 158,875 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 162,000 178,200 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 390,000 422,175 Communication services (3.9%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 104,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 150,000 163,313 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 69,795 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 352,000 380,160 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 166,860 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 138,000 145,935 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 221,193 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 112,000 113,120 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 360,000 337,500 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 602,000 592,970 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 326,000 320,295 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 526,250 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 696,300 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 98,325 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 443,000 468,473 Equinix, Inc. sr. unsec. notes 7s, 2021 175,000 192,063 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 268,750 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 830,285 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 277,000 289,465 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 361,433 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 500,000 533,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 288,000 302,760 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 1,399,937 1,455,934 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 362,960 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 180,000 185,400 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 249,198 Kabel Deutschland GmbH 144A sr. sec. bonds 6 1/2s, 2018 (Germany) EUR 140,000 198,059 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 184,633 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 50,000 51,625 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 184,000 193,200 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 77,124 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 553,000 580,650 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 73,000 70,445 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 566,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 85,000 83,300 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 394,940 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 215,000 242,950 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 345,492 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $140,000 140,700 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 61,318 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 158,360 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 85,995 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 143,000 153,725 Sprint Capital Corp. company guaranty 8 3/4s, 2032 42,000 36,015 Sprint Capital Corp. company guaranty 6 7/8s, 2028 57,000 43,605 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,077,000 1,039,305 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 174,000 155,295 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 301,000 330,348 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 210,000 208,950 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 142,234 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 142,267 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 584,566 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 388,983 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 421,000 591,954 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 88,886 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 445,000 551,667 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $80,000 85,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 400,208 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 159,430 Consumer cyclicals (5.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 35,875 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 50,000 45,250 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 566,000 515,060 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 300,000 282,750 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 240,000 226,200 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 314,000 332,840 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 185,000 188,700 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 97,000 99,425 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 387,900 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 71,050 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 98,000 91,875 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 95,000 81,700 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 400,000 349,000 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 150,850 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 270,938 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 110,381 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 150,000 159,188 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 185,000 192,400 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 537,000 414,833 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 610,000 664,900 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 200,000 203,500 Carlson Wagonlit BV company guaranty sr. sec. notes FRN Ser. REGS, 6.881s, 2015 (Netherlands) EUR 135,000 175,384 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 $100,000 112,250 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 195,000 185,250 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 410,000 414,100 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 64,350 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 410,790 454,950 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 162,000 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 124,000 93,620 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 659,000 722,429 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 131,250 Conti-Gummi Finance B.V. company guaranty bonds Ser. REGS, 7 1/8s, 2018 (Netherlands) EUR 411,000 581,489 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 $315,000 297,675 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 115,225 DISH DBS Corp. company guaranty 7 1/8s, 2016 50,000 55,313 DISH DBS Corp. company guaranty 6 5/8s, 2014 715,000 779,350 DISH DBS Corp. company guaranty sr. unsec. notes 7 3/4s, 2015 161,000 182,936 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 259,000 279,073 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 189,000 215,460 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 405,000 409,050 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 520,000 538,645 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 280,000 291,200 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 130,000 149,891 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 241,000 247,628 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 253,000 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 250,000 257,500 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 583,000 658,790 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 210,000 208,950 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 479,750 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 389,000 529,595 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,435 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 $120,000 135,000 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 70,000 71,225 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 782,705 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 210,000 227,850 Limited Brands, Inc. sr. notes 5 5/8s, 2022 105,000 106,050 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 455,000 566,279 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 309,753 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 320,000 22,400 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 165,000 171,600 MGM Resorts International company guaranty sr. notes 9s, 2020 60,000 66,750 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 85,850 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 249,000 255,848 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 142,450 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 201,886 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 688,425 681,541 Navistar International Corp. sr. notes 8 1/4s, 2021 396,000 429,660 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 185,000 185,925 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 226,013 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 155,000 164,300 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 205,000 202,950 Owens Corning company guaranty sr. unsec. notes 9s, 2019 725,000 893,563 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 67,350 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 225,000 234,284 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 153,825 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 140,000 142,275 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 70,850 Polish Television Holding BV sr. notes stepped-coupon Ser. REGS, 11 1/4s (13s, 11/15/14), 2017 (Netherlands) (STP) EUR 450,000 606,773 QVC Inc. 144A sr. notes 7 1/2s, 2019 $175,000 192,063 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 70,000 70,000 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 171,000 181,688 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 191,483 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Germany) EUR 355,000 501,990 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $200,000 210,500 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 53,900 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 121,000 131,286 Sears Holdings Corp. company guaranty 6 5/8s, 2018 192,000 170,640 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 502,000 566,005 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 145,000 146,450 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 100,000 105,750 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 66,625 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 250,500 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 311,000 340,545 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 176,000 56,320 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 59,000 37,318 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 324,000 195,615 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 328,577 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $340,000 379,100 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,400 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 268,644 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 150,000 164,813 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 85,000 96,156 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 713,000 770,040 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 5,000 5,125 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 180,000 183,375 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 402,000 431,145 Consumer staples (1.9%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 786,269 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 $165,000 179,025 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 430,000 441,825 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 65,000 67,763 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 286,720 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 145,079 149,431 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 164,000 144,320 Claire's Stores, Inc. 144A sr. notes 9s, 2019 215,000 222,256 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 283,125 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 384,090 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 171,593 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 175,200 Dole Food Co. 144A sr. notes 8s, 2016 123,000 129,150 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 453,000 598,173 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 $225,000 244,125 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 200,000 266,387 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 $95,000 100,819 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 215,000 309,894 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $100,000 102,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 825,000 800,250 Landry's Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 100,000 111,375 Libbey Glass, Inc. sr. notes 10s, 2015 68,000 72,675 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 90,000 94,275 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 295,000 322,288 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 372,300 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 300,000 300,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 86,344 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 215,000 217,150 Service Corporation International sr. notes 7s, 2019 105,000 113,663 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 475,000 555,750 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 280,000 291,900 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 215,000 249,400 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 111,000 121,823 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 265,000 282,225 Energy (6.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 149,325 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 212,000 193,980 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 185,302 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 397,000 456,672 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 227,000 269,725 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 66,000 61,215 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 270,000 249,075 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 424,000 424,530 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 90,000 65,700 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 68,250 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 145,000 150,619 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 474,000 498,885 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 217,425 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 526,000 549,670 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 675,000 772,875 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 285,000 282,863 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 80,000 80,600 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 181,090 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 316,875 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 114,260 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 291,208 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $173,000 180,785 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 982,000 1,023,735 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 38,200 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 240,000 241,200 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 536,563 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 268,200 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 130,000 136,825 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 500,550 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 140,000 126,350 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 200,000 195,000 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 250,000 261,250 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 372,074 Gazprom OAO Via Gaz Capital SA 144A sr. sec. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 852,295 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 272,131 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 207,000 225,630 Gazprom Via Gaz Capital SA 144A sr. unsec. unsub notes 8.146s, 2018 (Russia) 149,000 174,424 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 571,575 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 258,990 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 353,000 369,768 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 (R) 20,000 20,025 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 213,000 205,013 Infinis PLC 144A sr. notes 9 1/8s, 2014 (United Kingdom) GBP 127,000 210,498 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 $53,000 36,040 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 103,000 105,833 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 55,000 56,238 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 253,000 281,463 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 116,000 121,365 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 475,150 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 185,000 193,788 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 300,000 234,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 324,247 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 297,675 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 225,000 247,500 Peabody Energy Corp. company guaranty 7 3/8s, 2016 666,000 730,935 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 26,000 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 433,200 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 85,500 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 421,170 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 557,811 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 237,493 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 105,806 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,930,000 2,964,438 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 156,453 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 161,404 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 400,000 357,112 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,305,000 1,076,925 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 790,000 702,310 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8s, 2013 (Venezuela) 425,000 422,875 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,125,000 1,240,313 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 680,000 860,200 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 303,800 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 543,950 Power Sector Assets & Liabilities Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 551,250 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 264,375 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 227,850 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 98,750 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 190,300 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 535,000 541,688 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 55,000 54,175 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 795,000 810,900 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 121,900 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 80,000 81,800 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 84,056 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 127,113 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 240,000 238,800 Financials (6.0%) ACE Cash Express, Inc. 144A sr. notes 11s, 2019 165,000 150,975 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 215,000 213,925 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 195,000 200,799 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 303,215 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 322,000 323,932 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 440,944 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 853,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 31,000 29,398 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 261,000 276,269 Banco do Brasil SA 144A sr. unsec. notes 9 3/4s, 2017 (Brazil) BRL 318,000 187,269 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,330,000 1,366,768 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 223,000 223,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 87,125 CIT Group, Inc. 144A bonds 7s, 2017 1,452,000 1,455,630 CIT Group, Inc. 144A bonds 7s, 2016 394,000 394,985 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 275,000 298,031 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 219,300 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 86,400 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 230,000 224,538 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 215,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 336,000 288,960 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 233,000 164,848 HSBC Capital Funding LP bank guaranty jr. unsec. sub. bonds FRB 5.13s, perpetual maturity (Jersey) EUR 208,000 248,037 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 72,188 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 51,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 546,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 30,000 29,700 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 99,000 97,763 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 594,669 JPMorgan Chase & Co. 144A sr. unsec. unsub notes 8s, 2012 14,000,000 273,267 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 440,208 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 363,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,622,796 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 102,000 106,590 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 145,000 147,175 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 177,000 195,585 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 266,000 275,643 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 152,000 161,120 RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) 300,000 186,000 Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) 300,000 207,868 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 390,000 432,900 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,375,355 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 250,000 257,559 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 650,000 659,750 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 208,000 210,080 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 269,100 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 222,843 UBS AG/Jersey Branch jr. unsec. sub. notes FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 253,326 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Cayman Islands) EUR 133,000 146,583 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 230,565 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 45,000 42,075 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 260,000 261,129 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 600,000 627,726 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 418,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 3,956,713 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 3,176,800 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 1,665,000 1,704,444 Health care (1.7%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 198,308 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 211,667 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 $140,000 150,675 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 225,000 230,625 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 376,934 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $285,000 294,975 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 138,178 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $614,000 630,885 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 65,000 67,925 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 200,000 209,500 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 221,000 243,376 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 291,000 299,003 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 170,000 181,475 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 211,150 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 259,313 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 295,000 319,338 HCA, Inc. sr. notes 6 1/2s, 2020 903,000 949,279 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 260,000 275,600 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 280,000 299,600 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 310,000 301,475 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 250,000 235,000 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 205,000 221,400 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 334,581 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 175,770 176,649 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 231,663 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 137,400 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 296,000 331,520 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 255,000 263,288 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 39,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 100,750 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 40,500 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 9,000 5,940 Technology (1.3%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 342,000 376,200 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 7,000 6,930 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 218,000 214,730 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 106,000 106,265 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 166,000 150,645 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 316,778 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 106,000 108,385 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 145,000 160,950 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 104,025 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 355,000 355,888 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 705,052 715,628 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 117,000 105,885 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 124,000 121,210 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 113,794 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 135,000 137,531 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 57,248 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 501,000 561,120 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 464,200 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 168,563 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 70,000 72,275 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 406,000 458,780 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 256,000 280,320 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 480,000 498,600 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 216,703 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 283,343 Transportation (0.3%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 777,002 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $277,000 288,080 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 310,000 337,513 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 168,000 69,720 Utilities and power (1.7%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 810,900 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 180,000 198,900 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 225,000 243,563 Calpine Corp. 144A sr. notes 7 1/4s, 2017 595,000 630,700 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 290,000 316,074 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 685,000 450,388 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 75,210 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 39,360 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 67,580 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 10,710 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 317,360 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 428,101 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 1,050,000 1,139,250 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 331,000 360,790 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 402,000 446,220 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 405,000 368,550 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 59,800 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 95,000 103,550 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 374,400 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 800,000 768,000 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 162,786 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 73,645 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 180,000 117,450 Vattenfall AB jr. unsec. sub. bonds FRB 5 1/4s, perpetual maturity (Sweden) EUR 156,000 214,263 Total corporate bonds and notes (cost $148,582,711) MORTGAGE-BACKED SECURITIES (30.0%) (a) Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.432s, 2046 $2,780,740 $1,320,852 American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1A, 0.40175s, 2047 8,384,624 4,527,697 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 94,063 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 44,996 Ser. 07-5, Class XW, IO, 0.416s, 2051 41,126,206 627,010 Banc of America Funding Corp. FRB Ser. 07-B, Class A1, 0.452s, 2047 1,163,522 683,569 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.837s, 2046 23,947,090 987,817 Ser. 09-RR7, Class 2A7, IO, 1.637s, 2047 55,329,514 2,296,175 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 65,775,776 1,624,662 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 62,067,128 1,533,058 Barclays Capital, LLC Trust FRB Ser. 07-AA2, Class 12A1, 0.452s, 2047 1,958,903 979,451 Bear Stearns Alt-A Trust FRB Ser. 06-3, Class 31A1, 3.054s, 2036 1,723,212 749,597 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.472s, 2036 1,639,889 836,343 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 830,700 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 10,592,011 269,037 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 6,444,497 133,401 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 14,057,711 254,445 FRB Ser. 06-AR2, Class 1A1, 0.442s, 2046 1,454,621 756,403 FRB Ser. 06-AR3, Class 1A1, 0.422s, 2036 1,273,187 641,368 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 7,577,170 105,323 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A3, 0.462s, 2037 3,721,397 1,990,948 FRB Ser. 07-AR1, Class A2, 0.402s, 2037 1,117,383 584,839 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.059s, 2044 27,615,590 108,757 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class E, 5.357s, 2037 (F) 852,000 818,559 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.88s, 2014 (United Kingdom) GBP 328,253 367,528 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 107,319 128,743 Countrywide Alternative Loan Trust Ser. 06-0A19, Class XP, IO, 2.588s, 2047 (F) $16,597,776 1,182,592 FRB Ser. 05-38, Class A1, 1.659s, 2035 1,324,431 847,636 FRB Ser. 07-OA11, Class A1A, 1.539s, 2047 1,691,782 938,939 FRB Ser. 05-62, Class 2A1, 1.159s, 2035 1,271,361 750,103 FRB Ser. 05-38, Class A3, 0.592s, 2035 1,891,645 1,134,987 FRB Ser. 07-AL1, Class A1, 0.492s, 2037 2,743,349 1,207,074 FRB Ser. 06-OA6, Class 1A1A, 0.452s, 2046 3,132,803 1,817,025 FRB Ser. 06-OA17, Class 1A1A, 0.437s, 2046 2,668,215 1,380,801 FRB Ser. 06-OA21, Class A1, 0.432s, 2047 2,001,064 1,026,146 FRB Ser. 06-OA12, Class A1B, 0.432s, 2046 4,608,058 2,338,590 FRB Ser. 06-OA8, Class 1A1, 0.432s, 2046 1,884,529 1,107,161 FRB Ser. 07-OA4, Class A1, 0.412s, 2047 3,399,720 2,107,827 FRB Ser. 06-OC8, Class 2A2B, 0.412s, 2036 4,627,570 2,441,043 FRB Ser. 07-OA7, Class A1B, 0.382s, 2047 1,370,263 775,912 FRB Ser. 06-OA18, Class A1, 0.362s, 2046 5,776,210 3,662,478 FRB Ser. 06-OC8, Class 2A2A, 0.362s, 2036 3,756,741 1,850,195 FRB Ser. 06-HY11, Class A1, 0.362s, 2036 2,187,491 1,203,120 Countrywide Home Loans FRB Ser. 07-HYB2, Class 3A1, 2.997s, 2047 1,756,441 904,743 FRB Ser. 06-OA4, Class A1, 1.119s, 2046 1,517,986 698,274 FRB Ser. 05-3, Class 1A2, 0.532s, 2035 738,916 480,988 FRB Ser. 06-OA4, Class A2, 0.512s, 2046 1,164,008 523,803 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.199s, 2041 1,458,000 1,622,586 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 82,403 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.572s, 2036 8,328,463 3,706,166 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 217,669 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.935s, 2014 (United Kingdom) GBP 16,728 16,054 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.633s, 2032 $243,543 377,492 IFB Ser. 3408, Class EK, 24.82s, 2037 131,398 204,548 IFB Ser. 2979, Class AS, 23.387s, 2034 69,625 95,159 IFB Ser. 3072, Class SM, 22.91s, 2035 297,966 448,095 IFB Ser. 3072, Class SB, 22.764s, 2035 305,404 457,280 IFB Ser. 3249, Class PS, 21.477s, 2036 294,974 424,236 IFB Ser. 3065, Class DC, 19.135s, 2035 433,561 648,451 IFB Ser. 3031, Class BS, 16.121s, 2035 500,125 665,049 IFB Ser. 3951, Class CS, IO, 6.508s, 2026 5,792,666 1,029,530 Ser. 4032, Class SA, IO, 6 1/2s, 2042 (FWC) 4,195,000 631,767 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 3,653,862 433,267 IFB Ser. 3895, Class SM, IO, 6.408s, 2040 3,406,618 572,467 IFB Ser. 3940, Class PS, IO, 6.408s, 2040 2,676,009 465,358 IFB Ser. 3852, Class TB, 5.758s, 2041 1,591,603 1,625,169 IFB Ser. 3768, Class PS, IO, 5.758s, 2036 8,781,103 1,178,856 IFB Ser. 3753, Class S, IO, 5.708s, 2040 1,852,414 310,279 Ser. 3645, Class ID, IO, 5s, 2040 1,476,309 147,764 Ser. 3653, Class KI, IO, 5s, 2038 2,727,197 271,083 Ser. 3632, Class CI, IO, 5s, 2038 1,614,462 159,816 Ser. 3626, Class DI, IO, 5s, 2037 1,076,601 56,715 Ser. 3623, Class CI, IO, 5s, 2036 984,507 72,607 Ser. 4000, Class PI, IO, 4 1/2s, 2042 2,175,814 307,660 Ser. 3747, Class HI, IO, 4 1/2s, 2037 917,845 114,401 Ser. 4010, Class NI, IO, 4s, 2041 2,866,000 476,473 Ser. 3738, Class MI, IO, 4s, 2034 4,102,867 352,655 Ser. 3748, Class NI, IO, 4s, 2034 4,234,493 414,726 Ser. 3736, Class QI, IO, 4s, 2034 11,147,974 543,464 Ser. 3751, Class MI, IO, 4s, 2034 11,465,588 714,535 Ser. T-57, Class 1AX, IO, 0.425s, 2043 2,112,679 26,408 Ser. 3300, PO, zero %, 2037 170,770 155,976 FRB Ser. 3326, Class YF, zero %, 2037 51,091 47,811 FRB Ser. 3326, Class WF, zero %, 2035 8,555 7,381 FRB Ser. 3030, Class EF, zero %, 2035 9,808 9,714 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.45s, 2036 224,213 396,401 IFB Ser. 06-8, Class HP, 23.68s, 2036 398,137 645,500 IFB Ser. 07-53, Class SP, 23.314s, 2037 295,130 447,650 IFB Ser. 08-24, Class SP, 22.397s, 2038 314,023 461,739 IFB Ser. 05-122, Class SE, 22.254s, 2035 480,502 700,514 IFB Ser. 05-83, Class QP, 16.765s, 2034 314,768 428,084 IFB Ser. 10-129, Class PS, IO, 6.458s, 2038 9,364,989 1,609,607 IFB Ser. 10-135, Class SP, IO, 6.358s, 2040 11,746,709 1,997,974 IFB Ser. 12-2, Class PS, IO, 6.308s, 2041 1,307,852 282,006 IFB Ser. 11-51, Class SJ, IO, 6.308s, 2041 4,635,306 809,093 IFB Ser. 404, Class S13, IO, 6.158s, 2040 6,344,403 859,822 IFB Ser. 10-35, Class SG, IO, 6.158s, 2040 5,981,039 1,093,334 IFB Ser. 11-132, Class SB, IO, 5.858s, 2030 1,771,769 289,082 IFB Ser. 10-140, Class GS, IO, 5.758s, 2039 6,080,055 981,359 IFB Ser. 11-51, Class SM, IO, 5.608s, 2041 7,776,189 1,129,180 IFB Ser. 10-46, Class WS, IO, 5.508s, 2040 4,041,309 503,992 Ser. 374, Class 6, IO, 5 1/2s, 2036 1,247,864 173,129 Ser. 10-21, Class IP, IO, 5s, 2039 2,964,068 392,739 Ser. 10-92, Class CI, IO, 5s, 2039 1,586,152 155,641 Ser. 398, Class C5, IO, 5s, 2039 1,047,647 103,088 Ser. 10-13, Class EI, IO, 5s, 2038 669,764 45,648 Ser. 378, Class 19, IO, 5s, 2035 3,123,557 374,827 Ser. 12-30, Class TI, IO, 4 1/2s, 2041 2,040,000 415,711 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 7,965,000 1,585,911 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,159,732 95,110 Ser. 406, Class 2, IO, 4s, 2041 5,984,561 944,364 Ser. 406, Class 1, IO, 4s, 2041 3,835,808 644,416 Ser. 03-W10, Class 1, IO, 1.437s, 2043 806,725 38,193 Ser. 00-T6, IO, 0.772s, 2030 1,915,015 34,111 Ser. 99-51, Class N, PO, zero %, 2029 27,985 26,429 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.088s, 2020 (F) 2,451,026 62,041 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 191,912 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 2,989 2,679 Government National Mortgage Association IFB Ser. 11-56, Class MS, 6.829s, 2041 3,285,690 3,509,511 IFB Ser. 11-56, Class SG, 6.829s, 2041 2,189,894 2,350,063 IFB Ser. 10-142, Class SA, IO, 6.458s, 2039 4,221,304 604,174 IFB Ser. 10-151, Class SL, IO, 6.458s, 2039 2,036,584 349,702 IFB Ser. 11-37, Class SB, IO, 6.458s, 2038 5,052,740 722,585 IFB Ser. 10-85, Class AS, IO, 6.408s, 2039 4,150,529 674,461 IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 683,299 115,792 IFB Ser. 11-37, Class SD, IO, 6.408s, 2038 6,500,532 921,029 IFB Ser. 10-163, Class SI, IO, 6.388s, 2037 5,730,663 988,767 IFB Ser. 10-47, Class HS, IO, 6.358s, 2039 2,293,876 379,063 IFB Ser. 10-157, Class SN, IO, 6.308s, 2038 2,634,289 364,111 IFB Ser. 10-120, Class SB, IO, 5.958s, 2035 1,381,709 151,007 IFB Ser. 10-20, Class SC, IO, 5.908s, 2040 355,607 59,959 IFB Ser. 11-79, Class AS, IO, 5.868s, 2037 4,552,403 478,002 IFB Ser. 11-50, Class PS, IO, 5.858s, 2041 3,543,939 524,928 IFB Ser. 10-115, Class SN, IO, 5.858s, 2038 1,393,570 216,575 IFB Ser. 10-116, Class SL, IO, 5.808s, 2039 1,414,086 224,288 IFB Ser. 11-70, Class SM, IO, 5.648s, 2041 3,437,000 994,290 IFB Ser. 11-70, Class SH, IO, 5.648s, 2041 3,530,000 1,027,195 IFB Ser. 11-12, Class IB, IO, 4.556s, 2040 2,347,361 299,946 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 595,232 103,050 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,652,559 249,189 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 7,055,920 1,102,699 Ser. 12-8, Class PI, IO, 4s, 2041 2,223,003 395,250 Ser. 11-116, Class BI, IO, 4s, 2026 5,765,175 672,681 Ser. 12-H02, Class AI, IO, 1.759s, 2062 4,963,034 367,562 Ser. 12-H04, Class FI, IO, 0.971s, 2062 11,274,936 521,466 Ser. 11-70, PO, zero %, 2041 7,053,061 5,556,438 Ser. 06-36, Class OD, PO, zero %, 2036 9,748 9,068 Ser. 99-31, Class MP, PO, zero %, 2029 72,523 67,221 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 7,238,321 262,751 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 890,000 818,800 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.308s, 2039 94,568,439 1,692,775 GSR Mortgage Loan Trust FRB Ser. 06-OA1, Class 3A1, 2.724s, 2046 2,709,145 1,425,687 Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.071s, 2045 1,476,693 753,113 FRB Ser. 05-8, Class 1A2A, 0.572s, 2035 1,212,119 666,665 FRB Ser. 05-16, Class 3A1A, 0.492s, 2036 3,036,562 1,718,694 FRB Ser. 06-7, Class 2A1A, 0.442s, 2046 1,353,102 825,392 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.422s, 2037 4,703,917 2,493,076 FRB Ser. 06-AR35, Class 2A1A, 0.412s, 2037 1,241,069 667,193 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.442s, 2037 2,479,092 1,115,591 FRB Ser. 06-A7, Class 1A1, 0.402s, 2036 (F) 1,366,891 696,920 FRB Ser. 06-A6, Class 1A1, 0.402s, 2036 1,742,872 961,625 FRB Ser. 07-A1, Class 1A1A, 0.382s, 2037 (F) 1,221,115 500,518 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.146s, 2051 52,426,676 536,902 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 201,914 Ser. 98-C4, Class J, 5.6s, 2035 379,000 398,784 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 (F) 1,084,000 1,086,708 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 5,165,289 161,415 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.518s, 2028 (F) 290,879 6,981 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.84s, 2050 51,000 53,320 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.44s, 2049 1,828,945 137,171 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 1,200,600 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.87s, 2043 1,196,000 1,236,281 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.473s, 2012 552 1 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 139,941 6,997 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 9,102,109 468,759 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 6,167,540 196,128 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 158,000 Structured Asset Mortgage Investments Trust Ser. 07-AR6, Class X2, IO, 1/2s, 2047 23,775,303 485,016 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 14,564,897 550,553 Ser. 06-AR7, Class X, IO, 0.9s, 2036 34,819,890 1,013,259 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 5,062,810 106,825 Ser. 06-AR8, Class X, IO, 0.4s, 2036 22,407,270 298,017 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 3,831,439 632,187 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.377s, 2046 14,873,617 213,585 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.392s, 2036 2,085,132 896,607 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 06-AR9, Class 2A, 1.022s, 2046 4,240,447 1,738,583 FRB Ser. 07-0C2, Class A3, 0.552s, 2037 (F) 1,230,589 636,652 Total mortgage-backed securities (cost $134,218,426) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $838,117 $947,269 U.S. Government Agency Mortgage Obligations (20.4%) Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 183,149 197,636 4 1/2s, August 1, 2039 444,468 472,109 3 1/2s, TBA, May 1, 2042 26,000,000 26,619,531 3 1/2s, TBA, April 1, 2042 66,000,000 67,773,750 Total U.S. government and agency mortgage obligations (cost $96,051,231) U.S. TREASURY OBLIGATIONS (0.5%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2.000%, April 15, 2012 (i) $69,225 $70,032 U.S. Treasury Notes 3.625%, August 15, 2019 (i) 1,865,000 2,125,578 Total U.S. treasury obligations (cost $2,195,610) PURCHASED OPTIONS OUTSTANDING (9.8%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $790,000 $7,521 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 790,000 6,352 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 790,000 5,024 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 1,396 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 19,497,901 1,754,612 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 19,497,901 44,065 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 16,248,250 1,674,220 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 16,248,250 1,449,181 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 16,248,250 35,909 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 16,248,250 24,372 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 6,499,300 664,163 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 6,499,300 9,489 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 16,248,250 1,704,929 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 16,248,250 21,285 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 1,396 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 166 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 158 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 3,144,000 31 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 7,859,000 8 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 24,874,000 3,327,221 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 24,874,000 875,192 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 2,692 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,855,000 109,875 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 166 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 158 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 27,825,000 2,955,572 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 27,825,000 1,261,641 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 24,874,000 3,214,467 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 24,874,000 915,264 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 25,725,000 2,546,029 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 25,725,000 1,053,207 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 8,642,000 111,568 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 8,642,000 95,321 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 24,246,000 111,047 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 8,642,000 78,210 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 2,692 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,855,000 109,875 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 8,642,000 60,408 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 8,642,000 40,012 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 8,642,000 19,704 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 158 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 17,832,000 1,553,863 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 17,832,000 300,683 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 9,916,600 2,300,602 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 9,916,600 622,376 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 9,916,600 2,414,276 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 9,916,600 582,620 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 4,491,000 76,841 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 790,000 9,804 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 4,491,000 70,554 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 790,000 8,769 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 4,491,000 63,727 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 8,124,000 318,623 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 8,124,000 86,358 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 2,692 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 1,396 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 166 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,755,000 1,260 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 158 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 763,244 52,481 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 763,244 47,367 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 484,517 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 179,155 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 17,832,000 1,523,495 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 17,832,000 307,067 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 16,771,000 1,427,028 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 16,771,000 288,763 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 3,324,000 20,841 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 3,324,000 19,778 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 47,829 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,257,000 24,323 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 4,491,000 94,356 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 381,793 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 4,273,000 160,024 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 3,324,000 18,216 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 3,324,000 16,653 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 45,277 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,257,000 22,551 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 4,491,000 87,709 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 3,324,000 15,224 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 4,491,000 79,895 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,257,000 42,524 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,257,000 20,451 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,257,000 39,922 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,257,000 18,503 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,273,000 331,841 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 4,273,000 113,790 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,257,000 36,767 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,257,000 15,914 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,270,000 32,177 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 2,692 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,257,000 33,210 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,257,000 13,173 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 15,855,000 113,522 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 6,131,000 180,926 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 6,131,000 35,131 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 1,396 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,257,000 29,565 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,257,000 10,245 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 6,131,000 176,757 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 6,131,000 31,697 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,273,000 265,097 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 4,273,000 52,942 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 6,131,000 172,526 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 6,131,000 28,203 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 6,131,000 168,357 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 6,131,000 24,708 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 6,131,000 160,755 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 6,131,000 23,236 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 6,131,000 156,218 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 6,131,000 19,558 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,257,000 25,102 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,257,000 6,386 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 3,270,000 33,943 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 166 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,257,000 20,037 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,257,000 2,024 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 15,755,000 1,260 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 158 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 484,517 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 7,507,000 179,155 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 14,899,000 217,019 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 16,771,000 1,427,028 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 16,771,000 288,763 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 9,129,369 960,775 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 9,129,369 11,138 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 16,218,193 1,636,578 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 16,218,193 21,895 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,324,000 2,692 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,324,000 1,396 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 3,324,000 166 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 4,190,000 36,998 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 2.3475% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.3475 4,190,000 21,285 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 15,755,000 158 Total purchased options outstanding (cost $52,284,453) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (7.1%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,360,000 $2,082,700 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 461,000 465,131 Argentina (Republic of) sr. unsec. bonds FRB 0.629s, 2013 2,362,000 570,423 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 6,666,000 6,264,364 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $ V, 10 1/2s, 2012 ARS 1,080,000 252,087 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 $1,053,710 771,842 Brazil (Federal Republic of) unsec. notes 10s, 2017 1,350 738,774 Brazil (Federal Republic of) unsub. notes 10s, 2014 1,080 609,423 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 503,534 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 $360,000 345,600 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 31,500,000 594,707 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $930,000 1,064,078 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 176,000 160,845 Hungary (Republic of) sr. unsec. unsub. notes 6 3/8s, 2021 16,000 14,610 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,124,059 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 761,750 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 303,797 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 701,224 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 RUB 13,350,000 450,462 Iraq (Republic of) 144A bonds 5.8s, 2028 $695,000 579,630 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,255,650 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 $1,200,000 1,190,400 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 200,000 200,100 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,437,515 1,708,846 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 254,146 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,230,000 1,419,506 Turkey (Republic of) unsec. notes 6 3/4s, 2040 270,000 294,233 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 275,000 234,108 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 650,000 647,667 Ukraine (Government of) 144A bonds 7 3/4s, 2020 895,000 765,225 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 1,010,000 868,630 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 2,280,000 2,197,350 United Mexican States sr. unsec. notes 5 3/4s, 2110 220,000 226,050 Venezuela (Republic of) bonds 8 1/2s, 2014 430,000 430,611 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 200,000 175,526 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,471,490 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 1,215,000 1,331,069 Total foreign government and agency bonds and notes (cost $31,601,319) ASSET-BACKED SECURITIES (4.4%) (a) Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.392s, 2036 $5,000,000 $2,200,000 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.117s, 2034 34,783 9,873 Countrywide Asset Backed Certificates FRB Ser. 06-25, Class 2A2, 0.362s, 2047 872,395 785,155 FRB Ser. 07-1, Class 2A2, 0.342s, 2037 2,338,000 2,022,370 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 414,676 16,587 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2B, 0.352s, 2037 1,566,257 939,754 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 4.13s, 2043 EUR 880,000 852,015 FRB Ser. 03-2, Class 3C, 3.52s, 2043 GBP 328,968 382,141 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $671,564 340,818 Ser. 94-4, Class B2, 8.6s, 2019 236,474 106,319 Ser. 93-1, Class B, 8.45s, 2018 84,119 59,178 Ser. 95-F, Class B2, 7.1s, 2021 6,435 6,270 Ser. 93-3, Class B, 6.85s, 2018 6,176 5,484 GSAA Home Equity Trust FRB Ser. 07-3, Class A4A, 0.462s, 2047 (F) 2,079,357 883,481 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.242s, 2030 307,194 153,597 Indymac Residential Asset Backed Trust FRB Ser. 07-A, Class 2A2, 0.432s, 2047 3,460,245 1,903,135 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2B, 0.412s, 2037 1,064,286 461,634 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.372s, 2037 2,846,173 1,670,704 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-HE1, Class A2D, 0.572s, 2037 1,458,696 474,076 FRB Ser. 06-HE3, Class A3, 0.392s, 2037 2,907,649 989,182 FRB Ser. 07-HE1, Class A2A, 0.372s, 2037 4,238,957 1,377,661 FRB Ser. 06-HE5, Class A2B, 0.352s, 2037 2,245,283 1,234,906 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 79,132 79,089 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.442s, 2034 38,436 10,963 Oakwood Mortgage Investors, Inc. Ser. 95-B, Class B1, 7.55s, 2021 64,129 48,985 Ser. 01-C, Class A2, 5.92s, 2017 727,056 348,078 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.392s, 2036 5,116,298 2,916,290 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 439,811 52,777 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 175,498 Total asset-backed securities (cost $21,100,512) SENIOR LOANS (1.9%) (a) (c) Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $114,138 $113,995 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 8,440 8,735 Momentive Performance Materials, Inc. bank term loan FRN 3 3/4s, 2013 216,010 212,590 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 118,800 115,904 Capital goods (—%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 80,000 80,500 Communication services (0.2%) Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.83s, 2016 576,615 573,011 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 5,092 5,082 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 375,000 367,734 Level 3 Financing, Inc. bank term loan FRN 2.729s, 2014 22,000 21,643 Consumer cyclicals (0.9%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 99,844 100,177 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 67,025 67,189 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 479,641 432,651 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 331,134 331,686 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 393,207 362,102 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.894s, 2016 578,484 468,138 Compucom Systems, Inc. bank term loan FRN 3 3/4s, 2014 63,810 62,374 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/2s, 2014 157,541 46,934 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 307,911 91,732 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 114,892 34,228 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 (PIK) 72,839 68,378 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 (PIK) 41,462 38,923 Goodman Global, Inc. bank term loan FRN 9s, 2017 161,636 163,426 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 245,434 246,398 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 40,236 40,186 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 215,000 214,424 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 54,326 54,145 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 374,120 164,924 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 470,436 436,591 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.803s, 2014 172,044 169,869 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2 3/4s, 2014 16,970 16,756 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 399,187 262,166 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 358,919 332,546 Consumer staples (0.2%) Claire's Stores, Inc. bank term loan FRN 3.086s, 2014 176,993 168,143 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 153,838 153,261 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 328,350 327,482 Rite Aid Corp. bank term loan FRN Ser. B, 2s, 2014 75,615 74,141 West Corp. bank term loan FRN Ser. B2, 2.658s, 2013 12,829 12,810 West Corp. bank term loan FRN Ser. B5, 4.494s, 2016 31,119 31,158 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 190,049 189,205 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7 1/2s, 2013 109,665 109,430 Financials (0.1%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 230,000 211,744 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 89,700 89,588 Health care (0.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 303,575 302,816 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 242,550 242,368 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 361,350 361,350 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 187,709 185,656 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 80,000 80,067 Technology (—%) First Data Corp. bank term loan FRN 4.245s, 2018 121,183 110,334 First Data Corp. bank term loan FRN Ser. B3, 2.995s, 2014 12,896 12,413 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 645,637 357,925 Total senior loans (cost $9,682,556) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 163 $135,794 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 16,715 386,284 Total preferred stocks (cost $483,154) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 $186,000 $294,810 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 195,000 221,081 Total convertible bonds and notes (cost $381,000) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $221,314 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 627 6 Lucent Technologies Capital Trust I 7.75% cv. pfd. 236 191,868 Total convertible preferred stocks (cost $496,476) COMMON STOCKS (—%) (a) Shares Value Bohai Bay Litigation, LLC (Escrow) (F) 842 $2,627 Compton Petroleum Corp. (Canada) (NON) 6,624 26,291 Magellan Health Services, Inc. (NON) 140 6,833 Trump Entertainment Resorts, Inc. (NON) 71 71 Vertis Holdings, Inc. (NON) (F) 521 5 Total common stocks (cost $69,288) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $760 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 0.001 422 19,979 Total warrants (cost $16,076) SHORT-TERM INVESTMENTS (23.7%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% (e) 5,402,802 $5,402,802 SSgA Prime Money Market Fund 0.12% (P) 749,000 749,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 1, 2012 $13,500,000 13,497,975 U.S. Treasury Bills with an effective yield of 0.085%, April 5, 2012 (SEGSF) 1,000,000 999,989 U.S. Treasury Bills with an effective yield of 0.070%, June 28, 2012 273,000 272,954 U.S. Treasury Bills with an effective yield of zero %, July 12, 2012 (i) 302,000 301,940 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.124%, May 3, 2012 (SEG) 10,846,000 10,845,037 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.102%, October 18, 2012 (SEGSF) 24,226,000 24,208,606 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 (SEGSF) 21,928,000 21,910,041 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.111%, July 26, 2012 (SEG) (SEGSF) 23,106,000 23,099,923 U.S. Treasury Bills with effective yields ranging from 0.058% to 0.094%, August 23, 2012 (SEG) (SEGSF) 9,064,000 9,059,686 Total short-term investments (cost $110,357,321) TOTAL INVESTMENTS Total investments (cost $607,520,133) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $446,518,411) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/18/12 $116,956 $121,612 $(4,656) Brazilian Real Buy 4/18/12 267,671 292,189 (24,518) British Pound Sell 4/18/12 789,917 789,240 (677) Canadian Dollar Sell 4/18/12 154,245 163,066 8,821 Chilean Peso Buy 4/18/12 93,621 94,204 (583) Chilean Peso Sell 4/18/12 93,621 94,087 466 Euro Buy 4/18/12 4,374,947 4,373,193 1,754 Japanese Yen Sell 4/18/12 1,865,060 1,902,410 37,350 Mexican Peso Buy 4/18/12 186,062 185,685 377 Mexican Peso Sell 4/18/12 186,062 186,148 86 Norwegian Krone Buy 4/18/12 829,829 841,120 (11,291) Russian Ruble Buy 4/18/12 22,147 22,176 (29) Russian Ruble Sell 4/18/12 22,147 21,901 (246) South African Rand Buy 4/18/12 1,821 1,808 13 South African Rand Sell 4/18/12 1,821 1,852 31 South Korean Won Buy 4/18/12 1,047,812 1,062,114 (14,302) Swedish Krona Sell 4/18/12 2,327,385 2,304,023 (23,362) Swiss Franc Buy 4/18/12 4,036,009 4,026,210 9,799 Turkish Lira Buy 4/18/12 622,953 623,036 (83) Turkish Lira Sell 4/18/12 622,954 629,196 6,242 Barclays Bank PLC Australian Dollar Buy 4/18/12 1,050,430 1,143,870 (93,440) Brazilian Real Buy 4/18/12 981,698 1,146,117 (164,419) British Pound Sell 4/18/12 4,424,591 4,410,244 (14,347) Canadian Dollar Buy 4/18/12 2,378,717 2,398,779 (20,062) Chilean Peso Buy 4/18/12 1,043,662 1,067,601 (23,939) Czech Koruna Sell 4/18/12 2,593,448 2,597,940 4,492 Euro Sell 4/18/12 9,413,052 9,409,824 (3,228) Hungarian Forint Buy 4/18/12 1,041,261 1,049,830 (8,569) Hungarian Forint Sell 4/18/12 1,041,261 1,037,431 (3,830) Indian Rupee Buy 4/18/12 95,964 97,848 (1,884) Indian Rupee Sell 4/18/12 95,964 96,748 784 Indonesian Rupiah Buy 4/18/12 1,017,158 1,018,889 (1,731) Japanese Yen Sell 4/18/12 1,879,694 1,917,148 37,454 Malaysian Ringgit Buy 4/18/12 1,027,740 1,047,317 (19,577) Mexican Peso Buy 4/18/12 383,347 379,239 4,108 New Zealand Dollar Sell 4/18/12 857,401 853,615 (3,786) Norwegian Krone Buy 4/18/12 1,367,154 1,386,538 (19,384) Polish Zloty Buy 4/18/12 1,034,070 1,034,574 (504) Russian Ruble Buy 4/18/12 22,147 22,190 (43) Russian Ruble Sell 4/18/12 22,147 21,904 (243) Singapore Dollar Sell 4/18/12 2,305,425 2,315,584 10,159 South African Rand Buy 4/18/12 979,341 1,019,431 (40,090) South Korean Won Buy 4/18/12 800,316 810,407 (10,091) Swedish Krona Buy 4/18/12 7,098,608 7,064,567 34,041 Swiss Franc Sell 4/18/12 1,676,915 1,670,972 (5,943) Taiwan Dollar Sell 4/18/12 1,012,490 1,015,542 3,052 Turkish Lira Buy 4/18/12 1,472,695 1,489,234 (16,539) Citibank, N.A. Australian Dollar Buy 4/18/12 12,096,392 12,527,789 (431,397) Brazilian Real Buy 4/18/12 743,834 828,968 (85,134) British Pound Sell 4/18/12 3,879,054 3,849,866 (29,188) Canadian Dollar Buy 4/18/12 772,025 775,022 (2,997) Canadian Dollar Sell 4/18/12 772,026 781,206 9,180 Chilean Peso Buy 4/18/12 267,652 271,046 (3,394) Chilean Peso Sell 4/18/12 267,652 269,180 1,528 Czech Koruna Sell 4/18/12 1,570,518 1,563,126 (7,392) Euro Sell 4/18/12 897,637 921,314 23,677 Japanese Yen Sell 4/18/12 4,685,209 4,778,504 93,295 Mexican Peso Sell 4/18/12 399,838 395,983 (3,855) New Zealand Dollar Buy 4/18/12 8,262 8,364 (102) New Zealand Dollar Sell 4/18/12 8,262 8,202 (60) Norwegian Krone Buy 4/18/12 1,771,012 1,796,148 (25,136) Polish Zloty Buy 4/18/12 532,579 546,682 (14,103) Singapore Dollar Sell 4/18/12 1,268,143 1,273,955 5,812 South African Rand Buy 4/18/12 570,031 606,359 (36,328) South Korean Won Buy 4/18/12 1,140,422 1,155,059 (14,637) Swedish Krona Buy 4/18/12 3,238,732 3,206,940 31,792 Swiss Franc Sell 4/18/12 470,112 468,581 (1,531) Taiwan Dollar Sell 4/18/12 1,004,720 1,007,747 3,027 Turkish Lira Buy 4/18/12 982,896 1,011,997 (29,101) Credit Suisse AG Australian Dollar Buy 4/18/12 4,338,532 4,547,001 (208,469) Brazilian Real Buy 4/18/12 332,201 428,841 (96,640) British Pound Sell 4/18/12 3,534,395 3,500,963 (33,432) Canadian Dollar Sell 4/18/12 1,305,017 1,337,187 32,170 Chilean Peso Buy 4/18/12 1,035,545 1,045,295 (9,750) Czech Koruna Sell 4/18/12 2,108,270 2,091,305 (16,965) Euro Sell 4/18/12 3,202,817 3,201,329 (1,488) Hungarian Forint Buy 4/18/12 1,069,375 1,077,330 (7,955) Hungarian Forint Sell 4/18/12 1,069,375 1,035,804 (33,571) Indian Rupee Buy 4/18/12 89,869 91,524 (1,655) Indian Rupee Sell 4/18/12 89,869 90,586 717 Japanese Yen Buy 4/18/12 2,174,043 2,215,752 (41,709) Mexican Peso Sell 4/18/12 332,552 353,988 21,436 New Zealand Dollar Sell 4/18/12 983,287 996,373 13,086 Norwegian Krone Sell 4/18/12 1,347,674 1,311,765 (35,909) Polish Zloty Buy 4/18/12 1,006,257 1,002,891 3,366 Russian Ruble Sell 4/18/12 346,690 346,415 (275) Singapore Dollar Sell 4/18/12 1,267,904 1,272,922 5,018 South African Rand Buy 4/18/12 219,399 248,782 (29,383) South Korean Won Buy 4/18/12 1,185,524 1,213,657 (28,133) Swedish Krona Buy 4/18/12 7,075,647 7,035,790 39,857 Swiss Franc Sell 4/18/12 4,456,595 4,440,654 (15,941) Taiwan Dollar Buy 4/18/12 2,097,155 2,102,490 (5,335) Taiwan Dollar Sell 4/18/12 2,097,155 2,100,041 2,886 Turkish Lira Buy 4/18/12 1,456,204 1,486,576 (30,372) Deutsche Bank AG Australian Dollar Buy 4/18/12 2,422,153 2,514,998 (92,845) Brazilian Real Buy 4/18/12 147,511 213,781 (66,270) British Pound Sell 4/18/12 1,160,485 1,156,781 (3,704) Canadian Dollar Buy 4/18/12 2,429,030 2,457,115 (28,085) Chilean Peso Buy 4/18/12 56,585 56,681 (96) Chilean Peso Sell 4/18/12 56,585 56,931 346 Czech Koruna Sell 4/18/12 2,082,026 2,070,530 (11,496) Euro Sell 4/18/12 6,298,665 6,307,296 8,631 Mexican Peso Sell 4/18/12 998,445 997,829 (616) New Zealand Dollar Buy 4/18/12 21,840 22,119 (279) New Zealand Dollar Sell 4/18/12 21,840 21,684 (156) Norwegian Krone Buy 4/18/12 165,180 167,473 (2,293) Peruvian New Sol Sell 4/18/12 1,092,034 1,087,305 (4,729) Polish Zloty Buy 4/18/12 1,019,746 1,007,891 11,855 Singapore Dollar Sell 4/18/12 1,267,904 1,273,512 5,608 South African Rand Buy 4/18/12 997,837 1,039,678 (41,841) South Korean Won Buy 4/18/12 1,575,032 1,594,108 (19,076) Swedish Krona Buy 4/18/12 1,175,521 1,154,673 20,848 Swedish Krona Sell 4/18/12 1,175,521 1,163,199 (12,322) Swiss Franc Sell 4/18/12 523,738 521,951 (1,787) Turkish Lira Buy 4/18/12 1,744,986 1,759,639 (14,653) Goldman Sachs International Australian Dollar Sell 4/18/12 353,246 245,094 (108,152) British Pound Sell 4/18/12 3,330,958 3,320,344 (10,614) Canadian Dollar Buy 4/18/12 3,504,935 3,517,553 (12,618) Canadian Dollar Sell 4/18/12 3,504,935 3,542,161 37,226 Chilean Peso Buy 4/18/12 444,505 446,753 (2,248) Czech Koruna Sell 4/18/12 2,098,392 2,078,122 (20,270) Euro Sell 4/18/12 6,571,824 6,569,386 (2,438) Japanese Yen Sell 4/18/12 4,173,624 4,256,837 83,213 Norwegian Krone Buy 4/18/12 1,016,911 1,030,757 (13,846) Singapore Dollar Sell 4/18/12 1,652,460 1,654,673 2,213 South African Rand Buy 4/18/12 935,778 957,658 (21,880) South Korean Won Buy 4/18/12 1,011,639 1,024,641 (13,002) Swedish Krona Buy 4/18/12 1,924,855 1,905,077 19,778 Swiss Franc Sell 4/18/12 1,331,561 1,327,120 (4,441) Taiwan Dollar Sell 4/18/12 1,005,750 1,010,577 4,827 Turkish Lira Buy 4/18/12 1,644,812 1,662,138 (17,326) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 2,416,151 2,507,761 (91,610) British Pound Buy 4/18/12 227,587 225,466 2,121 British Pound Sell 4/18/12 227,563 226,884 (679) Canadian Dollar Buy 4/18/12 60,535 60,769 (234) Canadian Dollar Sell 4/18/12 60,535 61,190 655 Czech Koruna Sell 4/18/12 2,098,387 2,078,139 (20,248) Euro Sell 4/18/12 2,782,942 2,779,696 (3,246) Indian Rupee Sell 4/18/12 126,337 129,691 3,354 Japanese Yen Sell 4/18/12 3,766,991 3,730,650 (36,341) New Zealand Dollar Buy 4/18/12 12,188 12,337 (149) New Zealand Dollar Sell 4/18/12 12,188 12,100 (88) Norwegian Krone Buy 4/18/12 2,726,008 2,764,944 (38,936) Singapore Dollar Sell 4/18/12 1,267,904 1,273,308 5,404 South Korean Won Buy 4/18/12 288,087 287,392 695 Swedish Krona Buy 4/18/12 20,967 20,752 215 Swedish Krona Sell 4/18/12 20,967 20,595 (372) Swiss Franc Buy 4/18/12 2,469,115 2,461,071 8,044 Turkish Lira Buy 4/18/12 487,116 498,634 (11,518) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 7,643,903 8,072,567 (428,664) Brazilian Real Buy 4/18/12 418,349 554,826 (136,477) British Pound Sell 4/18/12 5,130,862 5,093,864 (36,998) Canadian Dollar Sell 4/18/12 2,140,886 2,166,793 25,907 Chilean Peso Buy 4/18/12 124,964 125,510 (546) Chilean Peso Sell 4/18/12 124,964 126,392 1,428 Czech Koruna Sell 4/18/12 2,619,714 2,601,546 (18,168) Euro Sell 4/18/12 7,562,959 7,573,666 10,707 Japanese Yen Sell 4/18/12 3,296,455 3,434,147 137,692 Mexican Peso Sell 4/18/12 1,040,997 1,049,468 8,471 New Zealand Dollar Buy 4/18/12 22,413 22,701 (288) New Zealand Dollar Sell 4/18/12 22,413 22,252 (161) Norwegian Krone Buy 4/18/12 3,940,039 4,000,338 (60,299) Peruvian New Sol Sell 4/18/12 172,634 172,002 (632) Polish Zloty Buy 4/18/12 1,051,541 1,066,367 (14,826) Russian Ruble Sell 4/18/12 130,553 131,307 754 Singapore Dollar Sell 4/18/12 3,319,955 3,334,638 14,683 South African Rand Buy 4/18/12 592,990 597,143 (4,153) South Korean Won Buy 4/18/12 615,920 623,380 (7,460) Swedish Krona Buy 4/18/12 3,905,013 3,862,464 42,549 Swedish Krona Sell 4/18/12 3,905,014 3,858,576 (46,438) Swiss Franc Sell 4/18/12 3,439,255 3,427,313 (11,942) Taiwan Dollar Sell 4/18/12 1,015,953 1,019,513 3,560 Turkish Lira Buy 4/18/12 1,037,846 1,044,059 (6,213) Turkish Lira Sell 4/18/12 1,037,846 1,031,301 (6,545) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 5,660,411 5,878,095 (217,684) Brazilian Real Buy 4/18/12 2,076,949 2,178,772 (101,823) Brazilian Real Sell 4/18/12 2,076,949 2,073,397 (3,552) British Pound Sell 4/18/12 2,423,169 2,393,290 (29,879) Canadian Dollar Sell 4/18/12 924,266 898,071 (26,195) Chilean Peso Buy 4/18/12 23,757 23,797 (40) Chilean Peso Sell 4/18/12 23,757 23,768 11 Czech Koruna Sell 4/18/12 2,613,764 2,603,096 (10,668) Euro Sell 4/18/12 7,814,378 7,821,080 6,702 Hungarian Forint Buy 4/18/12 1,041,262 1,047,143 (5,881) Hungarian Forint Sell 4/18/12 1,041,262 1,035,054 (6,208) Indian Rupee Sell 4/18/12 148,916 151,627 2,711 Japanese Yen Sell 4/18/12 627,087 713,832 86,745 Mexican Peso Sell 4/18/12 640,659 686,368 45,709 New Zealand Dollar Buy 4/18/12 21,922 22,215 (293) New Zealand Dollar Sell 4/18/12 21,922 21,765 (157) Norwegian Krone Sell 4/18/12 1,806,849 1,748,812 (58,037) Polish Zloty Buy 4/18/12 1,042,966 1,054,011 (11,045) Russian Ruble Buy 4/18/12 11,957 11,972 (15) Russian Ruble Sell 4/18/12 11,957 11,828 (129) Singapore Dollar Sell 4/18/12 2,051,653 2,060,595 8,942 South African Rand Buy 4/18/12 172,129 241,775 (69,646) South Korean Won Buy 4/18/12 972,961 974,083 (1,122) Swedish Krona Buy 4/18/12 4,506,294 4,456,793 49,501 Swiss Franc Sell 4/18/12 2,805,052 2,796,470 (8,582) Taiwan Dollar Buy 4/18/12 116,086 113,843 2,243 Turkish Lira Buy 4/18/12 1,036,001 1,027,807 8,194 State Street Bank and Trust Co. Australian Dollar Sell 4/18/12 274,448 162,645 (111,803) Brazilian Real Buy 4/18/12 736,573 923,321 (186,748) British Pound Sell 4/18/12 1,311,624 1,301,177 (10,447) Canadian Dollar Buy 4/18/12 3,465,547 3,485,158 (19,611) Canadian Dollar Sell 4/18/12 3,465,547 3,499,640 34,093 Chilean Peso Buy 4/18/12 1,012,449 1,019,719 (7,270) Czech Koruna Sell 4/18/12 3,133,181 3,114,996 (18,185) Euro Sell 4/18/12 5,580,822 5,576,657 (4,165) Hungarian Forint Buy 4/18/12 899,555 914,352 (14,797) Japanese Yen Sell 4/18/12 3,314,623 3,410,328 95,705 Mexican Peso Sell 4/18/12 454,457 463,973 9,516 New Zealand Dollar Buy 4/18/12 28,547 28,894 (347) New Zealand Dollar Sell 4/18/12 28,547 28,340 (207) Norwegian Krone Buy 4/18/12 803,996 864,285 (60,289) Polish Zloty Buy 4/18/12 529,978 536,341 (6,363) Russian Ruble Buy 4/18/12 22,147 22,168 (21) Russian Ruble Sell 4/18/12 22,147 21,908 (239) Singapore Dollar Sell 4/18/12 1,270,689 1,276,155 5,466 South African Rand Buy 4/18/12 1,985,568 2,032,659 (47,091) South Korean Won Buy 4/18/12 990,841 1,020,905 (30,064) Swedish Krona Buy 4/18/12 7,638,996 7,561,600 77,396 Swiss Franc Sell 4/18/12 1,873,913 1,866,983 (6,930) Taiwan Dollar Buy 4/18/12 3,138,111 3,139,969 (1,858) Taiwan Dollar Sell 4/18/12 3,138,111 3,143,611 5,500 Turkish Lira Buy 4/18/12 971,492 1,021,762 (50,270) UBS AG Australian Dollar Sell 4/18/12 93,999 97,725 3,726 Brazilian Real Buy 4/18/12 330,399 480,654 (150,255) British Pound Buy 4/18/12 7,474,543 7,457,725 16,818 British Pound Sell 4/18/12 7,506,370 7,400,197 (106,173) Canadian Dollar Buy 4/18/12 3,478,075 3,514,695 (36,620) Czech Koruna Sell 4/18/12 3,153,980 3,156,702 2,722 Euro Sell 4/18/12 3,281,510 3,276,431 (5,079) Hungarian Forint Buy 4/18/12 1,043,622 1,039,753 3,869 Indian Rupee Sell 4/18/12 387,750 395,362 7,612 Japanese Yen Sell 4/18/12 162,086 280,018 117,932 Mexican Peso Buy 4/18/12 3,132,436 3,094,661 37,775 Mexican Peso Sell 4/18/12 3,132,436 3,153,461 21,025 New Zealand Dollar Buy 4/18/12 23,967 24,249 (282) New Zealand Dollar Sell 4/18/12 23,967 23,795 (172) Norwegian Krone Sell 4/18/12 2,941,766 2,896,904 (44,862) Polish Zloty Buy 4/18/12 1,051,509 1,054,261 (2,752) Russian Ruble Buy 4/18/12 11,957 11,942 15 Russian Ruble Sell 4/18/12 11,957 11,814 (143) Singapore Dollar Sell 4/18/12 1,270,529 1,276,659 6,130 South African Rand Buy 4/18/12 1,688,319 1,713,184 (24,865) South Korean Won Buy 4/18/12 825,915 850,051 (24,136) Swedish Krona Buy 4/18/12 6,469,986 6,403,634 66,352 Swiss Franc Sell 4/18/12 3,979,946 3,966,542 (13,404) Taiwan Dollar Buy 4/18/12 35,178 33,569 1,609 Turkish Lira Buy 4/18/12 578,569 620,922 (42,353) Westpac Banking Corp. Australian Dollar Buy 4/18/12 3,064,427 3,312,164 (247,737) British Pound Sell 4/18/12 3,340,234 3,329,424 (10,810) Canadian Dollar Sell 4/18/12 157,652 120,344 (37,308) Euro Sell 4/18/12 4,410,359 4,408,393 (1,966) Japanese Yen Sell 4/18/12 5,479,410 5,643,160 163,750 Mexican Peso Sell 4/18/12 2,071,739 2,094,234 22,495 New Zealand Dollar Buy 4/18/12 28,302 28,649 (347) New Zealand Dollar Sell 4/18/12 28,302 28,099 (203) Norwegian Krone Buy 4/18/12 290,416 294,391 (3,975) Swedish Krona Buy 4/18/12 3,174,879 3,140,637 34,242 Swiss Franc Sell 4/18/12 134,066 133,572 (494) Total FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 2 $240,490 Jun-12 $361 Canadian Government Bond 10 yr (Long) 40 5,262,620 Jun-12 (9,404) Euro-Bobl 5 yr (Short) 4 662,103 Jun-12 (1,027) Euro-Bund 10 yr (Long) 19 3,509,378 Jun-12 11,086 Euro-Schatz 2 yr (Short) 46 6,769,096 Jun-12 (767) Euro-Swiss Franc 3 Month (Short) 50 13,830,730 Dec-12 (183,824) Euro-Swiss Franc 3 Month (Short) 50 13,832,115 Jun-12 (136,403) Japanese Government Bond 10 yr (Short) 2 3,431,440 Jun-12 4,822 Japanese Government Bond 10 yr Mini (Long) 17 2,915,696 Jun-12 (4,999) U.K. Gilt 10 yr (Short) 6 1,098,953 Jun-12 (545) Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $36,573,268) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $31,805,305 Aug-16/4.35 $3,506,980 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 12,138,243 Aug-16/4.28 550,372 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 12,138,243 Aug-16/4.28 1,289,324 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,562,000 Jun-12/2.183 12,277 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 10,371,224 Aug-16/4.68 379,742 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 10,371,224 Aug-16/4.68 1,346,071 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,642,686 Jul-16/4.67 318,016 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 8,642,686 Jul-16/4.67 1,116,894 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,457,075 Jul-16/4.80 118,360 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 3,457,075 Jul-16/4.80 474,871 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 2,749,676 Jun-16/4.89 44,410 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 2,749,676 Jun-16/4.39 201,917 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 8,124,000 Aug-12/2.73 86,358 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 8,124,000 Aug-12/2.73 318,623 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,562,000 Jun-12/2.183 12,277 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,360,000 Apr-12/2.111 3,280 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.4275 166,247 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 666,869 Jun-16/5.86 13,094 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 666,869 Jun-16/4.86 94,579 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 2,794,314 Jun-16/5.12 40,722 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 2,794,314 Jun-16/4.12 179,747 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 21,718,479 May-16/4.705 373,949 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. 21,718,479 May-16/4.705 1,848,004 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 14,562 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 13,096,000 Jul-12/2.6075 400,607 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,360,000 Apr-12/2.111 3,280 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.4275 166,247 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 12,146,616 May-16/5.11 176,928 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 12,146,616 May-16/4.11 777,966 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 6,647,000 Oct-12/2.443 155,274 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 6,647,000 Sep-12/2.419 141,847 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 16,721,000 Aug-12/2.4475 372,377 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 36,175,500 Aug-12/2.855 297,363 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 36,175,500 Aug-12/2.855 1,740,403 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 6,647,000 Aug-12/2.394 127,357 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 14,562 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 13,096,000 Jul-12/2.6075 400,607 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 6,647,000 Jul-12/2.372 111,537 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 6,647,000 Jun-12/2.346 91,862 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 6,647,000 May-12/2.324 69,129 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.4275 166,247 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 14,562 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,562,000 Jun-12/2.183 12,277 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,360,000 Apr-12/2.111 3,280 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.498 238,090 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.4275 166,247 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 12,421,759 May-16/4.60 228,225 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 12,421,759 May-16/4.60 1,004,510 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 24,622,547 May-16/4.765 415,185 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 24,622,547 May-16/4.765 2,145,584 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 1,861,000 Jan-13/2.3625 39,211 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 1,861,000 Dec-12/2.355 38,467 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 1,861,000 Dec-12/2.345 37,183 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 1,861,000 Nov-12/2.335 35,861 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 1,861,000 Nov-12/2.32 34,447 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,858,000 Jul-12/2.6825 66,684 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 14,562 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 13,096,000 Jul-12/2.61875 409,250 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,562,000 Jun-12/2.183 12,277 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 2,557,000 Apr-12/2.60 71,033 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,360,000 Apr-12/2.111 3,280 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.498 238,090 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.4275 166,247 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 12,483,891 May-16/4.86 203,425 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 12,483,891 May-16/4.36 904,558 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 9,916,600 Aug-15/4.375 622,376 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 9,916,600 Aug-15/4.375 2,329,360 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,916,600 Aug-15/4.46 582,620 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,916,600 Aug-15/4.46 2,449,688 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,856,047 Jul-16/4.79 166,810 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,856,047 Jul-16/4.79 664,880 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 8,626,698 Jul-16/4.74 303,530 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 8,626,698 Jul-16/4.74 1,153,933 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,732,218 Jun-16/4.575 51,024 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,732,218 Jun-16/4.575 218,340 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 25,725,000 Sep-15/4.04 1,053,207 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 25,725,000 Sep-15/4.04 2,546,029 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,595,000 Jul-12/2.1714 14,562 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,562,000 Jun-12/2.183 12,277 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,678,500 May-12/5.51 5,720,540 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,360,000 Apr-12/2.111 3,280 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 6,832,000 Apr-12/4.8675 7 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 12,604,000 Apr-12/2.4275 166,247 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 2022. 6,832,000 Apr-12/4.8675 1,605,998 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 19,678,500 May-12/5.51 22 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $28,655,352) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2042 $28,000,000 4/12/12 $28,752,500 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $66,721,000 $— 3/23/14 3 month USD-LIBOR-BBA 0.643% $83,692 43,927,000 — 3/23/17 1.4045% 3 month USD-LIBOR-BBA (300,178) 26,799,000 — 3/23/22 3 month USD-LIBOR-BBA 2.388% 258,131 6,699,000 — 3/23/42 3 month USD-LIBOR-BBA 3.0995% 70,073 8,516,000 — 3/29/22 2.24312% 3 month USD-LIBOR-BBA 35,210 CAD 3,456,000 — 3/12/14 1.385% 3 month CAD-BA-CDOR 487 CAD 13,402,000 — 3/12/17 1.756% 3 month CAD-BA-CDOR 59,478 CAD 1,479,000 — 3/12/22 2.416% 3 month CAD-BA-CDOR 18,185 Barclay's Bank, PLC $35,581,000 (88,953) 3/23/14 0.52% 3 month USD-LIBOR-BBA (46,149) 2,037,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA 6,559 2,899,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 33,570 10,208,000 — 3/14/14 3 month USD-LIBOR-BBA 0.57% (935) 1,686,000 — 3/14/42 3 month USD-LIBOR-BBA 2.84% (63,828) 3,366,000 — 3/14/17 1.136% 3 month USD-LIBOR-BBA 16,696 2,387,000 — 3/14/22 3 month USD-LIBOR-BBA 2.08% (40,325) 7,209,000 — 3/14/17 3 month USD-LIBOR-BBA 1.133% (36,778) 8,406,000 — 3/14/22 2.078% 3 month USD-LIBOR-BBA 143,553 774,000 — 3/14/42 2.834% 3 month USD-LIBOR-BBA 30,244 3,108,000 — 3/14/22 3 month USD-LIBOR-BBA 2.0975% (47,510) 25,465,000 — 3/15/22 3 month USD-LIBOR-BBA 2.18551% (210,655) 249,754,000 — 3/15/14 0.5965% 3 month USD-LIBOR-BBA (100,262) 1,579,000 — 3/15/17 1.1815% 3 month USD-LIBOR-BBA 5,666 52,829,000 — 3/15/22 2.1255% 3 month USD-LIBOR-BBA 727,931 30,179,000 — 3/15/42 3 month USD-LIBOR-BBA 2.8737% (1,045,898) 3,020,000 — 3/19/14 3 month USD-LIBOR-BBA 0.624% 2,769 913,000 — 3/19/17 3 month USD-LIBOR-BBA 1.324% 2,831 4,319,000 — 3/19/22 2.33% 3 month USD-LIBOR-BBA (19,805) 211,000 — 3/19/42 3.083% 3 month USD-LIBOR-BBA (1,567) 266,000 — 3/19/19 3 month USD-LIBOR-BBA 1.835% 1,216 4,837,000 — 3/20/14 3 month USD-LIBOR-BBA 0.6362% 5,594 4,842,000 — 3/20/17 1.37% 3 month USD-LIBOR-BBA (25,763) 11,341,000 — 3/20/22 3 month USD-LIBOR-BBA 2.3975% 121,629 12,298,000 — 3/20/14 3 month USD-LIBOR-BBA 0.642% 15,597 4,095,000 — 3/20/17 3 month USD-LIBOR-BBA 1.386% 24,962 17,655,000 — 3/20/22 2.405% 3 month USD-LIBOR-BBA (201,567) 846,000 — 3/20/42 3.151% 3 month USD-LIBOR-BBA (17,863) 1,268,000 — 3/22/22 2.4425% 3 month USD-LIBOR-BBA (18,664) 5,011,000 — 3/22/14 0.66125% 3 month USD-LIBOR-BBA (8,136) 1,606,000 — 3/22/22 3 month USD-LIBOR-BBA 2.44125% 23,461 543,000 — 3/23/14 3 month USD-LIBOR-BBA 0.639% 637 715,000 — 3/26/14 0.6275% 3 month USD-LIBOR-BBA (657) 10,507,000 — 3/26/14 0.62625% 3 month USD-LIBOR-BBA (9,331) 2,090,000 — 3/26/22 2.355% 3 month USD-LIBOR-BBA (13,059) 4,258,000 — 4/02/22 2.2325% 3 month USD-LIBOR-BBA 23,589 13,077,000 — 4/03/22 3 month USD-LIBOR-BBA 2.30% 7,977 AUD 7,150,000 — 3/20/17 6 month AUD-BBR-BBSW 4.52% 43,191 AUD 5,240,000 — 3/20/22 4.82% 6 month AUD-BBR-BBSW (22,591) AUD 7,395,000 — 3/20/14 4.205% 3 month AUD-BBR-BBSW (30,008) AUD 3,038,000 — 3/20/22 4.82% 6 month AUD-BBR-BBSW (13,098) AUD 19,317,000 — 3/20/17 4.52% 6 month AUD-BBR-BBSW (116,687) AUD 6,921,000 — 3/16/17 6 month AUD-BBR-BBSW 4.71% 102,949 AUD 2,857,000 — 3/16/22 6 month AUD-BBR-BBSW 5.0175% 58,850 EUR 20,022,000 — 3/23/14 6 month EUR-EURIBOR-REUTERS 1.105% 11,614 EUR 20,022,000 — 3/23/17 1.66% 6 month EUR-EURIBOR-REUTERS (103,790) EUR 7,787,000 — 3/23/22 2.375% 6 month EUR-EURIBOR-REUTERS (75,971) EUR 1,335,000 — 3/23/42 6 month EUR-EURIBOR-REUTERS 2.635% 28,671 EUR 7,944,000 — 3/28/14 1.097% 6 month EUR-EURIBOR-REUTERS (4,227) EUR 2,332,000 — 3/28/22 6 month EUR-EURIBOR-REUTERS 2.375% 22,161 EUR 8,728,000 — 3/28/17 6 month EUR-EURIBOR-REUTERS 1.643% 34,507 EUR 661,000 — 3/28/42 2.627% 6 month EUR-EURIBOR-REUTERS (12,621) GBP 4,390,000 — 1/23/22 2.4275% 6 month GBP-LIBOR-BBA (8,271) GBP 1,164,000 — 2/17/17 6 month GBP-LIBOR-BBA 1.6575% 6,166 GBP 598,000 — 2/17/22 6 month GBP-LIBOR-BBA 2.48% 5,015 GBP 8,360,000 — 8/8/21 2.9785% 6 month GBP-LIBOR-BBA (741,041) GBP 3,732,000 — 8/15/31 3.6% 6 month GBP-LIBOR-BBA (493,629) GBP 12,640,000 (E) — 2/3/31 6 month GBP-LIBOR-BBA 4.86% 1,172,828 GBP 13,762,000 — 3/20/14 6 month GBP-LIBOR-BBA 1.2925% 25,968 GBP 1,050,000 — 3/20/42 6 month GBP-LIBOR-BBA 3.3325% 34,305 GBP 4,365,000 — 3/26/17 6 month GBP-LIBOR-BBA 1.7005% 31,052 GBP 14,109,000 — 3/26/14 1.2825% 6 month GBP-LIBOR-BBA (22,319) JPY 1,690,833,000 — 2/13/17 6 month JPY-LIBOR-BBA 0.48% 5,059 JPY 845,416,500 — 2/16/17 6 month JPY-LIBOR-BBA 0.4675% (3,484) JPY 1,690,833,000 — 2/17/17 6 month JPY-LIBOR-BBA 0.44125% (33,642) JPY 6,660,500,000 — 3/6/14 6 month JPY-LIBOR-BBA 0.34375% (6,252) JPY 2,689,800,000 — 3/6/17 0.4725% 6 month JPY-LIBOR-BBA 11,239 JPY 5,198,600,000 — 3/30/14 0.3525% 6 month JPY-LIBOR-BBA (4,124) JPY 692,700,000 — 3/30/17 0.4925% 6 month JPY-LIBOR-BBA (2,581) JPY 484,900,000 — 3/30/22 6 month JPY-LIBOR-BBA 1.04375% 5,089 JPY 267,900,000 — 3/30/42 6 month JPY-LIBOR-BBA 1.9175% 8,599 Citibank, N.A. $1,155,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% (12,936) 2,899,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 33,570 7,186,000 — 3/23/14 0.646% 3 month USD-LIBOR-BBA (9,450) 23,198,000 — 3/23/17 1.4259% 3 month USD-LIBOR-BBA (182,761) 74,989,000 — 3/23/22 2.4285% 3 month USD-LIBOR-BBA (1,001,188) 1,275,000 — 3/23/42 3 month USD-LIBOR-BBA 3.1348% 22,450 376,000 — 3/23/14 3 month USD-LIBOR-BBA 0.643% 472 49,000 — 3/23/17 1.412% 3 month USD-LIBOR-BBA (353) 194,000 — 3/23/22 2.407% 3 month USD-LIBOR-BBA (2,207) 4,258,000 — 3/30/22 2.248% 3 month USD-LIBOR-BBA 15,983 Credit Suisse International 2,899,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 33,570 1,438,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 3,897 66,296,000 — 3/19/14 3 month USD-LIBOR-BBA 0.651% 96,524 49,400,000 — 3/19/17 1.377% 3 month USD-LIBOR-BBA (280,985) 36,448,000 — 3/19/22 3 month USD-LIBOR-BBA 2.388% 361,380 24,835,000 — 3/19/42 3 month USD-LIBOR-BBA 3.1405% 473,499 1,703,000 — 3/19/42 3.075% 3 month USD-LIBOR-BBA (9,901) 8,479,000 — 3/19/22 2.35125% 3 month USD-LIBOR-BBA (55,391) 48,610,000 — 3/20/14 3 month USD-LIBOR-BBA 0.64% 59,677 20,171,000 — 3/20/17 1.38625% 3 month USD-LIBOR-BBA (123,158) 6,315,000 — 3/20/22 2.406% 3 month USD-LIBOR-BBA (72,669) 3,126,000 — 3/20/42 3 month USD-LIBOR-BBA 3.14% 59,024 8,479,000 — 3/20/22 2.383% 3 month USD-LIBOR-BBA (79,705) 7,829,000 — 3/22/14 3 month USD-LIBOR-BBA 0.65125% 11,126 4,585,000 — 3/22/17 3 month USD-LIBOR-BBA 1.4425% 40,068 3,788,000 — 3/22/22 3 month USD-LIBOR-BBA 2.4425% 55,755 308,000 — 3/22/42 3.17% 3 month USD-LIBOR-BBA (7,639) 3,743,000 — 3/22/22 2.47125% 3 month USD-LIBOR-BBA (64,964) 11,228,000 — 3/22/14 3 month USD-LIBOR-BBA 0.6675% 19,595 7,136,000 — 3/27/22 2.311% 3 month USD-LIBOR-BBA (15,635) 61,536,000 — 3/28/14 0.6075% 3 month USD-LIBOR-BBA (30,652) 7,572,000 — 3/28/22 3 month USD-LIBOR-BBA 2.358% 48,870 10,570,000 — 3/28/17 3 month USD-LIBOR-BBA 1.356% 43,976 2,360,000 — 3/28/42 3.085% 3 month USD-LIBOR-BBA (16,885) CAD 2,430,000 — 3/12/22 2.416% 3 month CAD-BA-CDOR 29,877 CAD 4,353,000 — 3/12/17 3 month CAD-BA-CDOR 1.756% (19,319) CAD 5,341,000 — 3/20/17 2.04125% 3 month CAD-BA-CDOR (48,039) CAD 3,649,000 — 3/21/22 3 month CAD-BA-CDOR 2.695% 44,879 CHF 49,529,000 — 3/14/14 6 month CHF-LIBOR-BBA 0.17% (24,486) CHF 10,519,000 — 3/14/17 6 month CHF-LIBOR-BBA 0.43% (30,319) CHF 13,748,000 — 3/19/14 0.2575% 6 month CHF-LIBOR-BBA (19,230) CHF 6,810,000 — 3/19/17 0.5525% 6 month CHF-LIBOR-BBA (25,569) CHF 5,684,000 — 3/19/22 6 month CHF-LIBOR-BBA 1.1675% 29,480 CHF 24,097,000 — 3/22/14 6 month CHF-LIBOR-BBA 0.2275% 16,525 CHF 1,397,000 — 3/22/22 1.2275% 6 month CHF-LIBOR-BBA (16,288) CHF 1,200,000 — 3/22/17 6 month CHF-LIBOR-BBA 0.58% 6,232 CHF 6,690,000 — 3/27/22 6 month CHF-LIBOR-BBA 1.1275% (1,020) CHF 3,365,000 — 3/29/22 6 month CHF-LIBOR-BBA 1.15% 9,163 GBP 8,363,000 — 8/15/21 6 month GBP-LIBOR-BBA 2.91% 654,841 GBP 2,382,000 — 3/21/22 2.60% 6 month GBP-LIBOR-BBA (54,344) MXN 46,690,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 125,960 SEK 15,960,000 — 1/23/22 2.30% 3 month SEK-STIBOR-SIDE 69,981 SEK 15,960,000 — 1/25/22 2.4275% 3 month SEK-STIBOR-SIDE 42,936 SEK 15,960,000 — 2/20/22 3 month SEK-STIBOR-SIDE 2.38% (52,523) SEK 8,379,000 — 2/23/22 2.545% 3 month SEK-STIBOR-SIDE 9,225 SEK 10,897,000 — 2/24/22 2.5375% 3 month SEK-STIBOR-SIDE 13,081 SEK 18,630,000 — 3/1/14 1.9675% 3 month SEK-STIBOR-SIDE 9,524 SEK 1,900,000 — 3/1/17 2.165% 3 month SEK-STIBOR-SIDE 2,214 SEK 27,518,000 — 3/6/22 3 month SEK-STIBOR-SIDE 2.475% (56,382) SEK 22,207,000 — 3/13/22 2.43% 3 month SEK-STIBOR-SIDE 58,527 SEK 38,910,000 — 3/22/14 3 month SEK-STIBOR-SIDE 2.03% (11,661) SEK 14,647,000 — 3/22/17 2.33% 3 month SEK-STIBOR-SIDE 219 SEK 16,984,000 — 3/22/22 2.72% 3 month SEK-STIBOR-SIDE (20,043) Deutsche Bank AG $585,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% (6,932) 2,899,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 33,570 2,355,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 42,296 21,498,000 — 3/01/14 0.5815% 3 month USD-LIBOR-BBA (2,876) 57,006,000 — 3/05/14 0.567% 3 month USD-LIBOR-BBA 7,825 44,899,000 — 3/05/17 3 month USD-LIBOR-BBA 1.1673% (169,122) 39,970,000 — 3/05/22 3 month USD-LIBOR-BBA 2.133% (494,000) 22,978,000 — 3/05/42 2.856% 3 month USD-LIBOR-BBA 862,528 3,185,000 — 3/06/22 2.064% 3 month USD-LIBOR-BBA 59,656 5,755,000 — 3/06/17 3 month USD-LIBOR-BBA 1.09% (43,489) 7,981,000 — 3/06/42 2.807% 3 month USD-LIBOR-BBA 379,291 6,138,000 — 3/07/17 3 month USD-LIBOR-BBA 1.106% (41,875) 3,299,000 — 3/07/22 2.061% 3 month USD-LIBOR-BBA 62,831 8,479,000 — 3/07/42 2.79% 3 month USD-LIBOR-BBA 432,680 14,935,000 — 3/12/22 3 month USD-LIBOR-BBA 2.092% (249,100) 18,295,000 — 3/19/22 2.335% 3 month USD-LIBOR-BBA (92,340) 858,000 — 3/26/22 2.34% 3 month USD-LIBOR-BBA (4,175) 4,415,000 — 4/03/17 3 month USD-LIBOR-BBA 1.291% 2,914 EUR 32,270,000 — 12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (4,247,225) MXN 46,690,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 140,465 Goldman Sachs International $12,177,000 (338,216) 3/26/22 2.075% 3 month USD-LIBOR-BBA (101,364) 2,899,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 33,570 2,355,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 42,296 21,430,600 — 2/22/14 1 month USD-FEDERAL FUNDS-H.15 0.1925% (12,055) 5,779,000 — 2/23/14 0.19625% 1 month USD-FEDERAL FUNDS-H.15 2,744 32,381,000 — 3/20/14 3 month USD-LIBOR-BBA 0.625% 29,793 11,697,000 — 3/20/17 1.365% 3 month USD-LIBOR-BBA (59,294) 4,631,000 — 3/20/22 2.3825% 3 month USD-LIBOR-BBA (43,300) 6,762,000 — 3/20/42 3 month USD-LIBOR-BBA 3.1285% 111,966 8,479,000 — 3/21/22 3 month USD-LIBOR-BBA 2.405% 96,350 60,973,000 — 3/22/14 0.6345% 3 month USD-LIBOR-BBA (65,175) 136,568,000 — 3/22/17 1.4097% 3 month USD-LIBOR-BBA (975,193) 79,504,000 — 3/22/22 3 month USD-LIBOR-BBA 2.413% 954,966 30,746,000 — 3/22/42 3.1405% 3 month USD-LIBOR-BBA (579,052) 8,516,000 — 3/30/22 3 month USD-LIBOR-BBA 2.273125% (12,373) 8,516,000 — 4/03/22 3 month USD-LIBOR-BBA 2.245% (38,492) AUD 2,950,000 — 3/21/22 5.0175% 6 month AUD-BBR-BBSW (55,825) CHF 14,948,000 — 3/15/14 6 month CHF-LIBOR-BBA 0.18% (4,257) CHF 10,403,000 — 3/15/22 1.06% 6 month CHF-LIBOR-BBA 66,116 CHF 5,578,000 — 3/26/17 6 month CHF-LIBOR-BBA 0.575% 26,505 CHF 3,342,000 — 3/29/17 6 month CHF-LIBOR-BBA 0.53% 7,211 EUR 14,500,000 — 9/29/13 1.47% 6 month EUR-EURIBOR-REUTERS (265,892) EUR 29,000,000 — 9/29/21 6 month EUR-EURIBOR-REUTERS 2.54% 1,500,098 EUR 2,981,000 — 3/23/22 2.385% 6 month EUR-EURIBOR-REUTERS (32,710) EUR 4,748,000 — 3/26/17 1.6275% 6 month EUR-EURIBOR-REUTERS (13,927) GBP 7,176,000 (E) — 9/22/31 6 month GBP-LIBOR-BBA 4.06% 42,124 GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% 38,220 GBP 6,786,000 (E) — 9/23/31 3.99% 6 month GBP-LIBOR-BBA 10,203 GBP 759,000 — 2/8/22 6 month GBP-LIBOR-BBA 2.4825% 7,328 GBP 4,911,000 — 2/8/17 1.625% 6 month GBP-LIBOR-BBA (15,515) GBP 1,534,000 — 2/8/42 6 month GBP-LIBOR-BBA 3.145% (42,018) GBP 22,584,000 — 2/8/14 1 month GBP-WMBA-SONIA-COMPOUND 0.5175% (10,623) GBP 24,626,000 — 2/10/14 1 month GBP-WMBA-SONIA-COMPOUND 0.505% (21,426) GBP 6,515,000 (E) — 8/9/31 4.605% 6 month GBP-LIBOR-BBA (414,433) GBP 6,515,000 (E) — 8/10/31 4.5175% 6 month GBP-LIBOR-BBA (353,888) GBP 470,000 — 2/17/42 3.2075% 6 month GBP-LIBOR-BBA 2,232 GBP 10,261,700 — 2/17/14 0.5625% 1 month GBP-WMBA-SONIA-COMPOUND (19,233) GBP 11,269,000 — 2/21/14 0.558% 1 month GBP-WMBA-SONIA-COMPOUND (8,150) GBP 2,079,000 — 2/24/17 6 month GBP-LIBOR-BBA 1.565% (4,511) GBP 721,000 — 2/24/22 6 month GBP-LIBOR-BBA 2.39% (3,954) GBP 992,000 — 2/24/42 3.13125% 6 month GBP-LIBOR-BBA 29,552 GBP 11,212,000 — 2/24/14 0.5125% 1 month GBP-WMBA-SONIA-COMPOUND 8,231 GBP 2,652,000 — 3/2/17 6 month GBP-LIBOR-BBA 1.5475% (10,242) GBP 1,890,000 — 3/2/22 6 month GBP-LIBOR-BBA 2.3975% (9,392) GBP 236,000 — 3/2/42 6 month GBP-LIBOR-BBA 3.135% (6,869) GBP 3,212,000 — 3/2/14 1 month GBP-WMBA-SONIA-COMPOUND 0.54% (350) GBP 418,000 — 3/9/42 3.11% 6 month GBP-LIBOR-BBA 15,733 GBP 525,000 — 3/14/42 6 month GBP-LIBOR-BBA 3.2575% 4,827 GBP 2,962,000 — 3/14/17 1.6925% 6 month GBP-LIBOR-BBA (20,864) GBP 21,986,000 — 3/16/14 6 month GBP-LIBOR-BBA 1.31% 53,156 GBP 3,970,000 — 3/16/17 1.79% 6 month GBP-LIBOR-BBA (57,782) GBP 2,253,000 — 3/16/22 2.67% 6 month GBP-LIBOR-BBA (75,650) GBP 1,346,000 — 3/16/42 6 month GBP-LIBOR-BBA 3.3875% 68,150 SEK 28,728,000 — 2/13/17 2.15% 3 month SEK-STIBOR-SIDE 37,906 SEK 28,728,000 — 2/20/17 3 month SEK-STIBOR-SIDE 1.995% (68,153) SEK 92,729,100 — 2/21/14 3 month SEK-STIBOR-SIDE 1.895% (68,280) SEK 20,606,800 — 2/21/22 2.485% 3 month SEK-STIBOR-SIDE 38,978 SEK 28,027,000 — 2/23/17 2.1575% 3 month SEK-STIBOR-SIDE 34,221 SEK 10,920,000 — 3/1/22 3 month SEK-STIBOR-SIDE 2.5275% (14,597) SEK 22,130,000 — 3/6/17 3 month SEK-STIBOR-SIDE 2.115% (33,820) SEK 22,283,000 — 3/29/22 3 month SEK-STIBOR-SIDE 2.6325% (3,410) JPMorgan Chase Bank N.A. $266,000 — 3/23/22 2.39% 3 month USD-LIBOR-BBA (2,610) 6,559,000 — 3/23/14 3 month USD-LIBOR-BBA 0.639% 7,697 5,742,000 — 3/23/17 1.398% 3 month USD-LIBOR-BBA (37,393) 41,572,000 — 3/26/14 0.6275% 3 month USD-LIBOR-BBA (38,172) 103,814,000 — 3/26/17 3 month USD-LIBOR-BBA 1.3425% 369,320 24,197,000 — 3/26/22 2.3245% 3 month USD-LIBOR-BBA (83,332) 19,615,000 — 3/26/42 3 month USD-LIBOR-BBA 3.0525% 13,437 7,363,000 — 3/26/17 1.3575% 3 month USD-LIBOR-BBA (31,584) CAD 39,919,000 — 3/13/14 1.4025% 3 month CAD-BA-CDOR (7,824) CAD 823,000 — 3/13/22 2.43% 3 month CAD-BA-CDOR 9,107 CAD 2,064,000 — 3/13/17 3 month CAD-BA-CDOR 1.78% (6,802) CAD 4,582,000 — 3/13/17 1.8025% 3 month CAD-BA-CDOR 10,178 CAD 7,497,000 — 3/22/17 3 month CAD-BA-CDOR 1.98% 44,816 EUR 3,862,000 — 3/23/14 1 month EUR-EONIA-OIS-COMPOUND 0.506% 6,019 EUR 6,336,000 — 3/23/17 1 month EUR-EONIA-OIS-COMPOUND 1.147% 53,796 EUR 160,000 — 3/23/42 2.65% 6 month EUR-EURIBOR-REUTERS (4,115) GBP 2,133,000 — 3/7/17 6 month GBP-LIBOR-BBA 1.54% (9,771) GBP 934,000 — 3/7/22 6 month GBP-LIBOR-BBA 2.354% (11,011) JPY 1,100,635,000 — 2/20/22 6 month JPY-LIBOR-BBA 0.965% (65,173) JPY 4,615,500,000 — 3/6/14 6 month JPY-LIBOR-BBA 0.34375% (4,333) JPY 939,300,000 — 3/6/22 1.0175% 6 month JPY-LIBOR-BBA 5,981 $2,899,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 33,570 CAD 4,790,000 — 9/21/21 2.3911% 3 month CAD-BA-CDOR 45,305 JPY 424,200,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 109,881 JPY 570,400,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 31,631 MXN 26,419,000 — 9/11/20 6.82% 1 month MXN-TIIE-BANXICO (59,711) MXN 34,163,000 — 9/14/20 6.82% 1 month MXN-TIIE-BANXICO (76,645) MXN 6,670,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 21,494 MXN 34,260,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 1,017 MXN 91,248,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 2,710 MXN 34,260,000 — 8/19/20 1 month MXN-TIIE-BANXICO 6.615% 40,626 MXN 51,780,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 94,487 UBS AG CHF 38,072,000 — 5/23/13 0.7625% 6 month CHF-LIBOR-BBA (554,214) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note (s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $741,937 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $12,678 Barclay's Bank, PLC 843,342 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,575 1,414,145 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 21,373 1,621,811 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,030 1,266,725 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,364 6,479,244 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (11,122) 587,663 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 8,729 5,651,846 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,701) 4,169,116 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,781 1,638,137 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (4,196) 191,092 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,744 7,240,000 — 4/7/16 (2.63%) USA Non Revised Consumer Price Index- Urban (CPI-U) (95,192) 4,859,461 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 72,171 2,827,154 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (10,190) 1,258,110 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (4,535) 2,705,730 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 40,185 2,725,112 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,804 2,876,441 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 4,916 3,900,015 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,279 4,408,450 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,567) 3,646,787 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (9,340) 9,879,146 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 164,772 2,385,410 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,095) 1,765,759 (25,107) 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,707 6,000,846 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 7,770 17,862,849 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 33,339 1,797,300 15,726 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools 7,626 3,699,554 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,905 738,928 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,380 2,395,955 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,476 1,737,346 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,245 Citibank, N.A. 2,373,549 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,430 5,460,021 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,190 3,714,374 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,932 Credit Suisse International 1,036,551 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 1,827 1,560,006 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,912 1,112,099 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 18,548 2,809,069 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,822) 741,100 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,664 Deutsche Bank AG 2,809,069 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,822) Goldman Sachs International 4,140,000 — 3/1/16 2.47% USA Non Revised Consumer Price Index- Urban (CPI-U) 12,917 3,105,000 — 3/3/16 2.45% USA Non Revised Consumer Price Index- Urban (CPI-U) 6,611 3,909,646 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 65,208 2,363,831 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 35,107 2,052,944 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 30,490 1,003,989 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,911 1,967,369 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,377) 739,040 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,269) 7,955,533 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 135,945 3,206,136 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 54,787 2,408,157 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 41,151 6,190,611 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 105,786 2,695,174 3,369 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,257) 485,617 5,994 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,904) 126,408 (533) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (575) 336,833 (1,250) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,304) 2,406,459 43,993 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 8,497 2,386,315 (33,557) 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (2,254) 4,455,000 — 4/3/17 2.3225% USA Non Revised Consumer Price Index- Urban (CPI-U) 4,467 EUR 7,562,000 — 10/18/13 (1.7775%) Eurostat Eurozone HICP excluding tobacco (118,201) GBP 2,780,000 — 3/30/17 (3.0925%) GBP Non-revised UK Retail Price Index (15,621) JPMorgan Chase Bank NA EUR 4,046,000 — 4/2/13 (1.98%) Eurostat Eurozone HICP excluding tobacco (540) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(23,679) $2,660,000 12/20/19 (100 bp) $481,278 Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 60,808 520,000 3/20/17 500 bp (3,106) Russian Federation, 7 1/2%, 3/31/30 — — 187,500 4/20/13 (112 bp) (1,919) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 405,000 9/20/13 715 bp 52,840 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 477 bp 27,201 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 375,000 9/20/13 535 bp 31,550 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 93,765 $3,572,000 6/20/17 500 bp (8,574) Russian Federation, 7 1/2%, 3/31/30 Baa1 — 95,000 9/20/13 276 bp 2,806 Morgan Stanley Capital Services LLC Republic of Venezuela, 9 1/4%, 9/15/27 B2 — 680,000 10/20/12 339 bp 13,014 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $465,655,224. (b) The aggregate identified cost on a tax basis is $614,955,251, resulting in gross unrealized appreciation and depreciation of $20,519,555 and $24,599,604, respectively, or net unrealized depreciation of $4,080,049. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,502 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $64,014,220 and $117,200,729, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $117,849,330 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 85.5% Russia 2.9 Argentina 1.7 Venezuela 1.5 Luxembourg 1.0 Ukraine 0.8 Indonesia 0.8 United Kingdom 0.7 Netherlands 0.7 Brazil 0.6 Germany 0.6 Mexico 0.5 Other 2.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on purchased options contracts and written options contracts at the close of the reporting period are indicative of the volume of activity for each during the reporting period. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 460 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $388,600,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. The fund had an average notional amount of approximately $13,600,000 on credit default swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $16,267,024 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $23,220,392 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $22,356,689. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $71 $5 Energy 26,291 — 2,627 Health care 6,833 — — Total common stocks 71 Asset-backed securities — 20,506,020 — Convertible bonds and notes — 515,891 — Convertible preferred stocks — 413,182 6 Corporate bonds and notes — 153,061,367 — Foreign government and agency bonds and notes — 33,029,647 — Mortgage-backed securities — 139,707,251 — Preferred stocks — 522,078 — Purchased options outstanding — 45,784,308 — Senior loans — 8,725,028 — U.S. Government and agency mortgage obligations — 96,010,295 — U.S. Treasury obligations — 2,195,610 — Warrants — 760 19,979 Short-term investments 6,151,802 104,196,151 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,353,478) $— Futures contracts (320,700) — — Written options — (43,891,534) — TBA sale commitments — (28,752,500) — Interest rate swap contracts — (3,670,988) — Total return swap contracts — 676,710 — Credit default contracts — 464,196 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $632,368 $168,172 Foreign exchange contracts 1,851,166 5,204,644 Equity contracts 20,739 — Interest rate contracts 59,134,453 60,556,657 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Equity Income Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (90.7%) (a) Shares Value Aerospace and defense (2.8%) Embraer SA ADR (Brazil) 30,720 $982,426 Honeywell International, Inc. (S) 12,520 764,346 L-3 Communications Holdings, Inc. 9,930 702,746 Northrop Grumman Corp. (S) 140,650 8,590,902 Auto components (1.8%) Autoliv, Inc. (Sweden) 29,520 1,979,316 TRW Automotive Holdings Corp. (NON) 111,960 5,200,542 Automobiles (1.4%) Ford Motor Co. 439,810 5,493,227 Beverages (1.2%) Coca-Cola Enterprises, Inc. 159,080 4,549,688 Biotechnology (0.2%) Dendreon Corp. (NON) (S) 65,960 702,804 Capital markets (3.1%) Charles Schwab Corp. (The) 33,200 477,084 State Street Corp. (S) 255,420 11,621,610 Chemicals (1.5%) Ashland, Inc. (S) 75,750 4,625,295 Celanese Corp. Ser. A 2,610 120,530 LyondellBasell Industries NV Class A (Netherlands) 25,540 1,114,821 Commercial banks (4.4%) Popular, Inc. (Puerto Rico) (NON) 434,652 891,037 Wells Fargo & Co. 477,332 16,296,114 Commercial services and supplies (0.9%) Avery Dennison Corp. (S) 111,480 3,358,892 Communications equipment (2.5%) Cisco Systems, Inc. 463,960 9,812,754 Computers and peripherals (1.7%) Hewlett-Packard Co. 50,310 1,198,887 SanDisk Corp. (NON) 105,650 5,239,184 Consumer finance (—%) Capital One Financial Corp. 2,360 131,546 Diversified financial services (2.3%) JPMorgan Chase & Co. 197,000 9,058,060 Diversified telecommunication services (1.1%) Verizon Communications, Inc. 113,090 4,323,431 Electric utilities (0.8%) NV Energy, Inc. 191,320 3,084,078 Pepco Holdings, Inc. (S) 10,261 193,830 Food and staples retail (1.4%) CVS Caremark Corp. 121,680 5,451,264 Health-care equipment and supplies (2.3%) Baxter International, Inc. 93,440 5,585,843 Covidien PLC (Ireland) 56,382 3,082,968 Stryker Corp. 3,530 195,844 Health-care providers and services (3.6%) Aetna, Inc. 103,750 5,204,100 CIGNA Corp. 119,910 5,905,568 Coventry Health Care, Inc. (NON) 11,370 404,431 Lincare Holdings, Inc. (S) 103,210 2,671,075 Household durables (0.8%) Jarden Corp. 75,410 3,033,744 Household products (2.1%) Energizer Holdings, Inc. (NON) (S) 33,950 2,518,411 Kimberly-Clark Corp. (S) 76,240 5,633,374 Independent power producers and energy traders (1.6%) AES Corp. (The) (NON) 464,820 6,075,197 Calpine Corp. (NON) 6,980 120,126 Industrial conglomerates (1.4%) Tyco International, Ltd. 98,625 5,540,753 Insurance (8.1%) Aflac, Inc. 51,830 2,383,662 Assured Guaranty, Ltd. (Bermuda) (S) 25,700 424,564 Berkshire Hathaway, Inc. Class B (NON) 13,490 1,094,714 Everest Re Group, Ltd. 14,630 1,353,568 Hartford Financial Services Group, Inc. (The) (S) 27,350 576,538 MetLife, Inc. (S) 212,740 7,945,839 PartnerRe, Ltd. 50,210 3,408,757 Prudential Financial, Inc. (S) 65,240 4,135,564 Validus Holdings, Ltd. 218,203 6,753,383 XL Group PLC 167,379 3,630,451 IT Services (0.2%) Western Union Co. (The) (S) 32,640 574,464 Leisure equipment and products (2.0%) Hasbro, Inc. 142,090 5,217,545 Mattel, Inc. 79,810 2,686,405 Life sciences tools and services (0.8%) Thermo Fisher Scientific, Inc. (NON) 51,600 2,909,208 Machinery (1.0%) Eaton Corp. 36,000 1,793,880 Timken Co. 42,140 2,138,184 Media (8.0%) Comcast Corp. Special Class A 333,140 9,830,961 Interpublic Group of Companies, Inc. (The) 894,340 10,204,419 McGraw-Hill Cos., Inc. (The) 49,200 2,384,724 News Corp. Class A 77,290 1,521,840 Time Warner, Inc. 185,510 7,003,003 Metals and mining (0.4%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) (S) 40,390 1,536,436 Multi-utilities (0.6%) Ameren Corp. 76,000 2,476,080 Office electronics (1.2%) Xerox Corp. 560,240 4,526,739 Oil, gas, and consumable fuels (13.5%) Apache Corp. 33,470 3,361,727 Exxon Mobil Corp. 34,610 3,001,725 Hess Corp. 77,120 4,546,224 Marathon Oil Corp. (S) 159,690 5,062,173 Marathon Petroleum Corp. 210,130 9,111,237 Royal Dutch Shell PLC ADR (United Kingdom) 133,390 9,354,641 Total SA (France) 249,800 12,739,969 Total SA ADR (France) 10 511 Valero Energy Corp. 202,770 5,225,383 Paper and forest products (1.6%) International Paper Co. (S) 176,240 6,186,024 Personal products (1.0%) Avon Products, Inc. 206,030 3,988,741 Pharmaceuticals (5.5%) Johnson & Johnson 27,420 1,808,623 Merck & Co., Inc. 50,770 1,949,568 Pfizer, Inc. 716,880 16,244,495 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 30,230 1,362,164 Professional services (2.0%) Dun & Bradstreet Corp. (The) (S) 89,690 7,599,434 Real estate investment trusts (REITs) (1.9%) American Capital Agency Corp. (R) 51,160 1,511,266 Chimera Investment Corp. (R) 435,270 1,231,814 Hatteras Financial Corp. (R) (S) 32,360 902,844 MFA Financial, Inc. (R) 519,181 3,878,282 Semiconductors and semiconductor equipment (1.0%) Advanced Micro Devices, Inc. (NON) (S) 155,410 1,246,388 Applied Materials, Inc. 151,910 1,889,760 Lam Research Corp. (NON) (S) 20,910 933,004 Software (0.2%) Symantec Corp. (NON) (S) 34,880 652,256 Tobacco (1.3%) Philip Morris International, Inc. 57,080 5,057,859 Wireless telecommunication services (1.5%) Vodafone Group PLC ADR (United Kingdom) 205,720 5,692,272 Total common stocks (cost $282,238,533) CONVERTIBLE PREFERRED STOCKS (6.5%) (a) Shares Value Diversified financial services (1.8%) Citigroup, Inc. $7.50 cv. pfd. 68,490 $7,070,908 Electric utilities (2.9%) Great Plains Energy, Inc. $6.00 cv. pfd. 73,065 4,470,117 PPL Corp. $4.375 cv. pfd. 127,120 6,819,988 IT Services (0.8%) Unisys Corp. Ser. A, 6.25% cv. pfd. 48,514 2,971,483 Road and rail (1.0%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 351,668 3,824,812 Total convertible preferred stocks (cost $25,465,355) CONVERTIBLE BONDS AND NOTES (2.4%) (a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 $1,988,000 $5,362,630 MGIC Investment Corp. cv. sr. notes 5s, 2017 2,408,000 1,860,180 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 814,000 1,963,775 Total convertible bonds and notes (cost $5,560,185) INVESTMENT COMPANIES (0.4%) (a) Shares Value Ares Capital Corp. 88,710 $1,450,409 Total investment Companies (cost $1,378,947) SHORT-TERM INVESTMENTS (14.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 53,128,828 $53,128,828 Putnam Money Market Liquidity Fund 0.11% (e) 2,574,673 2,574,673 Total short-term investments (cost $55,703,501) TOTAL INVESTMENTS Total investments (cost $370,346,521) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $389,362,856. (b) The aggregate identified cost on a tax basis is $373,161,859, resulting in gross unrealized appreciation and depreciation of $79,140,230 and $7,819,126, respectively, or net unrealized appreciation of $71,321,104. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $52,033,807. The fund received cash collateral of $53,128,828, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $203 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $18,445,578 and $16,658,187, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $54,555,726 $— $— Consumer staples 27,199,337 — — Energy 52,403,590 — — Financials 77,706,697 — — Health care 48,026,691 — — Industrials 31,471,563 — — Information technology 26,073,436 — — Materials 13,583,106 — — Telecommunication services 10,015,703 — — Utilities 11,949,311 — — Total common stocks — — Convertible bonds and notes — 9,186,585 — Convertible preferred stocks — 25,157,308 — Investment Companies 1,450,409 — — Short-term investments 2,574,673 53,128,828 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: VT George Putnam Balanced Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (60.4%) (a) Shares Value Banking (6.0%) Bank of New York Mellon Corp. (The) 30,300 $731,139 BB&T Corp. 8,700 273,093 Comerica, Inc. 13,100 423,916 Fifth Third Bancorp 8,900 125,045 JPMorgan Chase & Co. 94,400 4,340,512 PNC Financial Services Group, Inc. 4,500 290,205 State Street Corp. 25,700 1,169,350 U.S. Bancorp 45,400 1,438,272 Wells Fargo & Co. 67,800 2,314,692 Basic materials (1.8%) Alcoa, Inc. 33,200 332,664 Dow Chemical Co. (The) 7,000 242,480 E.I. du Pont de Nemours & Co. 18,700 989,230 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 5,000 190,200 Nucor Corp. 13,100 562,645 PPG Industries, Inc. 6,900 661,020 Rio Tinto PLC ADR (United Kingdom) 3,200 177,888 Weyerhaeuser Co. (R) 5,516 120,911 Capital goods (3.1%) Eaton Corp. 8,000 398,640 Emerson Electric Co. 8,500 443,530 Illinois Tool Works, Inc. 13,100 748,272 Ingersoll-Rand PLC 4,500 186,075 Lockheed Martin Corp. 3,000 269,580 Northrop Grumman Corp. 14,800 903,984 Parker Hannifin Corp. 5,800 490,390 Raytheon Co. 13,400 707,252 Staples, Inc. 23,700 383,466 United Technologies Corp. 14,700 1,219,218 Communication services (4.6%) AT&T, Inc. 82,800 2,585,844 Comcast Corp. Class A 43,800 1,314,438 DIRECTV Class A (NON) 2,600 128,284 Juniper Networks, Inc. (NON) 8,600 196,768 Time Warner Cable, Inc. 7,800 635,700 Verizon Communications, Inc. 76,440 2,922,301 Vodafone Group PLC ADR (United Kingdom) 24,600 680,682 Conglomerates (2.6%) 3M Co. 4,800 428,208 General Electric Co. 162,800 3,267,396 Tyco International, Ltd. 19,800 1,112,364 Consumer cyclicals (5.8%) Bed Bath & Beyond, Inc. (NON) 3,000 197,310 Carnival Corp. 9,100 291,928 Ford Motor Co. 31,200 389,688 Hasbro, Inc. 15,700 576,504 Home Depot, Inc. (The) 9,700 488,007 Johnson Controls, Inc. 14,500 470,960 Kimberly-Clark Corp. 9,600 709,344 Marriott International, Inc. Class A 10,018 379,181 News Corp. Class A 14,000 275,660 Omnicom Group, Inc. 5,000 253,250 Stanley Black & Decker, Inc. 2,400 184,704 Target Corp. 24,500 1,427,615 Time Warner, Inc. 34,000 1,283,500 TJX Cos., Inc. (The) 33,300 1,322,343 Viacom, Inc. Class B 17,100 811,566 Wal-Mart Stores, Inc. 7,400 452,880 Walt Disney Co. (The) 27,800 1,217,084 Consumer staples (4.9%) Avon Products, Inc. 20,000 387,200 Coca-Cola Co. (The) 4,100 303,441 Coca-Cola Enterprises, Inc. 28,000 800,800 Colgate-Palmolive Co. 3,200 312,896 CVS Caremark Corp. 26,700 1,196,160 General Mills, Inc. 8,800 347,160 Hertz Global Holdings, Inc. (NON) 38,500 579,040 Kellogg Co. 4,700 252,061 Kraft Foods, Inc. Class A 10,202 387,778 Lorillard, Inc. 3,700 479,076 Newell Rubbermaid, Inc. 24,300 432,783 PepsiCo, Inc. 3,700 245,495 Philip Morris International, Inc. 26,180 2,319,810 Procter & Gamble Co. (The) 13,600 914,056 SYSCO Corp. 3,800 113,468 Energy (6.5%) Anadarko Petroleum Corp. 2,200 172,348 Chevron Corp. 18,000 1,930,320 ConocoPhillips 7,600 577,676 Devon Energy Corp. 6,600 469,392 Exxon Mobil Corp. 41,500 3,599,295 Hess Corp. 6,100 359,595 National Oilwell Varco, Inc. 4,500 357,615 Newfield Exploration Co. (NON) 6,800 235,824 Noble Corp. (Switzerland) 13,600 509,592 Occidental Petroleum Corp. 9,900 942,777 Royal Dutch Shell PLC ADR (United Kingdom) 17,072 1,197,259 Schlumberger, Ltd. 10,376 725,594 Total SA ADR (France) 13,400 685,008 Valero Energy Corp. 9,400 242,238 Financials (4.1%) Aflac, Inc. 13,900 639,261 American Express Co. 15,500 896,830 Citigroup, Inc. 54,850 2,004,768 Goldman Sachs Group, Inc. (The) 11,980 1,489,953 Progressive Corp. (The) 35,800 829,844 Prudential Financial, Inc. 27,400 1,736,886 Health care (9.6%) Abbott Laboratories 4,400 269,676 Aetna, Inc. 24,900 1,248,984 Baxter International, Inc. 21,300 1,273,314 Bristol-Myers Squibb Co. 12,700 428,625 Celgene Corp. (NON) 2,900 224,808 CIGNA Corp. 15,400 758,450 Covidien PLC (Ireland) 10,425 570,039 Johnson & Johnson 49,000 3,232,040 Medtronic, Inc. 14,000 548,660 Merck & Co., Inc. 48,900 1,877,760 Novartis AG ADR (Switzerland) 6,300 349,083 Pfizer, Inc. 140,848 3,191,616 Quest Diagnostics, Inc. 10,000 611,500 St. Jude Medical, Inc. 18,000 797,580 Stryker Corp. 15,500 859,940 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 8,400 378,504 Thermo Fisher Scientific, Inc. (NON) 22,000 1,240,360 Insurance (2.6%) Allstate Corp. (The) 28,100 925,052 Chubb Corp. (The) 10,100 698,011 Marsh & McLennan Cos., Inc. 29,800 977,142 MetLife, Inc. 20,700 773,145 RenaissanceRe Holdings, Ltd. 2,600 196,898 Sun Life Financial, Inc. (Canada) 9,700 229,793 Travelers Cos., Inc. (The) 17,500 1,036,000 Investment banking/Brokerage (0.5%) Charles Schwab Corp. (The) 43,400 623,658 Morgan Stanley 16,050 315,222 Real estate (0.4%) CreXus Investment Corp. (R) 5,383 55,660 Equity Residential Trust (R) 4,052 253,736 Prologis, Inc. (R) 7,572 272,743 Simon Property Group, Inc. (R) 1,341 195,357 Technology (5.0%) Adobe Systems, Inc. (NON) 15,800 542,098 Apple, Inc. (NON) 500 299,735 Cisco Systems, Inc. 72,300 1,529,145 EMC Corp. (NON) 36,100 1,078,668 Hewlett-Packard Co. 15,400 366,982 Honeywell International, Inc. 26,600 1,623,930 IBM Corp. 3,300 688,545 Intel Corp. 24,000 674,640 KLA-Tencor Corp. 2,500 136,050 Microsoft Corp. 33,300 1,073,925 Oracle Corp. 10,100 294,516 Qualcomm, Inc. 5,900 401,318 SanDisk Corp. (NON) 2,400 119,016 Texas Instruments, Inc. 8,700 292,407 Yahoo!, Inc. (NON) 8,200 124,804 Transportation (0.3%) FedEx Corp. 3,500 321,860 United Parcel Service, Inc. Class B 3,800 306,736 Utilities and power (2.5%) Ameren Corp. 21,700 706,986 American Electric Power Co., Inc. 15,200 586,416 Dominion Resources, Inc. 4,300 220,203 Duke Energy Corp. 11,900 250,019 Edison International 16,200 688,662 Entergy Corp. 13,020 874,944 Exelon Corp. 3,200 125,472 NextEra Energy, Inc. 6,200 378,696 PG&E Corp. 18,640 809,162 Total common stocks (cost $83,228,451) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (8.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.1%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, April 1, 2042 $1,000,000 $1,072,734 3 1/2s, TBA, April 1, 2042 1,000,000 1,042,344 U.S. Government Agency Mortgage Obligations (7.5%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 1,592,811 1,739,548 5s, August 1, 2033 545,474 590,412 4 1/2s, TBA, April 1, 2042 5,000,000 5,317,969 3 1/2s, TBA, May 1, 2042 2,000,000 2,047,656 3 1/2s, TBA, April 1, 2042 4,000,000 4,107,500 Total U.S. government and agency mortgage obligations (cost $15,829,273) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%) (a) Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $168,000 $168,662 Total U.S. Government Agency Obligations (cost $168,103) U.S. TREASURY OBLIGATIONS (9.7%) (a) Principal amount Value U.S. Treasury Bonds 4 5/8s, February 15, 2040 $200,000 $249,843 4 1/2s, February 15, 2036 270,000 329,766 U.S. Treasury Notes 3 1/2s, May 31, 2013 5,100,000 5,292,445 2 5/8s, April 30, 2016 1,700,000 1,822,984 2 5/8s, February 29, 2016 7,000,000 7,498,203 2 3/8s, August 31, 2014 1,790,000 1,873,137 1 1/4s, April 15, 2014 800,000 814,406 Total U.S. treasury Obligations (cost $17,926,606) CORPORATE BONDS AND NOTES (15.2%) (a) Principal amount Value Basic materials (0.8%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $45,000 $56,819 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 235,000 282,324 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 135,000 139,407 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 168,221 International Paper Co. sr. unsec. notes 9 3/8s, 2019 144,000 190,787 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,554 International Paper Co. sr. unsec. notes 7.95s, 2018 35,000 43,980 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 15,000 18,262 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 30,441 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 66,869 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 130,000 137,345 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 25,000 24,963 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 25,000 25,112 Sealed Air Corp. sr. notes 7 7/8s, 2017 95,000 102,442 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 3,000 3,727 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 7,000 8,016 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 34,659 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 46,726 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 10,000 10,286 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 106,718 Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 250,000 260,938 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 104,000 132,848 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 156,312 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 46,288 United Technologies Corp. sr. unsec. notes 5.7s, 2040 15,000 18,051 Communication services (1.3%) American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 (R) 120,000 138,565 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 (R) 85,000 90,540 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 40,000 48,678 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 75,000 88,361 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 157,000 201,313 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 110,000 102,790 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 50,000 47,296 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 136,412 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 25,321 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 25,000 27,650 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 39,001 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 108,036 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 47,888 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,839 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 45,000 50,931 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 66,141 Qwest Corp. notes 6 3/4s, 2021 68,000 75,108 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 13,300 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 29,737 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 187,368 TCI Communications, Inc. company guaranty 7 7/8s, 2026 45,000 58,523 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 45,000 47,363 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 125,000 132,122 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 113,889 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 71,540 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 50,000 52,273 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 81,393 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 141,438 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 168,707 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 51,554 Consumer cyclicals (0.9%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 65,000 72,459 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 110,000 142,277 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 68,142 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 60,000 66,380 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 120,000 137,211 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 75,000 77,243 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 200,000 205,255 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 101,626 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 125,000 130,625 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 9,788 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 15,069 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 45,000 44,314 Masco Corp. sr. unsec. unsub notes 5.95s, 2022 40,000 40,093 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 156,141 Owens Corning company guaranty sr. unsec. notes 9s, 2019 48,000 59,160 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 20,000 26,604 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 58,691 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 10,000 10,925 Time Warner, Inc. debs. 9.15s, 2023 85,000 115,768 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 95,000 96,446 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 60,000 81,530 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 85,000 114,302 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 37,923 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 157,024 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 41,000 44,485 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 167,761 200,941 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 19,937 20,411 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 125,000 141,487 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 (Canada) 230,000 310,560 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 23,718 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 6,115 Kroger Co. company guaranty sr. unsec unsub. notes 6 3/4s, 2012 60,000 60,110 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 55,000 66,310 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 99,344 McDonald's Corp. sr. unsec. notes 5.7s, 2039 90,000 112,559 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 114,652 Energy (1.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 185,302 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 111,999 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 32,955 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 147,700 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 55,000 59,747 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 33,900 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 128,915 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 35,423 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 70,924 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 27,006 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,633 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 50,000 50,814 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 92,138 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 60,000 64,780 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 40,592 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 139,976 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 73,682 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 160,125 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 $120,000 160,835 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 40,000 41,462 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 78,345 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 23,000 30,482 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 33,124 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 40,416 Financials (6.7%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 215,000 218,120 Aflac, Inc. sr. unsec. notes 6.9s, 2039 80,000 93,871 Aflac, Inc. sr. unsec. notes 6.45s, 2040 55,000 61,238 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 196,094 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 45,000 47,633 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 105,000 114,150 Aon PLC jr. unsec. sub. notes 8.205s, 2027 200,000 231,623 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 83,782 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2018 (France) 75,000 65,063 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 2,000,000 2,013,859 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 40,000 40,271 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 205,000 225,394 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 120,000 141,127 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 287,906 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 237,491 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 53,056 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 160,000 169,138 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 40,000 40,250 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 145,000 148,988 Citigroup, Inc. sub. notes 5s, 2014 205,000 212,304 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 50,000 50,842 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 37,297 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 73,043 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 185,000 191,333 Cooperative Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherland) 75,000 95,250 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 100,000 110,233 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 95,000 112,352 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 95,000 99,267 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 80,000 68,500 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 15,000 17,182 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 120,000 123,058 GATX Financial Corp. notes 5.8s, 2016 80,000 85,193 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 215,000 218,763 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 145,000 164,199 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 220,000 227,584 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 210,000 239,543 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 245,000 253,012 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 102,595 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 60,000 59,630 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 135,000 143,479 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 281,448 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 190,788 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 44,550 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 18,054 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.503s, 2047 488,000 361,992 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 241,000 242,350 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 275,130 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 20,000 21,468 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 187,954 Loews Corp. notes 5 1/4s, 2016 35,000 38,704 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 160,611 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 130,000 184,479 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 321,970 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 300,000 328,500 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 52,855 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 69,760 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 96,500 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 194,642 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 54,884 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 32,600 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 305,000 316,437 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 61,806 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 55,284 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 40,926 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 40,000 39,188 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 96,879 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 110,000 121,486 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.474s, 2037 270,000 200,071 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 40,000 44,257 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 70,000 76,751 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 110,000 136,227 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 60,000 61,944 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 85,000 89,122 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 338,888 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 98,279 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturiy (Australia) 140,000 137,606 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 110,000 116,557 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 30,000 29,100 Government (0.4%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 500,000 716,910 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 61,036 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 30,000 30,770 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 76,907 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 61,059 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 18,506 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 44,844 WellPoint, Inc. notes 7s, 2019 90,000 111,750 Technology (0.3%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 43,000 46,548 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 210,000 249,289 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 145,000 172,884 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 60,000 61,725 Transportation (0.4%) American Airlines pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 50,000 52,688 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 91,743 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 45,580 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 14,307 15,326 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 60,979 64,181 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 30,000 28,898 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 67,084 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 168,366 168,577 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 99,188 113,075 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 20,000 21,717 Utilities and power (2.0%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 62,498 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 61,507 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 20,000 19,556 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 185,000 216,433 Beaver Valley Funding Corp. sr. bonds 9s, 2017 86,000 89,570 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 133,561 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 197,819 211,418 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 35,000 34,512 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.77s, 2066 248,000 216,604 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 107,974 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 70,157 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 88,379 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 91,717 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 100,000 118,722 Electricite de France SA (EDF) 144A sr. notes 5.6s, 2040 (France) 40,000 41,477 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 105,000 110,927 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 36,705 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 50,000 54,062 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 95,000 99,826 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 30,000 32,882 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 39,951 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 45,976 Kansas Gas and Electric Co. bonds 5.647s, 2021 42,679 45,928 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 110,000 112,847 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 10,000 12,255 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 56,376 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 57,107 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 30,000 35,672 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 37,000 41,823 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 226,512 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 99,000 101,723 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 93,439 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 138,992 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,545 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 135,000 177,791 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 150,000 155,041 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 125,000 153,365 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 33,502 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 300,000 309,000 Total corporate bonds and notes (cost $26,093,718) CONVERTIBLE PREFERRED STOCKS (1.3%) (a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 8,020 $445,110 General Motors Co. Ser. B, $2.375 cv. pfd. 13,910 581,612 MetLife, Inc. $3.75 cv. pfd. 7,600 537,472 PPL Corp. $4.75 cv. pfd. 8,707 470,962 PPL Corp. $4.375 cv. pfd. 6,662 357,416 Total convertible preferred stocks (cost $2,474,502) INVESTMENT COMPANIES (1.2%) (a) Shares Value Financial Select Sector SPDR Fund 65,400 $1,032,012 Market Vectors Gold Miners ETF 2,400 126,792 Utilities Select Sector SPDR Fund 21,900 767,595 Vanguard MSCI Emerging Markets ETF 5,500 239,085 Total investment Companies (cost $1,760,492) MORTGAGE-BACKED SECURITIES (0.5%) (a) Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $250,000 $258,825 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 899,296 15,176 Ser. T-56, Class 3, IO, 0.477s, 2043 639,977 200 Ser. T-56, Class 1, IO, 0.294s, 2043 846,284 264 Ser. T-56, Class 2, IO, 0 1/8s, 2043 768,887 240 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 1,436 1,287 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 104,815 106,912 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 88,200 Ser. 99-C1, Class G, 6.41s, 2031 97,000 97,970 Ser. 98-C4, Class H, 5.6s, 2035 143,000 155,743 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.599s, 2049 127,032 129,414 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 130,136 6,507 Total mortgage-backed securities (cost $796,402) MUNICIPAL BONDS AND NOTES (0.2%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $38,143 IL State G.O. Bonds 4.421s, 1/1/15 65,000 68,286 4.071s, 1/1/14 185,000 192,071 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 70,757 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 45,019 Total municipal bonds and notes (cost $375,208) ASSET-BACKED SECURITIES (0.0%) (a) Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) $14,822 $1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 60,431 24,124 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 203,095 24,371 Total asset-backed securities (cost $86,888) FOREIGN GOVERNMENT BONDS AND NOTES (0.0%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $34,000 $31,072 Total foreign government bonds and notes (cost $35,488) SHORT-TERM INVESTMENTS (10.2%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% (e) 13,440,842 $13,440,842 Straight-A Funding, LLC with an effective yield of 0.178%, May 17, 2012 $2,000,000 1,999,540 Straight-A Funding, LLC with an effective yield of 0.178%, May 1, 2012 3,400,000 3,399,490 Total short-term investments (cost $18,839,872) TOTAL INVESTMENTS Total investments (cost $167,615,003) (b) TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $2,046,758) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2042 $2,000,000 4/12/12 $2,053,750 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $185,127,642. (b) The aggregate identified cost on a tax basis is $168,995,846, resulting in gross unrealized appreciation and depreciation of $32,065,948 and $2,488,583, respectively, or net unrealized appreciation of $29,577,365. (NON) Non-income-producing security. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,251 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,128,949 and $13,266,475, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $11,569,609 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $3,277,038 $— $— Capital goods 5,750,407 — — Communication services 8,464,017 — — Conglomerates 4,807,968 — — Consumer cyclicals 10,731,524 — — Consumer staples 9,071,224 — — Energy 12,004,533 — — Financials 25,256,183 — — Health care 17,860,939 — — Technology 9,245,779 — — Transportation 628,596 — — Utilities and power 4,640,560 — — Total common stocks — — Asset-backed securities — 48,496 — Convertible preferred stocks — 2,392,572 — Corporate bonds and notes — 28,114,324 — Foreign government bonds and notes — 31,072 — Investment Companies 2,165,484 — — Mortgage-backed securities — 860,738 — Municipal bonds and notes — 414,276 — U.S. Government Agency Obligations — 168,662 — U.S. Government and Agency Mortgage Obligations — 15,918,163 — U.S. Treasury Obligations — 17,880,784 — Short-term investments 13,440,842 5,399,030 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(2,053,750) $— Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Global Asset Allocation Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (50.6%) (a) Shares Value Basic materials (2.9%) Agrium, Inc. (Canada) 123 $10,624 Albemarle Corp. 2,600 166,192 American Vanguard Corp. 2,037 44,183 Andersons, Inc. (The) 57 2,775 ArcelorMittal (France) 458 8,753 Archer Daniels-Midland Co. 340 10,764 Arkema (France) 367 34,199 Assa Abloy AB Class B (Sweden) 4,377 137,480 BASF SE (Germany) 3,377 295,411 BBMG Corp. (China) 13,500 11,352 Bemis Co., Inc. 3,500 113,015 BHP Billiton PLC (United Kingdom) 3,006 91,715 BHP Billiton, Ltd. (Australia) 4,451 159,572 Black Earth Farming, Ltd. SDR (Sweden) (NON) 606 1,191 Cambrex Corp. (NON) 3,771 26,359 Carillion PLC (United Kingdom) 11,252 53,705 CF Industries Holdings, Inc. (S) 1,671 305,208 Chicago Bridge & Iron Co., NV (Netherlands) 3,600 155,484 China Shanshui Cement Group, Ltd. (China) 22,000 17,366 Cliffs Natural Resources, Inc. (S) 3,900 270,114 Compagnie de Saint-Gobain (France) 619 27,644 Cresud S.A.C.I.F. y A. ADR (Argentina) 247 3,043 Cytec Industries, Inc. 1,600 97,264 Domtar Corp. (Canada) 1,398 133,341 First Quantum Minerals, Ltd. (Canada) 380 7,246 First Resources, Ltd. (Singapore) 11,000 16,714 Fletcher Building, Ltd. (New Zealand) 9,581 52,875 Fortescue Metals Group, Ltd. (Australia) 8,232 49,543 Fortune Brands Home & Security, Inc. (NON) 6,100 134,627 Givaudan SA (Switzerland) 41 39,515 Golden Agri-Resources, Ltd. (Singapore) 34,000 21,232 GrainCorp, Ltd. (Australia) 716 6,712 Horsehead Holding Corp. (NON) 2,335 26,596 Incitec Pivot, Ltd. (Australia) 2,057 6,712 Innophos Holdings, Inc. 1,470 73,676 Innospec, Inc. (NON) 1,324 40,223 Intrepid Potash, Inc. (NON) 177 4,306 K&S AG (Germany) 442 23,123 KapStone Paper and Packaging Corp. (NON) 3,552 69,974 Koninklijke DSM NV (Netherlands) 1,640 94,895 Koppers Holdings, Inc. 1,217 46,928 KWS Saat AG (Germany) 13 2,930 L.B. Foster Co. Class A 460 13,115 Landec Corp. (NON) 4,164 27,191 Lanxess AG (Germany) 719 59,434 Linde AG (Germany) 586 105,157 LyondellBasell Industries NV Class A (Netherlands) 7,700 336,105 Minerals Technologies, Inc. 502 32,836 Monsanto Co. 10,851 865,476 Mosaic Co. (The) 131 7,243 Newcrest Mining, Ltd. (Australia) 967 29,729 NewMarket Corp. 128 23,987 Nitto Denko Corp. (Japan) 4,000 161,170 NN, Inc. (NON) 3,048 24,872 Nufarm, Ltd. (Australia) (NON) 1,026 5,101 OM Group, Inc. (NON) (S) 852 23,439 PolyOne Corp. 3,658 52,675 Potash Corp. of Saskatchewan, Inc. (Canada) 366 16,723 PPG Industries, Inc. 3,800 364,040 PT Astra Agro Lestari Tbk (Indonesia) 1,500 3,830 Rio Tinto PLC (United Kingdom) 3,665 202,010 Rio Tinto, Ltd. (Australia) 3,570 241,848 Sealed Air Corp. 6,300 121,653 SLC Agricola SA (Brazil) 272 2,904 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 12,438 Steel Dynamics, Inc. 6,900 100,326 Syngenta AG (Switzerland) 565 195,343 TPC Group, Inc. (NON) 2,033 89,879 Uralkali (Russia) (NON) 3,776 28,718 Valspar Corp. 2,900 140,041 Vilmorin & Cie (France) 29 3,135 Viterra, Inc. (Canada) 597 9,523 voestalpine AG (Austria) 2,649 89,084 W.R. Grace & Co. (NON) 1,854 107,161 Westlake Chemical Corp. 800 51,832 Wilmar International, Ltd. (Singapore) 2,000 7,796 Xstrata PLC (United Kingdom) 3,615 61,754 Yara International ASA (Norway) 198 9,443 Capital goods (3.1%) ABB, Ltd. (Switzerland) 4,969 101,945 AGCO Corp. (NON) (S) 3,598 169,862 Aisin Seiki Co., Ltd. (Japan) 2,800 98,306 American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,556 18,221 Applied Industrial Technologies, Inc. (S) 2,146 88,265 AZZ, Inc. (S) 664 34,289 Canon, Inc. (Japan) 1,200 56,687 Cascade Corp. 1,064 53,328 Chart Industries, Inc. (NON) 1,056 77,436 Chase Corp. 1,228 19,341 Chiyoda Corp. (Japan) 1,000 12,698 CNH Global NV (Netherlands) (NON) 227 9,012 Cummins, Inc. 4,900 588,196 Daelim Industrial Co., Ltd. (South Korea) 194 20,974 Deere & Co. 179 14,481 Dover Corp. 5,338 335,974 DXP Enterprises, Inc. (NON) 1,322 57,494 Embraer SA ADR (Brazil) 900 28,782 Emerson Electric Co. 17,205 897,757 European Aeronautic Defense and Space Co. NV (France) 5,208 213,274 Exelis, Inc. 7,700 96,404 Fluor Corp. (S) 5,202 312,328 Franklin Electric Co., Inc. 879 43,133 Fuji Electric Co., Ltd. (Japan) 28,000 73,747 Generac Holdings, Inc. (NON) 1,080 26,514 Great Lakes Dredge & Dock Corp. 9,787 70,662 Greenbrier Companies, Inc. (NON) 3,117 61,685 Hitachi, Ltd. (Japan) 32,000 205,292 IHI Corp. (Japan) 16,000 40,401 ITT Corp. 3,800 87,172 Kadant, Inc. (NON) 1,437 34,229 Lindsay Corp. 110 7,290 Lockheed Martin Corp. 6,718 603,679 LSB Industries, Inc. (NON) 2,495 97,105 McDermott International, Inc. (NON) 8,600 110,166 Metso Corp. OYJ (Finland) 302 12,909 Mitsubishi Electric Corp. (Japan) 32,000 283,001 MTU Aero Engines Holding AG (Germany) 280 22,552 NACCO Industries, Inc. Class A 389 45,268 Newport Corp. (NON) 931 16,497 Raytheon Co. 9,441 498,296 Rheinmetall AG (Germany) 462 27,355 Schindler Holding AG (Switzerland) 550 66,168 Schneider Electric SA (France) 790 51,617 SembCorp Industries, Ltd. (Singapore) 24,000 100,807 Singapore Technologies Engineering, Ltd. (Singapore) 11,000 28,440 Societe BIC SA (France) 879 88,206 Standard Motor Products, Inc. 1,244 22,069 Standex International Corp. 654 26,938 Staples, Inc. 17,400 281,532 Tetra Tech, Inc. (NON) 789 20,798 Textron, Inc. 8,800 244,904 TriMas Corp. (NON) 3,391 75,924 Valmont Industries, Inc. 653 76,669 Vinci SA (France) 855 44,586 Communication services (2.3%) Allot Communications, Ltd. (Israel) (NON) 1,632 37,944 Aruba Networks, Inc. (NON) 1,612 35,915 AT&T, Inc. (S) 18,731 584,969 BCE, Inc. (Canada) 941 37,680 British Sky Broadcasting Group PLC (United Kingdom) 3,160 34,168 BroadSoft, Inc. (NON) 568 21,726 BT Group PLC (United Kingdom) 58,371 211,377 China Mobile, Ltd. (China) 2,000 22,007 Cincinnati Bell, Inc. (NON) 11,885 47,778 Comcast Corp. Class A 39,600 1,188,396 Deutsche Telekom AG (Germany) 5,525 66,517 EchoStar Corp. Class A (NON) 5,937 167,067 France Telecom SA (France) 5,969 88,405 HSN, Inc. 907 34,493 IAC/InterActiveCorp. 4,200 206,178 InterDigital, Inc. 319 11,120 Jupiter Telecommunications Co., Ltd. (Japan) 18 18,028 Kabel Deutschland Holding AG (Germany) (NON) 2,180 134,645 Loral Space & Communications, Inc. (NON) 636 50,626 MetroPCS Communications, Inc. (NON) 5,600 50,512 NeuStar, Inc. Class A (NON) 1,299 48,388 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 3,000 136,100 NTT DoCoMo, Inc. (Japan) 11 18,260 Premiere Global Services, Inc. (NON) 2,179 19,698 Tele2 AB Class B (Sweden) 3,232 65,951 Telecity Group PLC (United Kingdom) (NON) 2,285 26,936 Telefonica SA (Spain) 5,586 91,524 Telenet Group Holding NV (Belgium) 592 24,500 USA Mobility, Inc. 1,764 24,573 Verizon Communications, Inc. 33,421 1,277,685 Vodafone Group PLC (United Kingdom) 92,198 253,945 Ziggio NV (Netherlands) 164 5,116 Conglomerates (1.3%) AMETEK, Inc. 5,100 247,401 Danaher Corp. 13,300 744,800 General Electric Co. 35,945 721,416 Marubeni Corp. (Japan) 4,000 28,851 Mitsui & Co., Ltd. (Japan) 7,000 114,764 Siemens AG (Germany) 2,067 208,383 Tyco International, Ltd. 12,769 717,362 Consumer cyclicals (6.1%) Advance Auto Parts, Inc. 2,000 177,140 Aeon Co., Ltd. (Japan) 4,800 63,095 Alliance Data Systems Corp. (NON) 2,243 282,528 Ameristar Casinos, Inc. 2,246 41,843 Ascena Retail Group, Inc. (NON) 1,300 57,616 Bayerische Motoren Werke (BMW) AG (Germany) 341 30,667 Bed Bath & Beyond, Inc. (NON) 5,600 368,312 Belo Corp. Class A 10,934 78,397 Best Buy Co., Inc. (S) 8,000 189,440 Big Lots, Inc. (NON) 1,697 73,005 Brunswick Corp. (S) 1,570 40,428 Buckle, Inc. (The) (S) 1,666 79,801 Bunzl PLC (United Kingdom) 4,607 73,984 Cabela's, Inc. (NON) 2,253 85,952 Cato Corp. (The) Class A 639 17,662 CBS Corp. Class B 14,300 484,913 Christian Dior SA (France) 265 40,662 Cia Hering (Brazil) 1,500 38,744 Coach, Inc. 6,055 467,930 Compass Group PLC (United Kingdom) 10,652 111,683 Conn's, Inc. (NON) 2,758 42,335 Constant Contact, Inc. (NON) 1,655 49,302 Daimler AG (Registered Shares) (Germany) 1,651 99,550 Dana Holding Corp. 2,083 32,287 Deluxe Corp. 2,119 49,627 Dillards, Inc. Class A 3,158 199,017 Dolby Laboratories, Inc. Class A (NON) (S) 2,400 91,344 Dongfeng Motor Group Co., Ltd. (China) 6,000 10,832 DSW, Inc. Class A 662 36,258 Dun & Bradstreet Corp. (The) (S) 1,800 152,514 Elders, Ltd. (Australia) (NON) 6,143 1,464 Expedia, Inc. 3,150 105,336 Express, Inc. (NON) 2,465 61,576 Fiat Industrial SpA (Italy) (NON) 7,593 81,014 Fiat SpA (Italy) 10,451 61,441 Finish Line, Inc. (The) Class A (S) 3,405 72,254 Foot Locker, Inc. 9,900 307,395 G-III Apparel Group, Ltd. (NON) (S) 1,916 54,453 GameStop Corp. Class A (S) 4,800 104,832 Gannett Co., Inc. 7,700 118,041 General Motors Co. (NON) 16,100 412,965 Genesco, Inc. (NON) 685 49,080 Global Cash Access, Inc. (NON) 8,377 65,341 Global Payments, Inc. 4,000 189,880 GNC Holdings, Inc. Class A 1,423 49,648 Helen of Troy, Ltd. (Bermuda) (NON) 701 23,841 Hino Motors, Ltd. (Japan) 14,000 101,148 Home Depot, Inc. (The) (S) 24,000 1,207,440 Home Inns & Hotels Management, Inc. ADR (China) (NON) 300 7,653 Indofood Agri Resources, Ltd. (Singapore) (NON) 1,000 1,237 Industria de Diseno Textil (Inditex) SA (Spain) 1,098 105,173 Isuzu Motors, Ltd. (Japan) 13,000 76,175 JB Hi-Fi, Ltd. (Australia) (S) 1,300 14,759 Kingfisher PLC (United Kingdom) 26,601 130,496 Knology, Inc. (NON) 2,104 38,293 La-Z-Boy, Inc. (NON) (S) 3,451 51,627 Leapfrog Enterprises, Inc. (NON) 10,889 91,032 Lear Corp. 3,000 139,470 LG Corp. (South Korea) 366 20,996 LIN TV Corp. Class A (NON) 5,908 23,927 Localiza Rent a Car SA (Brazil) 1,700 31,291 LVMH Moet Hennessy Lois Vuitton SA (France) 426 73,207 Macy's, Inc. 9,500 377,435 Marriott International, Inc. Class A (S) 6,500 246,025 McGraw-Hill Cos., Inc. (The) 6,900 334,443 Media Nusantara Citra Tbk PT (Indonesia) 54,500 11,205 Men's Wearhouse, Inc. (The) 1,284 49,781 Myer Holdings, Ltd. (Australia) 7,153 17,338 Navistar International Corp. (NON) 2,728 110,348 News Corp. Class A 26,100 513,909 Next PLC (United Kingdom) 2,510 119,760 Nintendo Co., Ltd. (Japan) 100 15,042 Nissan Motor Co., Ltd. (Japan) 14,900 158,595 Nu Skin Enterprises, Inc. Class A 974 56,404 O'Reilly Automotive, Inc. (NON) 3,100 283,185 OPAP SA (Greece) 4,662 45,203 Orbitz Worldwide, Inc. (NON) 5,396 16,458 Pearson PLC (United Kingdom) 1,677 31,250 Perry Ellis International, Inc. (NON) (S) 2,303 42,997 PETsMART, Inc. 3,200 183,104 Pier 1 Imports, Inc. (NON) (S) 2,002 36,396 Porsche Automobil Holding SE (Preference) (Germany) 834 49,220 PPR SA (France) 425 73,120 PVH Corp. 361 32,248 R. R. Donnelley & Sons Co. (S) 7,200 89,208 Randstad Holding NV (Netherlands) 595 22,450 Rent-A-Center, Inc. 1,505 56,814 Select Comfort Corp. (NON) 1,485 48,099 Shuffle Master, Inc. (NON) 1,444 25,414 Sinclair Broadcast Group, Inc. Class A 5,780 63,927 Sonic Automotive, Inc. Class A 7,655 137,101 Sony Corp. (Japan) 7,300 150,286 Spectrum Brands Holdings, Inc. (NON) 766 26,779 Standard Parking Corp. (NON) 1,359 27,860 Stella International Holdings, Ltd. (Hong Kong) 10,500 25,474 Suzuki Motor Corp. (Japan) 4,800 114,650 Swire Pacific, Ltd. (Hong Kong) 13,500 151,332 SYKES Enterprises, Inc. (NON) 1,497 23,653 Thor Industries, Inc. 1,104 34,842 TNS, Inc. (NON) 3,695 80,292 Towers Watson & Co. Class A 2,100 138,747 Town Sports International Holdings, Inc. (NON) 2,751 34,745 Trump Entertainment Resorts, Inc. 34 34 TUI Travel PLC (United Kingdom) 15,255 47,898 URS Corp. (NON) 2,900 123,308 Valeo SA (France) 558 29,262 ValueClick, Inc. (NON) 761 15,022 Vertis Holdings, Inc. (F) 115 1 Viacom, Inc. Class B 11,124 527,945 VistaPrint NV (NON) 3,800 146,870 Volkswagen AG (Preference) (Germany) 578 101,640 Volvo AB Class B (Sweden) 1,514 22,061 VOXX International Corp. (NON) 4,259 57,752 Wal-Mart Stores, Inc. 2,897 177,296 Warnaco Group, Inc. (The) (NON) 629 36,734 Whirlpool Corp. 1,011 77,705 WPP PLC (Ireland) 6,742 92,148 Wyndham Worldwide Corp. 4,200 195,342 Wynn Resorts, Ltd. 2,000 249,760 Zale Corp. (NON) 4,064 12,558 Consumer staples (4.8%) AFC Enterprises (NON) 5,877 99,674 Ajinomoto Co., Inc. (Japan) 2,000 25,082 Anheuser-Busch InBev NV (Belgium) 2,258 164,970 Associated British Foods PLC (United Kingdom) 1,702 33,213 Avis Budget Group, Inc. (NON) 5,986 84,702 Beacon Roofing Supply, Inc. (NON) (S) 1,688 43,483 BRF - Brasil Foods SA ADR (Brazil) 343 6,863 Brinker International, Inc. (S) 3,844 105,902 British American Tobacco (BAT) PLC (United Kingdom) 2,130 107,336 Bunge, Ltd. 139 9,513 Campbell Soup Co. 6,800 230,180 Career Education Corp. (NON) 1,477 11,905 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 10,000 644 Chiquita Brands International, Inc. (NON) 120 1,055 Church & Dwight Co., Inc. 1,500 73,785 Coca-Cola Co. (The) (S) 4,900 362,649 Cola-Cola Amatil, Ltd. (Australia) 1,777 22,954 ConAgra Foods, Inc. 13,300 349,258 Corinthian Colleges, Inc. (NON) 5,961 24,679 Corn Products International, Inc. 143 8,244 Corrections Corporation of America (NON) 4,200 114,702 Costco Wholesale Corp. 9,500 862,600 CVS Caremark Corp. 25,300 1,133,440 Danone (France) 1,170 81,610 Diageo PLC (United Kingdom) 5,622 135,111 DineEquity, Inc. (NON) 351 17,410 Distribuidora Internacional de Alimentacion SA (Spain) (NON) 8,656 42,911 Dollar Thrifty Automotive Group (NON) 315 25,487 Dr. Pepper Snapple Group, Inc. 7,900 317,659 Glanbia PLC (Ireland) 430 3,189 Heineken Holding NV (Netherlands) 1,697 79,441 Herbalife, Ltd. 4,400 302,808 IOI Corp. Bhd (Malaysia) 3,700 6,449 Japan Tobacco, Inc. (Japan) 44 247,723 Jeronimo Martins, SGPS, SA (Portugal) (NON) 2,008 40,908 Kao Corp. (Japan) 3,200 83,972 Kerry Group PLC Class A (Ireland) 4,717 218,300 Koninklijke Ahold NV (Netherlands) 8,521 118,077 Kroger Co. (The) 17,000 411,910 Kuala Lumpur Kepong Bhd (Malaysia) 900 7,227 Lawson, Inc. (Japan) 1,400 88,124 Lincoln Educational Services Corp. 883 6,985 Lorillard, Inc. 3,700 479,076 Maple Leaf Foods, Inc. (Canada) 278 3,314 McDonald's Corp. 1,714 168,143 Molson Coors Brewing Co. Class B 5,700 257,925 Nestle SA (Switzerland) 4,693 295,295 Olam International, Ltd. (Singapore) 8,545 16,042 PepsiCo, Inc. 2,480 164,548 Philip Morris International, Inc. 19,261 1,706,717 Procter & Gamble Co. (The) 8,924 599,782 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 4,245 Rakuten, Inc. (Japan) 28 29,329 Red Robin Gourmet Burgers, Inc. (NON) 777 28,897 Robert Half International, Inc. 5,300 160,590 Sally Beauty Holdings, Inc. (NON) 2,147 53,246 Smithfield Foods, Inc. (NON) 156 3,437 Spartan Stores, Inc. (S) 1,240 22,469 Tate & Lyle PLC (United Kingdom) 11,246 126,815 Tesco PLC (United Kingdom) 5,227 27,590 Toyota Tsusho Corp. (Japan) 5,100 103,824 Tyson Foods, Inc. Class A 274 5,247 Unilever PLC (United Kingdom) 857 28,293 USANA Health Sciences, Inc. (NON) 572 21,353 WM Morrison Supermarkets PLC (United Kingdom) 9,307 44,362 Woolworths, Ltd. (Australia) 3,596 96,773 Yamazaki Baking Co., Inc. (Japan) 9,000 128,960 Energy (4.9%) Basic Energy Services, Inc. (NON) 2,917 50,610 BG Group PLC (United Kingdom) 5,981 138,525 BP PLC (United Kingdom) 25,059 185,399 Canadian Natural Resources, Ltd. (Canada) 2,100 69,603 Chevron Corp. 17,501 1,876,807 Clayton Williams Energy, Inc. (NON) 461 36,622 Compagnie Generale de Geophysique-Veritas (France) (NON) 4,488 132,821 Compton Petroleum Corp. (Canada) (NON) 2,107 8,363 ConocoPhillips 3,848 292,486 Contango Oil & Gas Co. (NON) 578 34,050 CVR Energy, Inc. (NON) 1,984 53,072 Deepocean Group (Shell) (acquired 6/9/11, cost $19,306) (Norway) (RES) 1,329 22,593 Diamond Offshore Drilling, Inc. 2,100 140,175 Energy Partners, Ltd. (NON) 2,102 34,914 ENI SpA (Italy) 6,342 148,782 Exxon Mobil Corp. 21,404 1,856,369 Gazprom OAO ADR (Russia) (S) 3,800 47,006 Helix Energy Solutions Group, Inc. (NON) 4,084 72,695 Helmerich & Payne, Inc. (S) 2,600 140,270 HollyFrontier Corp. 5,100 163,965 Inpex Corp. (Japan) 13 87,798 Key Energy Services, Inc. (NON) (S) 4,069 62,866 Marathon Oil Corp. 12,400 393,080 Marathon Petroleum Corp. 7,050 305,688 Murphy Oil Corp. 4,100 230,707 National Oilwell Varco, Inc. (S) 6,800 540,396 Newpark Resources, Inc. (NON) 4,079 33,407 Nexen, Inc. (Canada) 1,475 27,047 Occidental Petroleum Corp. 6,995 666,134 Oceaneering International, Inc. 5,600 301,784 Peabody Energy Corp. 6,200 179,552 Petrofac, Ltd. (United Kingdom) 5,960 165,875 Petroleo Brasileiro SA ADR (Brazil) (S) 635 16,866 Repsol YPF SA (Spain) 2,465 61,839 REX American Resources Corp. (NON) 896 27,507 Rosetta Resources, Inc. (NON) 490 23,892 Royal Dutch Shell PLC Class A (United Kingdom) 6,098 212,973 Royal Dutch Shell PLC Class A (United Kingdom) 4,350 152,292 Royal Dutch Shell PLC Class B (United Kingdom) 4,488 157,892 Schlumberger, Ltd. 2,400 167,832 Stallion Oilfield Holdings, Ltd. 143 5,577 Statoil ASA (Norway) 5,622 152,625 Stone Energy Corp. (NON) 3,762 107,556 Superior Energy Services (NON) 4,700 123,892 Swift Energy Co. (NON) (S) 1,824 52,951 Technip SA (France) 565 66,560 Tesoro Corp. (NON) 4,600 123,464 Total SA (France) 3,321 169,373 Tullow Oil PLC (United Kingdom) 2,618 63,943 Unit Corp. (NON) 688 29,419 Vaalco Energy, Inc. (NON) 7,642 72,217 Valero Energy Corp. 17,400 448,398 W&T Offshore, Inc. 1,957 41,254 Western Refining, Inc. 1,658 31,204 WPX Energy, Inc. 6,700 120,667 Financials (8.1%) 3i Group PLC (United Kingdom) 10,878 37,235 ACE, Ltd. 946 69,247 Agree Realty Corp. (R) 1,196 27,006 AIA Group, Ltd. (Hong Kong) 40,200 147,277 Allianz SE (Germany) 1,300 155,124 Allied World Assurance Co. Holdings AG 2,477 170,096 American Capital Agency Corp. (R) 507 14,977 American Equity Investment Life Holding Co. 3,800 48,526 American Financial Group, Inc. 3,544 136,728 American Safety Insurance Holdings, Ltd. (NON) 1,937 36,512 Amtrust Financial Services, Inc. (S) 679 18,252 Aon PLC (United Kingdom) 10,100 495,506 Apollo Commercial Real Estate Finance, Inc. (R) 2,270 35,526 Arch Capital Group, Ltd. (NON) 5,204 193,797 Arlington Asset Investment Corp. Class A 817 18,137 Ashford Hospitality Trust, Inc. (R) 4,485 40,410 Assurant, Inc. 4,000 162,000 Assured Guaranty, Ltd. (Bermuda) (S) 10,534 174,022 Australia & New Zealand Banking Group, Ltd. (Australia) 9,967 240,144 AvalonBay Communities, Inc. (R) 2,200 310,970 AXA SA (France) 8,568 142,039 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,462 11,635 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,681 56,596 Banco Santander Central Hispano SA (Spain) 8,462 65,119 Bank of America Corp. 7,304 69,899 Bank of the Ozarks, Inc. 909 28,415 Barclays PLC (United Kingdom) 69,069 259,895 Berkshire Hathaway, Inc. Class B (NON) 4,500 365,175 BM&F Bovespa SA (Brazil) 3,500 21,551 BNP Paribas SA (France) 2,750 130,478 British Land Company PLC (United Kingdom) (R) 4,879 37,451 Cardinal Financial Corp. 2,336 26,397 Cardtronics, Inc. (NON) 1,408 36,960 CBL & Associates Properties, Inc. (R) (S) 3,030 57,328 CBOE Holdings, Inc. 6,400 181,888 CFS Retail Property Trust (Australia) (R) 13,849 25,678 Chimera Investment Corp. (R) 31,600 89,428 China Construction Bank Corp. (China) 112,000 86,536 China Pacific Insurance Group Co., Ltd. (China) 7,000 21,679 CIT Group, Inc. (NON) 2,900 119,596 Citigroup, Inc. 5,079 185,637 Citizens & Northern Corp. 1,505 30,100 City National Corp. 800 41,976 CNO Financial Group, Inc. (NON) 5,239 40,759 Commonwealth Bank of Australia (Australia) 2,589 134,359 DBS Group Holdings, Ltd. (Singapore) 2,000 22,561 Deutsche Bank AG (Germany) 2,760 137,320 Dexus Property Group (Australia) 98,768 89,009 DnB NOR ASA (Norway) 1,721 22,122 Dynex Capital, Inc. (R) 2,847 27,189 E*Trade Financial Corp. (NON) 4,719 51,673 East West Bancorp, Inc. 4,178 96,470 Eaton Vance Corp. (S) 8,200 234,356 Equity Residential Trust (R) 6,400 400,768 Everest Re Group, Ltd. 1,800 166,536 Extra Space Storage, Inc. (R) (S) 1,029 29,625 Fidelity National Financial, Inc. Class A 9,200 165,876 Financial Institutions, Inc. 1,558 25,193 First Financial Bancorp 1,222 21,141 First Industrial Realty Trust (NON) (R) 2,114 26,108 Flushing Financial Corp. 2,725 36,679 FXCM, Inc. Class A 1,970 25,590 Glimcher Realty Trust (R) 2,800 28,616 Hachijuni Bank, Ltd. (The) (Japan) 11,000 64,854 Hang Lung Group, Ltd. (Hong Kong) 11,000 71,180 Hanmi Financial Corp. (NON) 3,082 31,190 Hartford Financial Services Group, Inc. (The) (S) 15,100 318,308 Heartland Financial USA, Inc. 1,046 18,138 Henderson Land Development Co., Ltd. (Hong Kong) 3,000 16,554 HFF, Inc. Class A (NON) 4,937 81,312 Home Bancshares, Inc. 1,158 30,814 Housing Development Finance Corp. (India) 1,090 14,406 HSBC Holdings PLC (London Exchange) (United Kingdom) 27,657 245,429 Hysan Development Co., Ltd. (Hong Kong) 5,000 20,024 Industrial and Commercial Bank of China, Ltd. (China) 33,000 21,290 ING Groep NV GDR (Netherlands) (NON) 9,056 75,451 Insurance Australia Group, Ltd. (Australia) 26,610 93,717 Interactive Brokers Group, Inc. Class A 3,493 59,381 Invesco Mortgage Capital, Inc. (R) 1,148 20,262 Investment AB Kinnevik Class B (Sweden) 4,547 105,775 Israel Corp., Ltd. (The) (Israel) 153 102,998 Itau Unibanco Holding SA ADR (Preference) (Brazil) (S) 1,400 26,866 Jefferies Group, Inc. 12,600 237,384 Jones Lang LaSalle, Inc. 1,288 107,303 JPMorgan Chase & Co. 39,243 1,804,393 Lexington Realty Trust (R) 14,701 132,162 Lloyds Banking Group PLC (United Kingdom) (NON) 128,947 69,311 LSR Group OJSC GDR (Russia) 2,934 17,311 LTC Properties, Inc. (R) 1,681 53,792 Macquarie Group, Ltd. (Australia) 638 19,218 Maiden Holdings, Ltd. (Bermuda) 2,577 23,193 MainSource Financial Group, Inc. 2,315 27,896 MarketAxess Holdings, Inc. 303 11,299 MFA Financial, Inc. (R) 3,826 28,580 Mission West Properties (R) 2,225 21,939 Mitsubishi UFJ Financial Group, Inc. (Japan) 34,800 173,222 Mitsui Fudosan Co., Ltd. (Japan) 4,000 76,501 Morgan Stanley 39,700 779,708 Nasdaq OMX Group, Inc. (The) (NON) 8,500 220,150 National Australia Bank, Ltd. (Australia) 2,625 66,890 National Bank of Canada (Canada) 608 48,380 National Financial Partners Corp. (NON) 1,262 19,107 National Health Investors, Inc. (R) (S) 1,768 86,243 Nelnet, Inc. Class A 1,391 36,041 Newcastle Investment Corp. (R) 6,018 37,793 Northern Trust Corp. 8,500 403,325 Ocwen Financial Corp. (NON) 4,214 65,865 Omega Healthcare Investors, Inc. (R) 1,266 26,915 One Liberty Properties, Inc. (R) 1,569 28,713 ORIX Corp. (Japan) 1,870 178,483 Peoples Bancorp, Inc. 1,437 25,205 Ping An Insurance (Group) Co. of China, Ltd. (China) 1,000 7,559 PNC Financial Services Group, Inc. 6,200 399,838 Popular, Inc. (Puerto Rico) (NON) 12,124 24,854 Portfolio Recovery Associates, Inc. (NON) 308 22,090 Protective Life Corp. 1,204 35,662 Prudential PLC (United Kingdom) 10,705 127,992 PS Business Parks, Inc. (R) 618 40,504 Public Storage (R) 2,900 400,693 Rayonier, Inc. (R) 3,300 145,497 Reinsurance Group of America, Inc. Class A 3,000 178,410 RenaissanceRe Holdings, Ltd. (S) 2,081 157,594 Republic Bancorp, Inc. Class A 552 13,204 Resona Holdings, Inc. (Japan) 11,300 52,015 Sberbank of Russia ADR (Russia) (NON) 6,798 87,286 SCOR (France) 868 23,454 Simon Property Group, Inc. (R) 5,400 786,672 Southside Bancshares, Inc. 1,817 40,156 Sovran Self Storage, Inc. (R) 716 35,678 St. Joe Co. (The) (NON) (S) 5,600 106,456 Standard Chartered PLC (United Kingdom) 4,987 124,437 Starwood Property Trust, Inc. (R) 893 18,771 Stockland (Units) (Australia) (R) 20,399 62,123 Suncorp Group, Ltd. (Australia) 8,691 75,622 Svenska Handelsbanken AB Class A (Sweden) (NON) 2,708 86,326 Swedbank AB Class A (Sweden) (S) 5,378 83,566 Swiss Life Holding AG (Switzerland) 918 109,220 Swiss Re AG (Switzerland) 669 42,725 SWS Group, Inc. 4,028 23,040 Symetra Financial Corp. 2,551 29,413 TD Ameritrade Holding Corp. 13,600 268,464 Turkiye Vakiflar Bankasi Tao (Turkey) 8,948 16,969 UniCredito Italiano SpA (Italy) 12,238 61,305 Universal Health Realty Income Trust (R) 392 15,535 Urstadt Biddle Properties, Inc. Class A (R) (S) 1,253 24,734 Virginia Commerce Bancorp, Inc. (NON) 3,751 32,934 W.R. Berkley Corp. 4,700 169,764 Walker & Dunlop, Inc. (NON) 1,221 15,385 Washington Banking Co. 1,805 24,927 Wells Fargo & Co. 35,385 1,208,044 Westpac Banking Corp. (Australia) 3,229 73,217 Wheelock and Co., Ltd. (Hong Kong) 12,000 36,160 Health care (5.7%) Abbott Laboratories 1,600 98,064 ABIOMED, Inc. (NON) (S) 1,819 40,364 Aetna, Inc. 8,222 412,416 Affymax, Inc. (NON) 2,217 26,028 Alfresa Holdings Corp. (Japan) 900 42,787 Amarin Corp. PLC ADR (Ireland) (NON) 770 8,716 Amedisys, Inc. (NON) 374 5,408 AmerisourceBergen Corp. 6,300 249,984 AmSurg Corp. (NON) 1,064 29,771 Assisted Living Concepts, Inc. Class A 49 820 Astellas Pharma, Inc. (Japan) 2,700 110,910 AstraZeneca PLC (United Kingdom) 2,820 125,349 athenahealth, Inc. (NON) 366 27,128 AVEO Pharmaceuticals, Inc. (NON) 1,076 13,353 Bayer AG (Germany) 512 36,014 Biosensors International Group, Ltd. (Singapore) (NON) 26,000 31,128 Biotest AG (Preference) (Germany) 447 26,619 C.R. Bard, Inc. 2,100 207,312 Centene Corp. (NON) 1,000 48,970 Charles River Laboratories International, Inc. (NON) 736 26,562 Coloplast A/S Class B (Denmark) 401 69,427 Computer Programs & Systems, Inc. 395 22,325 CONMED Corp. (NON) 2,141 63,952 Cubist Pharmaceuticals, Inc. (NON) 1,075 46,494 Elan Corp. PLC ADR (Ireland) (NON) (S) 3,444 51,694 Eli Lilly & Co. 19,363 779,748 Endo Pharmaceuticals Holdings, Inc. (NON) 5,671 219,638 Epocrates, Inc. (NON) 1,503 12,896 Forest Laboratories, Inc. (NON) (S) 15,925 552,438 Fresenius SE (Germany) 832 85,320 Gentiva Health Services, Inc. (NON) 746 6,520 Gilead Sciences, Inc. (NON) 15,300 747,405 GlaxoSmithKline PLC (United Kingdom) 10,780 240,793 Greatbatch, Inc. (NON) 2,633 64,561 Grifols SA ADR (Spain) (NON) 9,736 75,065 HCA Holdings, Inc. 3,500 86,590 Health Management Associates, Inc. Class A (NON) 9,100 61,152 HealthSouth Corp. (NON) 3,059 62,648 Hi-Tech Pharmacal Co., Inc. (NON) (S) 1,157 41,571 Humana, Inc. 3,700 342,176 InterMune, Inc. (NON) 1,502 22,034 Jazz Pharmaceuticals PLC (Ireland) (NON) 3,805 184,428 Johnson & Johnson 8,610 567,916 Kensey Nash Corp. 774 22,647 Kindred Healthcare, Inc. (NON) 3,067 26,499 Lincare Holdings, Inc. 892 23,085 Magellan Health Services, Inc. (NON) 666 32,507 MAP Pharmaceuticals, Inc. (NON) 584 8,386 McKesson Corp. 5,300 465,181 Medicines Co. (The) (NON) 4,283 85,960 Medicis Pharmaceutical Corp. Class A (S) 1,559 58,603 MELA Sciences, Inc. (NON) (S) 5,011 22,399 Merck & Co., Inc. 6,418 246,451 Metropolitan Health Networks, Inc. (NON) 4,016 37,630 Mitsubishi Tanabe Pharma (Japan) 900 12,624 Molina Healthcare, Inc. (NON) (S) 2,749 92,449 Novartis AG (Switzerland) 4,590 254,034 Novo Nordisk A/S Class B (Denmark) 785 108,686 Obagi Medical Products, Inc. (NON) 5,370 71,958 Omnicare, Inc. 3,400 120,938 Onyx Pharmaceuticals, Inc. (NON) 476 17,936 OraSure Technologies, Inc. (NON) 11,226 128,987 Orion Oyj Class B (Finland) 2,238 44,235 Otsuka Holdings Company, Ltd. (Japan) 4,100 121,360 Par Pharmaceutical Cos., Inc. (NON) (S) 3,286 127,267 PDL BioPharma, Inc. 5,798 36,817 Pernix Therapeutics Holdings (NON) 1,885 16,965 Pfizer, Inc. 67,623 1,532,337 Quality Systems, Inc. 1,280 55,974 Questcor Pharmaceuticals, Inc. (NON) 540 20,315 ResMed, Inc. (NON) (S) 4,300 132,913 Roche Holding AG (Switzerland) 1,052 183,083 RTI Biologics, Inc. (NON) 5,592 20,690 Salix Pharmaceuticals, Ltd. (NON) 666 34,965 Sanofi (France) 4,776 370,911 Spectrum Pharmaceuticals, Inc. (NON) (S) 2,091 26,409 STAAR Surgical Co. (NON) 4,212 45,616 Sun Healthcare Group, Inc. (NON) 5,999 41,033 Suzuken Co., Ltd. (Japan) 1,900 58,582 Synergetics USA, Inc. (NON) 3,432 22,308 Synthes, Inc. (Switzerland) 481 83,444 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,163 97,465 Triple-S Management Corp. Class B (Puerto Rico) (NON) 1,837 42,435 United Therapeutics Corp. (NON) (S) 3,605 169,904 UnitedHealth Group, Inc. 18,621 1,097,522 ViroPharma, Inc. (NON) 4,433 133,300 Warner Chilcott PLC Class A (Ireland) (NON) 9,900 166,419 WellCare Health Plans, Inc. (NON) 1,557 111,917 Zoll Medical Corp. (NON) 239 22,139 Technology (9.3%) Acacia Research - Acacia Technologies (Tracking Stock) (NON) 415 17,322 Actuate Corp. (NON) 12,398 77,859 Acxiom Corp. (NON) 2,075 30,461 Advanced Micro Devices, Inc. (NON) (S) 2,900 23,258 Agilent Technologies, Inc. (NON) 8,800 391,688 Amadeus IT Holding SA Class A (Spain) 1,427 26,930 Anixter International, Inc. (NON) 438 31,768 AOL, Inc. (NON) 8,500 161,245 Apple, Inc. (NON) (S) 10,972 6,577,385 Applied Materials, Inc. 21,800 271,192 ASML Holding NV (Netherlands) 1,455 72,731 Aspen Technology, Inc. (NON) 1,357 27,859 Asustek Computer, Inc. (Taiwan) 1,660 15,664 Baidu, Inc. ADR (China) (NON) 545 79,445 BMC Software, Inc. (NON) 6,500 261,040 Broadcom Corp. Class A (NON) 8,500 334,050 Brocade Communications Systems, Inc. (NON) 18,900 108,675 CA, Inc. (S) 11,492 316,720 CACI International, Inc. Class A (NON) (S) 818 50,953 Cadence Design Systems, Inc. (NON) (S) 15,600 184,704 Cavium, Inc. (NON) 635 19,647 Cirrus Logic, Inc. (NON) (S) 1,276 30,369 Cisco Systems, Inc. 43,500 920,025 Coherent, Inc. (NON) 476 27,765 Computershare, Ltd. (Australia) 2,984 27,819 Concur Technologies, Inc. (NON) 498 28,575 Dell, Inc. (NON) 23,127 383,908 Educomp Solutions, Ltd. (India) 3,122 11,830 EnerSys (NON) (S) 1,721 59,633 Entegris, Inc. (NON) 5,404 50,473 Entropic Communications, Inc. (NON) (S) 5,970 34,805 Fair Isaac Corp. 2,289 100,487 FEI Co. (NON) (S) 1,862 91,443 Fujitsu, Ltd. (Japan) 32,000 168,563 Gemalto NV (Netherlands) 577 38,085 Google, Inc. Class A (NON) 2,684 1,721,088 GT Advanced Technologies, Inc. (NON) 885 7,319 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 3,000 31,800 Hon Hai Precision Industry Co., Ltd. (Taiwan) 11,600 45,002 SK Hynix, Inc. (South Korea) 1,090 28,139 IBM Corp. (S) 4,472 933,083 Infineon Technologies AG (Germany) 9,249 94,563 InnerWorkings, Inc. (NON) 1,958 22,811 Integrated Silicon Solutions, Inc. (NON) 2,130 23,771 Intel Corp. 13,953 392,219 Ixia (NON) (S) 1,518 18,960 JDA Software Group, Inc. (NON) 1,894 52,047 KLA-Tencor Corp. 3,700 201,354 Konami Corp. (Japan) 2,600 73,693 Kulicke & Soffa Industries, Inc. (NON) 4,826 59,987 L-3 Communications Holdings, Inc. (S) 3,300 233,541 Lam Research Corp. (NON) (S) 3,400 151,708 Lexmark International, Inc. Class A 671 22,304 LivePerson, Inc. (NON) (S) 1,340 22,472 Manhattan Associates, Inc. (NON) 621 29,516 Microsoft Corp. 65,311 2,106,280 Monotype Imaging Holdings, Inc. (NON) 1,421 21,173 MTS Systems Corp. 712 37,800 Nanometrics, Inc. (NON) 1,141 21,120 Netscout Systems, Inc. (NON) 2,254 45,846 Nova Measuring Instruments, Ltd. (Israel) (NON) 3,437 30,796 NTT Data Corp. (Japan) 11 38,660 NVIDIA Corp. (NON) 12,400 190,836 Omnivision Technologies, Inc. (NON) (S) 1,178 23,560 Oracle Corp. 7,582 221,091 Parametric Technology Corp. (NON) 1,222 34,143 Perfect World Co., Ltd. ADR (China) (NON) (S) 600 9,708 Photronics, Inc. (NON) (S) 3,817 25,383 Polycom, Inc. (NON) 5,600 106,792 QLogic Corp. (NON) 16,920 300,499 Qualcomm, Inc. 3,339 227,119 RealPage, Inc. (NON) 1,664 31,899 RF Micro Devices, Inc. (NON) (S) 3,114 15,508 Rudolph Technologies, Inc. (NON) 3,072 34,130 Samsung Electronics Co., Ltd. (South Korea) 46 51,763 SanDisk Corp. (NON) 300 14,877 SAP AG (Germany) 1,298 90,643 Skyworks Solutions, Inc. (NON) 3,001 82,978 Softbank Corp. (Japan) 4,200 124,168 SolarWinds, Inc. (NON) 505 19,518 Spreadtrum Communications, Inc. ADR (China) (S) 1,000 16,500 STEC, Inc. (NON) 2,349 22,175 Symantec Corp. (NON) 20,200 377,740 Synchronoss Technologies, Inc. (NON) (S) 578 18,450 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 4,000 11,506 Tech Data Corp. (NON) (S) 2,470 134,022 Telefonaktiebolaget LM Ericsson Class B (Sweden) 2,908 30,131 Tencent Holdings, Ltd. (China) 1,500 41,839 Teradyne, Inc. (NON) 8,576 144,849 Texas Instruments, Inc. 700 23,527 TIBCO Software, Inc. (NON) 1,972 60,146 TTM Technologies, Inc. (NON) 4,292 49,315 Tyler Technologies, Inc. (NON) 550 21,126 Ultimate Software Group, Inc. (NON) 390 28,579 Unisys Corp. (NON) 490 9,663 VASCO Data Security International, Inc. (NON) 5,478 59,108 Vishay Intertechnology, Inc. (NON) 7,700 93,632 Websense, Inc. (NON) 1,319 27,818 Western Digital Corp. (NON) 4,900 202,811 Xyratex, Ltd. (United Kingdom) 1,715 27,286 Transportation (0.5%) AirAsia Bhd (Malaysia) 15,700 17,681 Central Japan Railway Co. (Japan) 24 197,753 ComfortDelgro Corp., Ltd. (Singapore) 49,000 60,809 Delta Air Lines, Inc. (NON) 26,700 264,597 Deutsche Post AG (Germany) 1,928 37,118 International Consolidated Airlines Group SA (United Kingdom) (NON) 14,335 41,277 Swift Transportation Co. (NON) 5,625 64,913 United Continental Holdings, Inc. (NON) 10,600 227,900 Wabtec Corp. 1,800 135,666 Yangzijiang Shipbuilding Holdings, Ltd. (China) 154,000 162,937 Utilities and power (1.6%) AES Corp. (The) (NON) 20,961 273,960 Ameren Corp. 8,100 263,898 CenterPoint Energy, Inc. 13,800 272,136 Centrica PLC (United Kingdom) 30,205 152,862 Chubu Electric Power, Inc. (Japan) 1,500 27,075 CMS Energy Corp. (S) 8,900 195,800 DTE Energy Co. 5,400 297,162 Electric Power Development Co. (Japan) 1,300 35,245 Enel SpA (Italy) 18,889 68,321 Energias de Portugal (EDP) SA (Portugal) 7,986 23,230 Entergy Corp. (S) 5,400 362,880 GDF Suez (France) 3,817 98,607 International Power PLC (United Kingdom) 3,088 20,004 National Grid PLC (United Kingdom) 12,860 129,691 NRG Energy, Inc. (NON) 9,200 144,164 Origin Energy, Ltd. (Australia) 3,506 48,483 PG&E Corp. 11,300 490,533 Red Electrica Corp. SA (Spain) 2,008 98,258 RWE AG (Germany) 1,019 48,660 TECO Energy, Inc. (S) 8,100 142,155 Toho Gas Co., Ltd. (Japan) 8,000 47,167 Tokyo Gas Co., Ltd. (Japan) 15,000 70,678 Westar Energy, Inc. 4,502 125,741 Total common stocks (cost $97,731,146) CORPORATE BONDS AND NOTES (16.6%) (a) Principal amount Value Basic materials (1.1%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) $10,000 $11,475 Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 30,000 30,663 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 20,000 25,253 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 16,259 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 132,152 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 20,000 19,450 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 65,000 68,088 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 20,000 21,300 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 52,750 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 45,000 48,825 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 20,000 20,653 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 65,526 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 102,072 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 61,200 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 25,000 24,938 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 35,000 36,750 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,563 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 54,526 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 25,000 24,861 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,338 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 10,000 9,300 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 35,000 36,225 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 5.003s, 2014 15,000 13,725 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 28,063 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 50,288 International Paper Co. sr. unsec. notes 7.95s, 2018 175,000 219,901 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 45,000 46,913 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 67,753 Lyondell Chemical Co. company guaranty notes 11s, 2018 52,405 57,908 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 200,000 200,000 Momentive Performance Materials, Inc. notes 9s, 2021 45,000 39,375 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 10,000 10,100 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 38,325 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 45,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 55,000 — Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 20,000 20,112 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 83,770 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 37,000 36,946 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 38,000 38,171 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 40,000 40,200 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 4,950 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 45,000 51,019 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 50,000 58,375 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 46,463 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 35,000 36,400 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 45,000 51,530 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 5,000 4,650 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 40,000 41,900 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 55,000 56,513 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 30,000 16,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.297s, 2014 5,000 4,300 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,143 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 39,317 Capital goods (0.7%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 100,000 104,375 Allison Transmission 144A company guaranty 11s, 2015 16,000 16,880 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 70,000 75,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 45,000 48,150 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 25,000 25,688 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 12,000 13,410 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 10,000 10,025 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 10,875 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 30,000 30,150 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 25,000 26,500 Berry Plastics Corp. Company guaranty unsub. notes 9 3/4s, 2021 15,000 16,388 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 20,000 20,700 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 46,126 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 30,000 33,413 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 25,000 24,313 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 35,000 36,050 Exide Technologies sr. notes 8 5/8s, 2018 35,000 29,313 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 66,555 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 85,000 92,013 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 159,000 203,105 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 15,000 15,825 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 65,000 64,675 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 40,000 42,200 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 21,144 Ryerson Holding Corp. sr. disc. notes zero %, 2015 15,000 6,975 Ryerson, Inc. company guaranty sr. notes 12s, 2015 89,000 91,225 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 10,000 9,950 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 79,535 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 21,600 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 37,625 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 15,000 17,063 Terex Corp. sr. unsec. sub. notes 8s, 2017 45,000 46,575 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 65,000 66,625 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 25,000 25,625 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 34,000 37,400 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 55,000 59,538 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 127,950 Communication services (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2012 55,000 275 American Tower REIT, Inc. sr. unsec. notes 7s, 2017 (R) 75,000 87,389 AT&T, Inc. company guaranty sr. unsec. unsub. notes 5.35s, 2040 10,000 10,633 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 45,000 53,016 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 30,000 35,259 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 112,000 143,612 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 30,000 31,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 100,000 108,875 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 15,863 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 30,000 32,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 30,900 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 27,188 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 25,000 25,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 30,000 31,725 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 107,415 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 85,000 91,269 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 20,000 20,200 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 46,875 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 70,000 68,950 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 131,000 165,856 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 44,239 Cox Communications, Inc. 144A notes 5 7/8s, 2016 27,000 30,971 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 50,000 49,125 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 115,775 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,388 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 15,434 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 25,000 26,031 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 73,000 100,336 Equinix, Inc. sr. unsec. notes 7s, 2021 25,000 27,438 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 47,888 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 70,000 73,675 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 32,250 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 45,000 47,025 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 53,625 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 55,000 57,888 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 50,000 52,563 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 86,562 90,024 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 213,200 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 35,000 36,050 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 38,518 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 32,775 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 10,000 10,325 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 35,000 36,750 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 35,000 38,019 Mediacom, LLC/Mediacom Capital Corp. 144A sr. unsec. notes 7 1/4s, 2022 20,000 20,200 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 70,000 73,500 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 10,000 9,650 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 84,938 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 50,000 49,000 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 48,825 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 45,200 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 15,000 15,075 Qwest Corp. notes 6 3/4s, 2021 131,000 144,693 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 26,750 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 102,428 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,308 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 49,000 52,675 Sprint Capital Corp. company guaranty 6 7/8s, 2028 190,000 145,350 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 55,000 53,075 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 55,000 49,088 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 55,000 60,363 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 35,000 34,825 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 135,668 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 29,808 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 90,000 122,089 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 57,861 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 62,484 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 40,000 39,600 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 98,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,325 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 71,663 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 32,100 Consumer cyclicals (2.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,125 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 40,000 36,200 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 45,500 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 42,413 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 65,000 61,263 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 53,000 56,180 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,391 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 30,000 30,600 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 15,000 15,375 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 16,163 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 15,000 15,225 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 20,000 18,750 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 25,000 21,750 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 15,000 12,900 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 5,000 4,650 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 65,000 56,713 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 10,000 9,625 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 43,100 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 15,938 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 21,025 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 15,919 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 35,000 36,400 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 40,000 30,900 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 225,000 245,250 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 30,000 30,525 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 75,495 CCM Merger, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2019 30,000 30,375 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,613 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 33,250 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 57,659 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 25,000 27,750 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 5,000 5,363 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 66,976 74,176 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 40,500 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 15,000 11,325 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 40,000 35,400 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 90,000 98,663 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 30,000 29,400 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 30,000 31,500 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 50,000 47,250 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 26,188 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 5s, 2021 40,000 43,352 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 45,737 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,450 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 97,750 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 40,000 43,100 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 43,100 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 92,691 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 61,000 69,540 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 60,000 60,600 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 121,375 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 52,000 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 35,963 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 75,010 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 85,000 96,050 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 51,000 50,745 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 35,350 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 40,000 44,900 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 11,208 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 15,000 16,406 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 15,000 15,263 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 170,335 Liberty Interactive, LLC debs. 8 1/4s, 2030 50,000 50,500 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 43,400 Limited Brands, Inc. sr. notes 5 5/8s, 2022 15,000 15,150 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 70,000 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 45,000 51,625 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 44,046 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 20,092 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 135,000 132,942 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 40,000 2,800 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 60,000 62,400 MGM Resorts International company guaranty sr. notes 9s, 2020 5,000 5,563 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 15,150 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 20,550 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 20,350 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,669 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 96,603 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 21,450 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 31,877 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 105,525 104,470 Navistar International Corp. sr. notes 8 1/4s, 2021 84,000 91,140 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 35,000 35,175 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 57,830 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 99,529 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 38,588 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 53,000 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 15,000 14,850 Owens Corning company guaranty sr. unsec. notes 9s, 2019 110,000 135,575 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 28,063 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 65,000 67,682 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 27,469 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 35,000 35,569 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,450 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 52,500 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 27,825 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 27,500 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 56,550 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 10,000 10,250 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 15,000 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 10,450 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 65,700 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 55,750 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 50,000 53,125 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 45,000 42,300 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 15,000 13,838 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 49,913 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 40,000 42,100 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 14,700 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 20,000 21,700 Sears Holdings Corp. company guaranty 6 5/8s, 2018 20,000 17,775 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 25,000 28,188 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 20,000 22,550 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 35,000 35,350 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 15,000 15,863 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,651 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 71,015 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,590 Time Warner, Inc. debs. 9.15s, 2023 40,000 54,479 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 115,000 116,750 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 10,250 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 90,000 98,550 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 (PIK) 10,000 10,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 3,200 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 25,000 15,813 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 30,000 18,113 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 50,000 68,453 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $40,000 39,600 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 10,000 10,238 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 15,000 15,413 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 186,950 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 11,069 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 29,735 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 10,097 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 25,000 27,469 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 75,000 84,844 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 50,000 54,000 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 2,000 2,050 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 30,000 30,563 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 87,945 Consumer staples (1.4%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 30,000 32,738 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 50,000 67,941 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,724 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 70,512 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 16,350 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 10,850 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 30,825 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 10,000 10,425 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 4,886 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 42,777 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 33,600 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 27,899 28,736 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 30,000 26,400 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 33,413 28,568 Claire's Stores, Inc. 144A sr. notes 9s, 2019 35,000 36,181 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 67,950 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 103,075 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 79,233 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 53,500 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 10,000 11,063 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 51,375 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 15,000 14,888 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 53,736 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 55,000 66,102 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 (Canada) 40,000 54,010 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 49,275 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 14,869 Dole Food Co. 144A sr. notes 8s, 2016 35,000 36,750 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 43,400 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 29,647 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 80,498 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 15,919 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 72,068 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 64,075 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 15,000 15,413 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 30,000 29,100 Kraft Foods, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,825 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 85,609 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 27,000 32,552 Landry's Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 10,000 11,138 Landry's Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 35,000 38,981 Libbey Glass, Inc. sr. notes 10s, 2015 18,000 19,238 McDonald's Corp. sr. unsec. bond 6.3s, 2037 51,000 67,905 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 73,788 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 20,000 21,975 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 77,957 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 75,000 77,063 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 15,000 15,713 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 54,625 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 90,000 96,750 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 40,800 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 123,308 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 17,269 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 35,000 35,350 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 23,200 Service Corporation International sr. notes 7s, 2019 20,000 21,650 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 113,663 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 85,000 99,450 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 36,488 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 160,000 185,600 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 45,000 49,613 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 92,863 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 20,000 21,950 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 26,625 Energy (2.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 10,000 9,050 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 35,000 32,025 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 185,000 228,539 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 35,000 40,261 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 5,000 5,941 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 90,000 94,918 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 5,000 4,638 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 40,000 36,900 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 19,000 19,024 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 20,000 14,600 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,000 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 25,000 25,969 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 153,367 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 75,000 78,938 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 39,025 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 75,000 78,375 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 45,000 44,663 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 47,475 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 15,000 15,113 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 14,925 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 39,700 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 47,531 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 19,700 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 94,050 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 52,125 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 5,000 4,775 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 40,000 40,200 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 58,438 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 61,463 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 25,000 26,313 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 88,750 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 20,900 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 25,000 22,563 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 30,000 29,250 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 45,000 47,025 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 6.51s, 2022 (Russia) 100,000 109,000 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 228,630 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 67,900 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 64,000 67,040 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 (R) 5,000 5,006 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 40,000 41,900 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 37,000 35,613 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 10,000 6,800 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 12,895 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 40,000 41,100 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 10,000 10,225 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 50,000 52,875 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 65,000 72,313 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 20,000 20,925 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 27,006 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 35,000 36,663 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 45,000 35,100 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 15,000 15,244 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 30,713 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 20,000 20,850 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 55,000 55,688 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 91,772 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 45,000 49,500 Peabody Energy Corp. company guaranty 7 3/8s, 2016 65,000 71,338 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,000 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 65,000 63,700 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 67,763 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 75,000 85,781 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 303,545 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 60,000 65,100 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 100,000 111,478 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 62,700 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 63,450 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 21,700 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 14,813 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 60,500 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 107,250 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 85,000 86,063 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 10,000 9,850 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 101,649 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 21,200 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 15,975 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 44,769 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,638 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 10,000 10,225 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 70,000 96,377 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 16,562 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,868 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,900 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,436 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 8,723 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 15,000 15,000 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 55,000 54,725 Financials (3.6%) Abbey National Treasury Service bank guaranty sr. unsec. unsub. notes FRN 2.137s, 2014 (United Kingdom) 50,000 48,530 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 202,902 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 25,000 22,875 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 117,468 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 88,004 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 35,000 34,825 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 36,041 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,219 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 27,813 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 21,600 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 15,000 15,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 24,000 22,760 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 31,875 American Express Co. sr. unsec. notes 8 1/8s, 2019 145,000 189,557 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 50,000 52,925 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 161,985 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 108,958 Associates First Capital Corp. sr. unsec. notes 6.95s, 2018 210,000 237,692 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2018 (France) 85,000 73,738 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 55,000 55,373 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 50,000 54,974 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 65,000 66,096 Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 90,000 96,377 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 20,000 21,059 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 35,000 29,575 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 175,000 179,941 Bear Stearns Cos., Inc. (The) notes 5.7s, 2014 40,000 44,199 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 26,528 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 65,000 68,712 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 40,000 40,000 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 65,000 66,788 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 15,938 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 51,075 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 35,000 35,700 CIT Group, Inc. 144A bonds 7s, 2017 230,000 230,575 CIT Group, Inc. 144A bonds 7s, 2016 35,000 35,088 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 54,188 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 35,700 Citigroup Capital XXi company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 30,000 30,285 Citigroup, Inc. sub. notes 5s, 2014 120,000 124,275 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 19,000 19,494 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 40,000 43,200 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 40,000 39,050 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,053 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 130,615 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2016 perpetual maturity 55,000 47,094 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 65,291 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 30,000 30,675 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 30,000 34,913 GATX Financial Corp. notes 5.8s, 2016 25,000 26,623 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 137,363 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.71s, 2016 65,000 62,140 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 179,212 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 193,916 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 23,441 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 80,000 79,507 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 63,768 HSBC Finance Capital Trust IX FRN 5.911s, 2035 100,000 93,816 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 155,845 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 36,094 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 5,125 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 98,800 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 5,000 4,950 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 73,000 72,088 JPMorgan Chase & Co. sr. notes 6s, 2018 250,000 289,203 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 75,000 75,225 Lehman Brothers E-Capital Trust I Escrow notes zero %, 2065 (F) 285,000 29 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 10,000 9,750 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 91,710 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 76,337 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 223,000 247,909 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 65,343 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 20,000 20,900 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 25,000 25,375 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 35,000 38,675 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,428 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 52,320 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 25,000 25,188 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 15,000 15,075 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 50,000 51,813 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 25,000 26,500 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 88,206 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 88,188 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 24,313 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 18,375 Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 100,000 101,129 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 35,175 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 30,000 29,391 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 50,000 42,500 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 80,000 80,881 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 21,280 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 96,879 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 (R) 10,000 9,644 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 24,880 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 43,200 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 27,875 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 140,000 135,800 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.474s, 2037 75,000 55,576 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 5,000 4,675 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 90,000 90,391 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 40,000 41,296 Vnesheconombank Via VEB Finance PLC 144A bank guaranteed bonds 6.8s, 2025 (Russia) 300,000 313,863 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 70,000 73,394 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 104,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 414,050 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 23,041 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,559 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 86,205 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s,purpetual maturity (Australia) 60,000 58,974 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 11,190 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 55,000 53,350 Health care (0.9%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 50,000 58,822 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 48,320 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 125,662 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 92,544 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 35,963 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 25,000 26,906 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 51,250 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 45,000 46,575 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 84,411 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 10,000 10,450 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 35,000 36,663 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 35,963 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 25,000 26,688 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 36,050 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 65,000 70,363 HCA, Inc. sr. notes 6 1/2s, 2020 145,000 152,431 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 40,000 42,400 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 45,000 48,150 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 50,000 48,625 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 45,000 48,825 Johnson & Johnson sr. unsec. notes 4.85s, 2041 115,000 131,007 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 75,000 77,906 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 40,000 37,600 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 37,800 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 18,318 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 14,981 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 16,477 16,559 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 37,713 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,870 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 33,600 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 50,000 51,625 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 50,000 52,559 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 20,000 20,950 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 117,863 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 10,000 9,965 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 30,000 30,900 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 4,975 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 20,150 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,063 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 2,000 1,320 WellPoint, Inc. notes 7s, 2019 35,000 43,458 Miscellaneous (—%) Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 30,000 30,000 Technology (0.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 5,000 5,500 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 50,000 55,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 23,700 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 5,000 4,950 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 70,000 68,950 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 20,000 20,050 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 70,000 63,525 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 30,000 27,075 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 146,234 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 38,000 41,135 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 83,096 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 20,000 20,450 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 27,750 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 15,000 16,425 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 50,000 50,125 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 245,217 248,895 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 70,000 68,425 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 30,000 30,563 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 26,940 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 13,000 14,560 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 54,750 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 38,090 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,849 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 64,970 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 45,259 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,388 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 100,225 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 24,000 20,160 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 10,000 10,325 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 29,968 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 96,636 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 40,469 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 49,950 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 35,000 38,325 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 7,000 7,271 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 37,363 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 49,613 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 62,628 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,361 Transportation (0.2%) AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 45,000 46,800 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 37,777 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 39,882 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 115,000 110,774 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 65,793 75,004 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 75,765 75,859 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 7,000 7,376 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 50,000 54,438 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 15,585 16,520 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 50,000 20,750 Utilities and power (1.3%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 64,000 66,665 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 95,731 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 30,000 33,150 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 27,958 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 14,667 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,549 Beaver Valley Funding Corp. sr. bonds 9s, 2017 18,000 18,747 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 73,459 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 36,849 39,382 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 43,300 Calpine Corp. 144A sr. notes 7 1/4s, 2017 95,000 100,700 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 10,000 10,899 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 28,000 33,976 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 44,372 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 25,000 27,750 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 55,000 59,125 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.77s, 2066 165,000 144,112 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 93,066 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 96,809 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 85,000 55,888 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 10,350 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 8,200 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 37,200 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 39,856 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 133,625 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 20,000 23,744 Electricite de France SA (EDF) 144A notes 6 1/2s, 2019 (France) 60,000 70,155 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 15,000 16,275 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 66,000 68,310 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 26,160 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 55,500 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 31,693 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 26,218 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 35,000 37,843 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 35,000 36,778 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 70,000 63,700 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 9,200 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 38,150 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 57,073 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 40,229 Kansas Gas and Electric Co. bonds 5.647s, 2021 15,520 16,701 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 83,405 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 46,359 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 50,000 61,276 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 50,112 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,800 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 115,200 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 27,131 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 40,000 48,623 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 85,907 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 41,246 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 30,095 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 100,695 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 56,860 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,543 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 30,000 11,100 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) (*** PIK DATE 11/1/12 ***) 80,904 16,181 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 35,000 22,838 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 30,000 31,008 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 59,926 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 29,121 Total corporate bonds and notes (cost $34,801,767) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.6%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.5%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $1,929,491 $2,180,971 4 1/2s, TBA, April 1, 2042 3,000,000 3,263,906 U.S. Government Agency Mortgage Obligations (10.1%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2042 8,000,000 8,716,250 4 1/2s, TBA, April 1, 2042 1,000,000 1,063,594 4s, TBA, April 1, 2042 8,000,000 8,386,875 4s, TBA, April 1, 2027 3,000,000 3,178,125 3 1/2s, TBA, April 1, 2042 1,000,000 1,026,875 Total U.S. government and agency mortgage obligations (cost $27,716,058) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 (SEGSF) $ 20,000 $ 21,272 Total U.S. treasury Obligations (cost $20,024) MORTGAGE-BACKED SECURITIES (3.4%) (a) Principal amount Value American Home Mortgage Assets FRB Ser. 06-6, Class A1A, 0.432s, 2046 $186,858 $88,758 American Home Mortgage Investment Trust FRB Ser. 07-1, Class GA1A, 0.402s, 2047 880,192 475,303 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 67,231 68,913 FRB Ser. 07-3, Class A3, 5.633s, 2049 98,000 102,417 Ser. 07-1, Class XW, IO, 0.284s, 2049 1,508,543 18,556 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.865s, 2042 979,610 16,888 Ser. 04-5, Class XC, IO, 0.717s, 2041 1,333,874 21,885 Ser. 02-PB2, Class XC, IO, 0.541s, 2035 368,783 357 Ser. 07-5, Class XW, IO, 0.416s, 2051 2,667,581 40,670 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.837s, 2046 994,952 41,042 Ser. 09-RR7, Class 2A7, IO, 1.637s, 2047 2,695,723 111,873 Ser. 09-RR7, Class 2A1, IO, 0 3/4s, 2047 2,545,214 62,867 Ser. 09-RR7, Class 1A1, IO, 0 3/4s, 2046 2,616,355 64,624 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PR3I, Class X1, IO, 0 1/4s, 2041 475,082 7,683 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.182s, 2038 (F) 1,479,874 25,166 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 449,135 11,408 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 596,177 10,791 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 60,000 57,308 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.112s, 2049 6,279,894 84,151 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.385s, 2049 1,519,133 21,420 Ser. 07-CD4, Class XC, IO, 0.156s, 2049 8,261,500 72,701 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 22,721 23,287 Commercial Mortgage Pass-Through Certificates Ser. 05-C6, Class AJ, 5.209s, 2044 145,000 143,151 Ser. 05-LP5, Class B, 5.105s, 2043 (F) 54,000 50,774 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.188s, 2043 5,282,060 50,998 Ser. 06-C8, Class XS, IO, 0.175s, 2046 6,892,208 89,997 Ser. 05-C6, Class XC, IO, 0.067s, 2044 5,529,582 30,277 Countrywide Alternative Loan Trust FRB Ser. 06-OA10, Class 3A1, 0.432s, 2046 628,959 327,059 FRB Ser. 06-OA18, Class A1, 0.362s, 2046 745,046 472,406 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.794s, 2039 71,191 71,229 Ser. 06-C5, Class AX, IO, 0.183s, 2039 3,041,670 41,466 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.101s, 2049 7,239,918 45,679 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 80,000 81,984 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 69,000 73,526 FRB Ser. 03-CK2, Class G, 5.744s, 2036 84,000 83,715 Ser. 02-CP3, Class AX, IO, 1.372s, 2035 786,062 1,183 Ser. 04-C4, Class AX, IO, 1.018s, 2039 512,631 10,080 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B4, 6.1s, 2032 111,603 114,984 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 46,267 72,024 IFB Ser. 3072, Class SM, 22.91s, 2035 50,668 76,197 IFB Ser. 3072, Class SB, 22.764s, 2035 46,949 70,297 IFB Ser. 3249, Class PS, 21.477s, 2036 55,342 79,594 IFB Ser. 3065, Class DC, 19.135s, 2035 68,545 102,519 IFB Ser. 2990, Class LB, 16.328s, 2034 69,571 94,161 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 777,637 143,427 IFB Ser. 3708, Class SQ, IO, 6.308s, 2040 305,079 46,940 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 525,237 79,116 Ser. 3327, Class IF, IO, zero %, 2037 1,262 — Ser. 3124, Class DO, PO, zero %, 2036 16,212 13,869 FRB Ser. 3326, Class YF, zero %, 2037 976 913 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.68s, 2036 63,211 102,485 IFB Ser. 05-45, Class DA, 23.534s, 2035 84,153 132,432 IFB Ser. 07-53, Class SP, 23.314s, 2037 63,975 97,037 IFB Ser. 05-75, Class GS, 19.525s, 2035 41,516 58,368 IFB Ser. 404, Class S13, IO, 6.158s, 2040 373,743 50,651 Ser. 06-46, Class OC, PO, zero %, 2036 47,024 42,108 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.217s, 2033 132,824 1 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 133,425 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 43,028 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.134s, 2043 2,725,791 20,926 Ser. 05-C3, Class XC, IO, 0.091s, 2045 27,986,238 128,179 Ser. 07-C1, Class XC, IO, 0.088s, 2049 9,636,621 50,168 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 75,000 73,586 Ser. 97-C1, Class X, IO, 1.162s, 2029 67,374 1,940 Ser. 05-C1, Class X1, IO, 0.238s, 2043 2,574,609 34,466 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 556 499 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.458s, 2038 485,446 69,423 IFB Ser. 11-37, Class SD, IO, 6.408s, 2038 624,755 88,519 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 306,971 11,143 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 (F) 111,000 111,833 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 42,211 42,956 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 35,746 36,461 Ser. 06-GG6, Class XC, IO, 0.076s, 2038 2,048,064 3,177 Harborview Mortgage Loan Trust FRB Ser. 05-16, Class 3A1A, 0.492s, 2036 303,656 171,869 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.442s, 2037 393,897 177,254 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.653s, 2041 (F) 83,000 79,690 Ser. 06-LDP8, Class X, IO, 0.552s, 2045 1,950,634 39,171 Ser. 07-LDPX, Class X, IO, 0.319s, 2049 3,139,339 34,542 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.113s, 2037 2,420,876 22,258 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 34,408 Ser. 99-C1, Class G, 6.41s, 2031 37,135 37,506 Ser. 98-C4, Class H, 5.6s, 2035 50,000 54,455 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 64,742 64,742 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.649s, 2038 1,253,546 30,703 Ser. 06-C7, Class XCL, IO, 0.262s, 2038 2,211,785 39,396 Ser. 05-C3, Class XCL, IO, 0.24s, 2040 3,542,726 59,270 Ser. 05-C2, Class XCL, IO, 0.227s, 2040 2,567,708 20,090 Ser. 06-C6, Class XCL, IO, 0.199s, 2039 7,454,212 143,285 Ser. 05-C5, Class XCL, IO, 0.176s, 2040 4,562,385 65,817 Ser. 05-C7, Class XCL, IO, 0.104s, 2040 3,119,703 17,006 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.84s, 2050 128,000 133,823 Ser. 05-MCP1, Class XC, IO, 0.206s, 2043 2,445,567 25,246 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.877s, 2039 767,802 12,947 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.22s, 2045 450,772 33,808 Ser. 05-C3, Class X, IO, 6.052s, 2044 112,284 8,421 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.744s, 2041 111,968 113,121 Ser. 07-IQ14, Class A2, 5.61s, 2049 61,211 62,789 FRB Ser. 07-HQ12, Class A2, 5.599s, 2049 113,613 115,744 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.87s, 2043 79,143 81,809 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 617,748 23,351 Ser. 06-AR7, Class X, IO, 0.9s, 2036 1,476,381 42,963 Ser. 06-AR8, Class X, IO, 0.4s, 2036 949,933 12,634 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 (F) 89,000 90,432 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 33,169 33,721 Ser. 07-C34, IO, 0.377s, 2046 1,611,842 23,146 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.15s, 2042 3,064,528 28,469 Ser. 06-C23, Class XC, IO, 0.047s, 2045 2,520,330 11,493 Ser. 06-C26, Class XC, IO, 0.046s, 2045 1,467,985 4,154 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A2, 0.392s, 2036 415,452 178,644 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 8,700 Ser. 05-C1A, Class C, 4.9s, 2036 13,000 13,067 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.472s, 2037 369,509 223,364 Total mortgage-backed securities (cost $6,675,507) FOREIGN GOVERNMENT BONDS AND NOTES (3.1%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $40,000 $35,300 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 150,000 151,344 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 840,000 788,760 Canada (Government of) bonds 5s, 2037 CAD 600,000 857,402 Canada (Government of) notes 4s, 2017 CAD 1,900,000 2,129,231 Poland (Government of) sr. unsec. bonds 5s, 2022 $115,000 121,212 Republic of Indonesia 144A notes 5 1/4s, 2042 250,000 262,188 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 135,000 138,038 Switzerland (Government of) bonds 2 1/2s, 2016 CHF 600,000 724,480 Switzerland (Government of) bonds 2s, 2021 CHF 300,000 367,694 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 $400,000 385,500 United Kingdom (Government of) bonds 4s, 2060 GBP 20,000 36,837 United Kingdom (Government of) bonds 2 3/4s, 2015 GBP 500,000 849,095 Total foreign government bonds and notes (cost $6,537,421) INVESTMENT COMPANIES (0.9%) (a) Shares Value iShares Russell 2000 Growth Index Fund 1,419 $135,344 iShares Russell 2000 Value Index Fund 583 42,542 Market Vectors Gold Miners ETF 788 39,061 SPDR S&P rust 12,050 1,695,676 Total investment Companies (cost $1,714,080) ASSET-BACKED SECURITIES (0.6%) (a) Principal amount Value First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-FF1, Class A2B, 0.332s, 2038 $576,323 $282,398 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 44,764 17,870 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 69,059 31,049 Ser. 96-6, Class M1, 7.95s, 2027 173,000 173,865 Ser. 93-3, Class B, 6.85s, 2018 3,751 3,331 GSAA Home Equity Trust FRB Ser. 06-3, Class A2, 0.432s, 2036 (F) 193,732 87,155 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.372s, 2037 399,183 234,320 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 30,574 30,557 Oakwood Mortgage Investors, Inc. Ser. 95-B, Class B1, 7.55s, 2021 11,543 8,817 Ser. 01-C, Class A3, 6.61s, 2021 403,631 208,879 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.392s, 2036 493,115 281,076 Total asset-backed securities (cost $1,379,721) COMMODITY LINKED NOTES (0.3%) (a) Principal amount Value UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $712,000 $672,286 Total commodity Linked Notes (cost $712,000) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 $8,714 $7,860 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 14,580 13,427 First Data Corp. bank term loan FRN 4.245s, 2018 99,303 90,413 First Data Corp. bank term loan FRN Ser. B3, 2.995s, 2014 10,568 10,172 Goodman Global, Inc. bank term loan FRN 9s, 2017 22,273 22,519 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 2,543 2,632 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 85,000 83,353 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 6,312 6,304 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 130,971 72,607 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 17,604 16,310 West Corp. bank term loan FRN Ser. B2, 2.658s, 2013 3,623 3,617 West Corp. bank term loan FRN Ser. B5, 4.494s, 2016 8,788 8,799 Total senior loans (cost $375,383) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 83 $69,147 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 2,540 58,699 Total preferred stocks (cost $110,524) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 1,280 $26,186 General Motors Co. Ser. B, $2.375 cv. pfd. 943 39,429 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 140 1 Lucent Technologies Capital Trust I 7.75% cv. pfd. 35 28,455 Total convertible preferred stocks (cost $104,945) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $21,000 $20,685 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 9,510 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 40,000 36,500 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 12,000 13,605 Total convertible bonds and notes (cost $69,970) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $21,011 4.071s, 1/1/14 50,000 51,911 Total municipal bonds and notes (cost $70,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 7,932 $1,904 Total warrants (cost $1,586) SHORT-TERM INVESTMENTS (31.1%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 16,015,142 $16,015,142 Putnam Money Market Liquidity Fund 0.11% (e) 37,903,762 37,903,762 SSgA Prime Money Market Fund 0.12% (P) 20,000 20,000 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.178% to 0.179%, May 14, 2012 $1,500,000 1,499,678 Straight-A Funding, LLC commercial paper with effective yields ranging from 0.188% to 0.188%, April 25, 2012 5,000,000 4,999,367 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.125%, May 3, 2012 (SEG) (SEGSF) 2,235,000 2,234,776 U.S. Treasury Bills with effective yields ranging from 0.080% to 0.082%, July 26, 2012 (SEG) 32,000 31,992 U.S. Treasury Bills with effective yields ranging from 0.089% to 0.093%, August 23, 2012 (SEG) 642,000 641,694 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, October 18, 2012 (SEGSF) 1,791,000 1,789,714 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.106%, November 15, 2012 (SEG) (SEGSF) 3,350,000 3,347,256 U.S. Treasury Bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 (SEG) (SEGSF) 411,000 410,600 Total short-term investments (cost $68,894,998) TOTAL INVESTMENTS Total investments (cost $246,915,130) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $97,641,650) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/18/12 $777,534 $807,996 $(30,462) British Pound Sell 4/18/12 475,965 474,101 (1,864) Canadian Dollar Sell 4/18/12 963,955 975,293 11,338 Euro Sell 4/18/12 3,173,207 3,172,247 (960) Japanese Yen Buy 4/18/12 130,047 128,722 1,325 Japanese Yen Sell 4/18/12 130,047 132,652 2,605 Norwegian Krone Sell 4/18/12 542,204 549,582 7,378 South African Rand Buy 4/18/12 91,066 92,601 (1,535) South African Rand Sell 4/18/12 91,066 91,558 492 Swedish Krona Sell 4/18/12 307,709 306,235 (1,474) Swiss Franc Buy 4/18/12 128,857 128,420 437 Swiss Franc Sell 4/18/12 128,857 127,250 (1,607) Barclays Bank PLC Australian Dollar Buy 4/18/12 144,256 154,256 (10,000) Brazilian Real Buy 4/18/12 162,415 170,726 (8,311) Brazilian Real Sell 4/18/12 162,415 162,403 (12) British Pound Buy 4/18/12 55,498 54,365 1,133 British Pound Sell 4/18/12 55,498 55,317 (181) Canadian Dollar Buy 4/18/12 306,485 309,467 (2,982) Canadian Dollar Sell 4/18/12 306,485 307,676 1,191 Chilean Peso Buy 4/18/12 82,728 84,607 (1,879) Czech Koruna Sell 4/18/12 207,949 208,263 314 Euro Sell 4/18/12 144,449 144,890 441 Hong Kong Dollar Buy 4/18/12 538,424 538,861 (437) Hungarian Forint Buy 4/18/12 81,708 82,391 (683) Hungarian Forint Sell 4/18/12 81,708 81,396 (312) Japanese Yen Buy 4/18/12 938,119 952,723 (14,604) Mexican Peso Sell 4/18/12 57,967 58,265 298 New Zealand Dollar Sell 4/18/12 63,229 63,039 (190) Norwegian Krone Buy 4/18/12 307,527 309,231 (1,704) Polish Zloty Buy 4/18/12 80,386 80,425 (39) Singapore Dollar Sell 4/18/12 183,050 183,856 806 South African Rand Buy 4/18/12 76,315 79,461 (3,146) South Korean Won Buy 4/18/12 78,694 79,686 (992) Swedish Krona Buy 4/18/12 663,321 660,156 3,165 Taiwan Dollar Sell 4/18/12 80,766 81,007 241 Turkish Lira Buy 4/18/12 130,527 131,993 (1,466) Citibank, N.A. Australian Dollar Buy 4/18/12 722,623 747,416 (24,793) Brazilian Real Sell 4/18/12 444,227 464,127 19,900 British Pound Buy 4/18/12 2,943,116 2,937,291 5,825 Canadian Dollar Sell 4/18/12 672,503 682,013 9,510 Czech Koruna Sell 4/18/12 124,820 124,232 (588) Danish Krone Buy 4/18/12 155,460 154,148 1,312 Euro Sell 4/18/12 336,514 337,484 970 Japanese Yen Buy 4/18/12 757,178 783,003 (25,825) Mexican Peso Sell 4/18/12 58,435 58,141 (294) New Zealand Dollar Buy 4/18/12 491 497 (6) New Zealand Dollar Sell 4/18/12 491 484 (7) Norwegian Krone Buy 4/18/12 737 724 13 Norwegian Krone Sell 4/18/12 737 748 11 Polish Zloty Buy 4/18/12 43,035 44,145 (1,110) Singapore Dollar Sell 4/18/12 100,634 101,095 461 South African Rand Buy 4/18/12 160,553 165,567 (5,014) South Korean Won Buy 4/18/12 80,624 81,658 (1,034) Swedish Krona Buy 4/18/12 376,714 373,016 3,698 Swedish Krona Sell 4/18/12 376,714 367,961 (8,753) Swiss Franc Buy 4/18/12 345,687 341,640 4,047 Swiss Franc Sell 4/18/12 345,687 344,561 (1,126) Taiwan Dollar Sell 4/18/12 80,559 80,800 241 Turkish Lira Buy 4/18/12 49,640 51,611 (1,971) Credit Suisse AG Australian Dollar Sell 4/18/12 345,800 358,359 12,559 Brazilian Real Buy 4/18/12 71,845 81,868 (10,023) British Pound Sell 4/18/12 263,092 259,497 (3,595) Canadian Dollar Sell 4/18/12 118,565 122,449 3,884 Chilean Peso Buy 4/18/12 78,971 79,710 (739) Czech Koruna Sell 4/18/12 165,779 164,446 (1,333) Euro Sell 4/18/12 399,735 399,735 — Hungarian Forint Buy 4/18/12 82,771 83,420 (649) Hungarian Forint Sell 4/18/12 82,770 80,172 (2,598) Japanese Yen Sell 4/18/12 1,236,263 1,257,949 21,686 Mexican Peso Sell 4/18/12 70,635 72,364 1,729 New Zealand Dollar Sell 4/18/12 77,299 78,327 1,028 Norwegian Krone Sell 4/18/12 503,471 504,746 1,275 Polish Zloty Buy 4/18/12 80,129 79,842 287 Singapore Dollar Sell 4/18/12 100,793 101,192 399 South African Rand Buy 4/18/12 7,193 9,390 (2,197) South Korean Won Buy 4/18/12 79,819 81,881 (2,062) Swedish Krona Buy 4/18/12 558,379 547,959 10,420 Swiss Franc Sell 4/18/12 487,951 488,508 557 Taiwan Dollar Buy 4/18/12 164,290 164,707 (417) Taiwan Dollar Sell 4/18/12 164,289 164,521 232 Turkish Lira Buy 4/18/12 50,254 51,940 (1,686) Deutsche Bank AG Australian Dollar Buy 4/18/12 828,721 860,487 (31,766) Brazilian Real Buy 4/18/12 26,860 32,019 (5,159) Canadian Dollar Buy 4/18/12 321,318 325,033 (3,715) Canadian Dollar Sell 4/18/12 321,318 322,554 1,236 Czech Koruna Sell 4/18/12 165,919 165,003 (916) Euro Sell 4/18/12 1,180,266 1,180,964 698 Mexican Peso Sell 4/18/12 32,164 32,148 (16) New Zealand Dollar Buy 4/18/12 1,963 1,988 (25) New Zealand Dollar Sell 4/18/12 1,963 1,938 (25) Norwegian Krone Buy 4/18/12 224,621 222,556 2,065 Norwegian Krone Sell 4/18/12 224,621 227,740 3,119 Polish Zloty Buy 4/18/12 77,335 76,428 907 Singapore Dollar Sell 4/18/12 100,793 101,239 446 South African Rand Buy 4/18/12 76,784 80,049 (3,265) South Korean Won Buy 4/18/12 80,633 81,609 (976) Swedish Krona Buy 4/18/12 224,989 222,631 2,358 Swedish Krona Sell 4/18/12 224,989 220,387 (4,602) Swiss Franc Buy 4/18/12 636,641 634,468 2,173 Swiss Franc Sell 4/18/12 636,641 629,147 (7,494) Turkish Lira Buy 4/18/12 130,751 131,849 (1,098) Goldman Sachs International Australian Dollar Buy 4/18/12 406,295 432,192 (25,897) British Pound Buy 4/18/12 61,895 60,631 1,264 British Pound Sell 4/18/12 61,895 61,697 (198) Canadian Dollar Buy 4/18/12 878,163 877,297 866 Canadian Dollar Sell 4/18/12 878,163 888,614 10,451 Chilean Peso Buy 4/18/12 80,584 81,111 (527) Czech Koruna Sell 4/18/12 164,375 162,787 (1,588) Euro Sell 4/18/12 3,716,858 3,716,834 (24) Japanese Yen Sell 4/18/12 2,363,621 2,410,747 47,126 Norwegian Krone Buy 4/18/12 36,644 36,013 631 Norwegian Krone Sell 4/18/12 36,644 37,143 499 Singapore Dollar Sell 4/18/12 80,586 80,980 394 South African Rand Buy 4/18/12 191,771 195,013 (3,242) South Korean Won Buy 4/18/12 80,507 81,541 (1,034) Swedish Krona Buy 4/18/12 146,891 145,382 1,509 Swedish Krona Sell 4/18/12 146,891 142,986 (3,905) Taiwan Dollar Sell 4/18/12 80,668 81,050 382 Turkish Lira Buy 4/18/12 130,751 132,128 (1,377) HSBC Bank USA, National Association Australian Dollar Sell 4/18/12 1,178,885 1,219,231 40,346 British Pound Sell 4/18/12 3,648,588 3,637,704 (10,884) Canadian Dollar Buy 4/18/12 5,713 5,764 (51) Canadian Dollar Sell 4/18/12 5,713 5,737 24 Czech Koruna Sell 4/18/12 164,369 162,783 (1,586) Euro Sell 4/18/12 277,961 279,259 1,298 Japanese Yen Buy 4/18/12 628,019 631,274 (3,255) Japanese Yen Sell 4/18/12 628,019 631,752 3,733 New Zealand Dollar Sell 4/18/12 289,236 292,748 3,512 Norwegian Krone Buy 4/18/12 886,059 898,715 (12,656) Singapore Dollar Buy 4/18/12 540,955 543,262 (2,307) South Korean Won Buy 4/18/12 125,833 126,435 (602) Swedish Krona Buy 4/18/12 12,901 12,768 133 Swedish Krona Sell 4/18/12 12,901 12,524 (377) Swiss Franc Buy 4/18/12 137,278 135,571 1,707 Swiss Franc Sell 4/18/12 137,278 136,830 (448) Turkish Lira Buy 4/18/12 97,826 97,682 144 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 1,217,953 1,270,607 (52,654) Brazilian Real Buy 4/18/12 72,391 80,108 (7,717) British Pound Buy 4/18/12 648,374 646,688 1,686 Canadian Dollar Sell 4/18/12 70,558 70,881 323 Czech Koruna Sell 4/18/12 207,007 205,575 (1,432) Euro Buy 4/18/12 755,589 754,403 1,186 Hong Kong Dollar Sell 4/18/12 1,047,652 1,048,561 909 Japanese Yen Buy 4/18/12 884,047 904,059 (20,012) Mexican Peso Sell 4/18/12 69,425 70,096 671 New Zealand Dollar Buy 4/18/12 2,372 2,403 (31) New Zealand Dollar Sell 4/18/12 2,372 2,341 (31) Norwegian Krone Buy 4/18/12 469,214 476,068 (6,854) Norwegian Krone Sell 4/18/12 469,214 463,352 (5,862) Polish Zloty Buy 4/18/12 83,469 84,625 (1,156) Singapore Dollar Sell 4/18/12 1,292,645 1,298,362 5,717 South African Rand Buy 4/18/12 343,491 347,790 (4,299) South Korean Won Buy 4/18/12 80,629 81,606 (977) Swedish Krona Buy 4/18/12 528,197 522,863 5,334 Swiss Franc Sell 4/18/12 275,331 274,375 (956) Taiwan Dollar Sell 4/18/12 81,613 81,897 284 Turkish Lira Buy 4/18/12 49,640 51,093 (1,453) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 1,250,941 1,299,048 (48,107) Brazilian Real Buy 4/18/12 150,405 162,407 (12,002) British Pound Sell 4/18/12 7,351,873 7,324,514 (27,359) Canadian Dollar Buy 4/18/12 60,435 64,805 (4,370) Czech Koruna Sell 4/18/12 207,615 206,768 (847) Euro Buy 4/18/12 1,819,949 1,821,093 (1,144) Hungarian Forint Buy 4/18/12 80,968 81,446 (478) Hungarian Forint Sell 4/18/12 80,968 80,485 (483) Japanese Yen Buy 4/18/12 762,369 783,340 (20,971) Mexican Peso Sell 4/18/12 140,215 143,962 3,747 New Zealand Dollar Buy 4/18/12 2,045 2,072 (27) New Zealand Dollar Sell 4/18/12 2,045 2,018 (27) Norwegian Krone Sell 4/18/12 277,323 267,107 (10,216) Polish Zloty Buy 4/18/12 83,598 84,438 (840) Singapore Dollar Sell 4/18/12 163,003 163,713 710 South African Rand Sell 4/18/12 246,051 246,505 454 South Korean Won Buy 4/18/12 81,687 81,820 (133) Swedish Krona Buy 4/18/12 726,449 721,495 4,954 Taiwan Dollar Buy 4/18/12 1,538 1,371 167 Turkish Lira Buy 4/18/12 82,006 81,371 635 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 861,812 905,782 (43,970) Brazilian Real Buy 4/18/12 71,626 83,730 (12,104) British Pound Sell 4/18/12 142,662 141,719 (943) Canadian Dollar Sell 4/18/12 1,031,606 1,037,598 5,992 Chilean Peso Buy 4/18/12 80,467 81,045 (578) Czech Koruna Sell 4/18/12 248,849 247,409 (1,440) Euro Buy 4/18/12 987,401 988,832 (1,431) Hungarian Forint Buy 4/18/12 81,951 83,083 (1,132) Japanese Yen Buy 4/18/12 273,363 268,211 5,152 Mexican Peso Sell 4/18/12 53,838 54,594 756 New Zealand Dollar Buy 4/18/12 2,372 2,401 (29) New Zealand Dollar Sell 4/18/12 2,372 2,341 (31) Norwegian Krone Sell 4/18/12 363,757 368,929 5,172 Polish Zloty Buy 4/18/12 41,943 42,444 (501) Singapore Dollar Sell 4/18/12 100,952 101,386 434 South African Rand Buy 4/18/12 54,463 56,460 (1,997) South Korean Won Buy 4/18/12 78,489 80,872 (2,383) Swedish Krona Buy 4/18/12 1,097,060 1,086,728 10,332 Swiss Franc Sell 4/18/12 275,331 274,313 (1,018) Taiwan Dollar Sell 4/18/12 78 384 306 Turkish Lira Buy 4/18/12 78,596 82,557 (3,961) UBS AG Australian Dollar Buy 4/18/12 207,852 217,359 (9,507) Brazilian Real Buy 4/18/12 238,246 251,212 (12,966) Brazilian Real Sell 4/18/12 238,245 242,242 3,997 British Pound Buy 4/18/12 6,130,613 6,116,931 13,682 Canadian Dollar Sell 4/18/12 783,953 796,307 12,354 Czech Koruna Sell 4/18/12 251,162 251,351 189 Euro Buy 4/18/12 2,286,774 2,285,674 1,100 Hungarian Forint Buy 4/18/12 79,928 79,623 305 Japanese Yen Sell 4/18/12 910,846 938,060 27,214 Mexican Peso Sell 4/18/12 74,857 79,381 4,524 New Zealand Dollar Buy 4/18/12 2,127 2,152 (25) New Zealand Dollar Sell 4/18/12 2,127 2,099 (28) Norwegian Krone Buy 4/18/12 1,040,972 1,062,334 (21,362) Polish Zloty Buy 4/18/12 83,437 83,658 (221) Singapore Dollar Sell 4/18/12 100,952 101,439 487 South African Rand Buy 4/18/12 172,974 174,149 (1,175) South African Rand Sell 4/18/12 172,975 176,136 3,161 South Korean Won Buy 4/18/12 78,608 80,658 (2,050) Swedish Krona Buy 4/18/12 198,630 190,672 7,958 Swiss Franc Sell 4/18/12 807,933 805,212 (2,721) Taiwan Dollar Buy 4/18/12 417 280 137 Turkish Lira Buy 4/18/12 48,074 51,420 (3,346) Westpac Banking Corp. Australian Dollar Sell 4/18/12 1,722,797 1,777,517 54,720 British Pound Sell 4/18/12 950,331 947,256 (3,075) Canadian Dollar Buy 4/18/12 352,588 359,790 (7,202) Euro Sell 4/18/12 674,028 673,728 (300) Japanese Yen Sell 4/18/12 1,172,544 1,202,348 29,804 Mexican Peso Sell 4/18/12 162,296 164,058 1,762 New Zealand Dollar Buy 4/18/12 2,863 2,898 (35) New Zealand Dollar Sell 4/18/12 2,863 2,826 (37) Norwegian Krone Buy 4/18/12 325,708 321,659 4,049 Norwegian Krone Sell 4/18/12 325,708 330,167 4,459 Swedish Krona Buy 4/18/12 11,133 10,809 324 Swedish Krona Sell 4/18/12 11,133 11,013 (120) Total FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 3 yr (Short) 7 $777,364 Jun-12 $(1,741) Canadian Government Bond 10 yr (Short) 32 4,210,096 Jun-12 6,914 Euro STOXX 50 Index (Short) 254 8,160,721 Jun-12 97,393 Euro-Bobl 5 yr (Long) 1 165,525 Jun-12 223 Euro-Bund 10 yr (Short) 2 369,408 Jun-12 (1,020) Euro-CAC 40 Index (Long) 44 2,009,592 Apr-12 (71,524) Euro-Schatz 2 yr (Short) 5 735,769 Jun-12 (83) Euro-Swiss Franc 3 Month (Short) 17 4,702,919 Jun-12 (46,339) Euro-Swiss Franc 3 Month (Short) 17 4,702,448 Dec-12 (62,540) FTSE 100 Index (Short) 33 3,024,232 Jun-12 76,708 Japanese Government Bond 10 yr (Short) 1 1,715,718 Jun-12 2,411 Japanese Government Bond 10 yr Mini (Long) 10 1,715,114 Jun-12 (2,948) MSCI EAFE Index Mini (Long) 10 770,800 Jun-12 12,080 NASDAQ 100 Index E-Mini (Short) 52 2,860,780 Jun-12 (153,088) OMXS 30 Index (Short) 66 1,064,701 Apr-12 31,174 Russell 2000 Index Mini (Short) 62 5,131,740 Jun-12 (189,696) S&P 500 Index (Long) 2 701,600 Jun-12 2,143 S&P 500 Index E-Mini (Long) 419 29,398,088 Jun-12 1,178,647 S&P 500 Index E-Mini (Short) 103 7,226,738 Jun-12 (203,489) S&P Mid Cap 400 Index E-Mini (Long) 93 9,228,390 Jun-12 264,300 SGX MSCI Singapore Index (Short) 9 494,014 Apr-12 100 SPI 200 Index (Short) 10 1,125,192 Jun-12 (22,835) Tokyo Price Index (Long) 38 3,934,517 Jun-12 82,594 Tokyo Price Index (Short) 33 3,416,818 Jun-12 (128,958) U.K. Gilt 10 yr (Short) 2 366,318 Jun-12 (182) U.S. Treasury Bond 30 yr (Long) 56 7,714,000 Jun-12 (196,981) U.S. Treasury Bond Ultra 30 yr (Long) 11 1,660,656 Jun-12 (57,427) U.S. Treasury Bond 30 yr (Short) 17 2,341,750 Jun-12 19,726 U.S. Treasury Note 2 yr (Long) 169 37,203,766 Jun-12 (21,868) U.S. Treasury Note 2 yr (Short) 26 5,723,656 Jun-12 2,794 U.S. Treasury Note 5 yr (Long) 47 5,759,336 Jun-12 (29,831) U.S. Treasury Note 5 yr (Short) 6 735,234 Jun-12 3,739 U.S. Treasury Note 10 yr (Short) 7 906,391 Jun-12 10,155 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $155,904) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. $1,966,000 May-12/5.51 $571,516 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 1,966,000 May-12/5.51 2 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $1,022,813) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2042 $1,000,000 4/12/12 $1,026,875 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank, PLC $1,256,000 $— 3/15/14 0.5965% 3 month USD-LIBOR-BBA $(504) 349,000 — 3/15/17 3 month USD-LIBOR-BBA 1.1815% (1,252) 1,682,000 — 3/15/22 3 month USD-LIBOR-BBA 2.1255% (23,176) 210,000 — 3/26/22 2.355% 3 month USD-LIBOR-BBA (1,312) Citibank, N.A. 8,618,000 — 3/23/14 0.646% 3 month USD-LIBOR-BBA (11,333) 19,586,000 — 3/23/14 3 month USD-LIBOR-BBA 0.646% 25,756 338,000 — 3/23/17 3 month USD-LIBOR-BBA 1.4259% 2,663 5,926,000 — 3/23/17 1.4259% 3 month USD-LIBOR-BBA (46,687) 2,496,000 — 3/23/22 2.4285% 3 month USD-LIBOR-BBA (33,324) 411,000 — 3/23/42 3 month USD-LIBOR-BBA 3.1348% 7,237 Credit Suisse International 21,779,000 — 3/19/14 3 month USD-LIBOR-BBA 0.651% 31,709 9,255,000 — 3/19/17 1.377% 3 month USD-LIBOR-BBA (52,642) 292,000 — 3/19/42 3 month USD-LIBOR-BBA 3.1405% 5,567 1,696,000 — 3/19/22 2.388% 3 month USD-LIBOR-BBA (16,816) MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 14,163 Deutsche Bank AG $12,219,000 — 3/05/14 3 month USD-LIBOR-BBA 0.567% (1,677) 8,411,000 — 3/05/17 3 month USD-LIBOR-BBA 1.1673% (31,682) 12,434,000 — 3/05/17 1.1673% 3 month USD-LIBOR-BBA 46,835 42,797,000 — 3/05/22 3 month USD-LIBOR-BBA 2.133% (528,940) 2,256,000 — 3/05/42 3 month USD-LIBOR-BBA 2.856% (84,684) 278,000 — 3/05/42 2.856% 3 month USD-LIBOR-BBA 10,435 MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 15,794 Goldman Sachs International $7,825,000 — 3/22/14 3 month USD-LIBOR-BBA 0.6345% 8,364 16,829,000 — 3/22/22 2.413% 3 month USD-LIBOR-BBA (202,142) 42,340,000 — 3/22/17 1.4097% 3 month USD-LIBOR-BBA (302,338) 114,000 — 3/22/42 3 month USD-LIBOR-BBA 3.1405% 2,147 1,601,000 — 3/22/42 3.1405% 3 month USD-LIBOR-BBA (30,152) JPMorgan Chase Bank N.A. 16,637,000 — 3/26/14 3 month USD-LIBOR-BBA 0.6275% 15,276 789,000 — 3/26/17 1.3425% 3 month USD-LIBOR-BBA (2,807) 17,000 — 3/26/17 3 month USD-LIBOR-BBA 1.3425% 60 146,000 — 3/26/22 2.3245% 3 month USD-LIBOR-BBA (503) 103,000 — 3/26/22 3 month USD-LIBOR-BBA 2.3245% 355 1,029,000 — 3/26/42 3.0525% 3 month USD-LIBOR-BBA (705) CAD 500,000 — 9/22/21 3 month CAD-BA-CDOR 2.27% (9,974) JPY 56,400,000 (E) — 7/28/29 6 month JPY-LIBOR-BBA 2.67% 14,609 JPY 75,800,000 (E) — 7/28/39 2.40% 6 month JPY-LIBOR-BBA 4,203 MXN 750,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 2,417 MXN 8,485,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO 252 MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 2,428 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. shares 60,074 $— 7/30/12 3 month USD-LIBOR-BBA Market Vectors Gold Miners ETF $(414,757) Barclays Bank, PLC $151,180 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,245 93,034 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,382 1,002,438 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 14,888 145,861 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,204 222,467 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 288 408,722 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 763 24,034 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 42 200,461 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 374 36,438 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 64 40,159 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 75 130,363 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 244 94,528 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 177 Citibank, N.A. 78,780 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 147 baskets 55 (F) — 2/13/13 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 327,333 units 1,214 — 2/13/13 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (215,281) Credit Suisse International $654,974 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 232 Goldman Sachs International 405,298 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 6,760 12,974 160 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (51) JPMorgan Chase Bank N.A. shares 122,265 — 10/22/12 (3 month USD-LIBOR-BBA plus 0.04%) iShares MSCI Emerging Markets Index 139,352 Total (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (”ASC 820”) based on the securities' valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank, PLC DJ CDX NA IG Series 17 Index BBB+/P $11,881 $1,200,000 12/20/16 100 bp $19,913 DJ CDX NA IG Series 17 Index BBB+/P 5,931 545,000 12/20/16 100 bp 9,579 Barclays Bank, PLC DJ CDX NA HY Series 18 Index B+/P 4,725 180,000 6/20/17 500 bp (432) Credit Suisse International DJ CDX NA HY Series 18 Index B+/P 154,350 4,410,000 6/20/17 500 bp 27,389 Deutsche Bank AG DJ CDX NA HY Series 18 Index B+/P 194,066 7,393,000 6/20/17 500 bp (17,746) DJ CDX NA IG Series 17 Index BBB+/P 1,120 120,000 12/20/16 100 bp 1,923 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B1 — EUR 90,000 9/20/13 715 bp 11,742 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 477 bp 9,067 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 535 bp 10,517 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 3,121 JPMorgan Chase Bank NA DJ CDX NA HY Series 18 Index B+/P 78,278 2,982,000 6/20/17 500 bp (6,609) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2012. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes MTNI Medium Term Notes Class I OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $221,197,375. (b) The aggregate identified cost on a tax basis is $248,583,289, resulting in gross unrealized appreciation and depreciation of $19,973,589 and $4,093,255, respectively, or net unrealized appreciation of $15,880,334. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $22,593, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $15,562,636. The fund received cash collateral of $16,015,142, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,875 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $11,711,068 and $7,932,760, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $98,598,336 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Outstanding contracts on written options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. The fund did not have any activity on purchased options contracts during the reporting period. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $26,300,000 on total return swap contracts for the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on interest rate swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Credit default contracts: The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, is recorded as a liability on the fund’s books. An upfront payment made by the fund, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio.Collateral posted to the fund which cannot be sold or repledged totaled $112,608 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,637,407 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,112,441. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,521,592 $— $— Capital goods 6,800,665 — — Communication services 5,042,227 — — Conglomerates 2,782,977 — — Consumer cyclicals 13,381,014 34 1 Consumer staples 10,714,541 — 644 Energy 10,901,484 28,170 — Financials 17,937,464 — — Health care 12,627,779 — — Technology 20,526,266 — — Transportation 1,210,651 — — Utilities and power 3,436,710 — — Total common stocks Asset-backed securities — 1,359,317 — Commodity linked notes — 672,286 — Convertible bonds and notes — 80,300 — Convertible preferred stocks — 94,070 1 Corporate bonds and notes — 36,691,251 20,189 Foreign government bonds and notes — 6,847,081 — Investment Companies 1,912,623 — — Mortgage-backed securities — 7,601,752 — Municipal bonds and notes — 72,922 — Preferred stocks — 127,846 — Senior loans — 338,013 — U.S. Government and Agency Mortgage Obligations — 27,816,596 — U.S. Treasury Obligations — 21,272 — Warrants — — 1,904 Short-term investments 37,923,762 30,970,219 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(192,425) $— Futures contracts 600,551 — — Written options — (571,518) — TBA sale commitments — (1,026,875) — Interest rate swap contracts — (1,172,380) — Total return swap contracts — (133,679) — Credit default contracts — (381,887) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $46,930 $428,817 Foreign exchange contracts 483,376 675,801 Equity contracts 2,213,728 1,399,628 Interest rate contracts 286,117 2,375,339 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Global Equity Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Aerospace and defense (1.5%) Embraer SA ADR (Brazil) (S) 28,700 $917,826 MTU Aero Engines Holding AG (Germany) 17,111 1,378,156 Precision Castparts Corp. 4,900 847,210 Air freight and logistics (0.6%) FedEx Corp. 14,000 1,287,440 Auto components (0.5%) Johnson Controls, Inc. (S) 31,900 1,036,112 Automobiles (3.9%) Dongfeng Motor Group Co., Ltd. (China) 528,000 953,256 Fiat SpA (Italy) (S) 345,529 2,031,347 Ford Motor Co. 128,900 1,609,961 Nissan Motor Co., Ltd. (Japan) 275,400 2,931,345 Porsche Automobil Holding SE (Preference) (Germany) 14,164 835,906 Beverages (1.6%) Anheuser-Busch InBev NV (Belgium) 30,980 2,263,401 Coca-Cola Enterprises, Inc. 39,593 1,132,360 Building products (0.5%) Owens Corning, Inc. (NON) (S) 29,900 1,077,297 Capital markets (3.5%) Blackstone Group LP (The) 66,900 1,066,386 Charles Schwab Corp. (The) (S) 115,100 1,653,987 Deutsche Bank AG (Germany) (S) 32,500 1,618,175 Morgan Stanley 103,600 2,034,704 State Street Corp. (S) 25,200 1,146,600 Chemicals (5.4%) Agrium, Inc. (Canada) 13,700 1,182,448 CF Industries Holdings, Inc. (S) 17,300 3,159,845 Lanxess AG (Germany) 22,599 1,868,094 Monsanto Co. 43,600 3,477,536 Potash Corp. of Saskatchewan, Inc. (Canada) 39,300 1,795,617 Commercial banks (6.7%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 133,115 1,059,354 China Construction Bank Corp. (China) 1,175,000 907,856 PNC Financial Services Group, Inc. 17,200 1,109,228 Sberbank of Russia ADR (Russia) (NON) 176,273 2,263,345 Standard Chartered PLC (United Kingdom) 23,453 585,204 Turkiye Vakiflar Bankasi Tao (Turkey) 490,598 930,383 UniCredit SpA (Italy) 286,216 1,433,764 Wells Fargo & Co. 174,002 5,940,428 Communications equipment (1.4%) Cisco Systems, Inc. 75,100 1,588,365 Qualcomm, Inc. 19,000 1,292,380 Computers and peripherals (2.1%) Apple, Inc. (NON) (S) 3,700 2,218,039 Asustek Computer, Inc. (Taiwan) 110,500 1,042,682 Gemalto NV (Netherlands) 16,724 1,103,864 Construction and engineering (0.8%) Empresas ICA SAB de CV ADR (Mexico) (NON) 100,100 760,760 KBR, Inc. 24,700 878,085 Consumer finance (0.8%) Capital One Financial Corp. 32,000 1,783,680 Diversified financial services (2.9%) Citigroup, Inc. 40,800 1,491,240 JPMorgan Chase & Co. 82,000 3,770,360 ORIX Corp. (Japan) 9,900 944,908 Diversified telecommunication services (3.1%) CenturyLink, Inc. 29,300 1,132,445 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 58,100 2,635,804 Verizon Communications, Inc. 65,600 2,507,888 Ziggio NV (Netherlands) 9,442 294,545 Electrical equipment (0.9%) Mitsubishi Electric Corp. (Japan) 207,000 1,830,663 Electronic equipment, instruments, and components (1.2%) Hon Hai Precision Industry Co., Ltd. (Taiwan) 352,000 1,365,566 TE Connectivity, Ltd. (Switzerland) 33,000 1,212,750 Energy equipment and services (2.9%) Baker Hughes, Inc. (S) 43,600 1,828,584 National Oilwell Varco, Inc. (S) 29,500 2,344,365 Oceaneering International, Inc. 20,440 1,101,512 Oil States International, Inc. (NON) (S) 12,700 991,362 Food and staples retail (2.0%) Jeronimo Martins, SGPS, SA (Portugal) (NON) 47,867 975,159 Lawson, Inc. (Japan) 34,800 2,190,504 Wal-Mart Stores, Inc. 18,400 1,126,080 Food products (1.4%) Danone (France) 18,480 1,289,026 Kerry Group PLC Class A (Ireland) 16,728 774,161 Post Holdings, Inc. (NON) 24,600 810,078 Gas utilities (0.5%) Tokyo Gas Co., Ltd. (Japan) 250,000 1,177,963 Health-care equipment and supplies (1.9%) Covidien PLC (Ireland) 21,800 1,192,024 Edwards Lifesciences Corp. (NON) (S) 14,900 1,083,677 Olympus Corp. (Japan) 45,000 736,136 Stryker Corp. (S) 19,500 1,081,860 Health-care providers and services (4.2%) Aetna, Inc. 63,400 3,180,144 Express Scripts Holding Co. (NON) 48,800 2,643,984 UnitedHealth Group, Inc. 51,300 3,023,622 Hotels, restaurants, and leisure (2.5%) Carnival PLC (United Kingdom) 33,309 1,064,490 Compass Group PLC (United Kingdom) 243,537 2,553,419 Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 32,300 823,973 TUI Travel PLC (United Kingdom) 295,889 929,038 Household durables (1.9%) Lennar Corp. 38,000 1,032,840 Persimmon PLC (United Kingdom) 25,289 258,879 PulteGroup, Inc. (NON) 104,100 921,285 Standard Pacific Corp. (NON) (S) 201,200 897,352 Toll Brothers, Inc. (NON) (S) 36,300 870,837 Independent power producers and energy traders (0.5%) Electric Power Development Co. (Japan) 38,300 1,038,362 Industrial conglomerates (0.8%) Tyco International, Ltd. 29,000 1,629,220 Insurance (2.7%) Aflac, Inc. 30,800 1,416,492 AIA Group, Ltd. (Hong Kong) 304,800 1,116,670 Aon PLC (United Kingdom) 20,800 1,020,448 AXA SA (France) 61,857 1,025,458 Marsh & McLennan Cos., Inc. 37,200 1,219,788 Internet and catalog retail (2.1%) Amazon.com, Inc. (NON) 9,500 1,923,845 CafePress, Inc. (NON) 462 8,778 HomeAway, Inc. (NON) 52,200 1,324,314 Priceline.com, Inc. (NON) 1,800 1,291,500 Internet software and services (2.0%) Baidu, Inc. ADR (China) (NON) 7,400 1,078,698 Telecity Group PLC (United Kingdom) (NON) 191,711 2,259,951 Tencent Holdings, Ltd. (China) 30,900 861,876 IT Services (1.2%) Accenture PLC Class A (S) 39,700 2,560,650 Leisure equipment and products (0.4%) Sankyo Co., Ltd. (Japan) 16,700 819,162 Machinery (0.4%) Fiat Industrial SpA (Italy) (NON) 80,334 857,131 Metals and mining (1.5%) Fortescue Metals Group, Ltd. (Australia) 205,400 1,236,156 Newcrest Mining, Ltd. (Australia) 62,624 1,925,313 Oil, gas, and consumable fuels (10.0%) Apache Corp. 10,800 1,084,752 BG Group PLC (United Kingdom) 234,513 5,431,507 Cabot Oil & Gas Corp. Class A 24,600 766,782 Canadian Natural Resources, Ltd. (Canada) 29,000 962,220 Gazprom OAO (Russia) (NON) 381,668 2,357,819 Inpex Corp. (Japan) 250 1,688,414 Marathon Oil Corp. 45,300 1,436,010 Noble Energy, Inc. 14,200 1,388,476 Origin Energy, Ltd. (Australia) 91,815 1,269,672 Royal Dutch Shell PLC Class A (United Kingdom) 93,219 3,263,561 Tullow Oil PLC (United Kingdom) 64,413 1,573,248 Personal products (0.4%) Avon Products, Inc. 44,900 869,264 Pharmaceuticals (5.2%) Astellas Pharma, Inc. (Japan) 57,700 2,370,182 Pfizer, Inc. 193,803 4,391,576 Sanofi (France) 40,009 3,107,152 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 26,100 1,176,066 Real estate management and development (1.5%) CBRE Group, Inc. (NON) 54,700 1,091,812 Hongkong Land Holdings, Ltd. (Hong Kong) 192,000 1,115,520 Hysan Development Co., Ltd. (Hong Kong) 234,000 937,139 Road and rail (0.3%) Localiza Rent a Car SA (Brazil) 37,800 695,763 Semiconductors and semiconductor equipment (2.9%) Advanced Micro Devices, Inc. (NON) (S) 124,500 998,490 Samsung Electronics Co., Ltd. (South Korea) 2,044 2,300,075 SK Hynix, Inc. (South Korea) 63,500 1,639,270 Texas Instruments, Inc. 38,000 1,277,180 Software (2.0%) Konami Corp. (Japan) 54,600 1,547,561 Nuance Communications, Inc. (NON) (S) 43,400 1,110,172 Salesforce.com, Inc. (NON) (S) 10,800 1,668,708 Specialty retail (3.9%) Best Buy Co., Inc. (S) 32,700 774,336 Cia Hering (Brazil) 47,900 1,237,221 Industria de Diseno Textil (Inditex) SA (Spain) 23,200 2,222,242 Kingfisher PLC (United Kingdom) 289,997 1,422,629 Lowe's Cos., Inc. 56,900 1,785,522 Yamada Denki Co., Ltd. (Japan) 13,610 850,111 Textiles, apparel, and luxury goods (0.6%) Hanesbrands, Inc. (NON) (S) 41,800 1,234,772 Tobacco (3.1%) Japan Tobacco, Inc. (Japan) 392 2,206,983 Lorillard, Inc. 7,900 1,022,892 Philip Morris International, Inc. 38,900 3,446,929 Trading companies and distributors (1.2%) W.W. Grainger, Inc. (S) 11,600 2,491,796 Wireless telecommunication services (0.6%) Vodafone Group PLC ADR (United Kingdom) 46,200 1,278,354 Total common stocks (cost $182,890,128) WARRANTS (0.3%) (a) (NON) Expiration date Strike Price Warrants Value LIC Housing Finance, Ltd. 144A (India) 6/3/14 $0.000001 110,558 $571,507 Total warrants (cost $503,092) SHORT-TERM INVESTMENTS (12.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 25,230,525 $25,230,525 Putnam Money Market Liquidity Fund 0.11% (e) 32,787 32,787 SSgA Prime Money Market Fund 0.12% (P) 240,000 240,000 U.S. Treasury Bills with an effective yield of 0.171%, March 7, 2013 (SEGSF) $100,000 99,840 U.S. Treasury Bills with an effective yield of 0.079%, June 28, 2012 (SEGSF) 120,000 119,980 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.127%, May 3, 2012 (SEGSF) 159,000 158,982 U.S. Treasury Bills with effective yields ranging from 0.068% to 0.072%, July 26, 2012 (SEGSF) 121,000 120,968 Total short-term investments (cost $26,003,080) TOTAL INVESTMENTS Total investments (cost $209,396,300) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $125,529,905) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/18/12 $3,902,042 $4,057,386 $155,344 British Pound Sell 4/18/12 136,424 136,025 (399) Canadian Dollar Sell 4/18/12 632,614 640,055 7,441 Euro Sell 4/18/12 1,368,997 1,368,448 (549) Norwegian Krone Sell 4/18/12 840,412 851,847 11,435 Swedish Krona Buy 4/18/12 147,782 144,761 3,021 Swedish Krona Sell 4/18/12 147,782 146,299 (1,483) Swiss Franc Buy 4/18/12 1,318,930 1,314,459 4,471 Barclays Bank PLC British Pound Sell 4/18/12 997,352 994,118 (3,234) Euro Sell 4/18/12 959,525 959,126 (399) Hong Kong Dollar Sell 4/18/12 1,611,163 1,612,472 1,309 Japanese Yen Buy 4/18/12 1,168,831 1,192,120 (23,289) Norwegian Krone Buy 4/18/12 16,848 17,087 (239) Swedish Krona Buy 4/18/12 748,775 741,188 7,587 Swiss Franc Buy 4/18/12 226,248 226,171 77 Citibank, N.A. Australian Dollar Buy 4/18/12 1,200,581 1,248,261 (47,680) British Pound Buy 4/18/12 1,604,464 1,599,392 5,072 Canadian Dollar Buy 4/18/12 1,116,997 1,130,279 (13,282) Danish Krone Buy 4/18/12 791,228 784,549 6,679 Euro Buy 4/18/12 3,699,385 3,697,320 2,065 Hong Kong Dollar Sell 4/18/12 1,172,184 1,173,178 994 Norwegian Krone Sell 4/18/12 643,081 652,208 9,127 Singapore Dollar Sell 4/18/12 485,428 487,653 2,225 Swedish Krona Sell 4/18/12 243,388 240,999 (2,389) Swiss Franc Buy 4/18/12 4,850,368 4,834,567 15,801 Credit Suisse AG Australian Dollar Sell 4/18/12 241,874 251,510 9,636 British Pound Sell 4/18/12 819,185 816,831 (2,354) Canadian Dollar Buy 4/18/12 913,342 923,911 (10,569) Euro Buy 4/18/12 1,876,768 1,875,896 872 Japanese Yen Buy 4/18/12 803,993 820,003 (16,010) Norwegian Krone Buy 4/18/12 2,695,401 2,732,392 (36,991) Swedish Krona Buy 4/18/12 19,653 19,450 203 Swedish Krona Sell 4/18/12 19,653 19,080 (573) Swiss Franc Buy 4/18/12 1,025,206 1,021,539 3,667 Deutsche Bank AG Australian Dollar Sell 4/18/12 3,288,515 3,414,569 126,054 British Pound Sell 4/18/12 762,088 759,655 (2,433) Canadian Dollar Buy 4/18/12 1,276,554 1,291,314 (14,760) Euro Buy 4/18/12 2,989,145 2,987,790 1,355 Swedish Krona Buy 4/18/12 349,236 345,575 3,661 Swedish Krona Sell 4/18/12 349,236 342,093 (7,143) Swiss Franc Buy 4/18/12 309,900 308,843 1,057 Swiss Franc Sell 4/18/12 309,900 307,904 (1,996) Goldman Sachs International Australian Dollar Buy 4/18/12 1,413,810 1,470,355 (56,545) British Pound Sell 4/18/12 56,457 56,277 (180) Euro Buy 4/18/12 582,864 582,648 216 Japanese Yen Sell 4/18/12 2,497,162 2,546,950 49,788 Norwegian Krone Sell 4/18/12 3,978,824 4,032,998 54,174 Swedish Krona Sell 4/18/12 144,066 143,799 (267) HSBC Bank USA, National Association Australian Dollar Sell 4/18/12 3,845,477 3,991,281 145,804 British Pound Buy 4/18/12 2,669,628 2,661,665 7,963 Euro Sell 4/18/12 3,883,714 3,878,838 (4,876) Hong Kong Dollar Sell 4/18/12 1,134,181 1,135,127 946 Norwegian Krone Buy 4/18/12 2,165,569 2,196,500 (30,931) Swiss Franc Buy 4/18/12 561,963 558,344 3,619 Swiss Franc Sell 4/18/12 561,963 560,133 (1,830) JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 5,739,106 5,968,557 (229,451) British Pound Sell 4/18/12 811,188 808,604 (2,584) Canadian Dollar Sell 4/18/12 1,026,895 1,039,322 12,427 Euro Sell 4/18/12 3,550,802 3,549,165 (1,637) Hong Kong Dollar Buy 4/18/12 1,138,560 1,137,364 1,196 Japanese Yen Sell 4/18/12 772,681 806,758 34,077 Norwegian Krone Buy 4/18/12 182,887 185,315 (2,428) Singapore Dollar Buy 4/18/12 1,950,861 1,959,489 (8,628) Swedish Krona Buy 4/18/12 35,152 34,262 890 Swedish Krona Sell 4/18/12 35,152 34,769 (383) Swiss Franc Sell 4/18/12 2,144,923 2,137,475 (7,448) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 5,080,906 5,276,304 (195,398) British Pound Sell 4/18/12 990,315 985,672 (4,643) Canadian Dollar Buy 4/18/12 1,517,793 1,535,653 (17,860) Euro Buy 4/18/12 969,128 969,154 (26) Israeli Shekel Buy 4/18/12 297,680 289,730 7,950 Japanese Yen Sell 4/18/12 2,683,818 2,739,150 55,332 Swedish Krona Buy 4/18/12 519,965 514,253 5,712 Swiss Franc Buy 4/18/12 601,850 600,009 1,841 State Street Bank and Trust Co. Australian Dollar Sell 4/18/12 361,518 375,925 14,407 Canadian Dollar Buy 4/18/12 1,704,310 1,724,750 (20,440) Euro Sell 4/18/12 2,215,816 2,214,709 (1,107) Israeli Shekel Buy 4/18/12 297,653 289,462 8,191 Norwegian Krone Sell 4/18/12 878,021 890,721 12,700 Swedish Krona Buy 4/18/12 1,653,203 1,637,093 16,110 UBS AG Australian Dollar Sell 4/18/12 235,256 244,581 9,325 British Pound Buy 4/18/12 323,708 322,642 1,066 Canadian Dollar Buy 4/18/12 332,744 336,642 (3,898) Euro Sell 4/18/12 1,959,730 1,958,680 (1,050) Israeli Shekel Sell 4/18/12 988,675 963,533 (25,142) Norwegian Krone Buy 4/18/12 2,259,496 2,291,239 (31,743) Swedish Krona Buy 4/18/12 66,300 64,947 1,353 Swedish Krona Sell 4/18/12 66,300 65,625 (675) Swiss Franc Buy 4/18/12 1,704,615 1,698,874 5,741 Westpac Banking Corp. Australian Dollar Buy 4/18/12 1,482,164 1,538,239 (56,075) British Pound Sell 4/18/12 1,042,134 1,038,761 (3,373) Canadian Dollar Buy 4/18/12 1,453,649 1,470,450 (16,801) Euro Sell 4/18/12 1,784,470 1,759,505 (24,965) Japanese Yen Sell 4/18/12 1,734,474 1,769,284 34,810 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $212,615,877. (b) The aggregate identified cost on a tax basis is $209,572,881, resulting in gross unrealized appreciation and depreciation of $29,514,247 and $4,115,600, respectively, or net unrealized appreciation of $25,398,647. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $24,639,426. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $25,230,525, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $181 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $15,264,737 and $15,985,226, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $736,937 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 50.1% Japan 11.0 United Kingdom 10.3 Germany 2.7 France 2.6 China 2.2 Russia 2.2 Australia 2.1 Italy 2.1 Canada 1.9 South Korea 1.9 Spain 1.6 Hong Kong 1.5 Brazil 1.4 Taiwan 1.1 Belgium 1.1 Ireland 0.9 Netherlands 0.7 Switzerland 0.6 Israel 0.6 Portugal 0.5 Other 0.9 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $236,722 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $554,183 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $369,807. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $33,644,472 $— $— Consumer staples 18,106,837 — — Energy 27,488,284 — — Financials 38,682,929 — — Health care 23,986,423 — — Industrials 14,651,347 — — Information technology 27,126,277 — — Materials 14,645,009 — — Telecommunication services 7,849,036 — — Utilities 2,216,325 — — Total common stocks — — Warrants — 571,507 — Short-term investments 272,787 25,730,295 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(71,365) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $864,791 $936,156 Equity contracts 571,507 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Biotechnology (18.8%) Achillion Pharmaceuticals, Inc. (NON) 9,500 $91,010 Acorda Therapeutics, Inc. (NON) 21,700 576,135 Actelion NV (Switzerland) (NON) 8,348 305,178 Affymax, Inc. (NON) (S) 91,300 1,071,862 Amarin Corp. PLC ADR (Ireland) (NON) (S) 30,300 342,996 Amgen, Inc. 12,455 846,815 Amicus Therapeutics, Inc. (NON) (S) 42,958 226,818 Amylin Pharmaceuticals, Inc. (NON) 30,900 771,264 Anthera Pharmaceuticals, Inc. (NON) 14,457 31,950 Ariad Pharmaceuticals, Inc. (NON) 21,697 346,067 Arqule, Inc. (NON) 62,995 441,595 AVEO Pharmaceuticals, Inc. (NON) 32,485 403,139 BioMarin Pharmaceuticals, Inc. (NON) (S) 31,600 1,082,300 Celgene Corp. (NON) 53,400 4,139,568 ChemoCentryx, Inc. (NON) 19,112 203,734 Codexis, Inc. (NON) 29,178 106,500 Dendreon Corp. (NON) (S) 124,100 1,322,286 Dyax Corp. (NON) 107,156 167,163 Human Genome Sciences, Inc. (NON) (S) 86,100 709,464 Merrimack Pharmaceuticals, Inc. 28,666 177,443 Neurocrine Biosciences, Inc. (NON) 26,340 209,930 OncoGenex Pharmaceutical, Inc. (NON) 4,800 63,792 Onyx Pharmaceuticals, Inc. (NON) 12,600 474,768 Pharmacyclics, Inc. (NON) 29,700 824,472 Spectrum Pharmaceuticals, Inc. (NON) (S) 58,100 733,803 Synageva BioPharma Corp. (NON) 2,866 102,803 Synta Pharmaceuticals Corp. (NON) (S) 96,100 418,035 Threshold Pharmaceuticals, Inc. (NON) 7,700 67,760 United Therapeutics Corp. (NON) (S) 53,400 2,516,742 Verastem, Inc. (S) 38,014 415,493 Vertex Pharmaceuticals, Inc. (NON) 13,400 549,534 Food and staples retail (1.9%) CVS Caremark Corp. 43,900 1,966,720 Health-care equipment and supplies (14.6%) Baxter International, Inc. 79,900 4,776,422 CareFusion Corp. (NON) 8,100 210,033 China Kanghui Holdings, Inc. ADR (China) (NON) (S) 10,210 194,092 China Medical Technologies, Inc. ADR (China) (NON) (S) 99,000 314,820 Covidien PLC (Ireland) 83,100 4,543,908 ICU Medical, Inc. (NON) (S) 2,200 108,152 Medtronic, Inc. 33,600 1,316,784 Microport Scientific Corp. (China) 72,000 33,749 OraSure Technologies, Inc. (NON) 15,700 180,393 Smith & Nephew PLC (United Kingdom) 32,107 325,335 St. Jude Medical, Inc. 25,400 1,125,474 Stryker Corp. (S) 24,800 1,375,904 West Pharmaceutical Services, Inc. (S) 20,200 859,106 Zimmer Holdings, Inc. (NON) 487 31,046 Health-care providers and services (16.2%) Aetna, Inc. (S) 110,600 5,547,696 AmerisourceBergen Corp. 52,300 2,075,264 Cardinal Health, Inc. 9,200 396,612 CIGNA Corp. 62,800 3,092,900 Coventry Health Care, Inc. (NON) 17,900 636,703 Express Scripts Holding Co. 24,300 1,316,574 Fresenius Medical Care AG & Co. KGaA (Germany) 8,036 569,534 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 2,213 156,348 McKesson Corp. 4,159 365,035 Medco Health Solutions, Inc. (NON) 11,000 773,300 Quest Diagnostics, Inc. (S) 6,700 409,705 Sinopharm Group Co. (China) 34,800 97,245 WellPoint, Inc. 22,500 1,660,500 Health-care technology (0.2%) MedAssets, Inc. (NON) 17,700 232,932 Life sciences tools and services (5.0%) Agilent Technologies, Inc. (NON) 5,800 258,158 Complete Genomics, Inc. (NON) (S) 26,000 73,320 Life Technologies Corp. (NON) 45,900 2,240,838 Sequenom, Inc. (NON) 29,600 120,472 ShangPharma Corp. ADR (China) (NON) 55,112 446,407 Thermo Fisher Scientific, Inc. (NON) 27,800 1,567,364 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 36,858 530,755 Personal products (0.2%) Synutra International, Inc. (NON) (S) 37,276 219,183 Pharmaceuticals (41.1%) Abbott Laboratories (S) 52,900 3,242,241 Astellas Pharma, Inc. (Japan) 34,300 1,408,965 Auxilium Pharmaceuticals, Inc. (NON) 122,400 2,272,968 Bayer AG (Germany) 2,790 196,247 Cempra, Inc. (NON) 28,743 217,010 Endocyte, Inc. (NON) 25,600 127,488 GlaxoSmithKline PLC (United Kingdom) 153,841 3,436,352 Hospira, Inc. (NON) (S) 12,095 452,232 Johnson & Johnson 110,900 7,314,964 Merck & Co., Inc. 111,300 4,273,920 Mitsubishi Tanabe Pharma (Japan) 22,200 311,395 Novartis AG (Switzerland) 65,286 3,613,259 Pfizer, Inc. 400,915 9,084,734 Sanofi (France) 38,476 2,988,097 Sanofi CVR (France) (NON) 238,700 322,245 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 204,000 79,598 Somaxon Pharmaceuticals, Inc. (NON) (S) 211,300 109,876 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 45,106 2,032,476 Warner Chilcott PLC Class A (Ireland) (NON) 10,000 168,100 Watson Pharmaceuticals, Inc. (NON) 24,000 1,609,440 Total common stocks (cost $87,693,021) SHORT-TERM INVESTMENTS (15.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 13,824,267 $13,824,267 Putnam Money Market Liquidity Fund 0.11% (e) 2,019,230 2,019,230 U.S. Treasury Bills with an effective yield of 0.100%, January 10, 2013 (SEGSF) $70,000 69,912 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.105%, November 15, 2012 (SEGSF) 270,000 269,779 U.S. Treasury Bills with effective yields ranging from 0.102% to 0.104%, October 18, 2012 170,000 169,878 U.S. Treasury Bills with an effective yield of 0.072%, July 26, 2012 10,000 9,997 Total short-term investments (cost $16,363,181) TOTAL INVESTMENTS Total investments (cost $104,056,202) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $14,029,740) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Buy 4/18/12 $3,598,684 $3,597,242 $1,442 Citibank, N.A. British Pound Buy 4/18/12 3,219,483 3,209,306 10,177 Danish Krone Buy 4/18/12 1,680,522 1,666,335 14,187 Credit Suisse AG Japanese Yen Buy 4/18/12 2,080,278 2,121,702 (41,424) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 1,863,020 1,933,656 (70,636) JPMorgan Chase Bank, N.A. Swiss Franc Buy 4/18/12 1,506,731 1,501,499 5,232 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $105,223,610. (b) The aggregate identified cost on a tax basis is $104,726,726, resulting in gross unrealized appreciation and depreciation of $23,577,681 and $8,790,535, respectively, or net unrealized appreciation of $14,787,146. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $13,454,347. The fund received cash collateral of $13,824,267, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $510 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,511,736 and $4,529,730, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $122,093 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 78.8% Ireland 4.8 Switzerland 3.7 United Kingdom 3.6 France 3.1 Israel 1.9 Japan 1.6 China 1.6 Germany 0.9 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $112,060 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $109,880. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $2,185,903 $— $— Health care 100,964,906 — — Total common stocks — — Short-term investments 2,019,230 14,343,833 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(81,022) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $31,038 $112,060 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Global Utilities Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Electric utilities (37.0%) American Electric Power Co., Inc. 34,394 $1,326,921 E.ON AG (Germany) 261,487 6,263,462 EDF (France) 73,255 1,671,650 Edison International 159,094 6,763,086 Energias de Portugal (EDP) SA (Portugal) 413,989 1,204,211 Entergy Corp. (S) 49,914 3,354,221 Exelon Corp. 44,600 1,748,766 FirstEnergy Corp. 108,000 4,923,720 Great Plains Energy, Inc. (S) 124,400 2,521,588 Iberdrola SA (Spain) 211,005 1,197,993 ITC Holdings Corp. 16,500 1,269,510 Kyushu Electric Power Co., Inc. (Japan) 134,800 1,920,130 Northeast Utilities 13,804 512,404 NV Energy, Inc. 216,962 3,497,427 Pinnacle West Capital Corp. 5,297 253,726 PPL Corp. (S) 64,047 1,809,968 SSE PLC (United Kingdom) 193,488 4,113,046 Gas utilities (7.3%) China Resources Gas Group, Ltd. (China) 624,000 1,194,074 Questar Corp. 30,000 577,800 Snam SpA (Italy) 296,196 1,424,502 Tokyo Gas Co., Ltd. (Japan) 1,049,000 4,942,733 UGI Corp. (S) 24,400 664,900 Independent power producers and energy traders (16.5%) AES Corp. (The) (NON) 416,235 5,440,191 Calpine Corp. (NON) 334,556 5,757,709 Electric Power Development Co. (Japan) 162,000 4,392,026 International Power PLC (United Kingdom) 634,848 4,112,532 Multi-utilities (29.3%) Alliant Energy Corp. 23,958 1,037,861 Ameren Corp. 196,171 6,391,251 Centrica PLC (United Kingdom) 1,018,595 5,154,927 Dominion Resources, Inc. 36,600 1,874,286 GDF Suez (France) 132,461 3,421,966 National Grid PLC (United Kingdom) 470,418 4,744,097 National Grid PLC ADR (United Kingdom) (S) 80,000 4,038,400 OGE Energy Corp. 17,600 941,600 PG&E Corp. (S) 122,399 5,313,341 Sempra Energy 28,537 1,711,079 Wisconsin Energy Corp. (S) 14,608 513,909 Oil, gas, and consumable fuels (3.1%) EQT Corp. 25,500 1,229,355 Origin Energy, Ltd. (Australia) 175,471 2,426,517 Water utilities (4.3%) American Water Works Co., Inc. 68,612 2,334,866 Severn Trent PLC (United Kingdom) 50,331 1,242,989 United Utilities Group PLC (United Kingdom) 157,753 1,517,741 Total common stocks (cost $99,007,706) CONVERTIBLE PREFERRED STOCKS (1.9%) (a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 11,115 $680,016 PPL Corp. $4.75 cv. pfd. 28,398 1,536,048 Total convertible preferred stocks (cost $2,165,745) SHORT-TERM INVESTMENTS (12.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 13,699,000 $13,699,000 Putnam Money Market Liquidity Fund 0.11% (e) 451,757 451,757 U.S. Treasury Bills with an effective yield of 0.094%, December 13, 2012 (SEGSF) $10,000 9,990 U.S. Treasury Bills with an effective yield of 0.091%, November 15, 2012 (SEGSF) 60,000 59,951 U.S. Treasury Bills with an effective yield of 0.105%, October 18, 2012 (SEGSF) 117,000 116,916 Total short-term investments (cost $14,337,647) TOTAL INVESTMENTS Total investments (cost $115,511,098) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $52,495,587) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/18/12 $478,888 $497,953 $19,065 British Pound Sell 4/18/12 883,799 881,209 (2,590) Euro Buy 4/18/12 1,099,839 1,099,398 441 Barclays Bank PLC British Pound Sell 4/18/12 42,703 42,564 (139) Euro Buy 4/18/12 3,436,096 3,434,667 1,429 Hong Kong Dollar Buy 4/18/12 343,435 343,714 (279) Japanese Yen Sell 4/18/12 1,696,005 1,729,798 33,793 Citibank, N.A. British Pound Sell 4/18/12 2,063,636 2,057,112 (6,524) Euro Sell 4/18/12 1,162,393 1,161,744 (649) Hong Kong Dollar Buy 4/18/12 1,329,285 1,330,412 (1,127) Credit Suisse AG British Pound Buy 4/18/12 40,783 40,666 117 Euro Buy 4/18/12 3,553,736 3,552,085 1,651 Japanese Yen Buy 4/18/12 241,977 246,796 (4,819) Deutsche Bank AG Euro Sell 4/18/12 1,003,139 1,002,685 (454) Goldman Sachs International Australian Dollar Sell 4/18/12 819,725 852,509 32,784 Euro Buy 4/18/12 4,528,599 4,526,920 1,679 Japanese Yen Buy 4/18/12 676,655 690,146 (13,491) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 437,317 453,899 (16,582) British Pound Buy 4/18/12 983,438 980,504 2,934 Euro Buy 4/18/12 355,454 355,007 447 Hong Kong Dollar Buy 4/18/12 1,654,820 1,656,201 (1,381) New Zealand Dollar Buy 4/18/12 198,686 201,121 (2,435) JPMorgan Chase Bank, N.A. British Pound Sell 4/18/12 1,901,942 1,895,882 (6,060) Canadian Dollar Buy 4/18/12 2,091,174 2,116,480 (25,306) Euro Sell 4/18/12 1,147,322 1,152,824 5,502 Hong Kong Dollar Buy 4/18/12 1,191,785 1,192,818 (1,033) Japanese Yen Buy 4/18/12 458,735 478,786 (20,051) Royal Bank of Scotland PLC (The) British Pound Sell 4/18/12 5,418,264 5,404,423 (13,841) Euro Sell 4/18/12 1,458,894 1,458,932 38 Japanese Yen Sell 4/18/12 469,952 479,641 9,689 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 563,580 586,039 (22,459) Euro Sell 4/18/12 540,450 540,193 (257) UBS AG Australian Dollar Sell 4/18/12 499,983 519,801 19,818 British Pound Sell 4/18/12 2,526,327 2,515,457 (10,870) Euro Buy 4/18/12 5,172,950 5,170,179 2,771 Westpac Banking Corp. Australian Dollar Sell 4/18/12 231,637 243,603 11,966 British Pound Buy 4/18/12 821,264 818,606 2,658 Euro Buy 4/18/12 552,053 551,807 246 Japanese Yen Buy 4/18/12 228,427 233,006 (4,579) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $119,737,201. (b) The aggregate identified cost on a tax basis is $116,137,810, resulting in gross unrealized appreciation and depreciation of $24,598,978 and $7,430,629, respectively, or net unrealized appreciation of $17,168,349. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $13,441,489. The fund received cash collateral of $13,699,000, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $55 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $3,087,579 and $2,714,516, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $98,337 to cover certain derivatives contracts. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 54.1% United Kingdom 20.8 Japan 9.4 Germany 5.2 France 4.3 Australia 2.0 Italy 1.2 Portugal 1.0 Spain 1.0 China 1.0 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $102,600 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $109,903. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $3,655,872 $— $— Utilities 113,096,609 — — Total common stocks — — Convertible preferred stocks — 2,216,064 — Short-term investments 451,757 13,885,857 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(7,898) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $147,028 $154,926 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Growth and Income Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Aerospace and defense (4.3%) Embraer SA ADR (Brazil) (S) 252,900 $8,087,742 General Dynamics Corp. 34,200 2,509,596 Honeywell International, Inc. 293,200 17,899,860 L-3 Communications Holdings, Inc. 52,500 3,715,425 Northrop Grumman Corp. 142,100 8,679,468 United Technologies Corp. 163,000 13,519,220 Airlines (0.3%) Delta Air Lines, Inc. (NON) 154,100 1,527,131 United Continental Holdings, Inc. (NON) 93,600 2,012,400 Auto components (0.5%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 300,500 3,518,855 Johnson Controls, Inc. (S) 77,100 2,504,208 Automobiles (0.4%) Ford Motor Co. 394,800 4,931,052 Beverages (0.7%) Beam, Inc. 19,800 1,159,686 Coca-Cola Enterprises, Inc. 283,700 8,113,820 Biotechnology (0.3%) Amgen, Inc. 36,400 2,474,836 Cubist Pharmaceuticals, Inc. (NON) 17,800 769,850 Dendreon Corp. (NON) (S) 101,900 1,085,745 Building products (0.5%) Fortune Brands Home & Security, Inc. (NON) 119,704 2,641,867 Owens Corning, Inc. (NON) (S) 87,400 3,149,022 Capital markets (4.4%) Bank of New York Mellon Corp. (The) (S) 237,100 5,721,223 Blackstone Group LP (The) 242,500 3,865,450 Charles Schwab Corp. (The) 200,200 2,876,874 Goldman Sachs Group, Inc. (The) 114,069 14,186,762 KKR & Co. LP 208,898 3,097,957 Legg Mason, Inc. 86,700 2,421,531 Morgan Stanley 371,964 7,305,373 State Street Corp. 332,600 15,133,300 Chemicals (2.0%) Celanese Corp. Ser. A 54,400 2,512,192 Dow Chemical Co. (The) (S) 348,200 12,061,648 E.I. du Pont de Nemours & Co. 65,300 3,454,370 LyondellBasell Industries NV Class A (Netherlands) 161,100 7,032,015 Tronox, Inc. (NON) 3,324 579,207 Commercial banks (5.1%) Fifth Third Bancorp 350,100 4,918,905 First Horizon National Corp. (S) 290,200 3,012,276 KeyCorp 161,000 1,368,500 PNC Financial Services Group, Inc. 61,800 3,985,482 SunTrust Banks, Inc. 89,700 2,168,049 U.S. Bancorp (S) 282,300 8,943,264 Wells Fargo & Co. 1,152,420 39,343,619 Communications equipment (2.2%) Cisco Systems, Inc. 1,005,400 21,264,210 Juniper Networks, Inc. (NON) 157,300 3,599,024 Qualcomm, Inc. 34,200 2,326,284 Computers and peripherals (2.2%) Apple, Inc. (NON) 19,300 11,569,771 Hewlett-Packard Co. 485,410 11,567,320 SanDisk Corp. (NON) 62,900 3,119,211 Seagate Technology 71,500 1,926,925 Construction and engineering (0.8%) Fluor Corp. (S) 84,000 5,043,360 KBR, Inc. 130,900 4,653,495 Diversified consumer services (0.1%) Apollo Group, Inc. Class A (NON) (S) 44,100 1,704,024 Diversified financial services (7.6%) Bank of America Corp. (S) 2,256,445 21,594,179 Citigroup, Inc. (S) 922,450 33,715,548 JPMorgan Chase & Co. 876,758 40,313,333 Diversified telecommunication services (4.9%) AT&T, Inc. (S) 646,900 20,202,687 CenturyLink, Inc. 239,200 9,245,080 Verizon Communications, Inc. 850,600 32,518,438 Electric utilities (1.7%) Edison International 166,900 7,094,919 Entergy Corp. 84,022 5,646,278 Great Plains Energy, Inc. (S) 196,200 3,976,974 PPL Corp. (S) 154,900 4,377,474 Electronic equipment, instruments, and components (0.2%) TE Connectivity, Ltd. (Switzerland) 52,800 1,940,400 Energy equipment and services (2.6%) Baker Hughes, Inc. (S) 101,700 4,265,298 Cameron International Corp. (NON) 127,000 6,709,410 Halliburton Co. 65,200 2,163,988 Oil States International, Inc. (NON) 22,000 1,717,320 Schlumberger, Ltd. 127,689 8,929,292 Transocean, Ltd. (Switzerland) (S) 103,300 5,650,510 Weatherford International, Ltd. (Switzerland) (NON) 223,447 3,371,815 Food and staples retail (1.1%) CVS Caremark Corp. 187,100 8,382,080 Wal-Mart Stores, Inc. 87,880 5,378,256 Food products (0.5%) Post Holdings, Inc. (NON) 45,500 1,498,315 Sara Lee Corp. 250,500 5,393,265 Health-care equipment and supplies (2.6%) Baxter International, Inc. 261,900 15,656,382 Boston Scientific Corp. (NON) 412,530 2,466,929 Covidien PLC (Ireland) 169,154 9,249,341 Stryker Corp. (S) 87,900 4,876,692 Health-care providers and services (2.3%) Aetna, Inc. 249,100 12,494,856 CIGNA Corp. 186,500 9,185,125 Lincare Holdings, Inc. 83,600 2,163,568 WellPoint, Inc. 60,600 4,472,280 Hotels, restaurants, and leisure (0.7%) Carnival Corp. (S) 97,400 3,124,592 Vail Resorts, Inc. (S) 43,500 1,881,375 Wyndham Worldwide Corp. 69,439 3,229,608 Household durables (0.8%) D.R. Horton, Inc. (S) 219,100 3,323,747 Jarden Corp. 35,400 1,424,142 Newell Rubbermaid, Inc. 277,200 4,936,932 Household products (0.7%) Procter & Gamble Co. (The) 127,400 8,562,554 Independent power producers and energy traders (0.9%) AES Corp. (The) (NON) 596,800 7,800,176 Calpine Corp. (NON) 210,800 3,627,868 Industrial conglomerates (4.7%) General Electric Co. 2,022,770 40,596,994 Tyco International, Ltd. 319,775 17,964,960 Insurance (6.8%) ACE, Ltd. 116,600 8,535,120 Aflac, Inc. 259,300 11,925,207 Allstate Corp. (The) 513,100 16,891,252 Assured Guaranty, Ltd. (Bermuda) 290,567 4,800,167 Chubb Corp. (The) 60,317 4,168,508 Everest Re Group, Ltd. 51,100 4,727,772 Hartford Financial Services Group, Inc. (The) (S) 332,500 7,009,100 Marsh & McLennan Cos., Inc. 67,900 2,226,441 MetLife, Inc. 375,113 14,010,471 Prudential Financial, Inc. 82,000 5,197,980 XL Group PLC 248,600 5,392,134 IT Services (0.5%) IBM Corp. (S) 17,700 3,693,105 Unisys Corp. (NON) 136,888 2,699,431 Leisure equipment and products (0.3%) Hasbro, Inc. 104,200 3,826,224 Machinery (0.9%) Illinois Tool Works, Inc. (S) 95,400 5,449,248 Stanley Black & Decker, Inc. 42,100 3,240,016 Timken Co. 47,100 2,389,854 Media (4.5%) Comcast Corp. Class A 591,100 17,738,911 DISH Network Corp. Class A 166,500 5,482,845 Interpublic Group of Companies, Inc. (The) 398,100 4,542,321 News Corp. Class A 211,900 4,172,311 Time Warner Cable, Inc. 48,948 3,989,262 Time Warner, Inc. 364,900 13,774,975 Walt Disney Co. (The) (S) 168,500 7,376,930 Metals and mining (1.3%) Alcoa, Inc. (S) 180,900 1,812,618 Barrick Gold Corp. (Canada) 49,300 2,142,619 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 156,252 5,943,826 Nucor Corp. (S) 85,000 3,650,750 Rio Tinto PLC (United Kingdom) 35,480 1,955,615 U.S. Steel Corp. (S) 41,800 1,227,666 Multiline retail (0.6%) Target Corp. 130,800 7,621,716 Multi-utilities (1.4%) Ameren Corp. 211,800 6,900,444 CMS Energy Corp. (S) 94,100 2,070,200 National Grid PLC (United Kingdom) 189,261 1,908,669 PG&E Corp. (S) 167,200 7,258,152 Oil, gas, and consumable fuels (10.5%) Anadarko Petroleum Corp. 29,600 2,318,864 Apache Corp. 111,003 11,149,141 BP PLC ADR (United Kingdom) 41,450 1,865,250 Cabot Oil & Gas Corp. Class A 88,600 2,761,662 Chevron Corp. 188,500 20,214,740 ConocoPhillips (S) 98,500 7,486,985 CONSOL Energy, Inc. (S) 56,300 1,919,830 Energen Corp. 35,500 1,744,825 Exxon Mobil Corp. 283,818 24,615,535 Hess Corp. 188,400 11,106,180 Marathon Oil Corp. 388,200 12,305,940 Nexen, Inc. (Canada) 181,200 3,325,020 Noble Energy, Inc. 99,800 9,758,444 Nordic American Tankers, Ltd. (Norway) (S) 88,000 1,397,440 Occidental Petroleum Corp. 48,986 4,664,937 Royal Dutch Shell PLC ADR (United Kingdom) 106,972 7,501,946 Southwestern Energy Co. (NON) 92,900 2,842,740 Total SA ADR (France) 99,100 5,065,992 Paper and forest products (0.4%) International Paper Co. 130,800 4,591,080 Personal products (0.2%) Avon Products, Inc. 145,000 2,807,200 Pharmaceuticals (7.5%) Abbott Laboratories 56,100 3,438,369 Johnson & Johnson 382,800 25,249,488 Merck & Co., Inc. 619,425 23,785,920 Pfizer, Inc. 1,607,616 36,428,579 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 121,600 5,479,296 Real estate investment trusts (REITs) (0.4%) Chimera Investment Corp. 622,700 1,762,241 CreXus Investment Corp. 14,535 150,292 MFA Financial, Inc. 334,900 2,501,703 Road and rail (0.3%) Hertz Global Holdings, Inc. (NON) 216,300 3,253,152 Semiconductors and semiconductor equipment (1.8%) Advanced Micro Devices, Inc. (NON) 935,700 7,504,314 Intel Corp. 186,100 5,231,271 Lam Research Corp. (NON) (S) 41,900 1,869,578 Novellus Systems, Inc. (NON) 50,600 2,525,446 Texas Instruments, Inc. (S) 149,400 5,021,334 Software (2.1%) Microsoft Corp. 630,800 20,343,300 Oracle Corp. 221,700 6,464,772 Specialty retail (2.2%) American Eagle Outfitters, Inc. 221,800 3,812,742 Best Buy Co., Inc. (S) 161,800 3,831,424 Foot Locker, Inc. 86,900 2,698,245 Lowe's Cos., Inc. 378,900 11,889,882 Office Depot, Inc. (NON) (S) 967,300 3,337,185 Staples, Inc. 160,200 2,592,036 Textiles, apparel, and luxury goods (0.2%) Hanesbrands, Inc. (NON) (S) 93,900 2,773,806 Tobacco (1.7%) Altria Group, Inc. 123,600 3,815,532 Lorillard, Inc. 48,300 6,253,884 Philip Morris International, Inc. 131,000 11,607,910 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) (S) 139,500 3,859,963 Total common stocks (cost $963,062,196) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 84,434 $3,530,397 Total convertible preferred stocks (cost $2,836,156) SHORT-TERM INVESTMENTS (11.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 138,658,073 $138,658,073 Putnam Money Market Liquidity Fund 0.11% (e) 3,601,806 3,601,806 Total short-term investments (cost $142,259,879) TOTAL INVESTMENTS Total investments (cost $1,108,158,231) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,255,025,428. (b) The aggregate identified cost on a tax basis is $1,137,703,377, resulting in gross unrealized appreciation and depreciation of $283,278,150 and $32,329,592, respectively, or net unrealized appreciation of $250,948,558. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $135,828,664. The fund received cash collateral of $138,658,073, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $1,225 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $37,071,432 and $37,608,293, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $130,039,350 $— $— Consumer staples 62,972,502 — — Energy 164,853,104 — — Financials 303,270,013 — — Health care 159,277,256 — — Industrials 146,332,810 — — Information technology 112,665,696 — — Materials 46,963,606 — — Telecommunication services 65,826,168 — — Utilities 50,661,154 — — Total common stocks — — Convertible preferred stocks — 3,530,397 — Short-term investments 3,601,806 138,658,073 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Growth Opportunities Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Aerospace and defense (4.4%) Embraer SA ADR (Brazil) 5,270 $168,535 Honeywell International, Inc. 4,772 291,331 Northrop Grumman Corp. (S) 780 47,642 Precision Castparts Corp. 2,187 378,132 United Technologies Corp. 3,870 320,978 Air freight and logistics (0.8%) FedEx Corp. 2,350 216,106 Auto components (1.4%) Allison Transmission Holdings, Inc. (NON) 4,150 99,102 American Axle & Manufacturing Holdings, Inc. (NON) 6,210 72,719 Johnson Controls, Inc. (S) 3,970 128,946 Tenneco Automotive, Inc. (NON) (S) 2,380 88,417 Automobiles (0.6%) Ford Motor Co. 13,520 168,865 Beverages (2.7%) Beam, Inc. 1,260 73,798 Coca-Cola Co. (The) (S) 2,320 171,703 Coca-Cola Enterprises, Inc. 11,070 316,602 PepsiCo, Inc. 2,670 177,155 Biotechnology (1.2%) Affymax, Inc. (NON) 3,480 40,855 Celgene Corp. (NON) 3,334 258,452 Dendreon Corp. (NON) (S) 2,709 28,864 Capital markets (2.2%) Apollo Global Management, LLC. Class A 2,684 38,328 Charles Schwab Corp. (The) (S) 10,920 156,920 Invesco, Ltd. 5,050 134,684 Raymond James Financial, Inc. 1,445 52,786 State Street Corp. (S) 4,740 215,670 Chemicals (4.7%) Agrium, Inc. (Canada) 2,274 196,405 Albemarle Corp. 2,610 166,831 Celanese Corp. Ser. A 7,129 329,217 GSE Holding, Inc. (NON) 6,060 79,568 LyondellBasell Industries NV Class A (Netherlands) 4,140 180,711 Monsanto Co. 4,119 328,531 Commercial banks (0.7%) Wells Fargo & Co. 5,920 202,109 Communications equipment (5.1%) ADTRAN, Inc. 1,500 46,785 Cisco Systems, Inc. 13,921 294,429 Juniper Networks, Inc. (NON) 5,120 117,146 Polycom, Inc. (NON) 8,130 155,039 Qualcomm, Inc. 11,550 785,631 Computers and peripherals (13.3%) Apple, Inc. (NON) 4,793 2,873,260 EMC Corp. (NON) 16,076 480,351 NetApp, Inc. (NON) (S) 2,410 107,896 SanDisk Corp. (NON) 4,271 211,799 Diversified financial services (1.2%) Citigroup, Inc. 1,860 67,983 CME Group, Inc. 860 248,824 Diversified telecommunication services (0.3%) Iridium Communications, Inc. (NON) 8,396 73,549 Electrical equipment (0.6%) GrafTech International, Ltd. (NON) 7,400 88,356 Hubbell, Inc. Class B 1,150 90,367 Electronic equipment, instruments, and components (0.8%) TE Connectivity, Ltd. (Switzerland) 6,349 233,326 Energy equipment and services (4.6%) Cameron International Corp. (NON) 5,000 264,150 Ensco International PLC ADR (United Kingdom) 1,650 87,335 National Oilwell Varco, Inc. (S) 2,742 217,907 Oil States International, Inc. (NON) (S) 2,800 218,568 Schlumberger, Ltd. 6,885 481,468 Food products (1.5%) Mead Johnson Nutrition Co. Class A 2,940 242,491 Sara Lee Corp. 7,710 165,996 Health-care equipment and supplies (3.6%) Baxter International, Inc. 6,350 379,603 Covidien PLC (Ireland) 6,810 372,371 St. Jude Medical, Inc. 2,230 98,811 Stryker Corp. (S) 2,400 133,152 Health-care providers and services (2.9%) Aetna, Inc. (S) 6,572 329,652 CIGNA Corp. 3,660 180,255 Express Scripts Holding Co. (NON) 5,210 282,278 Health-care technology (—%) Vocera Communications, Inc. 399 9,337 Hotels, restaurants, and leisure (3.3%) Carnival Corp. (S) 3,390 108,751 Las Vegas Sands Corp. 3,090 177,891 McDonald's Corp. 1,823 178,836 Starbucks Corp. 6,952 388,547 Wyndham Worldwide Corp. 910 42,324 Household products (1.1%) Colgate-Palmolive Co. 1,940 189,693 Procter & Gamble Co. (The) 1,790 120,306 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 14,530 189,907 Industrial conglomerates (1.5%) General Electric Co. 2,720 54,590 Tyco International, Ltd. 6,346 356,518 Insurance (0.7%) Aflac, Inc. 2,114 97,223 Aon PLC (United Kingdom) 1,980 97,139 Internet and catalog retail (2.7%) Amazon.com, Inc. (NON) 1,729 350,140 CafePress, Inc. (NON) 60 1,140 Priceline.com, Inc. (NON) 565 405,388 Internet software and services (4.2%) Baidu, Inc. ADR (China) (NON) 1,940 282,794 eBay, Inc. (NON) 7,290 268,928 Google, Inc. Class A (NON) 937 600,842 IT Services (1.3%) Accenture PLC Class A (S) 2,570 165,765 Visa, Inc. Class A 1,740 205,320 Leisure equipment and products (0.4%) Hasbro, Inc. (S) 2,880 105,754 Life sciences tools and services (2.1%) Agilent Technologies, Inc. (NON) 3,940 175,369 Bruker Corp. (NON) 4,820 73,794 Thermo Fisher Scientific, Inc. (NON) 5,720 322,494 Machinery (2.5%) Cummins, Inc. 730 87,629 Eaton Corp. 5,045 251,392 Stanley Black & Decker, Inc. 1,660 127,754 Timken Co. 4,490 227,823 Media (3.2%) Comcast Corp. Class A 3,240 97,232 Interpublic Group of Companies, Inc. (The) 23,250 265,283 Time Warner, Inc. 5,310 200,453 Walt Disney Co. (The) (S) 7,114 311,451 Metals and mining (0.7%) Rio Tinto PLC (United Kingdom) 3,390 186,853 Multiline retail (1.2%) Dollar General Corp. (NON) (S) 5,336 246,523 Target Corp. 1,480 86,240 Oil, gas, and consumable fuels (3.8%) Alpha Natural Resources, Inc. (NON) 2,780 42,284 Anadarko Petroleum Corp. 2,860 224,052 BG Group PLC (United Kingdom) 5,580 129,237 Cobalt International Energy, Inc. (NON) 1,459 43,814 Hess Corp. 3,110 183,335 Kosmos Energy, Ltd. (NON) 4,138 54,787 Linn Energy, LLC (Units) 2,510 95,757 Noble Energy, Inc. 2,891 282,682 Pharmaceuticals (1.0%) Merck & Co., Inc. 3,780 145,152 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 2,850 128,421 Professional services (0.7%) Nielsen Holdings NV (NON) 3,970 119,656 Verisk Analytics, Inc. Class A (NON) 1,830 85,955 Real estate investment trusts (REITs) (0.9%) American Tower Corp. Class A (R) 2,632 165,869 Prologis, Inc. (R) 2,476 89,186 Real estate management and development (0.6%) CBRE Group, Inc. (NON) 8,170 163,073 Road and rail (1.3%) Hertz Global Holdings, Inc. (NON) 9,720 146,189 Kansas City Southern (NON) 1,305 93,555 Swift Transportation Co. (NON) 10,210 117,823 Semiconductors and semiconductor equipment (3.3%) Advanced Micro Devices, Inc. (NON) (S) 31,420 251,988 Avago Technologies, Ltd. (Singapore) 3,800 148,086 Intel Corp. 2,500 70,275 Skyworks Solutions, Inc. (NON) 4,050 111,983 Texas Instruments, Inc. (S) 8,060 270,897 Xilinx, Inc. (S) 1,650 60,110 Software (4.6%) Microsoft Corp. 8,997 290,153 Oracle Corp. 20,886 609,030 Salesforce.com, Inc. (NON) (S) 1,450 224,040 Synchronoss Technologies, Inc. (NON) (S) 1,820 58,094 Synopsys, Inc. (NON) 2,720 83,395 Specialty retail (1.5%) Bed Bath & Beyond, Inc. (NON) 2,402 157,980 TJX Cos., Inc. (The) 6,660 264,469 Textiles, apparel, and luxury goods (1.0%) Coach, Inc. 2,470 190,882 PVH Corp. 876 78,253 Tobacco (1.9%) Lorillard, Inc. 730 94,520 Philip Morris International, Inc. 4,810 426,214 Wireless telecommunication services (0.1%) NII Holdings, Inc. (NON) (S) 2,229 40,813 Total common stocks (cost $19,571,411) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 530 $54,717 Nielsen Holdings NV $3.125 cv. pfd. 710 41,224 Total convertible preferred stocks (cost $98,092) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $ 106.10 12,850 $5,526 Total warrants (cost $12,979) SHORT-TERM INVESTMENTS (12.0%) (a) Principal amount/shares Value U.S. Treasury bills with an effective yield of 0.139%, February 7, 2013 $7,000 $6,990 U.S. Treasury bills with effective yields ranging from 0.104% to 0.106%, January 10, 2013 18,000 17,977 Putnam Cash Collateral Pool, LLC 0.20% (d) 2,983,675 2,983,675 Putnam Money Market Liquidity Fund 0.11% (e) 294,133 294,133 Total short-term investments (cost $3,302,785) TOTAL INVESTMENTS Total investments (cost $22,985,267) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $192,629) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation UBS AG Euro Sell 4/18/12 $192,732 $192,629 $(103) Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $6,570) (Unaudited) Contract Expiration date/ amount strike price Value Apple, Inc. (Call) 250 Apr-12/$550.00 $13,302 Apple, Inc. (Call) 140 Apr-12/620.00 1,219 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Goldman Sachs International baskets 777 $— 9/26/12 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $(1,595) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $27,516,129. (b) The aggregate identified cost on a tax basis is $23,493,395, resulting in gross unrealized appreciation and depreciation of $7,646,468 and $477,449, respectively, or net unrealized appreciation of $7,169,019. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,926,268. The fund received cash collateral of $2,983,675, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $106 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $826,797 and $902,712, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $231,764 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 1,400 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 300 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,219 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,215,586 $— $— Consumer staples 1,978,478 — — Energy 2,325,376 — — Financials 1,729,794 — — Health care 2,958,860 — — Industrials 3,270,331 — — Information technology 9,007,362 — — Materials 1,468,116 — — Telecommunication services 114,362 — — Utilities 189,907 — — Total common stocks — — Convertible preferred stocks $— $95,941 $— Warrants 5,526 — — Short-term investments 294,133 3,008,642 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(103) $— Written options — (14,521) — Total return swap contracts — (1,595) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $103 Equity contracts 5,526 16,116 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 3/31/12 (Unaudited) CORPORATE BONDS AND NOTES (86.3%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $960,000 $873,600 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 795,000 749,288 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 160,000 175,000 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 390,000 396,825 Automotive (2.1%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 965,000 974,650 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 700,000 849,625 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 885,000 916,733 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,575,000 1,701,000 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 248,161 General Motors Escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. (Escrow) notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 1,456,000 1,579,760 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 265,000 282,888 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 260,000 273,000 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 450,000 616,081 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $500,000 557,500 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 215,000 220,106 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 320,000 328,800 Basic materials (6.2%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) 170,000 195,075 Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 90,000 130,748 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 $330,000 320,925 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,205,000 1,262,237 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,207,974 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 225,000 224,460 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 845,000 916,825 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 336,600 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 345,000 344,138 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 470,000 493,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 260,000 269,750 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 822,848 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 420,000 417,673 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 6 5/8s, 2020 265,000 270,963 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 190,000 176,700 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 595,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 5.003s, 2014 280,000 256,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 724,013 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 515,000 575,513 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 435,000 461,100 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 269,663 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 655,000 775,497 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $840,000 875,700 Lyondell Chemical Co. company guaranty notes 11s, 2018 357,549 395,092 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 1,275,000 1,338,750 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 880,000 877,800 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 1,585,000 1,585,000 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 220,000 238,519 Momentive Performance Materials, Inc. notes 9s, 2021 $605,000 529,375 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 675,000 739,125 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 830,000 830,000 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) (F) (NON) 1,320,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 240,000 348,188 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 10,000 12,985 Pregis Corp. company guaranty notes FRN 6.245s, 2013 EUR 14,445 18,756 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $360,000 362,016 Rhodia SA 144A sr. notes 6 7/8s, 2020 (France) 330,000 363,000 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 70,986 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $560,000 562,800 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 240,000 237,600 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 25,000 28,344 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,370,000 1,599,474 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 365,000 371,388 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 474,950 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 645,000 670,800 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 735,000 769,913 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 810,000 832,275 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 505,000 277,750 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.297s, 2014 65,000 55,900 Broadcasting (2.2%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 440,000 396,000 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 205,000 154,775 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 385,000 340,725 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 500,000 548,125 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 535,000 524,300 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 895,000 845,775 DISH DBS Corp. company guaranty 7 1/8s, 2016 85,000 94,031 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 625,000 718,750 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,075,000 1,158,312 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 735,000 791,963 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 805,000 837,200 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 735,000 788,288 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 525,000 519,750 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 5,000 5,250 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 285,000 322,406 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 755,000 815,400 Building materials (1.9%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 150,000 161,625 Building Materials Corp. 144A sr. notes 7s, 2020 700,000 743,750 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 346,913 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 290,000 307,763 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 965,000 1,083,212 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 1,095,000 1,138,800 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 630,000 667,800 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 310,000 306,900 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,510,000 1,861,074 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 949,000 1,008,312 Cable television (2.4%) Adelphia Communications Corp. escrow bonds zero %, 2012 80,000 400 Adelphia Communications Corp. escrow bonds zero %, 2012 130,000 650 Adelphia Communications Corp. escrow bonds zero %, 2012 290,000 1,450 Adelphia Communications Corp. escrow bonds zero %, 2012 755,000 3,775 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 465,000 465,000 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 525,000 546,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,060,000 1,154,074 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 264,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 955,000 1,031,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 635,000 654,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 430,000 467,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 495,000 513,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 575,000 608,063 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 810,000 869,738 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 450,000 468,563 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 432,525 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 250,000 257,500 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 222,681 Mediacom, LLC/Mediacom Capital Corp. 144A sr. unsec. notes 7 1/4s, 2022 375,000 378,750 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 175,000 187,164 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) $790,000 782,100 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 114,000 128,535 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 280,000 276,660 Capital goods (5.9%) Allison Transmission 144A company guaranty 11s, 2015 66,000 69,630 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,190,000 1,279,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 885,000 946,950 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 420,000 431,550 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 247,000 276,023 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) (PIK) 243,717 240,061 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 585,000 821,020 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 350,863 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $210,000 210,525 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 220,000 239,250 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 540,000 542,700 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 575,000 609,500 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 327,750 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 300,000 310,500 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 535,000 595,856 Bombardier, Inc. 144A sr. unsec. notes 5 3/4s, 2022 (Canada) 425,000 413,313 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 825,000 849,750 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 283,006 Exide Technologies sr. notes 8 5/8s, 2018 $495,000 414,563 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,000,000 1,082,500 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,605,000 2,050,206 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 235,000 247,925 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 105,000 117,600 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,020,000 1,014,900 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 725,000 764,875 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 555,000 558,427 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 395,000 411,788 Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 165,000 162,525 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 9 7/8s, 2019 245,000 250,513 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 240,000 225,600 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 8 3/4s, 2016 445,000 470,588 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 250,000 268,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 400,000 409,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 325,000 151,125 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,200,000 1,230,000 Silgan Holdings, Inc. 144A sr. notes 5s, 2020 210,000 208,950 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 356,400 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 300,000 322,500 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 365,000 415,188 Terex Corp. sr. unsec. sub. notes 8s, 2017 820,000 848,700 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,235,000 1,265,874 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 465,000 476,625 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 670,000 737,000 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 950,000 1,028,374 Coal (1.7%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 230,000 208,150 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 610,000 558,150 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 275,000 255,063 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 760,000 701,100 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 185,000 185,231 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,630,200 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 959,100 CONSOL Energy, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 130,000 124,150 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 175,000 119,000 Peabody Energy Corp. company guaranty 7 3/8s, 2016 965,000 1,059,087 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 80,000 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 1,155,000 1,131,900 Commercial and consumer services (1.8%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 (PIK) 335,000 343,375 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 160,000 154,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 451,500 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,410,000 1,593,300 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,015,000 1,060,674 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 645,000 655,481 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 845,000 794,300 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 270,000 249,075 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,245,000 1,129,837 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 (PIK) 210,000 220,500 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 158,400 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 190,000 120,175 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,015,000 612,806 Consumer (0.8%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 360,000 389,250 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 184,774 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $650,000 684,125 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 485,000 546,838 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 325,000 366,438 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 615,000 621,150 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 675,000 687,656 Consumer staples (6.8%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 585,000 638,387 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 245,250 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 330,000 358,050 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 775,000 796,313 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 195,000 203,288 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 610,400 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 (PIK) 496,617 511,516 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 270,000 237,600 Claire's Stores, Inc. 144A sr. notes 9s, 2019 635,000 656,431 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,206,112 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 675,000 732,375 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 963,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 200,000 221,250 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 678,150 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 400,000 397,000 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,418,024 Dole Food Co. sr. notes 13 7/8s, 2014 226,000 258,488 Dole Food Co. 144A sr. notes 8s, 2016 195,000 204,750 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 824,600 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 313,069 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,095,441 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 396,100 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 300,000 308,250 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 1,395,000 1,353,150 Landry's Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 185,000 206,044 Landry's Restaurant, Inc. company guaranty sr. notes 11 5/8s, 2015 630,000 701,663 Libbey Glass, Inc. sr. notes 10s, 2015 450,000 480,938 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 375,000 412,031 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 495,000 508,613 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 270,000 282,825 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,076,112 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 570,000 612,750 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 339,619 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 418,200 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,240,000 1,243,100 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 270,544 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 635,000 641,350 Service Corporation International sr. notes 7s, 2019 345,000 373,463 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 560,000 655,200 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 646,350 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 845,000 980,200 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 925,000 1,019,812 Wendy's Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 1,140,000 1,245,450 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 700,000 768,250 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 479,250 Energy (oil field) (1.0%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 800,000 836,000 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,195,000 1,251,762 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 740,000 760,350 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 173,825 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 870,000 957,000 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 164,881 Entertainment (0.7%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,210,000 1,140,424 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 151,538 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 365,000 405,150 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 170,000 182,325 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 875,000 958,125 Financials (8.0%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 1,385,000 1,121,850 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 450,000 411,750 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 640,000 636,800 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 635,000 653,883 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 472,813 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 464,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 265,000 265,000 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 504,688 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 275,000 291,088 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 225,000 227,250 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 725,000 725,000 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 410,000 435,625 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 500,000 567,500 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 695,000 708,900 CIT Group, Inc. 144A bonds 7s, 2017 2,141,000 2,146,352 CIT Group, Inc. 144A bonds 7s, 2016 15,000 15,038 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 690,000 747,788 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 647,700 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 425,000 459,000 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 785,000 766,356 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,030,000 885,800 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 565,000 577,713 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 581,000 676,139 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 1,115,000 788,863 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 840,026 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 227,989 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 345,469 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,600,000 1,664,000 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 85,000 84,150 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 290,000 286,375 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 200,000 224,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 497,250 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 120,000 108,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 425,000 431,375 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 650,000 718,250 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 215,000 219,300 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 480,000 483,600 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 290,000 291,450 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 355,000 367,869 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 455,000 482,300 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 835,000 812,038 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 316,050 Regions Bank unsec. sub. notes 7 1/2s, 2018 750,000 849,375 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 485,000 460,750 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 1,315,000 1,117,750 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 1,637,324 SLM Corp. sr. notes Ser. MTN, 8s, 2020 185,000 199,800 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,820,000 2,029,300 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,870,000 1,458,600 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 450,000 436,500 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.378s, 2014 215,000 201,025 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 (R) 700,000 703,040 Gaming and lottery (3.3%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 951,000 1,008,060 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,602,000 1,237,545 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 230,000 211,025 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,955,000 2,130,950 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 590,000 600,325 CCM Merger, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2019 530,000 536,625 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 1,355,000 1,348,224 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 641,350 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 1,445,000 101,150 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 1,984,875 1,965,025 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 252,563 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 261,600 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 981,200 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 465,000 510,919 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,575,000 1,689,187 Health care (6.4%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 673,013 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 525,000 565,031 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 300,000 324,375 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 902,000 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 895,000 1,297,521 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 8s, 2019 $810,000 838,350 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 442,169 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,751,888 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 215,000 224,675 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 645,000 675,638 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,315,993 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 670,000 688,425 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 480,000 512,400 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 633,450 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 840,000 909,300 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 208,000 226,720 HCA, Inc. sr. notes 6 1/2s, 2020 2,590,000 2,722,737 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 740,000 784,400 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 888,100 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 915,000 889,838 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 780,000 846,300 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,095,000 1,137,430 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 745,000 700,300 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 685,800 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,273,405 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 (PIK) 174,488 175,360 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 107,750 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 286,250 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 655,000 733,600 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 905,000 934,413 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 408,525 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 530,000 545,900 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 129,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 322,400 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 916,313 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 32,000 21,120 Homebuilding (1.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 685,000 642,188 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 275,000 236,500 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 210,000 195,300 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,305,000 1,305,000 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 929,250 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 545,000 505,488 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 145,000 141,375 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 1,030,000 970,775 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 165,000 169,125 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 177,650 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 277,000 300,548 Lodging/Tourism (1.5%) CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 (PIK) 1,222,325 1,353,724 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 947,000 1,079,579 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,155,000 1,166,549 MGM Resorts International company guaranty sr. notes 9s, 2020 75,000 83,438 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 297,950 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 835,000 857,963 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 432,438 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 175,731 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 440,000 471,900 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 325,000 343,688 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 210,000 190,050 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 650,000 716,625 Miscellaneous (0.1%) Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 525,000 525,000 Oil and gas (10.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 750,000 926,508 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 535,000 615,414 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 365,000 413,588 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 365,000 266,450 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 388,500 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 430,000 446,663 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,515,000 1,594,537 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 674,575 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,060,000 1,107,699 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 315,000 335,475 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 850,000 843,625 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 235,000 236,763 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 318,400 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 764,225 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 627,200 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 903,094 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 329,975 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 285,000 285,000 Continental Resources, Inc. 144A company guaranty sr. unsec notes 5s, 2022 720,000 723,600 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,726,562 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 170,113 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 762,135 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 421,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,557,562 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 229,900 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 740,000 667,850 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 570,000 555,750 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,275,550 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 (R) 65,000 65,081 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 850,000 890,375 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 725,000 697,813 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 930,000 983,475 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 1,205,000 1,340,562 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 340,000 355,725 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 630,000 659,925 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 865,000 674,700 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 330,000 344,025 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 278,913 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 1,120,000 1,134,000 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,235,000 1,287,487 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 140,000 155,925 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,117,549 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,222,650 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 351,450 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 544,613 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 368,900 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 296,250 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,078,000 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 1,360,000 1,458,600 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 1,585,000 1,604,812 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 485,000 526,225 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 690,000 679,650 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 279,480 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 390,000 413,400 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 340,800 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 230,000 235,175 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 729,525 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 529,921 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 259,212 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 260,000 260,000 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 965,000 960,175 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 88,217 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 705,000 669,750 Regional Bells (1.0%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 375,000 378,750 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 880,000 825,000 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 380,000 388,075 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 795,000 836,738 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 591,250 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 750,000 791,250 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 180,000 180,900 Retail (2.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 102,500 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 535,000 545,700 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 285,538 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 215,000 218,225 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 1,335,000 1,164,787 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 640,000 665,600 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 200,000 203,500 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 759,500 Limited Brands, Inc. sr. notes 5 5/8s, 2022 315,000 318,150 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,269,758 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 895,000 899,475 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 825,000 859,040 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 488,944 QVC Inc. 144A sr. notes 7 1/2s, 2019 535,000 587,163 QVC Inc. 144A sr. notes 7 3/8s, 2020 470,000 517,000 Sears Holdings Corp. company guaranty 6 5/8s, 2018 360,000 319,950 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 199,875 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 840,219 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 875,000 958,125 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 35,000 35,875 Technology (4.7%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 400,000 440,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 830,000 913,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 114,550 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 70,000 69,300 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,290,000 1,270,650 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 470,000 471,175 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 985,300 894,160 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 945,000 852,863 Epicor Software Corp. company guaranty sr. unsec notes 8 5/8s, 2019 385,000 393,663 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 425,000 471,750 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 312,075 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 965,000 967,413 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 854,502 867,320 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,370,000 1,239,850 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,240,000 1,212,100 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 605,000 616,344 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 702,000 787,995 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 336,000 376,320 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,000,000 1,095,000 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 322,288 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 163,125 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 648,000 544,320 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 210,000 216,825 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,105,000 1,248,650 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 485,000 531,075 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 430,000 462,250 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 305,000 316,819 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 910,000 971,425 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 970,000 1,069,424 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 206,000 219,133 Telecommunications (6.9%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 355,000 315,950 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 410,000 403,850 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 394,000 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 310,000 338,675 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 331,500 Digicel Group, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 435,000 442,613 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 444,150 Equinix, Inc. sr. unsec. notes 7s, 2021 495,000 543,263 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 755,000 788,975 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 980,000 1,051,050 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 555,000 583,444 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 3,229,218 3,358,386 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,560,000 1,622,400 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) (PIK) 625,000 643,750 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 790,000 825,550 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 140,000 144,550 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 565,000 593,250 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,105,000 1,160,250 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 355,000 342,575 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 330,000 373,725 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 915,000 896,700 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 505,000 547,925 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 1,045,250 Qwest Corp. notes 6 3/4s, 2021 815,000 900,189 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 593,850 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 380,000 418,950 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 510,000 548,250 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,095,000 1,602,675 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,300,000 1,254,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,315,000 1,173,637 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 1,020,000 1,119,450 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 615,000 611,925 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 410,000 508,277 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 683,313 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 550,000 541,750 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) (PIK) 135,700 120,095 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 278,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 589,838 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 278,200 Telephone (0.4%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,380,000 1,355,850 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 455,000 480,025 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 590,813 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 650,000 715,000 Transportation (1.0%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,235,000 1,290,574 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,095,000 1,138,800 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Luxembourg) 200,000 198,500 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 920,000 1,001,650 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 930,000 385,950 Utilities and power (4.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 436,050 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 822,163 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 510,000 563,550 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 763,163 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,345,000 1,425,700 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,055,000 1,149,854 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 460,000 510,600 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 985,000 1,058,875 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) (NON) 1,415,000 930,363 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 362,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 345,000 282,900 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 341,000 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 18,900 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 446,714 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 300,000 325,500 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 160,000 174,400 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,080,000 1,198,800 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 215,000 184,900 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 1,285,000 1,169,350 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 179,400 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 170,000 185,300 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 2,290,000 2,198,400 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 520,917 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 205,000 236,519 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 158,620 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 910,000 336,700 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 (PIK) 1,462,529 292,506 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 625,000 407,813 Total corporate bonds and notes (cost $345,251,602) SENIOR LOANS (5.4%) (a) (c) Principal amount Value Basic materials (0.1%) Exopack, LLC bank term loan FRN Ser. B, 6 1/2s, 2017 $337,450 $337,028 Broadcasting (0.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.644s, 2014 354,336 327,229 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.894s, 2016 1,483,928 1,200,867 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 907,542 840,858 Building materials (—%) Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 148,152 147,658 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 395,000 397,469 Commercial and consumer services (0.1%) Travelport, LLC bank term loan FRN Ser. B, 5.081s, 2015 319,386 290,641 Travelport, LLC bank term loan FRN Ser. S, 5.079s, 2015 100,614 91,559 Consumer cyclicals (1.0%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 275,000 270,875 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 753,824 694,191 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 376,928 112,293 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 140,645 41,900 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 (PIK) 406,908 381,984 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 (PIK) 231,537 217,355 Goodman Global, Inc. bank term loan FRN 9s, 2017 642,727 649,843 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 477,444 479,320 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 615,000 613,352 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 676,625 444,373 Consumer staples (0.4%) Claire's Stores, Inc. bank term loan FRN 3.086s, 2014 507,823 482,432 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 238,200 237,307 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 93,807 94,315 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 935,300 932,828 Rite Aid Corp. bank term loan FRN Ser. B, 2s, 2014 80,341 78,774 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 537,800 535,410 Financials (1.0%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 660,000 607,613 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 242,489 243,298 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 448,500 447,939 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 170,000 170,071 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 700,000 697,603 Lone Star Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 580,000 586,670 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,095,000 1,111,424 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.814s, 2017 412,749 411,459 Gaming and lottery (0.4%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 278,588 286,040 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 243,000 219,194 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 1,140,048 1,141,947 Health care (0.6%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 872,226 870,045 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 693,000 692,480 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 523,688 529,470 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 (PIK) 230,000 230,192 Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 1,210,000 1,241,546 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 225,013 225,564 Technology (0.1%) Lawson Software, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 515,000 509,850 Utilities and power (0.5%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 214,463 223,684 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 54,863 55,994 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 3,334,778 1,848,717 Total senior loans (cost $23,993,379) COMMON STOCKS (2.0%) (a) Shares Value Alpha Natural Resources, Inc. (NON) 9,175 $139,552 Avis Budget Group, Inc. (NON) 23,540 333,091 Bohai Bay Litigation, LLC (Escrow) (F) 2,670 8,329 Chesapeake Energy Corp. 14,290 331,099 CIT Group, Inc. (NON) 6,665 274,865 Compton Petroleum Corp. (Canada) (NON) 38,617 153,271 CONSOL Energy, Inc. 10,840 369,644 Deepocean Group (Shell) (acquired 6/09/11, cost $73,240) (Norway) (RES) 25,695 436,815 DISH Network Corp. Class A 13,165 433,523 FelCor Lodging Trust, Inc. (NON) (R) 59,595 214,542 Fortescue Metals Group, Ltd. (Australia) 64,240 386,615 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,984 455,871 General Motors Co. (NON) 26,017 667,336 Harry & David Holdings, Inc. 925 73,538 Interpublic Group of Companies, Inc. (The) 41,465 473,116 LyondellBasell Industries NV Class A (Netherlands) 12,133 529,605 Magellan Health Services, Inc. (NON) 273 13,325 Newfield Exploration Co. (NON) 8,745 303,277 NII Holdings, Inc. (NON) 17,390 318,411 Quicksilver Resources, Inc. (NON) 31,575 159,138 Spectrum Brands Holdings, Inc. (NON) 22,594 789,886 Stallion Oilfield Holdings, Ltd. 5,032 196,248 Terex Corp. (NON) 15,379 346,028 Trump Entertainment Resorts, Inc. 913 913 TRW Automotive Holdings Corp. (NON) 5,435 252,456 Vantage Drilling Co. (NON) 306,492 490,387 Vertis Holdings, Inc. (F) 2,187 22 Total common stocks (cost $10,092,524) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. (R) 34,707 $710,018 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 714,617 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 18,312 964,676 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) (F) 1,120 11 Lucent Technologies Capital Trust I 7.75% cv. pfd. 679 552,027 MetLife, Inc. $3.75 cv. pfd. 10,405 735,842 Nielsen Holdings NV $3.125 cv. pfd. 8,730 506,886 PPL Corp. $4.75 cv. pfd. 12,650 684,239 Total convertible preferred stocks (cost $5,145,578) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value Altra Holdings, Inc. 144A cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $366,000 $360,510 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 637,170 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 725,000 661,563 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 175,000 198,406 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 237,000 350,464 Total convertible bonds and notes (cost $1,608,414) PREFERRED STOCKS (0.4%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 774 $644,815 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 47,700 1,102,347 Total preferred stocks (cost $1,471,856) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 37 $760 General Motors Co. 7/10/19 18.33 5,869 65,733 General Motors Co. 7/10/16 10.00 5,869 97,601 Smurfit Kappa Group PLC 144A (Ireland) (F) 10/1/13 EUR 1.00 432 20,452 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 192,571 46,217 Total warrants (cost $263,659) SHORT-TERM INVESTMENTS (2.7%) (a) Shares Value Putnam Money Market Liquidity Fund 0.11% (e) 11,276,035 $11,276,035 Total short-term investments (cost $11,276,035) TOTAL INVESTMENTS Total investments (cost $399,103,047) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $11,150,289) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 4/18/12 $260,582 $263,648 $3,066 Euro Sell 4/18/12 1,017,678 1,018,440 762 Barclays Bank PLC Euro Sell 4/18/12 447,351 447,165 (186) Citibank, N.A. Euro Buy 4/18/12 102,435 102,377 58 Euro Sell 4/18/12 102,435 101,063 (1,372) Credit Suisse AG Euro Sell 4/18/12 975,397 974,944 (453) Deutsche Bank AG Euro Sell 4/18/12 1,482,102 1,481,430 (672) Goldman Sachs International Euro Sell 4/18/12 1,078,232 1,077,832 (400) HSBC Bank USA, National Association Euro Buy 4/18/12 424,544 419,297 5,247 Euro Sell 4/18/12 424,544 424,011 (533) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 4/18/12 272,008 275,300 3,292 Euro Sell 4/18/12 164,456 167,232 2,776 Royal Bank of Scotland PLC (The) Euro Buy 4/18/12 592,867 591,166 1,701 Euro Sell 4/18/12 592,867 585,536 (7,331) State Street Bank and Trust Co. Euro Sell 4/18/12 712,641 712,303 (338) UBS AG Euro Sell 4/18/12 893,369 892,890 (479) Westpac Banking Corp. Australian Dollar Sell 4/18/12 450,450 467,492 17,042 Canadian Dollar Buy 4/18/12 393,880 393,044 836 Euro Sell 4/18/12 755,456 755,119 (337) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $410,908,046. (b) The aggregate identified cost on a tax basis is $399,366,783, resulting in gross unrealized appreciation and depreciation of $22,015,999 and $15,986,124, respectively, or net unrealized appreciation of $6,029,875. (NON) Non-income-producing security. (STP) The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $436,815, or 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,375 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $28,694,317 and $26,243,775, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $6,945 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $9,472 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $1,372,091 $— $— Capital goods 346,028 — — Communication services 751,934 — — Consumer cyclicals 1,607,450 913 22 Consumer staples 1,196,515 — — Energy 1,946,368 633,063 8,329 Financials 274,865 — — Health care 13,325 — — Total common stocks Convertible bonds and notes $— $2,208,113 $— Convertible preferred stocks — 4,868,305 11 Corporate bonds and notes — 354,120,384 544,321 Preferred stocks — 1,747,162 — Senior loans — 22,250,661 — Warrants 163,334 760 66,669 Short-term investments 11,276,035 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — 22,679 — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $34,780 $12,101 Equity contracts 230,763 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 3/31/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (33.5%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (33.5%) Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 $250,638 $270,463 4s, TBA, April 1, 2042 16,000,000 16,773,750 3 1/2s, TBA, May 1, 2042 28,000,000 28,667,187 3 1/2s, TBA, April 1, 2042 83,000,000 85,230,801 Total U.S. government and agency mortgage obligations (cost $131,200,725) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, April 15, 2012 (i) $198,744 $201,062 U.S. Treasury Notes 2 5/8s, November 15, 2020 (SEGSF) 128,000 134,630 Total U.S. treasury Obligations (cost $321,714) CORPORATE BONDS AND NOTES (31.7%) (a) Principal amount Value Basic materials (1.5%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $155,000 $195,709 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 380,000 456,523 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 435,000 415,485 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 290,125 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 400,000 461,500 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 410,000 423,386 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 87,226 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 122,791 International Paper Co. sr. unsec. notes 9 3/8s, 2019 307,000 406,748 International Paper Co. sr. unsec. notes 7.95s, 2018 492,000 618,235 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 200,000 210,000 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 206,687 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 385,622 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 32,000 31,953 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 33,000 33,148 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 225,000 288,697 Sealed Air Corp. sr. notes 7 7/8s, 2017 80,000 86,267 Sealed Air Corp. 144A notes 5 5/8s, 2013 215,000 221,868 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 37,000 45,961 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 111,000 127,106 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 265,716 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 88,261 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 230,000 236,576 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 342,621 Capital goods (0.5%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 435,000 454,031 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 311,550 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 458,000 585,043 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 256,351 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 102,223 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 118,067 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 243,011 Communication services (3.1%) American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 (R) 545,000 629,314 American Tower Corp., Inc. sr. unsec. notes 7s, 2017 (R) 505,000 588,420 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 195,000 229,738 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 599,400 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 410,000 525,722 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 450,000 420,504 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 190,000 179,724 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 90,000 116,924 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 205,000 259,545 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 44,239 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 245,000 343,469 Cox Communications, Inc. 144A notes 5 7/8s, 2016 125,000 143,386 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 653,362 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 79,120 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 289,438 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 85,000 91,375 NBCUniversal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 255,000 288,610 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 390,831 Qwest Corp. notes 6 3/4s, 2021 723,000 798,572 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 367,252 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 475,000 523,155 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,017,138 TCI Communications, Inc. company guaranty 7 7/8s, 2026 555,000 721,787 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 75,000 78,938 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 452,057 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 140,000 147,976 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 575,000 727,623 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 40,000 48,761 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 149,042 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 230,000 308,623 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 45,000 61,044 Verizon New Jersey, Inc. debs. 8s, 2022 40,000 51,432 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 405,000 506,120 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 255,000 262,924 Consumer cyclicals (2.4%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 360,000 401,309 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 226,275 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 520,000 672,583 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 403,610 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 270,000 298,711 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 475,000 543,127 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 95,000 102,363 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 278,074 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 200,000 207,171 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 245,000 264,345 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 550,000 564,452 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 203,252 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 368,962 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 682,000 712,690 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 298,375 Limited Brands, Inc. sr. notes 5 5/8s, 2022 125,000 126,250 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 68,515 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 105,482 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 160,000 157,561 Masco Corp. sr. unsec. unsub notes 5.95s, 2022 115,000 115,268 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 485,771 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 269,313 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 65,000 69,501 Owens Corning company guaranty sr. unsec. notes 9s, 2019 261,000 321,683 QVC, Inc. 144A sr. notes 7 1/8s, 2017 220,000 234,300 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 175,000 232,782 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 599,950 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 43,702 Time Warner, Inc. debs. 9.15s, 2023 325,000 442,641 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 410,000 416,240 Consumer staples (1.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 140,000 190,236 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 575,000 773,220 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 600,702 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 499,106 Campbell Soup Co. debs. 8 7/8s, 2021 345,000 492,484 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 208,000 225,680 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 766,906 918,593 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 848,924 General Mills, Inc. sr. unsec. notes 5.65s, 2019 85,000 100,800 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 471,000 576,028 Kroger Co. company guaranty sr. unsec unsub. notes 6 3/4s, 2012 20,000 20,037 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 241,127 McDonald's Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 291,408 McDonald's Corp. sr. unsec. bond 6.3s, 2037 345,000 459,361 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 181,344 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 207,205 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 260,000 301,600 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 636,319 Energy (2.1%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 697,969 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 677,596 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 203,221 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 420,000 443,100 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 196,015 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 336,755 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 259,900 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 183,020 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 238,562 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 186,326 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 90,000 91,466 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 280,000 286,650 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 121,000 122,513 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 388,681 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 249,349 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 888,310 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 280,219 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 200,000 222,955 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 174,238 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 538,750 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 225,000 233,225 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 481,264 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 210,000 278,311 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 104,892 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 132,795 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 185,000 199,396 Financials (13.5%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 202,902 Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 539,758 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 356,293 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 350,000 359,097 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.542s, 2017 570,000 538,278 American Express Co. sr. unsec. notes 8 1/8s, 2019 800,000 1,045,834 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 275,000 291,088 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 615,000 668,595 Aon PLC jr. unsec. sub. notes 8.205s, 2027 1,065,000 1,233,390 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 80,000 90,549 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 507,931 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2018 (France) 140,000 121,450 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 900,000 924,881 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 240,000 241,627 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 420,000 461,783 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 1,225,000 1,440,674 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 700,000 719,766 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 527,115 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 862,164 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 965,000 1,020,112 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 475,000 477,969 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 580,000 595,950 Citigroup Capital XXI company guaranty jr. unsec. sub. notes FRN 8.3s, 2057 195,000 196,853 Citigroup, Inc. sr. unsec. sub. FRN 0.745s, 2016 812,000 706,926 Citigroup, Inc. sub. notes 5s, 2014 405,000 419,430 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 320,000 325,390 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 271,736 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 393,309 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 81,017 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,369 Cooperative Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. notes FRN 11s, 2019 (Netherland) 175,000 222,250 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 830,000 710,688 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 185,000 211,909 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 (R) 22,000 23,092 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 360,000 369,174 FIA Card Services, NA sub. notes Ser. BKNT, 7 1/8s, 2012 350,000 358,766 GATX Financial Corp. notes 5.8s, 2016 235,000 250,254 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 565,000 574,888 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 90,000 104,318 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.71s, 2016 100,000 95,601 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 425,000 507,767 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,060,000 1,096,539 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 975,000 748,313 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 40,000 45,627 Goldman Sachs Group, Inc. (The) sr. unsec. 6.15s, 2018 230,000 248,085 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 443,417 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 400,000 427,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 330,000 340,791 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 900,000 636,750 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 635,000 595,996 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 235,000 233,552 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 410,000 435,750 HSBC Finance Capital Trust IX FRN 5.911s, 2035 1,300,000 1,219,608 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 1,005,000 1,127,895 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 362,250 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherland) 360,000 356,570 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 257,400 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 106,650 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 405,000 463,405 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 337,000 338,011 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.503s, 2047 2,137,000 1,585,201 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 45,000 45,252 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 220,000 198,000 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 900,000 825,391 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 170,000 182,478 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 835,901 Loews Corp. notes 5 1/4s, 2016 210,000 232,225 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 547,082 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,071,396 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 875,000 954,997 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 360,000 392,593 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 138,962 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,642,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 83,300 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 136,401 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 445,000 460,179 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 (R) 355,000 370,975 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 260,000 274,848 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 (R) 195,000 201,083 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 238,345 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 100,000 96,500 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 504,732 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 1,690,000 1,753,375 Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 135,000 136,524 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 165,000 203,959 Prudential Financial, Inc. sr. notes 6.2s, 2015 165,000 182,437 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 315,718 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 125,000 122,463 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 150,000 157,317 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 775,029 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 (R) 185,000 188,127 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.333s, 2017 (France) 355,000 229,181 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 776,839 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.474s, 2037 1,525,000 1,130,039 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 (R) 240,000 265,544 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 422,129 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 605,000 749,250 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 (R) 190,000 196,154 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 465,000 487,548 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 930,000 1,068,363 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 760,000 875,567 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,101,575 Wells Fargo Bank NA unsec. sub. notes FRN 0.708s, 2016 400,000 381,085 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, perpetual maturity (Australia) 645,000 633,971 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 410,000 434,439 Willis Group North America, Inc. company guaranty 6.2s, 2017 245,000 274,153 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 218,000 211,460 Health care (0.7%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 960,038 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 200,006 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 461,441 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 92,700 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 286,695 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 105,592 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 164,430 WellPoint, Inc. notes 7s, 2019 405,000 502,876 Technology (0.6%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 170,888 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 100,000 105,000 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 265,000 286,863 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 65,000 77,161 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 850,000 1,013,459 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 405,000 422,374 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 185,000 190,318 Transportation (0.6%) American Airlines pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 105,000 110,644 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 190,008 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 166,914 178,806 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 95,000 91,509 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 112,411 122,387 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 234,795 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 509,307 509,944 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 289,299 329,801 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 320,319 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 225,979 239,538 Utilities and power (4.8%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 150,000 156,246 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 285,170 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 107,560 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 370,000 432,867 Beaver Valley Funding Corp. sr. bonds 9s, 2017 309,000 321,827 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 756,846 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 921,215 984,548 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 743,968 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.522s, 2013 375,000 372,656 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 233,261 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 202,139 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 120,000 129,000 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.77s, 2066 1,750,000 1,528,459 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 89,978 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 215,483 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 556,785 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 464,699 Electricite de France SA (EDF)144A notes 6.95s, 2039 (France) 415,000 492,698 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 280,000 275,161 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 301,087 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 152,062 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 310,000 335,185 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 300,000 315,240 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 170,000 186,333 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 513,657 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 160,916 Kansas Gas and Electric Co. bonds 5.647s, 2021 197,875 212,937 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 595,000 610,398 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 582,461 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 185,000 231,140 MidAmerican Funding, LLC sr. sec. bonds 6.927s, 2029 175,000 214,467 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 196,702 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 265,000 315,102 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 261,219 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 450,000 508,658 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,019,308 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 626,775 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 58,400 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 410,658 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 122,815 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 415,000 546,543 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 915,000 945,751 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 260,000 318,999 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 460,113 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 40,000 38,288 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 815,000 839,450 Total corporate bonds and notes (cost $115,224,108) MORTGAGE-BACKED SECURITIES (30.5%) (a) Principal amount Value Adjustable Rate Mortgage Trust FRB Ser. 05-7, Class 7A21, 0.492s, 2035 $1,525,529 $1,052,615 FRB Ser. 05-5, Class 6A21, 0.472s, 2035 665,104 518,781 Banc of America Commercial Mortgage, Inc. Ser. 07-2, Class A2, 5.634s, 2049 918,568 941,542 Ser. 06-6, Class A2, 5.309s, 2045 700,613 706,138 Ser. 07-1, Class XW, IO, 0.284s, 2049 5,779,017 72,862 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.865s, 2042 9,268,649 159,792 Ser. 04-5, Class XC, IO, 0.717s, 2041 15,876,693 260,489 Ser. 02-PB2, Class XC, IO, 0.541s, 2035 2,240,248 2,169 Ser. 07-5, Class XW, IO, 0.416s, 2051 12,724,370 193,996 Ser. 05-1, Class XW, IO, 0.066s, 2042 118,606,046 53,491 Bear Stearns Asset Backed Securities Trust FRB Ser. 04-AC6, Class A2, 0.642s, 2034 1,325,771 914,782 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.303s, 2032 412,000 469,515 Ser. 04-PWR3, Class D, 4.889s, 2041 (F) 586,000 580,178 Ser. 04-PR3I, Class X1, IO, 0 1/4s, 2041 2,133,508 34,501 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.182s, 2038 (F) 7,206,758 122,556 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 570,000 544,430 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.385s, 2049 21,890,366 308,654 Ser. 07-CD4, Class XC, IO, 0.156s, 2049 61,294,969 539,396 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 207,612 212,786 Commercial Mortgage Pass-Through Certificates Ser. 05-LP5, Class B, 5.105s, 2043 (F) 467,000 439,101 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-C8, Class XS, IO, 0.175s, 2046 27,963,517 365,141 Ser. 05-C6, Class XC, IO, 0.067s, 2044 24,422,386 133,722 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.794s, 2039 1,588,721 1,589,560 Ser. 06-C5, Class AX, IO, 0.183s, 2039 13,420,174 182,953 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.101s, 2049 44,124,691 278,398 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 512,000 506,880 Ser. 05-C5, Class AJ, 5.1s, 2038 (F) 782,000 801,393 Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 455,016 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 808,000 861,005 Ser. 02-CP3, Class AX, IO, 1.372s, 2035 7,978,435 12,008 Ser. 04-C4, Class AX, IO, 1.018s, 2039 2,474,926 48,667 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.212s, 2031 970,000 1,018,189 Ser. 99-CG2, Class B4, 6.1s, 2032 982,104 1,011,862 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 656,990 1,022,742 IFB Ser. 2976, Class LC, 23.534s, 2035 95,541 151,910 IFB Ser. 2979, Class AS, 23.387s, 2034 112,549 153,826 IFB Ser. 3072, Class SM, 22.91s, 2035 507,081 762,570 IFB Ser. 3065, Class DC, 19.135s, 2035 610,775 913,499 IFB Ser. 2990, Class LB, 16.328s, 2034 611,953 828,248 IFB Ser. 3835, Class SN, 15.521s, 2041 2,891,897 3,927,485 IFB Ser. 3835, Class SC, IO, 6.408s, 2038 2,138,029 394,338 IFB Ser. 3803, Class SP, IO, 6.358s, 2038 2,710,833 388,408 IFB Ser. 3907, Class KS, IO, 6.308s, 2040 2,114,705 389,182 IFB Ser. 3708, Class SA, IO, 6.208s, 2040 5,118,979 771,072 IFB Ser. 3852, Class NT, 5.758s, 2041 1,118,863 1,140,434 IFB Ser. 3752, Class PS, IO, 5.758s, 2040 2,809,482 482,219 IFB Ser. 4001, Class NS, IO, 5.758s, 2039 2,448,111 444,485 Ser. 3645, Class ID, IO, 5s, 2040 224,353 22,456 Ser. 3632, Class CI, IO, 5s, 2038 244,970 24,250 Ser. 3626, Class DI, IO, 5s, 2037 163,467 8,611 Ser. 3623, Class CI, IO, 5s, 2036 149,615 11,034 Ser. 4018, Class DI, IO, 4 1/2s, 2041 2,640,000 416,830 Ser. 3747, Class HI, IO, 4 1/2s, 2037 643,729 80,235 Ser. 3707, Class PI, IO, 4 1/2s, 2025 3,543,225 303,583 Ser. 3768, Class MI, IO, 4s, 2035 21,411,759 2,203,962 Ser. 3738, Class MI, IO, 4s, 2034 11,051,764 949,936 Ser. 3736, Class QI, IO, 4s, 2034 3,910,176 190,621 Ser. 3751, Class MI, IO, 4s, 2034 4,064,516 253,301 Ser. T-56, Class A, IO, 0.524s, 2043 5,849,272 98,706 Ser. T-56, Class 3, IO, 0.477s, 2043 2,945,281 920 Ser. T-56, Class 1, IO, 0.294s, 2043 7,258,100 2,268 Ser. T-56, Class 2, IO, 0 1/8s, 2043 16,285,958 5,089 Ser. 3369, Class BO, PO, zero %, 2037 35,958 32,741 Ser. 3327, Class IF, IO, zero %, 2037 5,412 — Ser. 3391, PO, zero %, 2037 107,783 93,816 Ser. 3300, PO, zero %, 2037 399,391 364,791 Ser. 3175, Class MO, PO, zero %, 2036 56,748 51,105 Ser. 3210, PO, zero %, 2036 91,472 83,735 FRB Ser. 3326, Class YF, zero %, 2037 15,732 14,722 FRB Ser. 3117, Class AF, zero %, 2036 23,800 19,932 FRB Ser. 3326, Class WF, zero %, 2035 63,236 54,560 FRB Ser. 3036, Class AS, zero %, 2035 32,585 27,609 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.45s, 2036 761,086 1,345,576 IFB Ser. 06-8, Class HP, 23.68s, 2036 566,544 918,537 IFB Ser. 05-45, Class DA, 23.534s, 2035 1,080,172 1,699,857 IFB Ser. 07-53, Class SP, 23.314s, 2037 438,686 665,394 IFB Ser. 05-122, Class SE, 22.254s, 2035 953,722 1,390,410 IFB Ser. 05-75, Class GS, 19.525s, 2035 654,017 919,499 IFB Ser. 05-106, Class JC, 19.374s, 2035 381,004 581,872 IFB Ser. 05-83, Class QP, 16.765s, 2034 133,510 181,573 IFB Ser. 11-4, Class CS, 12.417s, 2040 788,785 914,991 IFB Ser. 10-129, Class PS, IO, 6.458s, 2038 7,091,677 1,218,882 IFB Ser. 12-14, Class JS, IO, 6.408s, 2030 2,712,832 532,366 IFB Ser. 12-4, Class SN, IO, 6.358s, 2040 1,643,522 330,759 IFB Ser. 12-14, Class SP, IO, 6.308s, 2041 4,173,596 870,863 IFB Ser. 12-3, Class CS, IO, 6.308s, 2040 2,566,054 490,860 IFB Ser. 12-14, Class SA, IO, 6.258s, 2042 2,157,688 446,447 IFB Ser. 11-67, Class BS, IO, 6.258s, 2041 5,592,051 887,291 IFB Ser. 11-27, Class AS, IO, 6.238s, 2041 5,004,692 759,562 IFB Ser. 12-30, Class BS, IO, 6.2s, 2042 1,635,000 339,001 IFB Ser. 12-30, Class HS, IO, 6.2s, 2042 7,742,000 1,548,168 IFB Ser. 12-4, Class SY, IO, 5.708s, 2042 1,406,279 244,777 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 2,532,754 255,650 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 4,572,109 298,373 Ser. 03-W10, Class 1, IO, 1.437s, 2043 4,331,900 205,088 Ser. 07-64, Class LO, PO, zero %, 2037 178,312 162,400 Ser. 372, Class 1, PO, zero %, 2036 236,688 226,295 FRB Ser. 06-104, Class EK, zero %, 2036 4,210 4,084 IFB Ser. 06-48, Class FG, zero %, 2036 14,458 14,418 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 460,830 460,830 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.217s, 2033 1,220,642 12 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 1,196,000 1,218,144 Ser. 97-C2, Class G, 7 1/2s, 2029 361,000 388,328 GE Capital Commercial Mortgage Corp. 144A Ser. 03-C2, Class D, 5.326s, 2037 935,000 975,699 Ser. 05-C2, Class XC, IO, 0.134s, 2043 21,295,603 163,486 Ser. 05-C3, Class XC, IO, 0.091s, 2045 123,368,192 565,036 Ser. 07-C1, Class XC, IO, 0.088s, 2049 59,861,040 311,637 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.162s, 2029 2,111,106 60,781 Ser. 05-C1, Class X1, IO, 0.238s, 2043 22,557,283 301,974 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 5,050 4,526 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.497s, 2041 4,631,501 7,019,827 IFB Ser. 10-158, Class SD, 14.275s, 2040 855,000 1,143,058 IFB Ser. 11-70, Class WS, 9.217s, 2040 3,648,000 3,934,332 IFB Ser. 11-56, Class MS, 6.829s, 2041 191,564 204,613 IFB Ser. 11-56, Class SG, 6.829s, 2041 107,357 115,209 IFB Ser. 11-37, Class SB, IO, 6.458s, 2038 814,489 116,479 IFB Ser. 11-61, Class CS, IO, 6.438s, 2035 6,522,656 1,009,487 IFB Ser. 10-85, Class AS, IO, 6.408s, 2039 2,125,329 345,366 IFB Ser. 11-37, Class SD, IO, 6.408s, 2038 1,047,811 148,459 IFB Ser. 10-163, Class SI, IO, 6.388s, 2037 1,762,574 304,114 IFB Ser. 10-58, Class LS, IO, 6.308s, 2039 2,558,224 395,322 IFB Ser. 10-42, Class SP, IO, 6.308s, 2039 1,535,300 243,929 IFB Ser. 11-70, Class SM, IO, 5.648s, 2041 1,760,000 509,150 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 4,133,985 581,280 Ser. 12-8, Class PI, IO, 4s, 2041 3,973,828 706,547 Ser. 11-70, PO, zero %, 2041 15,616,473 12,302,813 Ser. 10-151, Class KO, PO, zero %, 2037 715,022 643,555 Ser. 06-36, Class OD, PO, zero %, 2036 16,669 15,506 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 485,114 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 244,428 248,744 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 319,898 326,296 Ser. 06-GG6, Class XC, IO, 0.076s, 2038 53,372,245 82,780 Harborview Mortgage Loan Trust FRB Ser. 2005-2, Class 2A1A, 0.462s, 2035 1,551,917 977,708 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.653s, 2041 (F) 744,000 714,329 FRB Ser. 02-C2, Class E, 5.305s, 2034 448,000 447,167 Ser. 06-LDP8, Class X, IO, 0.552s, 2045 27,861,110 559,479 Ser. 07-LDPX, Class X, IO, 0.319s, 2049 19,849,712 218,406 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 01-C1, Class H, 5.626s, 2035 (F) 487,000 489,437 Ser. 05-CB12, Class X1, IO, 0.113s, 2037 15,969,045 146,819 Ser. 06-LDP6, Class X1, IO, 0.054s, 2043 43,756,522 149,297 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 314,997 308,697 Ser. 99-C1, Class G, 6.41s, 2031 554,198 559,740 Ser. 98-C4, Class G, 5.6s, 2035 253,639 262,567 Ser. 98-C4, Class H, 5.6s, 2035 441,000 480,297 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 504,881 504,881 Ser. 03-C5, Class F, 4.843s, 2037 750,000 710,625 Ser. 07-C2, Class XW, IO, 0.518s, 2040 4,001,791 79,488 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.649s, 2038 19,923,287 487,981 Ser. 06-C7, Class XCL, IO, 0.262s, 2038 34,560,330 615,589 Ser. 05-C3, Class XCL, IO, 0.24s, 2040 39,098,698 654,121 Ser. 05-C2, Class XCL, IO, 0.227s, 2040 76,730,967 600,343 Ser. 07-C2, Class XCL, IO, 0.15s, 2040 83,335,942 992,948 Ser. 05-C7, Class XCL, IO, 0.104s, 2040 53,103,546 289,467 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.84s, 2050 166,000 173,552 Ser. 05-MCP1, Class XC, IO, 0.206s, 2043 21,422,344 221,143 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.877s, 2039 6,163,110 103,922 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-3, Class AM, 5.456s, 2046 360,000 384,553 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.201s, 2049 (F) 70,797,018 906,501 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.324s, 2037 944,064 70,805 Ser. 06-C4, Class X, IO, 6.22s, 2045 2,858,822 214,412 Ser. 05-C3, Class X, IO, 6.052s, 2044 1,005,532 75,415 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 750,606 769,945 FRB Ser. 07-HQ12, Class A2, 5.599s, 2049 407,040 414,672 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.092s, 2041 (F) 656,000 662,618 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 614,000 601,824 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.87s, 2043 536,000 554,052 Mortgageit Trust Ser. 2005-2, Class 1A2, 0.572s, 2035 2,447,369 1,664,211 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 300,000 310,590 Opteum Mortgage Acceptance Corp. FRB Ser. 05-3, Class A2, 0.582s, 2035 1,229,219 928,060 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 183,617 9,181 Structured Asset Mortgage Investments, Inc. Ser. 07-AR4, Class X2, IO, 0 1/2s, 2047 38,085,016 784,551 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 14,585,442 2,406,598 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 (F) 850,000 863,677 Wachovia Bank Commercial Mortgage Trust Ser. 07-C30, Class A3, 5.246s, 2043 307,467 312,579 Ser. 06-C29, IO, 0.395s, 2048 32,510,957 537,731 Ser. 07-C34, IO, 0.377s, 2046 9,282,357 133,295 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C23, Class XC, IO, 0.047s, 2045 33,852,795 154,369 Ser. 06-C26, Class XC, IO, 0.046s, 2045 12,566,896 35,564 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 73,000 63,510 Ser. 05-C1A, Class C, 4.9s, 2036 119,000 119,615 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.752s, 2045 1,100,462 638,268 FRB Ser. 05-AR19, Class A1C3, 0.742s, 2045 3,053,925 1,588,041 FRB Ser. 05-AR11, Class A1B2, 0.692s, 2045 837,025 615,213 FRB Ser. 05-AR8, Class 2AB2, 0.662s, 2045 1,828,616 1,398,891 FRB Ser. 05-AR11, Class A1B3, 0.642s, 2045 3,160,794 2,323,184 FRB Ser. 05-AR2, Class 2A23, 0.622s, 2045 4,463,749 3,481,724 Total mortgage-backed securities (cost $104,777,216) PURCHASED OPTIONS OUTSTANDING (6.2%) (a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 $11,111,000 $805,570 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 11,111,000 702,437 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 22,209,000 2,359,040 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 22,209,000 1,007,000 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 307,349 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 307,349 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 113,645 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,762,000 113,645 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 11,052,000 1,428,250 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 11,052,000 406,669 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 11,052,000 1,478,349 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 11,052,000 388,865 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 9,452,000 137,678 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 4,173,000 356,524 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 4,173,000 71,859 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,173,000 363,631 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 4,173,000 70,365 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 302,662 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 302,662 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 61,244 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 3,557,000 61,244 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 5,339,000 528,406 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 5,339,000 218,584 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 9,187,600 2,131,477 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 9,187,600 576,623 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 9,187,600 2,236,795 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 9,187,600 539,790 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,760,000 11,035 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 1,760,000 10,472 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 770,000 29,299 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 770,000 14,900 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 2,196,000 46,138 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 2,196,000 37,574 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 4,619,000 57,322 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 115,798 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,296,000 48,535 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 1,760,000 9,645 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,760,000 8,818 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 27,735 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 770,000 13,814 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 2,196,000 42,888 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 2,196,000 34,499 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 4,619,000 51,271 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 1,760,000 8,061 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 2,196,000 39,067 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 2,196,000 31,161 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 26,049 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 770,000 12,528 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 4,575,000 59,063 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 4,619,000 43,973 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 770,000 24,455 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 770,000 11,334 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 4,619,000 37,137 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,296,000 100,647 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,296,000 34,512 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 4,575,000 50,462 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 12,307,000 56,366 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 770,000 22,523 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 770,000 9,748 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 19,936,300 959,135 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.855 19,936,300 163,876 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 4,619,000 29,377 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 4,575,000 41,404 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 6,638,267 597,378 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 6,638,267 15,002 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 5,531,889 570,006 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 5,531,889 493,389 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 5,531,889 12,225 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 5,531,889 8,298 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,212,756 226,122 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,212,756 3,231 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,531,889 580,461 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,637,000 16,108 Option on an interest rate swap with Barclay's Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,531,889 7,247 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,775,852 818,331 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,775,852 9,487 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,533,109 558,346 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,533,109 7,470 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 1,426 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 1,426 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 1,426 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 1,426 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,760,000 1,426 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 770,000 20,343 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 770,000 8,070 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 7,935,000 54,990 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 7,935,000 54,990 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 7,935,000 56,815 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 1,708,000 9,104 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 4,575,000 31,979 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 739 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 739 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 739 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 739 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,760,000 739 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 770,000 18,110 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 770,000 6,276 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 1,708,000 5,705 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,296,000 80,404 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,296,000 16,057 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 4,575,000 21,182 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 770,000 15,377 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 770,000 3,912 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 4,575,000 10,431 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 1,708,000 2,255 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 1,637,000 16,992 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 88 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 88 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 88 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 88 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 1,760,000 88 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 770,000 12,274 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 770,000 1,240 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 7,885,000 631 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 7,885,000 631 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 79 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 79 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 79 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 79 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 79 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 7,885,000 79 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.985% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.985 1,708,000 68 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 1,582,000 16 Option on an interest rate swap with Barclay's Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 3,955,000 4 Total purchased options outstanding (cost $28,403,981) ASSET-BACKED SECURITIES (3.8%) (a) Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.542s, 2035 $3,958,200 $3,374,366 FRB Ser. 07-11, Class 2A2, 0.362s, 2047 2,408,000 2,119,040 FRB Ser. 07-1, Class 2A2, 0.342s, 2037 1,821,000 1,575,165 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.992s, 2032 165,178 65,939 Green Tree Financial Corp. Ser. 99-3, Class A7, 6.74s, 2031 683,907 671,939 GSAA Home Equity Trust FRB Ser. 05-8, Class A3, 0.672s, 2035 3,533,000 2,508,430 FRB Ser. 05-9, Class 2A3, 0.612s, 2035 1,400,000 997,360 FRB Ser. 05-6, Class A3, 0.612s, 2035 4,711,000 3,443,765 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 166,806 166,716 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 799,453 95,934 Total asset-backed securities (cost $15,208,695) MUNICIPAL BONDS AND NOTES (0.5%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $445,004 IL State G.O. Bonds 4.421s, 1/1/15 165,000 173,342 4.071s, 1/1/14 490,000 508,728 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 366,650 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 286,995 Total municipal bonds and notes (cost $1,547,426) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.2%) (a) Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $220,000 $201,056 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 400,000 415,947 Total foreign government and agency bonds and notes (cost $628,023) SENIOR LOANS (0.0%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 $62,450 $56,332 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 44,181 44,126 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.058s, 2016 41,772 41,787 SunGard Data Systems, Inc. bank term loan FRN Ser. C, 3.994s, 2017 2,016 2,020 Total senior loans (cost $144,600) SHORT-TERM INVESTMENTS (33.6%) (a) Principal amount/shares Value Federal National Mortgage Association discount notes with an effective yield of 0.029%, April 16, 2012 (SEGSF) $5,000,000 $4,999,938 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, April 25, 2012 4,000,000 3,999,493 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 17, 2012 2,250,000 2,249,483 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 10, 2012 5,500,000 5,498,928 U.S. Treasury bills with effective yields ranging from 0.104% to 0.107%, December 13, 2012 (SEGSF) 9,767,000 9,757,497 U.S. Treasury bills with effective yields ranging from 0.088% to 0.124%, May 3, 2012 (SEG) (SEGSF) 6,916,000 6,915,442 U.S. Treasury bills with an effective yield of 0.087%, October 18, 2012 (SEGSF) 9,210,000 9,203,387 U.S. Treasury bills with an effective yield of 0.085%, April 5, 2012 3,000,000 2,999,967 U.S. Treasury bills with effective yields ranging from 0.065% to 0.085%, June 28, 2012 (SEG) (SEGSF) 7,527,000 7,525,728 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.105%, November 15, 2012 (SEGSF) 20,172,000 20,155,479 U.S. Treasury bills with effective yields ranging from 0.055% to 0.111%, July 26, 2012 (SEG) (SEGSF) 41,016,000 41,005,213 Putnam Money Market Liquidity Fund 0.11% (e) 9,737,000 9,737,000 SSgA Prime Money Market Fund 0.12% (P) 7,340,000 7,340,000 Total short-term investments (cost $131,394,115) TOTAL INVESTMENTS Total investments (cost $528,850,603) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 112 $15,428,000 Jun-12 $(399,861) U.S. Treasury Bond Ultra 30 yr (Long) 110 16,606,563 Jun-12 (574,272) U.S. Treasury Bond Ultra 30 yr (Short) 2 301,938 Jun-12 10,434 U.S. Treasury Note 2 yr (Long) 2 440,281 Jun-12 (254) U.S. Treasury Note 5 yr (Long) 40 4,901,563 Jun-12 (19,006) U.S. Treasury Note 10 yr (Long) 491 63,576,828 Jun-12 (714,364) U.S. Treasury Note 10 yr (Short) 19 2,460,203 Jun-12 (138) Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $18,851,113) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $9,187,600 Aug-15/4.375 $576,623 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 9,187,600 Aug-15/4.375 2,158,121 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,187,600 Aug-15/4.46 539,790 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 9,187,600 Aug-15/4.46 2,269,604 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 3,766,571 Sep-16/3.49 233,753 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 3,766,571 Sep-16/3.49 258,989 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,186,838 Aug-16/3.625 644,012 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,186,838 Aug-16/3.625 738,566 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 2,055,246 Aug-16/4.35 226,620 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 19,380,070 Aug-16/4.28 878,731 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 19,380,070 Aug-16/4.28 2,058,551 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,530,993 Aug-16/4.68 129,287 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,530,993 Aug-16/4.68 458,284 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,942,494 Jul-16/4.67 108,272 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,942,494 Jul-16/4.67 380,259 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,176,998 Jul-16/4.80 40,297 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,176,998 Jul-16/4.80 161,675 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,136,091 Jul-16/4.79 142,079 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,136,091 Jul-16/4.79 566,305 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,943,143 Jul-16/4.74 103,554 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,943,143 Jul-16/4.74 393,684 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 3,966,685 Jun-16/5.86 77,886 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 3,966,685 Jun-16/4.86 562,579 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 9,816,169 Jun-16/5.12 143,051 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 9,659,361 Jun-16/4.89 156,008 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 9,598,032 Jun-16/4.575 179,243 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 9,816,169 Jun-16/4.12 631,435 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 9,659,361 Jun-16/4.39 709,316 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 9,598,032 Jun-16/4.575 767,008 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 5,339,000 Sep-15/4.04 218,584 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 5,339,000 Sep-15/4.04 528,406 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 985,000 Jan-13/2.3625 20,754 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 985,000 Dec-12/2.355 20,360 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 985,000 Dec-12/2.345 19,680 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 985,000 Nov-12/2.335 18,981 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 985,000 Nov-12/2.32 18,232 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 3,520,000 Oct-12/2.443 82,227 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 3,520,000 Sep-12/2.419 75,117 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 8,488,000 Aug-12/2.4475 189,028 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 3,520,000 Aug-12/2.394 67,443 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 930,000 Jul-12/2.6825 33,378 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 7,715 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 7,715 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 7,715 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 7,715 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 845,000 Jul-12/2.1714 7,715 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 6,555,000 Jul-12/2.6075 200,517 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 6,555,000 Jul-12/2.6075 200,517 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 6,555,000 Jul-12/2.61875 204,844 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 3,520,000 Jul-12/2.372 59,066 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 827,000 Jun-12/2.183 6,500 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 827,000 Jun-12/2.183 6,500 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 827,000 Jun-12/2.183 6,500 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 827,000 Jun-12/2.183 6,500 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 827,000 Jun-12/2.183 6,500 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 3,520,000 Jun-12/2.346 48,646 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 9,347,000 May-12/5.51 2,717,173 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 3,520,000 May-12/2.324 36,608 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 1,280,000 Apr-12/2.60 35,558 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,249,000 Apr-12/2.111 1,736 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,249,000 Apr-12/2.111 1,736 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,249,000 Apr-12/2.111 1,736 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,249,000 Apr-12/2.111 1,736 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 1,249,000 Apr-12/2.111 1,736 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.498 119,158 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.498 119,158 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.4275 83,203 Option on an interest rate swap with Barclay's Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.4275 83,203 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.4275 83,203 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.4275 83,203 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.4275 83,203 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 6,308,000 Apr-12/2.4275 83,203 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 9,347,000 May-12/5.51 9 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $45,182,109) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2042 $44,000,000 4/12/12 $45,182,500 Total $ 45,182,500 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $57,217,000 $— 3/23/14 0.643% 3 month USD-LIBOR-BBA $(71,770) 22,934,000 — 3/23/17 1.4045% 3 month USD-LIBOR-BBA (156,721) 70,986,000 — 3/23/22 2.388% 3 month USD-LIBOR-BBA (683,746) 977,000 — 3/23/42 3 month USD-LIBOR-BBA 3.0995% 10,220 2,837,000 — 3/29/22 2.24312% 3 month USD-LIBOR-BBA 11,730 Barclay's Bank, PLC 12,695,000 (31,738) 3/23/14 0.52% 3 month USD-LIBOR-BBA (16,466) 1,025,000 (E) — 4/11/22 2.265% 3 month USD-LIBOR-BBA 3,301 1,451,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 16,803 8,257,000 — 3/14/14 3 month USD-LIBOR-BBA 0.57% (756) 1,096,000 — 3/14/42 3 month USD-LIBOR-BBA 2.84% (41,492) 10,962,000 — 3/14/17 1.136% 3 month USD-LIBOR-BBA 54,375 8,074,000 — 3/14/22 3 month USD-LIBOR-BBA 2.08% (136,399) 2,677,000 — 3/14/17 3 month USD-LIBOR-BBA 1.133% (13,657) 3,121,000 — 3/14/22 2.078% 3 month USD-LIBOR-BBA 53,299 287,000 — 3/14/42 2.834% 3 month USD-LIBOR-BBA 11,215 1,569,000 — 3/14/22 3 month USD-LIBOR-BBA 2.0975% (23,984) 11,710,000 — 3/15/22 3 month USD-LIBOR-BBA 2.18551% (96,869) 123,005,000 — 3/15/14 3 month USD-LIBOR-BBA 0.5965% 49,380 17,564,000 — 3/15/17 3 month USD-LIBOR-BBA 1.1815% (63,029) 31,067,000 — 3/15/42 3 month USD-LIBOR-BBA 2.8737% (1,076,680) 12,626,000 — 3/15/22 3 month USD-LIBOR-BBA 2.1255% (173,974) 1,123,000 — 3/19/14 3 month USD-LIBOR-BBA 0.624% 1,030 339,000 — 3/19/17 3 month USD-LIBOR-BBA 1.324% 1,051 1,605,000 — 3/19/22 2.33% 3 month USD-LIBOR-BBA (7,360) 78,000 — 3/19/42 3.083% 3 month USD-LIBOR-BBA (579) 600,000 — 3/19/19 3 month USD-LIBOR-BBA 1.835% 2,742 1,375,000 — 3/20/14 3 month USD-LIBOR-BBA 0.6362% 1,590 940,000 — 3/20/17 1.37% 3 month USD-LIBOR-BBA (5,001) 4,324,000 — 3/20/22 3 month USD-LIBOR-BBA 2.3975% 46,374 7,122,000 — 3/20/14 3 month USD-LIBOR-BBA 0.642% 9,033 2,737,000 — 3/20/17 3 month USD-LIBOR-BBA 1.386% 16,684 10,248,000 — 3/20/22 2.405% 3 month USD-LIBOR-BBA (117,001) 518,000 — 3/20/42 3.151% 3 month USD-LIBOR-BBA (10,938) 3,853,000 — 3/21/14 0.615% 3 month USD-LIBOR-BBA (2,759) 1,234,000 — 3/21/17 3 month USD-LIBOR-BBA 1.361% 5,952 2,181,000 — 3/21/14 0.62125% 3 month USD-LIBOR-BBA (1,827) 1,510,000 — 3/22/14 3 month USD-LIBOR-BBA 0.65% 2,115 2,334,000 — 3/22/22 2.4425% 3 month USD-LIBOR-BBA (34,354) 3,427,000 — 3/23/14 3 month USD-LIBOR-BBA 0.64% 4,091 504,000 — 3/23/22 2.3925% 3 month USD-LIBOR-BBA (5,062) 7,957,000 — 3/26/14 0.62625% 3 month USD-LIBOR-BBA (7,066) 1,582,000 — 3/26/22 2.355% 3 month USD-LIBOR-BBA (9,885) 1,962,000 — 3/27/22 2.305% 3 month USD-LIBOR-BBA (3,218) 2,107,000 — 3/27/14 3 month USD-LIBOR-BBA .609% 1,142 801,000 — 3/28/14 3 month USD-LIBOR-BBA 0.60% 286 1,122,000 — 3/28/22 2.345% 3 month USD-LIBOR-BBA (5,905) 1,419,000 — 4/02/22 2.2325% 3 month USD-LIBOR-BBA 7,861 6,515,000 — 4/03/22 3 month USD-LIBOR-BBA 2.30% 3,974 Citibank, N.A. 581,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0625% (6,507) 1,451,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 16,803 102,725,000 — 3/23/14 0.646% 3 month USD-LIBOR-BBA (135,085) 43,842,000 — 3/23/17 1.4259% 3 month USD-LIBOR-BBA (345,402) 35,034,000 — 3/23/22 2.4285% 3 month USD-LIBOR-BBA (467,743) 3,233,000 — 3/23/42 3 month USD-LIBOR-BBA 3.1348% 56,927 1,419,000 — 3/30/22 2.248% 3 month USD-LIBOR-BBA 5,326 Credit Suisse International 1,451,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 16,803 730,000 (E) — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 1,978 167,093,000 — 3/19/14 3 month USD-LIBOR-BBA 0.651% 243,281 14,151,000 — 3/19/17 1.377% 3 month USD-LIBOR-BBA (80,490) 1,078,000 — 3/19/42 3 month USD-LIBOR-BBA 3.1405% 20,553 39,395,000 — 3/19/22 2.388% 3 month USD-LIBOR-BBA (390,600) 1,417,000 — 3/19/42 3.075% 3 month USD-LIBOR-BBA (8,238) 2,823,000 — 3/19/22 2.35125% 3 month USD-LIBOR-BBA (18,442) 2,823,000 — 3/20/22 2.383% 3 month USD-LIBOR-BBA (26,537) Deutsche Bank AG 294,000 (E) — 10/7/21 3 month USD-LIBOR-BBA 3.0475% (3,484) 1,451,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 16,803 1,178,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 21,157 14,404,000 — 3/01/14 0.5815% 3 month USD-LIBOR-BBA (1,927) 81,190,000 — 3/05/14 0.567% 3 month USD-LIBOR-BBA 11,145 18,949,000 — 3/05/17 3 month USD-LIBOR-BBA 1.1673% (71,376) 18,839,000 — 3/05/22 3 month USD-LIBOR-BBA 2.133% (232,836) 23,078,000 — 3/05/42 3 month USD-LIBOR-BBA 2.856% (866,281) 3,217,000 — 3/06/22 2.064% 3 month USD-LIBOR-BBA 60,255 5,816,000 — 3/06/17 3 month USD-LIBOR-BBA 1.09% (43,949) 8,064,000 — 3/06/42 2.807% 3 month USD-LIBOR-BBA 383,236 6,205,000 — 3/07/17 3 month USD-LIBOR-BBA 1.106% (42,332) 3,335,000 — 3/07/22 2.061% 3 month USD-LIBOR-BBA 63,517 8,571,000 — 3/07/42 2.79% 3 month USD-LIBOR-BBA 437,374 5,007,100 — 3/12/22 3 month USD-LIBOR-BBA 2.092% (83,513) 5,699,000 — 3/19/22 2.335% 3 month USD-LIBOR-BBA (28,765) 189,000 — 4/03/17 3 month USD-LIBOR-BBA 1.291% 125 Goldman Sachs International 7,459,000 (207,173) 3/26/22 2.075% 3 month USD-LIBOR-BBA (62,091) 1,451,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 16,803 1,178,000 (E) — 4/13/22 3 month USD-LIBOR-BBA 2.498% 21,157 2,823,000 — 3/21/22 3 month USD-LIBOR-BBA 2.405% 32,079 75,433,000 — 3/22/14 3 month USD-LIBOR-BBA 0.6345% 80,632 25,031,000 — 3/22/17 1.4097% 3 month USD-LIBOR-BBA (178,739) 68,706,000 — 3/22/22 3 month USD-LIBOR-BBA 2.413% 825,265 37,888,000 — 3/22/42 3.1405% 3 month USD-LIBOR-BBA (713,560) 2,838,000 — 3/30/22 3 month USD-LIBOR-BBA 2.273125% (4,123) 2,838,000 — 4/03/22 3 month USD-LIBOR-BBA 2.245% (12,828) JPMorgan Chase Bank N.A. 138,702,000 — 3/26/14 0.6275% 3 month USD-LIBOR-BBA (127,358) 34,917,000 — 3/26/17 3 month USD-LIBOR-BBA 1.3425% 124,218 12,574,000 — 3/26/22 2.3245% 3 month USD-LIBOR-BBA (43,304) 3,995,000 — 3/26/42 3.0525% 3 month USD-LIBOR-BBA (2,737) 1,451,000 (E) — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 16,803 Total (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $710,157 $— 1/12/41 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools $(10,547) 716,843 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,250 4,009,117 65,148 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 6,013 Barclay's Bank, PLC 2,521,777 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,329) 2,151,789 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,786 622,442 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,407 5,707,261 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,797) 3,664,366 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 6,845 2,861,831 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,341 14,914,111 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,842) 5,914,763 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,039 12,769,259 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (21,918) 9,420,096 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 17,581 3,701,489 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (9,481) 432,509 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,474 1,635,067 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 2,882 1,725,710 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 2,950 5,460,021 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 10,190 9,909,075 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 165,276 5,389,581 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (9,251) 1,326,506 — 1/12/41 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (13,460) 3,908,509 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 5,061 12,924,650 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24,122 1,911,007 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,567 381,821 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 713 1,237,519 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,312 897,093 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,676 Citibank, N.A. 3,006,132 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 5,611 5,261,900 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 9,821 Credit Suisse International 2,337,472 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 4,120 4,166,949 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (19,388) 710,157 — 1/12/41 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (10,547) 716,006 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,235 2,080,854 22,759 1/12/41 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,341) 3,635,946 63,061 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 7,927 Goldman Sachs International 8,925,809 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 132,564 1,955,441 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 32,614 924,910 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 13,737 760,551 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 11,296 2,558,427 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 37,997 4,444,968 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,630) 1,669,864 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,866) 1,445,111 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 24,103 3,038,326 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 45,124 934,163 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 15,581 2,543,663 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 43,466 2,517,337 — 1/12/41 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (37,387) 6,089,294 7,612 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,841) 463,992 5,727 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (1,820) 225,747 (952) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,027) 602,162 (2,235) 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,331) Total Key to holding's abbreviations BKNT Bank Note FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $390,696,903. (b) The aggregate identified cost on a tax basis is $538,827,198, resulting in gross unrealized appreciation and depreciation of $19,179,131 and $10,688,618, respectively, or net unrealized appreciation of $8,490,513. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,217 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $48,057,648 and $128,063,877, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $191,498,542 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $570,400,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $409,100,000 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to manage exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts: The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $1,804,000,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $7,697,958 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,077,783 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $16,508,785. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $15,018,662 $— Corporate bonds and notes — 123,975,708 — Foreign government and agency bonds and notes — 617,003 — Mortgage-backed securities — 119,034,877 — Municipal bonds and notes — 1,780,719 — Purchased options outstanding — 24,081,029 — Senior loans — 144,265 — U.S. Government and Agency Mortgage Obligations — 130,942,201 — U.S. Treasury Obligations — 335,692 — Short-term investments 17,077,000 114,310,555 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,697,461) $— $— Written options — (21,905,999) — TBA sale commitments — (45,182,500) — Interest rate swap contracts — (3,739,346) — Total return swap contracts — 330,758 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $27,719,046 $30,650,065 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Australia (2.6%) Macquarie Group, Ltd. 147,662 $4,447,950 Origin Energy, Ltd. 205,795 2,845,855 Telstra Corp., Ltd. 1,353,535 4,612,774 Belgium (1.5%) Anheuser-Busch InBev NV 92,064 6,726,202 Brazil (2.1%) Cia Hering 101,800 2,629,417 Itau Unibanco Holding SA ADR (Preference) (S) 150,900 2,895,771 Localiza Rent a Car SA 205,300 3,778,838 Canada (1.8%) Agrium, Inc. 42,620 3,678,536 Canadian Natural Resources, Ltd. 140,400 4,653,490 China (4.4%) Baidu, Inc. ADR (NON) 21,200 3,090,324 Brilliance China Automotive Holdings, Inc. (NON) 1,912,000 2,068,212 China Mobile, Ltd. 309,500 3,405,654 China National Materials Co., Ltd. 7,383,000 2,994,823 Industrial and Commercial Bank of China, Ltd. 6,371,000 4,110,296 PCD Stores Group, Ltd. 5,998,000 849,624 Perfect World Co., Ltd. ADR (NON) (S) 129,000 2,087,220 Zhongpin, Inc. (NON) 136,394 1,534,433 France (9.3%) AXA SA 232,070 3,847,230 Christian Dior SA 60,926 9,348,616 Sanofi 166,142 12,902,809 Technip SA 53,288 6,277,630 Valeo SA 97,004 5,086,994 Vinci SA 95,064 4,957,365 Germany (12.1%) Allianz SE 49,548 5,912,370 Biotest AG-Vorzugsaktien (Germany) 29,352 1,747,902 Deutsche Bank AG 144,245 7,176,718 Deutsche Post AG 515,790 9,929,966 Kabel Deutschland Holding AG (NON) 95,741 5,913,312 Lanxess AG 75,860 6,270,793 MTU Aero Engines Holding AG 75,376 6,070,943 Porsche Automobil Holding SE (Preference) 103,088 6,083,863 Siemens AG 59,815 6,030,211 Hong Kong (1.3%) Henderson Land Development Co., Ltd. 617,000 3,404,582 Sands China, Ltd. 638,800 2,496,614 India (0.4%) Housing Development Finance Corp. 128,211 1,694,464 Ireland (3.6%) Covidien PLC (S) 92,000 5,030,560 Kerry Group PLC Class A 108,065 5,001,181 WPP PLC 451,920 6,176,723 Israel (0.8%) Teva Pharmaceutical Industries, Ltd. ADR 85,600 3,857,136 Italy (2.0%) Fiat SpA (S) 943,892 5,549,092 UniCredit SpA 716,995 3,591,697 Japan (19.6%) Aisin Seiki Co., Ltd. 210,800 7,401,049 Astellas Pharma, Inc. 83,200 3,417,663 Canon, Inc. 75,200 3,552,398 Inpex Corp. 1,103 7,449,281 Japan Tobacco, Inc. 1,014 5,708,880 Jupiter Telecommunications Co., Ltd. 1,325 1,327,081 Konami Corp. 176,000 4,988,474 Lawson, Inc. 98,700 6,212,722 Mitsubishi Electric Corp. 566,000 5,005,582 Mitsubishi UFJ Financial Group, Inc. 1,750,200 8,711,881 Nippon Telegraph & Telephone (NTT) Corp. 132,400 6,006,548 Nissan Motor Co., Ltd. 697,000 7,418,835 ORIX Corp. 91,680 8,750,417 Sumitomo Heavy Industries, Ltd. 515,000 2,862,148 Tokyo Gas Co., Ltd. 1,473,000 6,940,558 Yamada Denki Co., Ltd. 53,020 3,311,748 Malaysia (0.5%) AirAsia Bhd 2,162,500 2,435,327 Netherlands (1.0%) ING Groep NV GDR (NON) 572,152 4,766,954 Norway (0.9%) DnB NOR ASA 313,052 4,023,953 Russia (1.7%) Gazprom OAO ADR (S) 274,650 3,350,730 Sberbank of Russia ADR (NON) 348,923 4,480,171 South Korea (1.6%) SK Hynix, Inc. 92,600 2,390,495 Samsung Electronics Co., Ltd. 4,146 4,665,416 Spain (0.7%) Grifols SA (NON) 140,049 2,988,533 Taiwan (1.2%) Hon Hai Precision Industry Co., Ltd. 1,361,800 5,283,034 Turkey (0.6%) Turkiye Vakiflar Bankasi Tao 1,400,076 2,655,140 United Kingdom (24.3%) Associated British Foods PLC 324,305 6,328,459 Barclays PLC 1,854,379 6,977,706 BG Group PLC 419,049 9,705,499 Centrica PLC 959,051 4,853,585 Compass Group PLC 547,469 5,740,064 Kingfisher PLC 1,163,241 5,706,476 Pearson PLC 220,961 4,117,428 Prudential PLC 629,148 7,522,263 Rio Tinto PLC 224,011 12,347,218 Royal Bank of Scotland Group PLC (NON) 6,133,629 2,711,690 Royal Dutch Shell PLC Class A 266,086 9,293,081 SSE PLC 333,100 7,080,829 Standard Chartered PLC 154,044 3,843,739 Tullow Oil PLC 200,048 4,886,048 Vodafone Group PLC 3,284,267 9,045,990 WM Morrison Supermarkets PLC 859,207 4,095,421 Xstrata PLC 355,255 6,068,704 United States (5.1%) Accenture PLC Class A (S) 37,800 2,438,100 ACE, Ltd. 44,600 3,264,720 Apple, Inc. (NON) (S) 9,100 5,455,177 Beam, Inc. 35,100 2,055,807 CF Industries Holdings, Inc. 18,700 3,415,555 Tyco International, Ltd. 116,798 6,561,714 Total common stocks (cost $408,623,884) SHORT-TERM INVESTMENTS (4.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 17,593,314 $17,593,314 Putnam Money Market Liquidity Fund 0.11% (e) 1,159,567 1,159,567 SSgA Prime Money Market Fund 0.12% (P) 150,000 150,000 U.S. Treasury Bills with effective yields ranging from 0.171% to 0.196%, March 7, 2013 (SEGSF) $303,000 302,516 U.S. Treasury Bills with an effective yield of 0.157%, February 7, 2013 (SEGSF) 18,000 17,974 U.S. Treasury Bills with an effective yield of 0.093%, November 15, 2012 (SEGSF) 400,000 399,672 U.S. Treasury Bills with effective yields ranging from 0.068% to 0.071%, July 26, 2012 (SEGSF) 509,000 508,867 U.S. Treasury Bills with an effective yield of 0.070%, June 28, 2012 (SEGSF) 10,000 9,998 U.S. Treasury Bills with an effective yield of 0.102%, April 5, 2012 (SEGSF) 10,000 10,000 Total short-term investments (cost $20,151,985) TOTAL INVESTMENTS Total investments (cost $428,775,869) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $287,389,808) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/18/12 $72,800 $96,355 $(23,555) British Pound Sell 4/18/12 3,725,516 3,714,601 (10,915) Canadian Dollar Sell 4/18/12 632,714 640,157 7,443 Euro Sell 4/18/12 15,900,180 15,915,589 15,409 Norwegian Krone Sell 4/18/12 116,988 118,579 1,591 Swedish Krona Buy 4/18/12 6,998,365 6,928,114 70,251 Swiss Franc Sell 4/18/12 988,200 984,850 (3,350) Barclays Bank PLC British Pound Sell 4/18/12 3,830,593 3,818,173 (12,420) Canadian Dollar Buy 4/18/12 157,452 142,257 15,195 Euro Buy 4/18/12 6,125,940 6,123,392 2,548 Hong Kong Dollar Sell 4/18/12 1,882,764 1,884,294 1,530 Japanese Yen Sell 4/18/12 393,277 416,766 23,489 Norwegian Krone Sell 4/18/12 48,648 49,338 690 Singapore Dollar Buy 4/18/12 2,602,076 2,613,542 (11,466) Swedish Krona Buy 4/18/12 203,539 197,599 5,940 Swedish Krona Sell 4/18/12 203,539 201,476 (2,063) Swiss Franc Buy 4/18/12 2,490,278 2,481,452 8,826 Citibank, N.A. Australian Dollar Buy 4/18/12 231,947 241,158 (9,211) Australian Dollar Sell 4/18/12 231,947 231,969 22 British Pound Sell 4/18/12 3,302,170 3,291,731 (10,439) Canadian Dollar Sell 4/18/12 1,341,799 1,357,754 15,955 Danish Krone Buy 4/18/12 5,214,127 5,170,108 44,019 Euro Sell 4/18/12 3,984,548 3,982,324 (2,224) Hong Kong Dollar Buy 4/18/12 1,447,674 1,448,901 (1,227) Norwegian Krone Buy 4/18/12 1,895,073 1,921,969 (26,896) Singapore Dollar Buy 4/18/12 1,051,045 1,055,862 (4,817) Swedish Krona Buy 4/18/12 282,045 273,832 8,213 Swedish Krona Sell 4/18/12 282,045 279,276 (2,769) Swiss Franc Buy 4/18/12 218,603 217,891 712 Credit Suisse AG Australian Dollar Buy 4/18/12 115,715 120,325 (4,610) Australian Dollar Sell 4/18/12 115,715 115,733 18 British Pound Buy 4/18/12 4,418,353 4,405,656 12,697 Canadian Dollar Buy 4/18/12 3,607,464 3,649,212 (41,748) Euro Buy 4/18/12 10,864,743 10,859,695 5,048 Japanese Yen Buy 4/18/12 3,611,579 3,683,495 (71,916) Norwegian Krone Sell 4/18/12 5,742,413 5,821,221 78,808 Swedish Krona Sell 4/18/12 313,254 311,828 (1,426) Swiss Franc Buy 4/18/12 1,955,460 1,948,465 6,995 Deutsche Bank AG Australian Dollar Sell 4/18/12 6,806,909 7,067,828 260,919 Euro Buy 4/18/12 777,196 776,844 352 Swedish Krona Buy 4/18/12 2,597,466 2,570,239 27,227 Swiss Franc Buy 4/18/12 5,824,830 5,804,956 19,874 Goldman Sachs International Australian Dollar Sell 4/18/12 3,516,532 3,657,175 140,643 British Pound Buy 4/18/12 27,669 27,581 88 British Pound Sell 4/18/12 27,669 27,406 (263) Euro Buy 4/18/12 1,840,489 1,839,807 682 Japanese Yen Buy 4/18/12 3,306,577 3,372,503 (65,926) Norwegian Krone Sell 4/18/12 1,494,058 1,514,400 20,342 Swedish Krona Buy 4/18/12 911,377 902,012 9,365 HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 2,882,014 2,991,287 (109,273) British Pound Buy 4/18/12 5,337,657 5,321,735 15,922 Euro Sell 4/18/12 3,002,616 2,998,846 (3,770) Hong Kong Dollar Buy 4/18/12 2,797,809 2,797,349 460 Norwegian Krone Buy 4/18/12 3,147,854 3,192,816 (44,962) Swiss Franc Buy 4/18/12 1,774,639 1,768,857 5,782 JPMorgan Chase Bank, N.A. Australian Dollar Buy 4/18/12 1,291,684 1,343,326 (51,642) British Pound Buy 4/18/12 654,292 652,208 2,084 British Pound Sell 4/18/12 654,292 648,066 (6,226) Canadian Dollar Sell 4/18/12 1,361,243 1,377,715 16,472 Euro Buy 4/18/12 1,640,155 1,648,176 (8,021) Hong Kong Dollar Buy 4/18/12 7,181,734 7,187,341 (5,607) Japanese Yen Sell 4/18/12 5,135,511 5,154,658 19,147 Norwegian Krone Buy 4/18/12 9,989,681 10,122,275 (132,594) Singapore Dollar Buy 4/18/12 3,663,939 3,680,144 (16,205) Swedish Krona Sell 4/18/12 2,298,941 2,273,891 (25,050) Swiss Franc Buy 4/18/12 1,476,373 1,471,246 5,127 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/18/12 1,851,334 1,922,532 71,198 British Pound Sell 4/18/12 1,858,920 1,849,329 (9,591) Canadian Dollar Buy 4/18/12 351,987 356,129 (4,142) Canadian Dollar Sell 4/18/12 351,987 350,918 (1,069) Euro Sell 4/18/12 1,991,207 1,991,260 53 Japanese Yen Sell 4/18/12 264,212 269,659 5,447 Swedish Krona Buy 4/18/12 279,023 275,958 3,065 Swedish Krona Sell 4/18/12 279,023 270,884 (8,139) Swiss Franc Buy 4/18/12 5,366,351 5,349,932 16,419 State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 869,051 869,150 (99) Australian Dollar Sell 4/18/12 869,051 903,682 34,631 Canadian Dollar Sell 4/18/12 184,613 192,161 7,548 Euro Sell 4/18/12 10,580,780 10,575,762 (5,018) Norwegian Krone Buy 4/18/12 908,067 921,201 (13,134) Swedish Krona Buy 4/18/12 302,906 299,954 2,952 Swedish Krona Sell 4/18/12 302,906 294,068 (8,838) UBS AG Australian Dollar Buy 4/18/12 5,763,097 5,991,528 (228,431) British Pound Sell 4/18/12 10,394,469 10,368,583 (25,886) Canadian Dollar Buy 4/18/12 3,281,936 3,320,388 (38,452) Euro Buy 4/18/12 10,238,931 10,233,445 5,486 Norwegian Krone Sell 4/18/12 7,716,513 7,824,919 108,406 Swedish Krona Buy 4/18/12 1,805,049 1,786,663 18,386 Swiss Franc Buy 4/18/12 9,724,115 9,691,365 32,750 Westpac Banking Corp. Australian Dollar Buy 4/18/12 10,543,599 10,942,500 (398,901) British Pound Sell 4/18/12 99,000 102,139 3,139 Canadian Dollar Sell 4/18/12 3,195,242 3,232,171 36,929 Euro Sell 4/18/12 10,175,443 10,170,907 (4,536) Japanese Yen Sell 4/18/12 7,967,104 8,126,995 159,891 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 1, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $454,513,406. (b) The aggregate identified cost on a tax basis is $429,935,260, resulting in gross unrealized appreciation and depreciation of $64,668,023 and $24,062,894, respectively, or net unrealized appreciation of $40,605,129. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $17,066,870. The fund received cash collateral of $17,593,314, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $129 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $17,143,197 and $15,983,630, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $927,536 to cover certain derivatives contracts. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 20.9% Consumer discretionary Industrials Energy Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $685,709 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $459,606. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $11,906,579 $— $— Belgium 6,726,202 — — Brazil 9,304,026 — — Canada 8,332,026 — — China 20,140,586 — — France 42,420,644 — — Germany 55,136,078 — — Hong Kong 5,901,196 — — India 1,694,464 — — Ireland 16,208,464 — — Israel 3,857,136 — — Italy 9,140,789 — — Japan 89,065,265 — — Malaysia 2,435,327 — — Netherlands 4,766,954 — — Norway 4,023,953 — — Russia 7,830,901 — — South Korea 7,055,911 — — Spain 2,988,533 — — Taiwan 5,283,034 — — Turkey 2,655,140 — — United Kingdom 110,324,200 — — United States 23,191,073 — — Total common stocks — — Short-term investments $1,309,567 $18,842,341 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(80,642) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,376,185 $1,456,827 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT International Growth Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Aerospace and defense (2.5%) Embraer SA ADR (Brazil) 11,900 $380,562 European Aeronautic Defense and Space Co. NV (France) 20,651 845,684 MTU Aero Engines Holding AG (Germany) 3,495 281,495 Airlines (0.4%) AirAsia Bhd (Malaysia) 195,700 220,390 Automobiles (3.0%) Bayerische Motoren Werke (BMW) AG (Germany) 4,234 380,769 Dongfeng Motor Group Co., Ltd. (China) 80,000 144,430 Fiat SpA (Italy) (S) 89,315 525,078 Nissan Motor Co., Ltd. (Japan) 57,600 613,092 Porsche Automobil Holding SE (Preference) (Germany) 2,987 176,281 Beverages (2.5%) Anheuser-Busch InBev NV (Belgium) 20,989 1,533,458 Biotechnology (2.1%) Biotest AG-Vorzugsaktien (Germany) 5,216 310,611 Grifols SA ADR (Spain) (NON) (S) 120,638 930,119 Building products (0.5%) Compagnie de Saint-Gobain (France) 7,687 343,293 Chemicals (3.5%) BASF SE (Germany) 8,004 700,169 Lanxess AG (Germany) 5,645 466,631 Syngenta AG (Switzerland) 2,003 692,518 Uralkali (Russia) 30,432 231,448 Commercial banks (7.5%) Australia & New Zealand Banking Group, Ltd. (Australia) 12,025 289,729 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 17,972 143,025 Barclays PLC (United Kingdom) 118,195 444,747 China Construction Bank Corp. (China) 890,000 687,653 Itau Unibanco Holding SA ADR (Preference) (Brazil) (S) 18,100 347,339 Mitsubishi UFJ Financial Group, Inc. (Japan) 77,700 386,763 Sberbank of Russia ADR (Russia) (NON) 50,288 645,698 Standard Chartered PLC (United Kingdom) 34,418 858,805 Turkiye Vakiflar Bankasi Tao (Turkey) 113,422 215,096 UniCredito Italiano SpA (Italy) 99,520 498,533 Communications equipment (1.2%) Qualcomm, Inc. 5,200 353,704 Telefonaktiebolaget LM Ericsson Class B (Sweden) 36,460 377,782 Computers and peripherals (0.3%) SanDisk Corp. (NON) 3,500 173,565 Construction and engineering (1.1%) Carillion PLC (United Kingdom) 49,900 238,168 Chiyoda Corp. (Japan) 13,000 165,072 Daelim Industrial Co., Ltd. (South Korea) 2,425 262,180 Diversified consumer services (0.2%) Educomp Solutions, Ltd. (India) 38,989 147,744 Diversified financial services (2.8%) BM&F Bovespa SA (Brazil) 43,700 269,078 Citigroup, Inc. 13,000 475,150 ING Groep NV GDR (Netherlands) (NON) 35,230 293,523 ORIX Corp. (Japan) 6,820 650,936 Diversified telecommunication services (0.5%) Telenet Group Holding NV (Belgium) 7,378 305,336 Electrical equipment (2.4%) Mitsubishi Electric Corp. (Japan) 95,000 840,159 Schneider Electric SA (France) 9,711 634,497 Electronic equipment, instruments, and components (1.5%) Hollysys Automation Technologies, Ltd. (China) (NON) (S) 30,800 326,480 Hon Hai Precision Industry Co., Ltd. (Taiwan) 147,700 572,995 Energy equipment and services (0.9%) Technip SA (France) 4,639 546,501 Food and staples retail (2.6%) Jeronimo Martins, SGPS, SA (Portugal) (NON) 25,025 509,816 Lawson, Inc. (Japan) 6,300 396,557 Olam International, Ltd. (Singapore) 75,500 141,745 WM Morrison Supermarkets PLC (United Kingdom) 116,058 553,192 Food products (5.0%) Associated British Foods PLC (United Kingdom) 21,209 413,871 Danone (France) 14,592 1,017,828 First Resources, Ltd. (Singapore) (S) 141,000 214,240 Kerry Group PLC Class A (Ireland) 22,604 1,046,099 Nestle SA (Switzerland) 5,105 321,219 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 114,000 537,151 Health-care equipment and supplies (0.2%) Biosensors International Group, Ltd. (Singapore) (NON) 121,000 144,867 Hotels, restaurants, and leisure (1.7%) Compass Group PLC (United Kingdom) 76,893 806,202 TUI Travel PLC (United Kingdom) 73,795 231,703 Industrial conglomerates (2.9%) Siemens AG (Germany) 9,860 994,030 Tyco International, Ltd. 13,300 747,194 Insurance (3.9%) AIA Group, Ltd. (Hong Kong) 169,800 622,082 China Pacific Insurance (Group) Co., Ltd. (China) 88,200 273,156 Ping An Insurance (Group) Co. of China, Ltd. (China) 15,500 117,165 Prudential PLC (United Kingdom) 69,359 829,275 Swiss Re AG (Switzerland) 8,099 517,234 Internet and catalog retail (0.6%) Rakuten, Inc. (Japan) 348 364,523 Internet software and services (3.1%) Baidu, Inc. ADR (China) (NON) 7,100 1,034,967 Telecity Group PLC (United Kingdom) (NON) 28,481 335,743 Tencent Holdings, Ltd. (China) 18,500 516,010 IT Services (0.1%) Amadeus IT Holding SA Class A (Spain) 4,541 85,697 Machinery (1.3%) Fiat Industrial SpA (Italy) (NON) 49,831 531,677 Volvo AB Class B (Sweden) 18,863 274,856 Media (3.6%) British Sky Broadcasting Group PLC (United Kingdom) 40,036 432,894 Jupiter Telecommunications Co., Ltd. (Japan) 238 238,374 Kabel Deutschland Holding AG (Germany) (NON) 5,002 308,942 Media Nusantara Citra Tbk PT (Indonesia) 679,500 139,705 Pearson PLC (United Kingdom) 20,833 388,206 WPP PLC (Ireland) 48,325 660,493 Metals and mining (4.9%) ArcelorMittal (France) 5,753 109,951 BHP Billiton, Ltd. (Australia) 3,103 111,245 First Quantum Minerals, Ltd. (Canada) 4,800 91,529 Fortescue Metals Group, Ltd. (Australia) 47,595 286,440 Newcrest Mining, Ltd. (Australia) 6,531 200,789 Rio Tinto, Ltd. (Australia) 24,943 1,689,753 Xstrata PLC (United Kingdom) 26,055 445,089 Multiline retail (0.9%) PPR SA (France) 3,204 551,239 Multi-utilities (0.7%) Centrica PLC (United Kingdom) 83,898 424,593 Office electronics (1.0%) Canon, Inc. (Japan) 12,600 595,216 Oil, gas, and consumable fuels (7.7%) BG Group PLC (United Kingdom) 46,528 1,077,624 Canadian Natural Resources, Ltd. (Canada) 19,100 633,060 Gazprom OAO ADR (Russia) (S) 46,600 576,442 Inpex Corp. (Japan) 111 749,656 Origin Energy, Ltd. (Australia) 21,060 291,230 Royal Dutch Shell PLC Class A (United Kingdom) 14,864 519,127 Tullow Oil PLC (United Kingdom) 32,258 787,882 Pharmaceuticals (5.8%) Astellas Pharma, Inc. (Japan) 21,800 895,494 Bayer AG (Germany) 1,878 132,097 GlaxoSmithKline PLC (United Kingdom) 16,111 359,872 Mitsubishi Tanabe Pharma (Japan) 11,400 159,906 Roche Holding AG-Genusschein (Switzerland) 2,124 369,647 Sanofi (France) 9,256 718,833 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 18,938 853,346 Real estate management and development (1.1%) LSR Group OJSC GDR (Russia) 36,684 216,436 Mitsui Fudosan Co., Ltd. (Japan) 23,000 439,882 Road and rail (0.7%) Localiza Rent a Car SA (Brazil) 21,700 399,419 Semiconductors and semiconductor equipment (2.9%) Advanced Micro Devices, Inc. (NON) (S) 35,400 283,908 SK Hynix, Inc. (South Korea) 13,590 350,830 Samsung Electronics Co., Ltd. (South Korea) 418 470,368 Spreadtrum Communications, Inc. ADR (China) (S) 13,100 216,150 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 50,000 143,828 Texas Instruments, Inc. 8,900 299,129 Software (2.3%) Konami Corp. (Japan) 16,300 462,001 Nintendo Co., Ltd. (Japan) 1,700 255,709 SAP AG (Germany) 9,823 685,965 Specialty retail (1.7%) Cia Hering (Brazil) 19,200 495,922 Kingfisher PLC (United Kingdom) 109,050 534,963 Textiles, apparel, and luxury goods (2.0%) LVMH Moet Hennessy Lois Vuitton SA (France) 5,316 913,540 Stella International Holdings, Ltd. (Hong Kong) 130,000 315,393 Thrifts and mortgage finance (0.3%) Housing Development Finance Corp. (India) 13,638 180,243 Tobacco (3.5%) British American Tobacco (BAT) PLC (United Kingdom) 25,342 1,277,041 Japan Tobacco, Inc. (Japan) 148 833,249 Trading companies and distributors (1.0%) Mitsui & Co., Ltd. (Japan) 35,300 578,737 Wireless telecommunication services (1.7%) NTT DoCoMo, Inc. (Japan) 133 220,783 Vodafone Group PLC (United Kingdom) 286,182 788,243 Total common stocks (cost $51,525,438) INVESTMENT COMPANIES (0.8%) (a) Shares Value Market Vectors Gold Miners ETF 9,794 $485,489 Total investment Companies (cost $568,380) CONVERTIBLE BONDS AND NOTES (0.3%) (a) Principal amount Value TUI Travel PLC cv. sr. unsec. bonds 6s, 2014 (United Kingdom) GBP 100,000 $156,983 Total convertible bonds and notes (cost $134,623) SHORT-TERM INVESTMENTS (5.7%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 2,923,924 $2,923,924 Putnam Money Market Liquidity Fund 0.11% (e) 116,551 116,551 U.S. Treasury Bills with an effective yield of 0.072%, July 26, 2012 $88,000 87,977 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.159%, February 7, 2013 (SEGSF) 292,000 291,578 Total short-term investments (cost $3,420,061) TOTAL INVESTMENTS Total investments (cost $55,648,502) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $86,601,200) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 4/18/12 $2,277,070 $2,367,723 $90,653 British Pound Buy 4/18/12 217,351 216,714 637 Canadian Dollar Sell 4/18/12 268,400 271,557 3,157 Euro Buy 4/18/12 4,604,358 4,606,792 (2,434) Norwegian Krone Sell 4/18/12 216,531 219,477 2,946 Swedish Krona Buy 4/18/12 1,001,771 992,714 9,057 Swiss Franc Buy 4/18/12 768,268 765,663 2,605 Barclay's Bank PLC Australian Dollar Buy 4/18/12 141,877 147,554 (5,677) British Pound Sell 4/18/12 1,751,284 1,745,605 (5,679) Canadian Dollar Buy 4/18/12 835,868 844,532 (8,664) Euro Sell 4/18/12 778,663 778,340 (323) Hong Kong Dollar Sell 4/18/12 234,074 234,264 190 Japanese Yen Sell 4/18/12 37,084 37,823 739 Norwegian Krone Buy 4/18/12 12,162 12,335 (173) Swedish Krona Buy 4/18/12 137,691 136,296 1,395 Swiss Franc Sell 4/18/12 772,367 769,630 (2,737) Citibank, N.A. Australian Dollar Buy 4/18/12 245,080 254,813 (9,733) British Pound Buy 4/18/12 1,547,367 1,542,476 4,891 Canadian Dollar Sell 4/18/12 808,106 817,715 9,609 Danish Krone Buy 4/18/12 1,191,162 1,181,106 10,056 Euro Sell 4/18/12 1,920,250 1,919,178 (1,072) Hong Kong Dollar Sell 4/18/12 445,096 445,473 377 Norwegian Krone Sell 4/18/12 254,403 258,014 3,611 Singapore Dollar Buy 4/18/12 73,427 73,223 204 Swedish Krona Buy 4/18/12 48,490 48,014 476 Swedish Krona Sell 4/18/12 48,490 47,397 (1,093) Swiss Franc Buy 4/18/12 99,496 99,172 324 Credit Suisse AG Australian Dollar Buy 4/18/12 244,770 254,521 (9,751) Australian Dollar Sell 4/18/12 244,770 249,860 5,090 British Pound Sell 4/18/12 1,560,802 1,556,317 (4,485) Canadian Dollar Sell 4/18/12 1,004,746 1,016,374 11,628 Euro Sell 4/18/12 2,152,595 2,151,595 (1,000) Japanese Yen Buy 4/18/12 3,294,404 3,360,004 (65,600) Norwegian Krone Buy 4/18/12 459,737 466,046 (6,309) Swedish Krona Buy 4/18/12 32,161 33,226 (1,065) Swiss Franc Sell 4/18/12 649,936 647,611 (2,325) Deutsche Bank AG Australian Dollar Buy 4/18/12 178,484 185,326 (6,842) Canadian Dollar Buy 4/18/12 594,830 601,707 (6,877) Euro Buy 4/18/12 1,342,721 1,342,112 609 Swedish Krona Buy 4/18/12 412,651 408,326 4,325 Swiss Franc Buy 4/18/12 320,647 319,553 1,094 Goldman Sachs International Australian Dollar Buy 4/18/12 55,324 55,802 (478) Australian Dollar Sell 4/18/12 55,324 57,537 2,213 British Pound Buy 4/18/12 448,457 447,028 1,429 Euro Sell 4/18/12 4,624,365 4,622,650 (1,715) Japanese Yen Sell 4/18/12 1,605,651 1,637,664 32,013 Norwegian Krone Buy 4/18/12 289,310 293,249 (3,939) Swedish Krona Buy 4/18/12 173,991 172,203 1,788 HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 1,821,346 1,890,403 (69,057) British Pound Buy 4/18/12 1,660,281 1,655,328 4,953 Euro Buy 4/18/12 1,085,301 1,083,938 1,363 Hong Kong Dollar Buy 4/18/12 243,874 243,967 (93) Norwegian Krone Buy 4/18/12 606,998 615,668 (8,670) Swiss Franc Buy 4/18/12 88,305 88,018 287 JPMorgan Chase Bank, NA Australian Dollar Buy 4/18/12 2,003,346 2,083,440 (80,094) British Pound Buy 4/18/12 3,180,939 3,170,804 10,135 Canadian Dollar Sell 4/18/12 452,211 457,683 5,472 Euro Sell 4/18/12 4,436,835 4,434,790 (2,045) Hong Kong Dollar Sell 4/18/12 38,287 38,417 130 Japanese Yen Buy 4/18/12 1,381,341 1,408,873 (27,532) Norwegian Krone Buy 4/18/12 764,087 774,229 (10,142) Singapore Dollar Buy 4/18/12 173,424 174,191 (767) Swedish Krona Buy 4/18/12 145,063 141,702 3,361 Swedish Krona Sell 4/18/12 145,063 143,483 (1,580) Swiss Franc Buy 4/18/12 2,329,511 2,321,422 8,089 Royal Bank of Scotland PLC (The) Australian Dollar Sell 4/18/12 346,731 360,065 13,334 British Pound Sell 4/18/12 892,435 888,702 (3,733) Canadian Dollar Buy 4/18/12 110,948 112,254 (1,306) Euro Sell 4/18/12 1,988,673 1,988,726 53 Japanese Yen Sell 4/18/12 1,801,933 1,839,083 37,150 Swedish Krona Buy 4/18/12 47,357 46,837 520 Swedish Krona Sell 4/18/12 47,357 46,389 (968) Swiss Franc Sell 4/18/12 296,715 295,807 (908) State Street Bank and Trust Co. Australian Dollar Buy 4/18/12 1,063,977 1,106,376 (42,399) Canadian Dollar Buy 4/18/12 1,535,132 1,553,543 (18,411) Euro Buy 4/18/12 389,065 388,880 185 Japanese Yen Sell 4/18/12 166,193 166,108 (85) Norwegian Krone Sell 4/18/12 429,692 435,907 6,215 Swedish Krona Buy 4/18/12 22,493 22,274 219 Swedish Krona Sell 4/18/12 22,493 22,034 (459) UBS AG Australian Dollar Sell 4/18/12 1,077,937 1,120,663 42,726 British Pound Sell 4/18/12 3,332,557 3,321,609 (10,948) Canadian Dollar Sell 4/18/12 575,186 581,925 6,739 Euro Buy 4/18/12 2,644,495 2,643,078 1,417 Israeli Shekel Sell 4/18/12 439,812 428,628 (11,184) Norwegian Krone Sell 4/18/12 707,419 717,357 9,938 Swedish Krona Buy 4/18/12 81,724 80,056 1,668 Swedish Krona Sell 4/18/12 81,724 80,891 (833) Swiss Franc Buy 4/18/12 1,070,633 1,067,027 3,606 Westpac Banking Corp. Australian Dollar Sell 4/18/12 2,095,173 2,174,441 79,268 British Pound Sell 4/18/12 51,339 51,173 (166) Canadian Dollar Sell 4/18/12 403,101 407,760 4,659 Euro Buy 4/18/12 2,998,615 3,000,905 (2,290) Japanese Yen Sell 4/18/12 209,824 214,035 4,211 Total Key to holding's currency abbreviations GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $60,469,565. (b) The aggregate identified cost on a tax basis is $55,957,724, resulting in gross unrealized appreciation and depreciation of $8,273,424 and $1,503,848, respectively, or net unrealized appreciation of $6,769,576. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $2,843,906. The fund received cash collateral of $2,923,924, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $72 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,172,421 and $4,583,724, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $328,852 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 19.9% Japan 15.7 France 9.5 Germany 7.4 China 5.5 United States 5.5 Australia 4.8 Switzerland 3.2 Brazil 3.2 Belgium 3.1 Ireland 2.9 Russia 2.8 Italy 2.6 Spain 1.9 South Korea 1.8 Hong Kong 1.6 Israel 1.4 Canada 1.2 Taiwan 1.2 Sweden 1.1 Portugal 0.9 Singapore 0.8 India 0.5 Netherlands 0.5 Other 1.0 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding extrange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts; The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $119,226 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $323,362 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $149,790. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $8,369,493 $— $— Consumer staples 8,258,315 — — Energy 5,181,522 — — Financials 9,401,548 — — Health care 4,874,792 — — Industrials 7,737,413 — — Information technology 7,540,047 — — Materials 5,025,562 — — Telecommunication services 1,314,362 — — Utilities 961,744 — — Total common stocks — — Convertible bonds and notes — 156,983 — Investment Companies 485,489 — — Short-term investments 116,551 3,303,479 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $5,173 $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $446,814 $441,641 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (95.7%) (a) Shares Value Air freight and logistics (1.0%) Deutsche Post AG (Germany) 62,412 $1,201,553 Auto components (0.8%) Valeo SA (France) 17,334 909,014 Automobiles (4.2%) Fiat SpA (Italy) (S) 90,508 532,092 Nissan Motor Co., Ltd. (Japan) 315,900 3,362,424 Porsche Automobil Holding SE (Preference) (Germany) 18,458 1,089,321 Beverages (1.7%) Anheuser-Busch InBev NV (Belgium) 18,053 1,318,953 Cola-Cola Amatil, Ltd. (Australia) 56,132 725,060 Capital markets (1.2%) Deutsche Bank AG (Germany) 15,991 795,611 Macquarie Group, Ltd. (Australia) 21,330 642,513 Chemicals (3.8%) Arkema (France) 9,165 854,046 BASF SE (Germany) 30,168 2,639,017 Lanxess AG (Germany) 7,946 656,838 Uralkali (Russia) (NON) 40,827 310,506 Commercial banks (11.2%) Australia & New Zealand Banking Group, Ltd. (Australia) 61,605 1,484,303 Barclays PLC (United Kingdom) 531,775 2,000,977 China Construction Bank Corp. (China) 1,238,000 956,532 DBS Group Holdings, Ltd. (Singapore) 72,000 812,187 DnB NOR ASA (Norway) 55,122 708,535 HSBC Holdings PLC (London Exchange) (United Kingdom) 178,790 1,586,588 Industrial and Commercial Bank of China, Ltd. (China) 1,075,000 693,544 Mitsubishi UFJ Financial Group, Inc. (Japan) 329,900 1,642,126 National Bank of Canada (Canada) (S) 18,259 1,452,922 Sberbank of Russia ADR (Russia) (NON) 89,037 1,143,235 UniCredit SpA (Italy) 134,001 671,261 Computers and peripherals (1.5%) Asustek Computer, Inc. (Taiwan) 66,780 630,139 Gemalto NV (Netherlands) 17,922 1,182,938 Construction and engineering (2.0%) Carillion PLC (United Kingdom) 219,356 1,046,967 Vinci SA (France) 25,739 1,342,229 Construction materials (0.8%) BBMG Corp. (China) 401,500 337,619 China Shanshui Cement Group, Ltd. (China) 749,000 591,249 Diversified financial services (2.7%) ING Groep NV GDR (Netherlands) (NON) 191,555 1,595,964 ORIX Corp. (Japan) 16,890 1,612,070 Diversified telecommunication services (1.8%) BCE, Inc. (Canada) (S) 27,867 1,115,853 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 19,000 861,967 Ziggio NV (Netherlands) 5,264 164,212 Electric utilities (0.6%) Energias de Portugal (EDP) SA (Portugal) 256,566 746,299 Electrical equipment (1.2%) Mitsubishi Electric Corp. (Japan) 163,000 1,441,537 Electronic equipment, instruments, and components (0.2%) Hollysys Automation Technologies, Ltd. (China) (NON) (S) 17,200 182,320 Energy equipment and services (0.6%) Technip SA (France) 6,281 739,938 Food and staples retail (1.5%) Lawson, Inc. (Japan) 27,600 1,737,296 Food products (2.3%) Ajinomoto Co., Inc. (Japan) 58,000 727,365 Golden Agri-Resources, Ltd. (Singapore) 704,000 439,632 Kerry Group PLC Class A (Ireland) 31,910 1,476,775 Gas utilities (0.8%) Tokyo Gas Co., Ltd. (Japan) 209,000 984,777 Health-care equipment and supplies (0.5%) Biosensors International Group, Ltd. (Singapore) (NON) 503,000 602,216 Hotels, restaurants, and leisure (1.0%) Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 10,400 265,304 TUI Travel PLC (United Kingdom) 306,026 960,867 Independent power producers and energy traders (1.5%) Electric Power Development Co. (Japan) 40,800 1,106,140 International Power PLC (United Kingdom) 93,318 604,512 Industrial conglomerates (2.6%) LG Corp. (South Korea) 10,876 623,927 Rheinmetall AG (Germany) 14,374 851,079 Siemens AG (Germany) 15,294 1,541,855 Insurance (7.5%) ACE, Ltd. 29,465 2,156,837 AIA Group, Ltd. (Hong Kong) 103,200 378,085 Allianz SE (Germany) 21,976 2,622,311 AXA SA (France) 59,882 992,717 Prudential PLC (United Kingdom) 159,818 1,910,827 SCOR SE (France) 28,363 766,390 IT Services (0.6%) Amadeus IT Holding SA Class A (Spain) 34,267 646,682 Machinery (1.4%) Fiat Industrial SpA (Italy) (NON) 113,593 1,211,992 Metso Corp. OYJ (Finland) (S) 9,663 413,046 Media (2.3%) Kabel Deutschland Holding AG (Germany) (NON) 22,891 1,413,831 WPP PLC (Ireland) 90,039 1,230,629 Metals and mining (2.8%) Fortescue Metals Group, Ltd. (Australia) 131,347 790,484 Newcrest Mining, Ltd. (Australia) 14,557 447,541 Rio Tinto PLC (United Kingdom) 23,054 1,270,708 Xstrata PLC (United Kingdom) 43,942 750,647 Multiline retail (1.2%) Myer Holdings, Ltd. (Australia) (S) 224,170 543,363 PPR SA (France) 4,988 858,172 Multi-utilities (1.2%) Centrica PLC (United Kingdom) 273,472 1,383,993 Office electronics (0.2%) Canon, Inc. (Japan) 5,000 236,197 Oil, gas, and consumable fuels (12.0%) BG Group PLC (United Kingdom) 67,553 1,564,580 BP PLC (United Kingdom) 361,692 2,675,974 Canadian Natural Resources, Ltd. (Canada) 20,200 669,519 Inpex Corp. (Japan) 170 1,148,121 Nexen, Inc. (Canada) 46,692 856,180 Origin Energy, Ltd. (Australia) 56,714 784,275 Petroleo Brasileiro SA ADR (Brazil) (S) 18,600 494,016 Royal Dutch Shell PLC Class A (United Kingdom) 137,210 4,803,668 Total SA (France) 21,762 1,109,877 Pharmaceuticals (7.7%) Astellas Pharma, Inc. (Japan) 32,800 1,347,348 AstraZeneca PLC (United Kingdom) 19,514 867,400 Novartis AG (Switzerland) 57,982 3,209,018 Sanofi (France) 35,326 2,743,464 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 20,500 923,730 Real estate investment trusts (REITs) (2.2%) British Land Company PLC (United Kingdom) (R) 153,575 1,178,842 CFS Retail Property Trust (Australia) (R) 441,496 818,609 Dexus Property Group (Australia) 680,735 613,471 Real estate management and development (1.9%) Henderson Land Development Co., Ltd. (Hong Kong) 88,000 485,581 Hysan Development Co., Ltd. (Hong Kong) 148,000 592,720 Mitsui Fudosan Co., Ltd. (Japan) 61,000 1,166,643 Road and rail (0.5%) ComfortDelgro Corp., Ltd. (Singapore) 438,000 543,558 Semiconductors and semiconductor equipment (0.4%) Samsung Electronics Co., Ltd. (South Korea) 421 473,743 Software (1.2%) Konami Corp. (Japan) 39,600 1,122,407 Perfect World Co., Ltd. ADR (China) (NON) (S) 18,700 302,566 Specialty retail (0.4%) JB Hi-Fi, Ltd. (Australia) (S) 40,746 462,586 Tobacco (1.9%) Japan Tobacco, Inc. (Japan) 223 1,255,503 Philip Morris International, Inc. 10,600 939,266 Trading companies and distributors (1.8%) Mitsui & Co., Ltd. (Japan) 129,800 2,128,049 Wireless telecommunication services (3.0%) China Mobile, Ltd. (China) 57,500 632,714 Vodafone Group PLC (United Kingdom) 1,042,329 2,870,929 Total common stocks (cost $104,936,669) SHORT-TERM INVESTMENTS (8.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% (d) 5,020,974 $5,020,974 Putnam Money Market Liquidity Fund 0.11% (e) 3,752,996 3,752,996 U.S. Treasury Bills with an effective yield of 0.090%, November 15, 2012 (SEGSF) $315,000 314,742 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.104%, October 18, 2012 (SEGSF) 350,000 349,749 U.S. Treasury Bills with effective yields ranging from 0.068% to 0.072%, July 26, 2012 221,000 220,942 Total short-term investments (cost $9,659,569) TOTAL INVESTMENTS Total investments (cost $114,596,238) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $84,321,645) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 4/18/12 $3,253,666 $3,383,198 $(129,532) British Pound Sell 4/18/12 93,722 93,447 (275) Canadian Dollar Sell 4/18/12 429,159 434,207 5,048 Euro Sell 4/18/12 129,911 129,859 (52) Swedish Krona Buy 4/18/12 981,786 971,931 9,855 Swiss Franc Buy 4/18/12 2,403,745 2,395,596 8,149 Barclays Bank PLC Australian Dollar Sell 4/18/12 809,694 841,850 32,156 British Pound Sell 4/18/12 1,378,156 1,373,688 (4,468) Canadian Dollar Sell 4/18/12 427,155 432,173 5,018 Euro Buy 4/18/12 211,405 211,317 88 Hong Kong Dollar Sell 4/18/12 803,598 804,251 653 Japanese Yen Buy 4/18/12 1,134,498 1,153,450 (18,952) Swiss Franc Buy 4/18/12 229,683 228,869 814 Citibank, N.A. British Pound Buy 4/18/12 318,750 317,742 1,008 Canadian Dollar Sell 4/18/12 56,226 56,894 668 Danish Krone Buy 4/18/12 290,020 287,572 2,448 Euro Buy 4/18/12 1,173,464 1,172,809 655 Hong Kong Dollar Sell 4/18/12 303,127 303,383 256 Norwegian Krone Sell 4/18/12 550,207 558,016 7,809 Singapore Dollar Buy 4/18/12 389,488 391,273 (1,785) Swiss Franc Sell 4/18/12 188,798 188,183 (615) Credit Suisse AG Australian Dollar Sell 4/18/12 2,584,919 2,687,905 102,986 British Pound Sell 4/18/12 2,993,496 2,984,894 (8,602) Canadian Dollar Sell 4/18/12 365,016 369,240 4,224 Euro Buy 4/18/12 906,440 906,019 421 Japanese Yen Buy 4/18/12 1,571,027 1,602,311 (31,284) Norwegian Krone Buy 4/18/12 541,291 548,720 (7,429) Swedish Krona Buy 4/18/12 1,357,986 1,343,947 14,039 Swiss Franc Buy 4/18/12 109,578 104,039 5,539 Deutsche Bank AG Australian Dollar Buy 4/18/12 799,146 829,779 (30,633) British Pound Sell 4/18/12 335,543 334,472 (1,071) Canadian Dollar Sell 4/18/12 66,749 67,521 772 Euro Buy 4/18/12 3,133,327 3,131,906 1,421 Swedish Krona Buy 4/18/12 568,863 562,900 5,963 Swiss Franc Buy 4/18/12 530,054 528,245 1,809 Goldman Sachs International Australian Dollar Buy 4/18/12 602,462 626,557 (24,095) British Pound Sell 4/18/12 2,129,849 2,123,063 (6,786) Euro Sell 4/18/12 129,510 129,462 (48) Japanese Yen Buy 4/18/12 1,471,746 1,501,089 (29,343) Norwegian Krone Sell 4/18/12 679,462 688,713 9,251 Swedish Krona Sell 4/18/12 132,042 130,685 (1,357) HSBC Bank USA, National Association Australian Dollar Buy 4/18/12 983,318 1,020,601 (37,283) British Pound Buy 4/18/12 664,688 662,705 1,983 Euro Buy 4/18/12 1,247,355 1,245,789 1,566 Hong Kong Dollar Sell 4/18/12 508,585 509,774 1,189 Norwegian Krone Sell 4/18/12 116,953 118,623 1,670 Swiss Franc Buy 4/18/12 464,240 462,728 1,512 JPMorgan Chase Bank, N.A. Australian Dollar Sell 4/18/12 877,737 912,829 35,092 British Pound Buy 4/18/12 4,828,585 4,813,200 15,385 Canadian Dollar Sell 4/18/12 1,522,604 1,541,030 18,426 Euro Buy 4/18/12 3,081,843 3,080,423 1,420 Hong Kong Dollar Buy 4/18/12 307,273 307,208 65 Japanese Yen Sell 4/18/12 71,780 73,211 1,431 Norwegian Krone Sell 4/18/12 566,651 574,172 7,521 Singapore Dollar Sell 4/18/12 559,889 562,365 2,476 Swedish Krona Buy 4/18/12 419,222 414,655 4,567 Swiss Franc Buy 4/18/12 525,954 524,128 1,826 Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/18/12 1,176,176 1,221,408 (45,232) British Pound Buy 4/18/12 2,085,707 2,079,076 6,631 Canadian Dollar Sell 4/18/12 209,268 211,730 2,462 Euro Sell 4/18/12 1,596,007 1,596,049 42 Israeli Shekel Buy 4/18/12 396,036 385,458 10,578 Japanese Yen Sell 4/18/12 1,254,486 1,280,350 25,864 Swedish Krona Sell 4/18/12 390,717 386,425 (4,292) Swiss Franc Buy 4/18/12 495,374 493,859 1,515 State Street Bank and Trust Co. Australian Dollar Sell 4/18/12 1,755,371 1,825,322 69,951 Canadian Dollar Sell 4/18/12 1,304,917 1,320,567 15,650 Euro Buy 4/18/12 1,058,358 1,057,914 444 Israeli Shekel Buy 4/18/12 396,009 385,111 10,898 Swedish Krona Buy 4/18/12 147,812 146,372 1,440 UBS AG Australian Dollar Buy 4/18/12 873,704 908,335 (34,631) British Pound Sell 4/18/12 790,237 792,290 2,053 Canadian Dollar Sell 4/18/12 797,683 807,029 9,346 Euro Sell 4/18/12 5,592,292 5,582,030 (10,262) Israeli Shekel Sell 4/18/12 819,819 798,971 (20,848) Norwegian Krone Buy 4/18/12 1,893,230 1,919,827 (26,597) Swiss Franc Sell 4/18/12 459,033 457,487 (1,546) Westpac Banking Corp. Australian Dollar Buy 4/18/12 1,197,271 1,242,568 (45,297) British Pound Sell 4/18/12 1,396,389 1,391,870 (4,519) Canadian Dollar Buy 4/18/12 975,982 987,261 (11,279) Euro Sell 4/18/12 1,669,231 1,662,294 (6,937) Japanese Yen Buy 4/18/12 1,595,406 1,627,426 (32,020) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $117,573,145. (b) The aggregate identified cost on a tax basis is $111,447,559, resulting in gross unrealized appreciation and depreciation of $11,853,246 and $6,151,363, respectively, or net unrealized appreciation of $5,701,883. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,782,183. The fund received cash collateral of $5,020,974, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $564 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $7,582,837 and $5,621,981, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $414,393 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 21.7% Japan 18.7 Germany 10.9 France 8.8 Australia 6.2 Canada 3.5 China 3.4 Switzerland 2.7 United States 6.6 Netherlands 2.5 Ireland 2.3 Italy 2.1 Singapore 2.0 Hong Kong 1.2 Russia 1.2 Belgium 1.1 South Korea 0.9 Israel 0.8 Portugal 0.6 Norway 0.6 Spain 0.6 Taiwan 0.5 Other 1.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, (excluding exchange traded funds),which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $395,258 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $175,842. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $11,627,603 $— $— Consumer staples 8,619,850 — — Energy 14,846,148 — — Financials 31,481,401 — — Health care 9,693,176 — — Industrials 12,345,792 — — Information technology 4,776,992 — — Materials 8,648,655 — — Telecommunication services 5,645,675 — — Utilities 4,825,721 — — Total common stocks — — Short-term investments 3,752,996 5,906,407 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (103,017) — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $474,053 $577,070 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Investors Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Aerospace and defense (3.6%) Embraer SA ADR (Brazil) 37,900 $1,212,042 General Dynamics Corp. 14,300 1,049,334 Honeywell International, Inc. 29,900 1,825,395 L-3 Communications Holdings, Inc. 13,500 955,395 Northrop Grumman Corp. (S) 21,600 1,319,328 Precision Castparts Corp. 3,900 674,310 United Technologies Corp. 23,910 1,983,095 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B (S) 22,900 1,848,488 Airlines (0.8%) Southwest Airlines Co. 62,300 513,352 Spirit Airlines, Inc. (NON) 52,301 1,049,681 United Continental Holdings, Inc. (NON) 15,300 328,950 Auto components (0.6%) Autoliv, Inc. (Sweden) 7,200 482,760 Lear Corp. 10,200 474,198 TRW Automotive Holdings Corp. (NON) 10,696 496,829 Automobiles (0.5%) Ford Motor Co. 100,300 1,252,747 Beverages (2.5%) Coca-Cola Co. (The) (S) 23,600 1,746,636 Coca-Cola Enterprises, Inc. 86,300 2,468,180 Molson Coors Brewing Co. Class B 12,900 583,725 PepsiCo, Inc. 22,520 1,494,202 Biotechnology (1.3%) Amgen, Inc. 13,063 888,153 Celgene Corp. (NON) 14,800 1,147,296 Cubist Pharmaceuticals, Inc. (NON) 14,100 609,825 Gilead Sciences, Inc. (NON) 13,300 649,705 Building products (0.4%) Fortune Brands Home & Security, Inc. (NON) 41,035 905,642 Capital markets (2.5%) Ameriprise Financial, Inc. 8,900 508,457 Apollo Global Management, LLC. Class A 33,000 471,240 Bank of New York Mellon Corp. (The) (S) 30,100 726,313 Goldman Sachs Group, Inc. (The) 15,920 1,979,970 Manning & Napier, Inc. (NON) 37,682 553,925 Morgan Stanley 43,400 852,376 State Street Corp. (S) 27,500 1,251,250 Chemicals (2.4%) Celanese Corp. Ser. A 10,900 503,362 CF Industries Holdings, Inc. 3,400 621,010 Dow Chemical Co. (The) (S) 23,501 814,075 E.I. du Pont de Nemours & Co. 12,600 666,540 Huntsman Corp. 39,179 548,898 LyondellBasell Industries NV Class A (Netherlands) 18,400 803,160 Monsanto Co. 10,700 853,432 PPG Industries, Inc. 9,700 929,260 W.R. Grace & Co. (NON) 6,800 393,040 Commercial banks (2.9%) First Southern Bancorp, Inc. Class B (F) (NON) 19,890 179,010 PNC Financial Services Group, Inc. 15,600 1,006,044 U.S. Bancorp 37,900 1,200,672 Wells Fargo & Co. 145,558 4,969,350 Communications equipment (2.8%) Cisco Systems, Inc. 164,441 3,477,927 Motorola Solutions, Inc. 8,571 435,664 Nokia Corp. ADR (Finland) 103,500 568,215 Qualcomm, Inc. 38,100 2,591,562 Computers and peripherals (5.6%) Apple, Inc. (NON) (S) 18,539 11,113,574 EMC Corp. (NON) 47,300 1,413,324 Hewlett-Packard Co. 44,470 1,059,720 SanDisk Corp. (NON) 10,739 532,547 Construction and engineering (0.2%) KBR, Inc. 13,500 479,925 Consumer finance (0.7%) Capital One Financial Corp. 13,037 726,682 Discover Financial Services 31,900 1,063,546 Containers and packaging (0.2%) Owens-Illinois, Inc. (NON) 22,400 522,816 Diversified financial services (3.9%) Bank of America Corp. 140,042 1,340,202 Citigroup, Inc. 18,850 688,968 CME Group, Inc. 1,700 491,861 JPMorgan Chase & Co. 135,427 6,226,933 Nasdaq OMX Group, Inc. (The) (NON) 20,900 541,310 NBH Holdings Co. 144A Class A (NON) 27,300 464,100 Diversified telecommunication services (2.2%) AT&T, Inc. (S) 68,820 2,149,249 Iridium Communications, Inc. (NON) 95,588 837,351 Verizon Communications, Inc. 65,590 2,507,506 Electric utilities (0.9%) Edison International 19,850 843,824 Entergy Corp. (S) 20,600 1,384,320 Electronic equipment, instruments, and components (0.4%) Jabil Circuit, Inc. 20,700 519,984 TE Connectivity, Ltd. (Switzerland) 13,000 477,750 Energy equipment and services (1.7%) Cameron International Corp. (NON) 11,200 591,696 Diamond Offshore Drilling, Inc. 9,300 620,775 Helmerich & Payne, Inc. (S) 12,200 658,190 Nabors Industries, Ltd. (NON) 30,900 540,441 Schlumberger, Ltd. 25,284 1,768,110 Food and staples retail (2.2%) Chefs' Warehouse, Inc. (The) (NON) 23,111 534,789 CVS Caremark Corp. 28,980 1,298,304 Safeway, Inc. (S) 34,800 703,308 Walgreen Co. (S) 19,100 639,659 Wal-Mart Stores, Inc. 38,600 2,362,320 Food products (0.8%) Mead Johnson Nutrition Co. Class A 8,400 692,832 Post Holdings, Inc. (NON) 28,202 928,692 Sara Lee Corp. 19,100 411,223 Health-care equipment and supplies (1.8%) Baxter International, Inc. 13,700 818,986 Boston Scientific Corp. (NON) 84,900 507,702 Covidien PLC (Ireland) 17,200 940,496 Medtronic, Inc. 18,490 724,623 St. Jude Medical, Inc. 20,300 899,493 Zimmer Holdings, Inc. (NON) (S) 10,502 675,069 Health-care providers and services (3.1%) Aetna, Inc. 49,200 2,467,872 AmerisourceBergen Corp. 18,200 722,176 CIGNA Corp. 15,500 763,375 HCA Holdings, Inc. 15,600 385,944 McKesson Corp. 19,080 1,674,652 Omnicare, Inc. 11,200 398,384 UnitedHealth Group, Inc. 21,100 1,243,634 Hotels, restaurants, and leisure (1.4%) McDonald's Corp. 23,930 2,347,533 Wyndham Worldwide Corp. 24,200 1,125,542 Household durables (0.2%) Newell Rubbermaid, Inc. 29,800 530,738 Household products (1.7%) Colgate-Palmolive Co. 14,300 1,398,254 Energizer Holdings, Inc. (NON) (S) 4,600 341,228 Procter & Gamble Co. (The) 38,350 2,577,504 Independent power producers and energy traders (0.5%) AES Corp. (The) (NON) 86,500 1,130,555 Industrial conglomerates (2.2%) General Electric Co. 152,020 3,051,041 Tyco International, Ltd. 45,000 2,528,100 Insurance (3.6%) ACE, Ltd. 23,420 1,714,344 Assurant, Inc. 11,600 469,800 Berkshire Hathaway, Inc. Class B (NON) 11,130 903,200 Hartford Financial Services Group, Inc. (The) (S) 23,613 497,762 MetLife, Inc. 37,748 1,409,888 Principal Financial Group 18,100 534,131 Prudential Financial, Inc. 28,000 1,774,920 RenaissanceRe Holdings, Ltd. (S) 6,400 484,672 Travelers Cos., Inc. (The) 18,690 1,106,448 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 2,800 567,028 Expedia, Inc. (S) 17,511 585,568 Priceline.com, Inc. (NON) 1,600 1,148,000 Internet software and services (1.2%) Baidu, Inc. ADR (China) (NON) 4,100 597,657 eBay, Inc. (NON) 20,100 741,489 Google, Inc. Class A (NON) 2,699 1,730,707 IT Services (4.2%) Accenture PLC Class A (S) 26,076 1,681,902 Alliance Data Systems Corp. (NON) 4,300 541,628 IBM Corp. (S) 32,180 6,714,357 Unisys Corp. (NON) 13,480 265,826 Visa, Inc. Class A 7,300 861,400 Western Union Co. (The) (S) 31,300 550,880 Life sciences tools and services (0.3%) Agilent Technologies, Inc. (NON) 14,600 649,846 Machinery (1.3%) AGCO Corp. (NON) (S) 8,600 406,006 Caterpillar, Inc. 9,100 969,332 CNH Global NV (Netherlands) (NON) 16,975 673,908 Parker Hannifin Corp. (S) 13,000 1,099,150 Media (3.6%) Comcast Corp. Class A 70,170 2,105,802 DISH Network Corp. Class A 22,200 731,046 Interpublic Group of Companies, Inc. (The) 102,800 1,172,948 McGraw-Hill Cos., Inc. (The) 16,700 809,449 Time Warner Cable, Inc. 15,700 1,279,550 Time Warner, Inc. 26,400 996,600 Walt Disney Co. (The) (S) 42,000 1,838,760 Metals and mining (0.8%) Cliffs Natural Resources, Inc. (S) 9,900 685,674 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 21,100 802,644 Teck Resources Limited Class B (Canada) 15,300 545,598 Multiline retail (1.0%) Macy's, Inc. 28,200 1,120,386 Target Corp. 23,700 1,380,999 Multi-utilities (0.8%) Ameren Corp. 39,672 1,292,514 DTE Energy Co. 11,100 610,833 Oil, gas, and consumable fuels (9.8%) Apache Corp. 17,600 1,767,744 Chevron Corp. 59,240 6,352,898 ConocoPhillips 24,000 1,824,240 Devon Energy Corp. 12,600 896,112 Exxon Mobil Corp. 63,563 5,512,819 LRR Energy LP 86,137 1,769,254 Marathon Oil Corp. (S) 43,400 1,375,780 Noble Energy, Inc. 5,500 537,790 Occidental Petroleum Corp. 22,572 2,149,532 Oiltanking Partners LP (Units) 28,078 862,556 Scorpio Tankers, Inc. (Monaco) (NON) 35,445 250,242 Ultra Petroleum Corp. (NON) 15,600 353,028 Valero Energy Corp. 17,300 445,821 Whiting USA Trust II (Units) (NON) 20,850 479,550 Paper and forest products (0.2%) International Paper Co. (S) 17,200 603,720 Personal products (0.3%) Avon Products, Inc. 35,000 677,600 Pharmaceuticals (6.5%) Abbott Laboratories 30,010 1,839,313 Jazz Pharmaceuticals PLC (Ireland) (NON) 11,265 546,015 Johnson & Johnson 54,430 3,590,203 Medicines Co. (The) (NON) 26,108 523,988 Merck & Co., Inc. 82,100 3,152,640 Pfizer, Inc. 268,091 6,074,942 ViroPharma, Inc. (NON) 16,500 496,155 Professional services (0.4%) Equifax, Inc. 11,400 504,564 Nielsen Holdings NV (NON) 16,600 500,324 Real estate investment trusts (REITs) (0.3%) Terreno Realty Corp. 13,726 196,419 Weyerhaeuser Co. 25,700 563,344 Road and rail (0.7%) Hertz Global Holdings, Inc. (NON) 50,609 761,159 Union Pacific Corp. 8,400 902,832 Semiconductors and semiconductor equipment (2.2%) Advanced Micro Devices, Inc. (NON) (S) 86,900 696,938 Avago Technologies, Ltd. (Singapore) 12,100 471,537 Intel Corp. 82,620 2,322,448 KLA-Tencor Corp. (S) 6,900 375,498 Novellus Systems, Inc. (NON) 14,000 698,740 Texas Instruments, Inc. (S) 30,600 1,028,466 Software (4.6%) Adobe Systems, Inc. (NON) (S) 29,200 1,001,852 CA, Inc. (S) 19,600 540,176 Microsoft Corp. 175,050 5,645,363 Oracle Corp. 133,530 3,893,735 Symantec Corp. (NON) 27,600 516,120 Specialty retail (2.0%) Advance Auto Parts, Inc. 5,600 495,992 Best Buy Co., Inc. (S) 25,000 592,000 Foot Locker, Inc. 18,800 583,740 GNC Holdings, Inc. Class A 21,361 745,285 Home Depot, Inc. (The) (S) 35,200 1,770,912 Rent-A-Center, Inc. 6,500 245,375 Staples, Inc. 36,500 590,570 Textiles, apparel, and luxury goods (0.4%) Coach, Inc. 13,700 1,058,736 Tobacco (2.7%) Lorillard, Inc. 8,600 1,113,528 Philip Morris International, Inc. 63,533 5,629,655 Trading companies and distributors (0.5%) Air Lease Corp. (NON) (S) 29,690 714,638 WESCO International, Inc. (NON) (S) 7,600 496,356 Total common stocks (cost $185,651,309) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 7,165 $739,715 Unisys Corp. Ser. A, 6.25% cv. pfd. 2,904 177,870 Total convertible preferred stocks (cost $1,041,335) INVESTMENT COMPANIES (0.3%) (a) Shares Value SPDR S&P Homebuilders ETF (S) 34,900 $744,417 Total investment Companies (cost $569,069) PREFERRED STOCKS (—%) (a) Shares Value First Southern Bancorp 5.00% cum. pfd. (acquired 12/17/09, cost $34,000) (F) (RES) (NON) 34 $34,000 Total preferred stocks (cost $34,000) SHORT-TERM INVESTMENTS (17.4%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 42,911,875 $42,911,875 Putnam Money Market Liquidity Fund 0.11% (e) 602,691 602,691 Total short-term investments (cost $43,514,566) TOTAL INVESTMENTS Total investments (cost $230,810,279) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $250,558,246. (b) The aggregate identified cost on a tax basis is $234,451,071, resulting in gross unrealized appreciation and depreciation of $61,424,991 and $2,621,846, respectively, or net unrealized appreciation of $58,803,145. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $34,000, or less than 0.1% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $41,860,113. The fund received cash collateral of $42,911,875, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $45 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,392,333 and $4,890,603, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $26,529,093 $— $— Consumer staples 25,601,639 — — Energy 28,756,578 — — Financials 34,254,027 464,100 179,010 Health care 32,390,487 — — Industrials 26,752,347 — — Information technology 53,066,986 — — Materials 9,293,229 — — Telecommunication services 5,494,106 — — Utilities 5,262,046 — — Total common stocks Convertible preferred stocks — 917,585 — Investment companies 744,417 — — Preferred stocks — — 34,000 Short-term investments 602,691 42,911,875 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 3/31/12 (Unaudited) REPURCHASE AGREEMENTS (22.1%) (a) Principal amount Value Interest in $336,173,000 joint tri-party repurchase agreement dated 3/30/12 with Citigroup Global Markets, Inc. due 4/2/12 - maturity value of $9,000,113 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from zero % to 5.50% and due dates ranging from 7/1/19 to 3/1/42, valued at $342,896,460) $9,000,000 $9,000,000 Interest in $83,000,000 joint tri-party repurchase agreement dated 3/30/12 with Deutsche Bank Securities, Inc. due 4/2/12 - maturity value of $9,000,113 for an effective yield of 0.15% (collateralized by a mortgage-backed security with a coupon rate of 4.50% and a due date of 5/1/41, valued at $84,660,001) 9,000,000 9,000,000 Interest in $287,000,000 joint tri-party repurchase agreement dated 3/30/12 with Goldman Sach & Co. due 4/2/12 - maturity value of $8,504,106 for an effective yield of 0.15% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.50% to 4.50% and due dates ranging from 3/1/27 to 11/1/41, valued at $292,740,000) 8,504,000 8,504,000 Interest in $82,300,000 joint tri-party repurchase agreement dated 3/30/12 with JPMorgan Securities, Inc. due 4/2/12 - maturity value of $4,850,081 for an effective yield of 0.20% (collateralized by various corporate bonds with coupon rates ranging from 2.950% to 9.375% and due dates ranging from 2/1/14 to 9/30/39, valued at $86,420,263) 4,850,000 4,850,000 Interest in $375,000,000 joint tri-party repurchase agreement dated 3/30/12 with JPMorgan Securities, Inc. due 4/2/12 - maturity value of $8,500,099 for an effective yield of 0.14% (collateralized by various mortgage-backed securities with coupon rates ranging from 2.50% to 7.50% and due dates ranging from 1/1/13 to 4/1/42, valued at $382,500,252) 8,500,000 8,500,000 Interest in $4,800,000 tri-party term repurchase agreement dated 3/27/12 with Barclays Capital, Inc. due 4/3/12, 0.15% (collateralized by Federal National Mortgage Association with a coupon rate 5.00% and due date 9/1/40, valued at $4,906,377) (TR) 4,800,000 4,800,000 Interest in $300,800,000 joint tri-party term repurchase agreement dated 3/27/12 with Citigroup Global Markets, Inc. due 4/3/12, 0.18% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.30% to 4.50% and due dates ranging from 12/1/20 to 3/1/42, valued at $306,816,796) (TR) 4,800,000 4,800,000 Interest in $160,000,000 joint tri-party term repurchase agreement dated 3/28/12 with Deutsche Bank Securities, Inc. due 4/4/12, 0.14% (collateralized by various mortgage-backed securities with coupon rates ranging from 3.50% to 4.50% and due dates ranging from 12/1/26 to 11/1/41, valued at $163,454,988) (TR) 2,500,000 2,500,000 Interest in $48,750,000 joint tri-party term repurchase agreement dated 3/23/12 with JPMorgan Securities, Inc. due 4/23/12, 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 5.75% to 8.25% and due dates ranging from 4/15/12 to 10/15/39, valued at $51,190,659) (TR) 1,900,000 1,900,000 Total repurchase agreements (cost $53,854,000) ASSET-BACKED COMMERCIAL PAPER (17.2%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.180 4/18/12 $1,200,000 $1,199,898 Bryant Park Funding, LLC 0.270 6/15/12 2,400,000 2,398,650 CAFCO, LLC 0.300 4/5/12 804,000 803,973 CAFCO, LLC 0.220 4/11/12 400,000 399,976 Chariot Funding, LLC 0.190 5/16/12 1,350,000 1,349,679 Chariot Funding, LLC 0.150 4/30/12 1,100,000 1,099,867 CHARTA, LLC 0.280 4/2/12 1,200,000 1,199,991 CIESCO-LP 0.270 4/4/12 1,200,000 1,199,973 CRC Funding, LLC 0.220 4/10/12 1,200,000 1,199,934 Fairway Finance, LLC 144A (Canada) 0.282 8/16/12 1,400,000 1,400,000 Fairway Finance, LLC 144A (Canada) 0.250 6/4/12 2,300,000 2,298,978 Govco, LLC 0.270 4/2/12 1,200,000 1,199,991 Jupiter Securitization Co., LLC 0.190 6/7/12 1,500,000 1,499,470 Jupiter Securitization Co., LLC 0.190 5/8/12 900,000 899,824 Liberty Street Funding, LLC (Canada) 0.210 5/14/12 400,000 399,900 Liberty Street Funding, LLC (Canada) 0.210 4/17/12 1,200,000 1,199,888 Manhattan Asset Funding Co., LLC (Japan) 0.230 4/18/12 2,400,000 2,399,739 Old Line Funding, LLC 0.240 6/22/12 1,200,000 1,199,344 Old Line Funding, LLC 0.200 5/15/12 1,400,000 1,399,658 Old Line Funding, LLC 144A 0.200 4/16/12 1,030,000 1,029,914 Straight-A Funding, LLC 0.180 5/1/12 2,100,000 2,099,685 Straight-A Funding, LLC 144A, Ser. 1 0.190 4/17/12 1,100,000 1,099,907 Straight-A Funding, LLC 144A, Ser. 1 0.180 6/15/12 2,800,000 2,798,950 Straight-A Funding, LLC 144A, Ser. 1 0.160 6/6/12 1,289,000 1,288,622 Variable Funding Capital Co., LLC 144A (Wachovia Bank NA (LOC)) 0.180 4/26/12 3,800,000 3,799,525 Victory Receivables Corp. (Japan) 0.290 5/7/12 1,700,000 1,699,507 Victory Receivables Corp. (Japan) 0.280 6/15/12 2,000,000 1,998,833 Working Capital Management Co. (Japan) 0.230 4/3/12 1,400,000 1,399,982 Total asset-backed commercial paper (cost $41,963,658) COMMERCIAL PAPER (14.1%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.541 6/29/12 $600,000 $599,199 Australia & New Zealand Banking Group, Ltd. (Australia) 0.351 8/8/12 1,600,000 1,597,996 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.648 1/10/13 1,500,000 1,500,000 Axis Bank, Ltd. (India) 0.500 4/12/12 1,200,000 1,199,817 Canadian Imperial Holdings, Inc. 0.622 5/15/12 1,050,000 1,049,487 COFCO Capital Corp. 0.405 4/3/12 2,400,000 2,399,946 Commonwealth Bank of Australia 144A (Australia) 0.190 6/8/12 2,000,000 2,000,000 Commonwealth Bank of Australia 144A (Australia) 0.180 10/18/12 400,000 399,993 Danske Corp. (Denmark) 0.210 4/4/12 1,200,000 1,199,979 DnB Bank ASA 144A (Norway) 0.422 4/25/12 1,500,000 1,500,000 DnB Bank ASA (Norway) 0.300 6/1/12 2,000,000 1,998,983 General Electric Capital Corp. 0.190 5/23/12 1,300,000 1,299,643 HSBC Bank USA, NA 0.300 7/26/12 1,300,000 1,298,743 HSBC USA, Inc. (United Kingdom) 0.290 6/26/12 1,300,000 1,299,099 ING (US) Funding, LLC 0.180 4/9/12 1,200,000 1,199,952 Louis Dreyfus Commodities, LLC, Ser. BARC (Barclays Bank PLC (LOC)) 0.500 4/5/12 1,200,000 1,199,933 Nordea North America Inc./DE (Sweden) 0.542 9/7/12 1,150,000 1,147,257 Prudential PLC (United Kingdom) 0.200 4/5/12 360,000 359,992 Standard Chartered Bank/New York 0.531 8/20/12 1,200,000 1,197,509 Standard Chartered Bank/New York 0.501 7/9/12 1,100,000 1,098,488 State Street Corp. 0.240 7/5/12 1,500,000 1,499,050 State Street Corp. 0.230 7/19/12 900,000 899,373 Toyota Credit Canada, Inc. (Canada) 0.180 5/29/12 2,500,000 2,499,275 Westpac Banking Corp. 144A (Australia) 0.744 8/24/12 2,600,000 2,592,251 Westpac Banking Corp. 144A (Australia) 0.230 7/5/12 1,400,000 1,400,000 Total commercial paper (cost $34,435,965) MUNICIPAL BONDS AND NOTES (13.4%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value California (1.1%) Board of Trustees of the Leland Stanford Junior University Commercial Paper 0.130 4/5/12 P-1 $2,700,000 $2,699,961 Connecticut (1.6%) Yale University Commercial Paper 0.140 6/18/12 P-1 1,500,000 1,499,545 Yale University Commercial Paper 0.105 4/2/12 P-1 2,300,000 2,299,992 District of Columbia (0.3%) American University Commercial Paper, Ser. A 0.200 6/19/12 A-1 750,000 749,671 Florida (0.7%) Highlands County, Health Facilities Authority VRDN (Adventist Health), Ser. H (U.S. Bank, N.A. (LOC)) (M) 0.160 11/15/35 VMIG1 1,700,000 1,700,000 Illinois (0.4%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) (M) 0.180 8/1/33 VMIG1 1,000,000 1,000,000 Indiana (1.0%) Saint Joseph County Commercial Paper (University of Notre Dame Du Lac) 0.150 5/3/12 P-1 1,500,000 1,499,800 Saint Joseph County Commercial Paper (University of Notre Dame Du Lac) 0.140 4/4/12 P-1 1,000,000 999,988 Kentucky (1.2%) Catholic Health Initiatives Commercial Paper, Ser. A 0.120 4/2/12 P-1 750,000 750,000 Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.180 5/1/34 VMIG1 2,100,000 2,100,000 Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. A 0.160 5/15/12 P-1 750,000 750,000 Johns Hopkins University Commercial Paper, Ser. A 0.150 6/21/12 P-1 1,900,000 1,900,000 Johns Hopkins University Commercial Paper, Ser. C 0.180 6/11/12 P-1 750,000 750,000 Massachusetts (1.4%) Harvard University Commercial Paper 0.130 5/15/12 P-1 3,500,000 3,499,444 Michigan (0.5%) Trinity Health Corporation Commercial Paper 0.150 4/2/12 P-1 1,221,000 1,220,995 Nevada (0.4%) Truckee Meadows, Water Authority Revenue Commercial Paper, Ser. 06-B (Lloyds TSB Bank PLC/New York, NY (LOC)) 0.180 4/11/12 P-1 1,000,000 1,000,000 North Carolina (1.0%) Duke University Commercial Paper, Ser. B-98 0.180 6/19/12 P-1 2,000,000 1,999,210 Wake County VRDN, Ser. B (M) 0.170 3/1/24 VMIG1 500,000 500,000 Texas (1.8%) Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.200 10/1/29 VMIG1 485,000 485,000 University of Texas Permanent University Fund Commercial Paper 0.120 4/2/12 P-1 4,000,000 4,000,000 Wisconsin (0.5%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, N.A. (LOC)) (M) 0.190 8/15/33 VMIG1 1,140,000 1,140,000 Total municipal bonds and notes (cost $32,543,606) U.S. GOVERNMENT AGENCY OBLIGATIONS (10.0%) (a) Yield (%) Maturity date Principal amount Value Bank of America Corp. FDIC guaranteed sr. notes, MTN, Ser. L (k) 2.100 4/30/12 $5,700,000 $5,708,598 Federal Farm Credit Bank FRN, Ser. 1 0.230 1/14/13 3,500,000 3,500,000 Federal Farm Credit Bank discount notes 0.090 8/20/12 2,700,000 2,699,048 Federal Home Loan Bank unsec. discount notes 0.200 10/31/12 1,450,000 1,448,284 Federal Home Loan Bank unsec. discount notes 0.115 8/3/12 1,000,000 999,604 Federal Home Loan Bank unsec. discount notes 0.070 5/30/12 600,000 599,931 Federal Home Loan Mortgage Corp. unsec. discount notes 0.085 6/25/12 1,000,000 999,799 Federal Home Loan Mortgage Corp. unsec. discount notes 0.075 5/21/12 1,000,000 999,896 Federal Home Loan Mortgage Corp. unsec. discount notes 0.065 5/9/12 2,000,000 1,999,863 Federal National Mortgage Association unsec. discount notes 0.120 6/29/12 1,000,000 999,703 Federal National Mortgage Association unsec. discount notes 0.082 5/16/12 3,400,000 3,399,654 Federal National Mortgage Association unsec. discount notes 0.065 5/9/12 1,000,000 999,931 Total U.S. government agency obligations (cost $24,354,311) U.S. TREASURY OBLIGATIONS (9.8%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.149 10/18/12 $5,800,000 $5,795,294 U.S. Treasury Bills 0.102 7/19/12 2,100,000 2,099,364 U.S. Treasury Bills 0.102 7/12/12 3,000,000 2,999,150 U.S. Treasury Notes (k) 1.500 7/15/12 4,000,000 4,016,178 U.S. Treasury Notes (k) 1.375 10/15/12 4,000,000 4,026,075 U.S. Treasury Notes (k) 0.625 1/31/13 2,500,000 2,508,876 U.S. Treasury Notes (k) 0.625 7/31/12 2,500,000 2,504,340 Total U.S. treasury obligations (cost $23,949,277) CERTIFICATES OF DEPOSIT (6.4%) (a) Interest rate (%) Maturity date Principal amount Value Bank of Nova Scotia/Houston 0.560 6/21/12 $1,100,000 $1,100,000 Bank of Nova Scotia/Houston FRN 0.322 7/26/12 1,000,000 1,000,000 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.767 7/17/12 900,000 900,260 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.432 10/15/12 1,900,000 1,900,000 National Australia Bank, Ltd. (Australia) 0.500 4/23/12 1,500,000 1,500,000 National Australia Bank, Ltd. (Australia) 0.490 4/11/12 1,500,000 1,500,004 Nordea Bank Finland PLC/New York 0.874 9/13/12 2,500,000 2,498,895 Standard Chartered Bank/New York 0.675 9/10/12 1,300,000 1,300,000 Toronto-Dominion Bank/NY (Canada) 0.582 10/19/12 3,300,000 3,300,482 Toronto-Dominion Bank/NY (Canada) 0.210 5/8/12 600,000 600,012 Total certificates of deposit (cost $15,599,653) CORPORATE BONDS AND NOTES (5.4%) (a) Interest rate (%) Maturity date Principal amount Value Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 1.024 3/19/13 $1,200,000 $1,205,386 HSBC Bank PLC 144A sr. unsec. unsub. notes FRN (United Kingdom) 0.965 1/18/13 1,000,000 1,002,075 JPMorgan Chase & Co. sr. unsec. unsub. notes FRN, MTN 1.141 2/26/13 1,000,000 1,005,966 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 1.063 1/8/13 1,000,000 1,003,111 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) (M) 0.702 5/15/14 3,925,000 3,925,073 Svenska Handelsbanken/New York, NY 144A notes FRN (Sweden) 0.515 1/7/13 3,500,000 3,500,000 Wal-Mart Stores, Inc. sr. unsec. unsub notes stepped-coupon (zero %, 6/1/12) (STP) (M) 5.226 6/1/18 1,500,000 1,512,745 Total corporate bonds and notes (cost $13,154,356) TOTAL INVESTMENTS Total investments (cost $239,854,826) (b) Key to holding's abbreviations FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $243,669,227. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $439 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $— and $9,600,000, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (k) The rates shown are the current interest rates at the close of the reporting period. (M) The security's effective maturity date is less than one year. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 76.8% Canada 7.7 Australia 6.4 Japan 3.1 Sweden 1.9 Norway 1.5 United Kingdom 1.1 Denmark 0.5 Switzerland 0.5 India 0.5 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $41,963,658 $— Certificates of deposit — 15,599,653 — Commercial paper — 34,435,965 — Corporate bonds and notes — 13,154,356 — Municipal bonds and notes — 32,543,606 — Repurchase agreements — 53,854,000 — U.S. Government Agency Obligations — 24,354,311 — U.S. Treasury Obligations — 23,949,277 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Multi-Cap Growth Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (98.0%) (a) Shares Value Aerospace and defense (4.1%) Embraer SA ADR (Brazil) 154,800 $4,950,504 Honeywell International, Inc. 114,900 7,014,645 Northrop Grumman Corp. 29,300 1,789,644 Precision Castparts Corp. 52,312 9,044,745 United Technologies Corp. 87,600 7,265,544 Air freight and logistics (0.8%) FedEx Corp. 60,900 5,600,364 Airlines (0.1%) Delta Air Lines, Inc. (NON) 53,200 527,212 Auto components (1.2%) Allison Transmission Holdings, Inc. (NON) 95,610 2,283,167 American Axle & Manufacturing Holdings, Inc. (NON) (S) 170,209 1,993,147 Johnson Controls, Inc. (S) 142,300 4,621,904 Automobiles (0.5%) Ford Motor Co. 297,000 3,709,530 Beverages (1.9%) Beam, Inc. 50,114 2,935,177 Coca-Cola Enterprises, Inc. 297,200 8,499,920 PepsiCo, Inc. 36,700 2,435,045 Biotechnology (2.2%) Affymax, Inc. (NON) 289,032 3,393,236 BioMarin Pharmaceuticals, Inc. (NON) (S) 75,500 2,585,875 Celgene Corp. (NON) 68,500 5,310,120 Cubist Pharmaceuticals, Inc. (NON) 86,504 3,741,298 Dendreon Corp. (NON) (S) 73,436 782,461 Human Genome Sciences, Inc. (NON) (S) 46,304 381,545 Building products (0.2%) Owens Corning, Inc. (NON) (S) 49,700 1,790,691 Capital markets (2.5%) Apollo Global Management, LLC. Class A 82,027 1,171,346 Charles Schwab Corp. (The) 290,900 4,180,233 Invesco, Ltd. 204,200 5,446,014 Raymond James Financial, Inc. 49,062 1,792,235 State Street Corp. 120,400 5,478,200 Chemicals (4.0%) Agrium, Inc. (Canada) 56,869 4,911,776 Albemarle Corp. 57,600 3,681,792 Celanese Corp. Ser. A 196,467 9,072,846 GSE Holding, Inc. (NON) 153,585 2,016,571 LyondellBasell Industries NV Class A (Netherlands) 124,241 5,423,120 Monsanto Co. 53,500 4,267,160 Commercial banks (0.8%) Wells Fargo & Co. 171,384 5,851,050 Commercial services and supplies (0.2%) Republic Services, Inc. 36,200 1,106,272 Communications equipment (4.4%) ADTRAN, Inc. 57,300 1,787,187 Cisco Systems, Inc. 267,719 5,662,257 F5 Networks, Inc. (NON) 9,500 1,282,120 Juniper Networks, Inc. (NON) 107,642 2,462,849 Polycom, Inc. (NON) 298,918 5,700,366 Qualcomm, Inc. 226,417 15,400,884 Computers and peripherals (10.6%) Apple, Inc. (NON) 104,077 62,391,039 EMC Corp. (NON) 224,800 6,717,024 NetApp, Inc. (NON) (S) 57,200 2,560,844 SanDisk Corp. (NON) 114,011 5,653,805 Diversified financial services (1.0%) Citigroup, Inc. 49,400 1,805,570 CME Group, Inc. 20,300 5,873,399 Diversified telecommunication services (0.3%) Iridium Communications, Inc. (NON) 217,572 1,905,931 Electrical equipment (0.7%) GrafTech International, Ltd. (NON) 204,900 2,446,506 Hubbell, Inc. Class B 32,500 2,553,850 Thermon Group Holdings, Inc. (NON) 12,167 248,815 Electronic equipment, instruments, and components (1.1%) TE Connectivity, Ltd. (Switzerland) 150,400 5,527,200 Trimble Navigation, Ltd. (NON) (S) 45,300 2,465,226 Energy equipment and services (4.3%) Cameron International Corp. (NON) 128,200 6,772,806 Ensco International PLC ADR (United Kingdom) 44,300 2,344,799 Key Energy Services, Inc. (NON) 221,500 3,422,175 National Oilwell Varco, Inc. (S) 66,200 5,260,914 Oil States International, Inc. (NON) 79,834 6,231,842 Schlumberger, Ltd. 110,700 7,741,251 Food products (1.5%) Mead Johnson Nutrition Co. Class A 70,200 5,790,096 Post Holdings, Inc. 47,900 1,577,347 Sara Lee Corp. 173,800 3,741,914 Health-care equipment and supplies (3.8%) Baxter International, Inc. 172,276 10,298,659 Covidien PLC (Ireland) 157,100 8,590,228 OraSure Technologies, Inc. (NON) 216,000 2,481,840 St. Jude Medical, Inc. 75,950 3,365,345 Stryker Corp. (S) 54,700 3,034,756 Health-care providers and services (3.5%) Aetna, Inc. 192,500 9,655,800 CIGNA Corp. 99,452 4,898,011 Express Scripts Holding Co. (NON) 107,400 5,818,932 HealthSouth Corp. (NON) 176,100 3,606,528 Quest Diagnostics, Inc. (S) 30,427 1,860,611 Health-care technology (0.3%) SXC Health Solutions Corp. (Canada) (NON) 29,000 2,173,840 Vocera Communications, Inc. 10,642 249,023 Hotels, restaurants, and leisure (2.3%) Carnival Corp. (S) 77,500 2,486,200 Las Vegas Sands Corp. 93,592 5,388,091 Starbucks Corp. 111,800 6,248,502 Wyndham Worldwide Corp. 52,533 2,443,310 Household durables (0.2%) Newell Rubbermaid, Inc. 83,900 1,494,259 Household products (1.0%) Colgate-Palmolive Co. 50,000 4,889,000 Procter & Gamble Co. (The) 34,000 2,285,140 Independent power producers and energy traders (0.8%) AES Corp. (The) (NON) 448,400 5,860,588 Industrial conglomerates (0.7%) Tyco International, Ltd. 90,400 5,078,672 Insurance (1.0%) Aflac, Inc. 64,200 2,952,558 Aon PLC (United Kingdom) 83,500 4,096,510 Internet and catalog retail (2.2%) Amazon.com, Inc. (NON) 32,200 6,520,822 CafePress, Inc. (NON) 1,587 30,153 HSN, Inc. 19,200 730,176 Priceline.com, Inc. (NON) 12,185 8,742,738 Internet software and services (3.2%) Baidu, Inc. ADR (China) (NON) 36,857 5,372,645 eBay, Inc. (NON) 174,800 6,448,372 Google, Inc. Class A (NON) 17,595 11,282,618 IT Services (1.6%) Accenture PLC Class A 53,100 3,424,950 Cognizant Technology Solutions Corp. (NON) 43,700 3,362,715 Visa, Inc. Class A (S) 38,600 4,554,800 Leisure equipment and products (0.4%) Hasbro, Inc. 78,100 2,867,832 Life sciences tools and services (2.5%) Agilent Technologies, Inc. (NON) 106,000 4,718,060 Bruker Corp. (NON) 276,790 4,237,655 Thermo Fisher Scientific, Inc. (NON) 171,700 9,680,446 Machinery (2.2%) Cummins, Inc. 37,400 4,489,496 Eaton Corp. 104,466 5,205,541 Timken Co. 129,197 6,555,456 Media (2.8%) Interpublic Group of Companies, Inc. (The) 628,400 7,170,044 Time Warner, Inc. 157,000 5,926,750 Walt Disney Co. (The) (S) 162,800 7,127,384 Metals and mining (1.6%) Carpenter Technology Corp. 36,800 1,922,064 Cliffs Natural Resources, Inc. (S) 55,887 3,870,734 Rio Tinto PLC (United Kingdom) 81,803 4,508,883 Walter Energy, Inc. 26,575 1,573,506 Multiline retail (1.5%) Dollar General Corp. (NON) (S) 143,365 6,623,463 Nordstrom, Inc. 77,652 4,326,769 Oil, gas, and consumable fuels (3.5%) Alpha Natural Resources, Inc. (NON) 117,900 1,793,259 Anadarko Petroleum Corp. 74,600 5,844,164 Cabot Oil & Gas Corp. Class A 72,800 2,269,176 Cobalt International Energy, Inc. (NON) 39,500 1,186,185 Hess Corp. 56,700 3,342,465 Kosmos Energy, Ltd. (NON) 98,500 1,304,140 Linn Energy, LLC (Units) 57,583 2,196,791 Noble Energy, Inc. 78,500 7,675,730 Personal products (0.2%) Avon Products, Inc. 74,900 1,450,064 Pharmaceuticals (1.9%) Elan Corp. PLC ADR (Ireland) (NON) (S) 312,186 4,685,912 Medicines Co. (The) (NON) 44,200 887,094 Merck & Co., Inc. 102,400 3,932,160 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 52,300 2,356,638 ViroPharma, Inc. (NON) 72,200 2,171,054 Professional services (0.8%) Nielsen Holdings NV (NON) 105,400 3,176,756 Verisk Analytics, Inc. Class A (NON) 62,500 2,935,625 Real estate investment trusts (REITs) (0.3%) American Tower REIT, Inc. Class A (R) 29,123 1,835,331 Real estate management and development (0.6%) CBRE Group, Inc. (NON) 221,600 4,423,136 Road and rail (1.6%) Hertz Global Holdings, Inc. (NON) 300,800 4,524,032 Kansas City Southern (NON) 60,941 4,368,860 Swift Transportation Co. (NON) 268,347 3,096,724 Semiconductors and semiconductor equipment (3.7%) Advanced Micro Devices, Inc. (NON) 841,458 6,748,493 Avago Technologies, Ltd. (Singapore) 101,200 3,943,764 Cymer, Inc. (NON) 38,837 1,941,850 Intel Corp. 80,907 2,274,296 Skyworks Solutions, Inc. (NON) 108,300 2,994,495 Texas Instruments, Inc. 218,700 7,350,507 Xilinx, Inc. (S) 44,400 1,617,492 Software (5.6%) Check Point Software Technologies, Ltd. (Israel) (NON) (S) 60,100 3,836,784 Informatica Corp. (NON) 24,000 1,269,600 Microsoft Corp. 182,867 5,897,461 Oracle Corp. 359,850 10,493,226 Red Hat, Inc. (NON) 29,251 1,751,842 Salesforce.com, Inc. (NON) (S) 51,004 7,880,628 SS&C Technologies Holdings, Inc. (NON) 50,829 1,185,841 Synchronoss Technologies, Inc. (NON) (S) 53,200 1,698,144 Synopsys, Inc. (NON) 118,000 3,617,880 VMware, Inc. Class A (NON) 29,550 3,320,534 Specialty retail (2.0%) AutoZone, Inc. (NON) 6,700 2,491,060 Bed Bath & Beyond, Inc. (NON) 49,298 3,242,329 Dick's Sporting Goods, Inc. 72,300 3,476,184 Signet Jewelers, Ltd. (Bermuda) 31,000 1,465,680 TJX Cos., Inc. (The) 108,004 4,288,839 Textiles, apparel, and luxury goods (1.2%) Coach, Inc. 53,700 4,149,936 Iconix Brand Group, Inc. (NON) (S) 64,151 1,114,944 PVH Corp. 23,755 2,122,034 Steven Madden, Ltd. (NON) 33,886 1,448,627 Tobacco (1.8%) Lorillard, Inc. 22,400 2,900,352 Philip Morris International, Inc. 118,740 10,521,549 Trading companies and distributors (0.5%) WESCO International, Inc. (NON) (S) 61,202 3,997,103 Wireless telecommunication services (0.1%) NII Holdings, Inc. (NON) (S) 59,800 1,094,938 Total common stocks (cost $563,105,132) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Citigroup, Inc. $7.50 cv. pfd. 14,083 $1,453,929 Nielsen Holdings NV $3.125 cv. pfd. 18,859 1,095,001 Total convertible preferred stocks (cost $2,599,410) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 359,195 $154,454 Total warrants (cost $362,787) SHORT-TERM INVESTMENTS (8.9%) (a) Principal amount/shares Value U.S. Treasury bills with effective yields ranging from 0.162% to 0.193%, March 7, 2013 (SEGSF) $143,000 $142,771 U.S. Treasury bills with effective yields ranging from 0.139% to 0.159%, February 7, 2013 (SEG) (SEGSF) 160,000 159,769 U.S. Treasury bills with effective yields ranging from 0.104% to 0.112%, January 10, 2013 (SEG) 66,000 65,917 U.S. Treasury bills with an effective yield of 0.084%, October 18, 2012 (SEG) 14,000 13,990 U.S. Treasury bills with an effective yield of 0.096%, August 23, 2012 (SEG) 79,000 78,962 U.S. Treasury bills with effective yields ranging from 0.104% to 0.111%, July 26, 2012 (SEG) (SEGSF) 236,000 235,938 U.S. Treasury bills with effective yields ranging from 0.066% to 0.080%, June 28, 2012 (SEG) (SEGSF) 500,000 499,916 Putnam Cash Collateral Pool, LLC 0.20% (d) 49,318,325 49,318,325 Putnam Money Market Liquidity Fund 0.11% (e) 14,723,386 14,723,386 Total short-term investments (cost $65,239,016) TOTAL INVESTMENTS Total investments (cost $631,306,345) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $7,261,366) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation UBS AG Euro Sell 4/18/12 $7,265,258 $7,261,366 $(3,893) Total FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation NASDAQ 100 Index E-Mini (Long) 9 $495,135 Jun-12 $3,155 Russell 2000 Index Mini (Long) 1 82,770 Jun-12 308 S&P 500 Index (Long) 4 1,403,200 Jun-12 5,110 S&P Mid Cap 400 Index E-Mini (Long) 4 396,920 Jun-12 173 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $174,917) (Unaudited) Contract Expiration date/ amount strike price Value Apple, Inc. (Call) 6,657 Apr-12/$550.00 $354,210 Apple, Inc. (Call) 3,726 Apr-12/620.00 32,453 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Goldman Sachs International baskets 17,916 $— 9/26/12 (1 month USD-LIBOR-BBA plus 35 bp) A basket (GSCBPBNK) of common stocks $(34,978) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $731,334,104. (b) The aggregate identified cost on a tax basis is $632,406,140, resulting in gross unrealized appreciation and depreciation of $169,756,680 and $17,715,874, respectively, or net unrealized appreciation of $152,040,806. (NON) Non-income-producing security. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $48,321,740. The fund received cash collateral of $49,318,325, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,665 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $42,440,300 and $37,604,114, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $6,164,503 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 35,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 7,787 on written options contracts for the reporting period. Futures contracts: The fund used futures contracts equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. The fund had an average number of contracts of approximately 20 on futures contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $7,200,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $2,100,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $167,830 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $425,534. on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $452,692. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $104,533,874 $— $— Consumer staples 47,025,604 — — Energy 57,385,697 — — Financials 44,905,582 — — Health care 104,897,127 — — Industrials 87,767,057 — — Information technology 219,879,738 — — Materials 41,248,452 — — Telecommunication services 3,000,869 — — Utilities 5,860,588 — — Total common stocks — — Convertible preferred stocks $— $2,548,930 $— Warrants 154,454 — — Short-term investments 14,723,386 50,515,588 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (3,893) — Futures contracts 8,746 — — Written options — (386,663) — Total return swap contracts — (34,978) — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $3,893 Equity contracts 163,200 421,641 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Multi-Cap Value Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (97.2%) (a) Shares Value Aerospace and defense (0.8%) L-3 Communications Holdings, Inc. (S) 4,200 $297,234 Auto components (0.3%) American Axle & Manufacturing Holdings, Inc. (NON) 9,340 109,371 Beverages (2.1%) Coca-Cola Enterprises, Inc. 27,830 795,938 Biotechnology (0.4%) Amarin Corp. PLC ADR (Ireland) (NON) (S) 13,616 154,133 Building products (0.7%) USG Corp. (NON) (S) 15,210 261,612 Capital markets (5.3%) Ameriprise Financial, Inc. 7,798 445,500 Charles Schwab Corp. (The) (S) 18,430 264,839 E*Trade Financial Corp. (NON) 29,462 322,609 Fortress Investment Group LLC Class A 55,361 197,085 Legg Mason, Inc. 17,080 477,044 Raymond James Financial, Inc. 7,392 270,030 Chemicals (2.2%) Celanese Corp. Ser. A 10,300 475,654 LyondellBasell Industries NV Class A (Netherlands) 8,050 351,383 Commercial banks (7.5%) Bancorp, Inc. (The) (NON) 44,210 443,868 Fifth Third Bancorp (S) 26,310 369,656 First Horizon National Corp. (S) 35,660 370,151 Huntington Bancshares, Inc. 39,980 257,871 Popular, Inc. (Puerto Rico) (NON) (S) 80,610 165,251 UMB Financial Corp. (S) 7,040 314,934 Wells Fargo & Co. 26,490 904,369 Commercial services and supplies (1.7%) ACCO Brands Corp. (NON) 28,030 347,852 Healthcare Services Group, Inc. 13,617 289,634 Communications equipment (3.7%) Cisco Systems, Inc. 20,190 427,019 Polycom, Inc. (NON) 12,210 232,845 Qualcomm, Inc. 4,820 327,856 Sycamore Networks, Inc. (NON) 9,670 171,546 Tellabs, Inc. (S) 52,990 214,610 Computers and peripherals (2.5%) Apple, Inc. (NON) (S) 1,260 755,332 Electronics for Imaging, Inc. (NON) 10,300 171,186 Consumer finance (0.5%) Discover Financial Services 4,990 166,367 Containers and packaging (3.4%) Silgan Holdings, Inc. 29,170 1,289,314 Diversified financial services (5.2%) Bank of America Corp. 48,330 462,518 Citigroup, Inc. 16,740 611,847 JPMorgan Chase & Co. 19,080 877,298 Electric utilities (1.6%) American Electric Power Co., Inc. 4,170 160,879 Great Plains Energy, Inc. (S) 21,490 435,602 Electrical equipment (1.4%) AMETEK, Inc. 10,835 525,606 Energy equipment and services (4.5%) Cameron International Corp. (NON) 8,540 451,168 Ensco International PLC ADR (United Kingdom) 5,080 268,884 Hornbeck Offshore Services, Inc. (NON) 4,150 174,425 Key Energy Services, Inc. (NON) (S) 22,890 353,651 National Oilwell Varco, Inc. (S) 3,720 295,628 Oil States International, Inc. (NON) 2,120 165,487 Food products (2.6%) Mead Johnson Nutrition Co. Class A 7,890 650,767 Post Holdings, Inc. 10,260 337,862 Health-care equipment and supplies (6.2%) Alere, Inc. (NON) 17,070 443,991 Covidien PLC (Ireland) 13,096 716,089 Merit Medical Systems, Inc. (NON) 28,512 354,119 St. Jude Medical, Inc. 6,230 276,051 Stryker Corp. (S) 9,980 553,690 Health-care providers and services (6.2%) Aetna, Inc. (S) 12,120 607,939 Coventry Health Care, Inc. (NON) 16,740 595,442 Lincare Holdings, Inc. 6,685 173,008 Mednax, Inc. (NON) 8,530 634,376 PSS World Medical, Inc. (NON) (S) 13,610 344,877 Household durables (2.6%) Newell Rubbermaid, Inc. 20,826 370,911 NVR, Inc. (NON) (S) 380 276,005 Skullcandy, Inc. (NON) (S) 21,020 332,747 Household products (1.0%) Church & Dwight Co., Inc. (S) 5,338 262,576 Energizer Holdings, Inc. (NON) (S) 1,730 128,331 Industrial conglomerates (3.0%) Tyco International, Ltd. 20,460 1,149,443 Insurance (5.8%) Brown & Brown, Inc. 9,320 221,630 Employers Holdings, Inc. 13,240 234,480 Hanover Insurance Group, Inc. (The) 6,300 259,056 Hartford Financial Services Group, Inc. (The) (S) 21,996 463,676 Marsh & McLennan Cos., Inc. 10,930 358,395 XL Group PLC 29,190 633,131 Leisure equipment and products (2.0%) Hasbro, Inc. (S) 4,260 156,427 Leapfrog Enterprises, Inc. (NON) 39,300 328,548 Mattel, Inc. (S) 8,520 286,783 Machinery (5.0%) Gardner Denver, Inc. (S) 5,550 349,761 Navistar International Corp. (NON) 5,840 236,228 Snap-On, Inc. (S) 12,410 756,638 Stanley Black & Decker, Inc. 4,780 367,869 WABCO Holdings, Inc. (NON) 3,020 182,650 Media (2.4%) Interpublic Group of Companies, Inc. (The) 17,470 199,333 Regal Entertainment Group Class A 23,690 322,184 Time Warner, Inc. 9,890 373,348 Metals and mining (0.8%) U.S. Steel Corp. 9,690 284,595 Multiline retail (0.8%) Dollar General Corp. (NON) (S) 6,530 301,686 Multi-utilities (1.6%) Ameren Corp. 5,270 171,697 DTE Energy Co. 4,960 272,949 XCEL Energy, Inc. 6,370 168,614 Office electronics (1.2%) Xerox Corp. 57,110 461,449 Oil, gas, and consumable fuels (2.3%) Apache Corp. 2,675 268,677 Pioneer Natural Resources Co. 3,329 371,483 Swift Energy Co. (NON) (S) 7,810 226,724 Paper and forest products (0.3%) Louisiana-Pacific Corp. (NON) (S) 12,880 120,428 Personal products (0.9%) Avon Products, Inc. 17,190 332,798 Pharmaceuticals (1.6%) Pfizer, Inc. 19,490 441,643 ViroPharma, Inc. (NON) 5,768 173,444 Real estate management and development (0.5%) CBRE Group, Inc. (NON) 10,000 199,600 Road and rail (0.4%) Hertz Global Holdings, Inc. (NON) 10,210 153,558 Semiconductors and semiconductor equipment (1.5%) Advanced Micro Devices, Inc. (NON) (S) 36,550 293,131 Skyworks Solutions, Inc. (NON) 9,990 276,224 Software (0.9%) Synopsys, Inc. (NON) 10,980 336,647 Specialty retail (3.4%) American Eagle Outfitters, Inc. 13,150 226,049 AutoZone, Inc. (NON) 500 185,900 Staples, Inc. 17,240 278,943 Talbots, Inc. (The) (NON) (S) 52,390 158,742 TJX Cos., Inc. (The) 10,840 430,456 Textiles, apparel, and luxury goods (0.4%) Hanesbrands, Inc. (NON) (S) 5,590 165,126 Total common stocks (cost $30,043,012) SHORT-TERM INVESTMENTS (21.0%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 6,674,061 $6,674,061 Putnam Money Market Liquidity Fund 0.11% (e) 1,228,414 1,228,414 Total short-term investments (cost $7,902,475) TOTAL INVESTMENTS Total investments (cost $37,945,487) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $37,707,490. (b) The aggregate identified cost on a tax basis is $38,597,390, resulting in gross unrealized appreciation and depreciation of $6,717,166 and $748,071, respectively, or net unrealized appreciation of $5,969,095. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $6,479,504. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $6,674,061, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $100 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $2,997,390 and $2,451,763, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,502,559 $— $— Consumer staples 2,508,272 — — Energy 2,576,127 — — Financials 9,291,205 — — Health care 5,468,802 — — Industrials 4,918,085 — — Information technology 3,667,845 — — Materials 2,521,374 — — Utilities 1,209,741 — — Total common stocks — — Short-term investments 1,228,414 6,674,061 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Research Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (99.3%) (a) Shares Value Aerospace and defense (4.5%) Embraer SA ADR (Brazil) 17,400 $556,452 General Dynamics Corp. 3,100 227,478 Honeywell International, Inc. 14,208 867,398 L-3 Communications Holdings, Inc. (S) 600 42,462 Northrop Grumman Corp. (S) 3,900 238,212 Precision Castparts Corp. 1,699 293,757 United Technologies Corp. 4,900 406,406 Air freight and logistics (0.9%) FedEx Corp. 1,899 174,632 United Parcel Service, Inc. Class B 4,358 351,778 Airlines (0.1%) Delta Air Lines, Inc. (NON) 1,700 16,847 US Airways Group, Inc. (NON) 4,100 31,119 Auto components (0.4%) Allison Transmission Holdings, Inc. (NON) 1,025 24,477 American Axle & Manufacturing Holdings, Inc. (NON) 3,600 42,156 BorgWarner, Inc. (NON) 200 16,868 Johnson Controls, Inc. (S) 5,100 165,648 Automobiles (0.5%) Ford Motor Co. 21,451 267,923 Beverages (1.2%) Beam, Inc. 1,800 105,426 Coca-Cola Enterprises, Inc. 20,734 592,992 Biotechnology (1.1%) Affymax, Inc. (NON) 12,200 143,228 Amgen, Inc. 686 46,641 Celgene Corp. (NON) 3,672 284,653 Dendreon Corp. (NON) (S) 7,235 77,089 United Therapeutics Corp. (NON) (S) 1,900 89,547 Building products (0.2%) Fortune Brands Home & Security, Inc. (NON) 4,342 95,828 Capital markets (1.7%) Ameriprise Financial, Inc. 1,272 72,669 Bank of New York Mellon Corp. (The) (S) 1,600 38,608 BlackRock, Inc. 290 59,421 Charles Schwab Corp. (The) (S) 5,111 73,445 E*Trade Financial Corp. (NON) 1,200 13,140 Franklin Resources, Inc. 722 89,550 Goldman Sachs Group, Inc. (The) 1,278 158,945 Invesco, Ltd. 2,325 62,008 Legg Mason, Inc. 782 21,841 Morgan Stanley 2,900 56,956 State Street Corp. (S) 6,500 295,750 T. Rowe Price Group, Inc. (S) 731 47,734 Chemicals (2.2%) Air Products & Chemicals, Inc. 300 27,540 Celanese Corp. Ser. A 1,700 78,506 CF Industries Holdings, Inc. (S) 287 52,421 Dow Chemical Co. (The) (S) 6,160 213,382 E.I. du Pont de Nemours & Co. 4,928 260,691 LyondellBasell Industries NV Class A (Netherlands) 1,800 78,570 Monsanto Co. 3,342 266,558 Mosaic Co. (The) 1,200 66,348 PPG Industries, Inc. 400 38,320 Praxair, Inc. 1,600 183,424 W.R. Grace & Co. (NON) 700 40,460 Commercial banks (2.7%) BB&T Corp. 1,322 41,498 Comerica, Inc. 500 16,180 Fifth Third Bancorp 8,000 112,400 First Horizon National Corp. (S) 872 9,051 Huntington Bancshares, Inc. 4,200 27,090 KeyCorp 8,324 70,754 M&T Bank Corp. (S) 800 69,504 PNC Financial Services Group, Inc. 1,700 109,633 Popular, Inc. (Puerto Rico) (NON) (S) 8,484 17,392 Regions Financial Corp. 5,400 35,586 SunTrust Banks, Inc. 2,180 52,691 U.S. Bancorp 1,200 38,016 Wells Fargo & Co. 28,159 961,348 Zions Bancorp. 1,058 22,705 Commercial services and supplies (0.1%) Republic Services, Inc. 2,500 76,400 Communications equipment (2.5%) Cisco Systems, Inc. 32,468 686,698 Juniper Networks, Inc. (NON) 6,400 146,432 Qualcomm, Inc. 9,056 615,989 Computers and peripherals (5.6%) Apple, Inc. (NON) (S) 4,577 2,743,774 Hewlett-Packard Co. 15,310 364,837 SanDisk Corp. (NON) 4,453 220,824 Construction and engineering (0.2%) Fluor Corp. (S) 1,700 102,068 KBR, Inc. 800 28,440 Consumer finance (0.9%) American Express Co. 4,500 260,370 Capital One Financial Corp. 2,200 122,628 Discover Financial Services 2,800 93,352 SLM Corp. 2,700 42,552 Containers and packaging (0.1%) Crown Holdings, Inc. (NON) 1,800 66,294 Diversified consumer services (0.2%) Apollo Group, Inc. Class A (NON) (S) 3,219 124,382 Diversified financial services (3.8%) Bank of America Corp. 25,027 239,508 Citigroup, Inc. 22,242 812,945 CME Group, Inc. 243 70,307 IntercontinentalExchange, Inc. (NON) 150 20,613 JPMorgan Chase & Co. 21,558 991,237 Leucadia National Corp. 700 18,270 Moody's Corp. 1,000 42,100 Nasdaq OMX Group, Inc. (The) (NON) 770 19,943 NYSE Euronext 1,300 39,013 Diversified telecommunication services (2.7%) CenturyLink, Inc. 7,200 278,280 Verizon Communications, Inc. (S) 33,754 1,290,415 Electric utilities (1.4%) Edison International 6,385 271,426 Entergy Corp. (S) 1,100 73,920 FirstEnergy Corp. 5,200 237,068 Great Plains Energy, Inc. (S) 7,564 153,322 NV Energy, Inc. 5,000 80,600 Electrical equipment (0.7%) Cooper Industries PLC 2,400 153,480 GrafTech International, Ltd. (NON) 3,700 44,178 Hubbell, Inc. Class B 1,500 117,870 Sensata Technologies Holding NV (Netherlands) (NON) 2,800 93,744 Electronic equipment, instruments, and components (0.5%) Corning, Inc. 2,859 40,255 TE Connectivity, Ltd. (Switzerland) 7,600 279,300 Energy equipment and services (2.2%) Baker Hughes, Inc. (S) 4,900 205,506 Cameron International Corp. (NON) 8,300 438,489 Schlumberger, Ltd. (S) 8,927 624,265 Food and staples retail (1.5%) Costco Wholesale Corp. 900 81,720 CVS Caremark Corp. 5,776 258,765 Walgreen Co. (S) 2,470 82,720 Wal-Mart Stores, Inc. 7,348 449,698 Food products (1.4%) Archer Daniels-Midland Co. 2,849 90,199 Mead Johnson Nutrition Co. Class A 4,050 334,044 Post Holdings, Inc. (NON) 3,561 117,264 Sara Lee Corp. 12,200 262,666 Health-care equipment and supplies (2.1%) Baxter International, Inc. 4,000 239,120 Becton, Dickinson and Co. (S) 513 39,834 Boston Scientific Corp. (NON) 8,100 48,438 CareFusion Corp. (NON) 2,000 51,860 Covidien PLC (Ireland) 3,789 207,183 Edwards Lifesciences Corp. (NON) (S) 300 21,819 Intuitive Surgical, Inc. (NON) 100 54,175 Medtronic, Inc. 1,764 69,131 St. Jude Medical, Inc. 4,298 190,444 Stryker Corp. (S) 3,200 177,536 Teleflex, Inc. 300 18,345 Varian Medical Systems, Inc. (NON) (S) 1,000 68,960 Zimmer Holdings, Inc. (NON) 600 38,250 Health-care providers and services (2.3%) Aetna, Inc. (S) 8,100 406,296 AmerisourceBergen Corp. 1,773 70,353 CIGNA Corp. 5,000 246,250 Coventry Health Care, Inc. (NON) 1,700 60,469 Express Scripts Holding Co. (NON) 3,558 192,772 McKesson Corp. 357 31,334 Medco Health Solutions, Inc. (NON) 800 56,240 Quest Diagnostics, Inc. (S) 1,200 73,380 WellPoint, Inc. 2,600 191,880 Hotels, restaurants, and leisure (1.6%) Carnival Corp. (S) 6,300 202,104 Las Vegas Sands Corp. 1,200 69,084 McDonald's Corp. 3,521 345,410 Vail Resorts, Inc. (S) 2,500 108,125 Wyndham Worldwide Corp. 5,322 247,526 Household durables (0.9%) D.R. Horton, Inc. (S) 16,900 256,373 Newell Rubbermaid, Inc. 15,230 271,246 SodaStream International, Ltd. (Israel) (NON) (S) 600 20,208 Household products (1.9%) Colgate-Palmolive Co. 2,100 205,338 Energizer Holdings, Inc. (NON) (S) 900 66,762 Procter & Gamble Co. (The) 12,938 869,563 Independent power producers and energy traders (1.0%) AES Corp. (The) (NON) 22,100 288,847 Calpine Corp. (NON) 16,400 282,244 Industrial conglomerates (2.8%) General Electric Co. 52,324 1,050,143 Tyco International, Ltd. 10,222 574,272 Insurance (3.6%) ACE, Ltd. 1,800 131,760 Aflac, Inc. 5,500 252,945 Allstate Corp. (The) 4,100 134,972 Aon PLC (United Kingdom) 2,370 116,272 Assured Guaranty, Ltd. (Bermuda) (S) 5,050 83,426 Berkshire Hathaway, Inc. Class B (NON) 5,025 407,779 Chubb Corp. (The) 1,360 93,990 Hartford Financial Services Group, Inc. (The) (S) 4,500 94,860 Marsh & McLennan Cos., Inc. 3,700 121,323 MetLife, Inc. (S) 6,000 224,100 Progressive Corp. (The) 2,572 59,619 Prudential Financial, Inc. 2,500 158,475 Travelers Cos., Inc. (The) 2,300 136,160 XL Group PLC 4,400 95,436 Internet and catalog retail (1.2%) Amazon.com, Inc. (NON) 1,655 335,154 Priceline.com, Inc. (NON) 522 374,535 Internet software and services (1.9%) Baidu, Inc. ADR (China) (NON) 3,100 451,887 eBay, Inc. (NON) 6,600 243,474 Google, Inc. Class A (NON) 672 430,913 IT Services (3.2%) Accenture PLC Class A (S) 2,600 167,700 Automatic Data Processing, Inc. 2,137 117,941 Cognizant Technology Solutions Corp. (NON) 1,269 97,650 Computer Sciences Corp. 700 20,958 Fidelity National Information Services, Inc. 1,100 36,432 Fiserv, Inc. (NON) 651 45,173 IBM Corp. (S) 4,137 863,185 MasterCard, Inc. Class A 475 199,757 Paychex, Inc. 1,328 41,155 Total Systems Services, Inc. 700 16,149 Visa, Inc. Class A 2,083 245,794 Western Union Co. (The) 2,675 47,080 Leisure equipment and products (0.6%) Hasbro, Inc. (S) 8,850 324,972 Life sciences tools and services (0.6%) Agilent Technologies, Inc. (NON) 2,800 124,628 Life Technologies Corp. (NON) 1,097 53,556 Thermo Fisher Scientific, Inc. (NON) 3,200 180,416 Machinery (1.1%) Deere & Co. 1,335 108,002 Dover Corp. 400 25,176 Eaton Corp. 1,700 84,711 Ingersoll-Rand PLC 1,501 62,066 Joy Global, Inc. (S) 700 51,450 Pall Corp. 500 29,815 Stanley Black & Decker, Inc. 2,400 184,704 Timken Co. 1,500 76,110 Xylem, Inc. 900 24,975 Media (3.4%) Comcast Corp. Class A 26,183 785,752 Interpublic Group of Companies, Inc. (The) 10,601 120,957 News Corp. Class A 12,200 240,218 Time Warner, Inc. 11,633 439,146 Walt Disney Co. (The) (S) 10,136 443,754 Metals and mining (0.8%) Barrick Gold Corp. (Canada) 1,300 56,524 Cliffs Natural Resources, Inc. (S) 1,600 110,816 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) (S) 4,596 174,832 Goldcorp, Inc. (Canada) 500 22,530 Kinross Gold Corp. (Canada) 3,100 30,349 Nucor Corp. (S) 800 34,360 Walter Energy, Inc. 1,100 65,131 Multiline retail (1.2%) Dollar General Corp. (NON) (S) 3,900 180,180 Nordstrom, Inc. 3,700 206,164 Target Corp. 5,385 313,784 Multi-utilities (1.0%) Ameren Corp. 8,000 260,640 National Grid PLC ADR (United Kingdom) (S) 3,400 171,632 PG&E Corp. 4,000 173,640 Office electronics (0.1%) Xerox Corp. 5,988 48,383 Oil, gas, and consumable fuels (8.8%) Anadarko Petroleum Corp. 3,100 242,854 Apache Corp. 1,000 100,440 Chevron Corp. 6,680 716,363 Cobalt International Energy, Inc. (NON) 3,210 96,396 ConocoPhillips 1,300 98,813 CONSOL Energy, Inc. 1,500 51,150 Energen Corp. 2,100 103,215 Exxon Mobil Corp. 25,941 2,249,863 Hess Corp. 6,300 371,385 Marathon Oil Corp. (S) 15,200 481,840 Noble Energy, Inc. 3,600 352,008 Southwestern Energy Co. (NON) 10,200 312,120 Paper and forest products (0.2%) International Paper Co. (S) 2,731 95,858 Personal products (0.4%) Avon Products, Inc. 13,100 253,616 Pharmaceuticals (5.5%) Abbott Laboratories (S) 5,755 352,724 Auxilium Pharmaceuticals, Inc. (NON) 4,339 80,575 Johnson & Johnson 15,063 993,555 Merck & Co., Inc. 17,235 661,824 Pfizer, Inc. 47,318 1,072,226 Watson Pharmaceuticals, Inc. (NON) 1,400 93,884 Professional services (0.2%) Dun & Bradstreet Corp. (The) (S) 212 17,963 Equifax, Inc. 500 22,130 Nielsen Holdings NV (NON) 1,600 48,224 Robert Half International, Inc. 652 19,756 Real estate investment trusts (REITs) (1.8%) American Capital Agency Corp. 300 8,862 American Tower REIT, Inc. Class A 4,900 308,798 Digital Realty Trust, Inc. 2,000 147,940 MFA Financial, Inc. 5,491 41,018 Prologis, Inc. 7,531 271,267 Simon Property Group, Inc. 1,848 269,217 Road and rail (0.1%) Hertz Global Holdings, Inc. (NON) 5,300 79,712 Semiconductors and semiconductor equipment (2.2%) Advanced Micro Devices, Inc. (NON) (S) 39,335 315,467 Broadcom Corp. Class A (NON) 1,200 47,160 Cymer, Inc. (NON) 1,600 80,000 First Solar, Inc. (NON) (S) 1,136 28,457 Intel Corp. 7,800 219,258 Texas Instruments, Inc. (S) 15,319 514,872 Xilinx, Inc. (S) 2,200 80,146 Software (3.7%) Adobe Systems, Inc. (NON) (S) 4,300 147,533 Electronic Arts, Inc. (NON) 800 13,184 Microsoft Corp. 37,595 1,212,439 Oracle Corp. 25,968 757,227 Salesforce.com, Inc. (NON) 300 46,353 Specialty retail (2.1%) AutoZone, Inc. (NON) 100 37,180 Bed Bath & Beyond, Inc. (NON) 5,400 355,158 Best Buy Co., Inc. (S) 3,700 87,616 Dick's Sporting Goods, Inc. 300 14,424 Limited Brands, Inc. 866 41,568 Lowe's Cos., Inc. 9,500 298,110 Office Depot, Inc. (NON) (S) 4,000 13,800 O'Reilly Automotive, Inc. (NON) 700 63,945 Rent-A-Center, Inc. 200 7,550 Staples, Inc. 2,600 42,068 TJX Cos., Inc. (The) 7,500 297,825 Textiles, apparel, and luxury goods (0.7%) Coach, Inc. 3,432 265,225 Hanesbrands, Inc. (NON) (S) 2,859 84,455 NIKE, Inc. Class B 800 86,752 Tobacco (2.8%) Altria Group, Inc. 7,731 238,656 Lorillard, Inc. 2,300 297,804 Philip Morris International, Inc. 12,297 1,089,638 Trading companies and distributors (0.2%) WESCO International, Inc. (NON) (S) 1,800 117,558 Total common stocks (cost $49,773,257) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value Nielsen Holdings NV $3.125 cv. pfd. 854 $49,585 Total convertible preferred stocks (cost $50,118) SHORT-TERM INVESTMENTS (16.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 9,643,100 $9,643,100 U.S. Treasury Bills with effective yields ranging from 0.156% to 0.158%, February 7, 2013 $43,000 42,938 Total short-term investments (cost $9,686,040) TOTAL INVESTMENTS Total investments (cost $59,509,415) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $528,333) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Credit Suisse AG Euro Sell 4/18/12 $528,579 $528,333 $(246) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund appreciation Goldman Sachs International baskets 136 4/9/12 (1 month USD-LIBOR-BBA plus 40 bps) A basket (GSCBPBAT) of common stocks $1,998 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $58,839,285. (b) The aggregate identified cost on a tax basis is $60,497,089, resulting in gross unrealized appreciation and depreciation of $9,315,856 and $1,646,235, respectively, or net unrealized appreciation of $7,669,621. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $9,414,805. The fund received cash collateral of $9,643,100, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $77 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,457,452 and $1,511,749, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $246 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $7,621,822 $— $— Consumer staples 5,396,871 — — Energy 6,444,707 — — Financials 8,504,972 — — Health care 6,808,615 — — Industrials 6,495,316 — — Information technology 11,633,836 — — Materials 1,962,914 — — Telecommunication services 1,568,695 — — Utilities 1,993,339 — — Total common stocks — — Convertible preferred stocks — 49,585 — Short-term investments — 9,686,038 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(246) $— Total return swap contracts — 1,998 — Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $— $246 Equity contracts 1,998 — Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (95.3%) (a) Shares Value Aerospace and defense (0.3%) Innovative Solutions & Support, Inc. (NON) 141,231 $622,829 Auto components (1.4%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 154,400 1,808,024 Modine Manufacturing Co. (NON) 22,236 196,344 Stoneridge, Inc. (NON) 144,321 1,427,335 Building products (0.5%) NCI Building Systems, Inc. (NON) 105,600 1,215,456 Capital markets (1.0%) Cowen Group, Inc. Class A (NON) (S) 394,415 1,068,865 Horizon Technology Finance Corp. 75,406 1,252,494 Chemicals (3.1%) Cabot Corp. 19,300 823,724 HB Fuller Co. (S) 32,600 1,070,258 Innophos Holdings, Inc. 26,800 1,343,216 Minerals Technologies, Inc. 18,500 1,210,085 RPM International, Inc. (S) 58,539 1,533,136 Tronox, Inc. (NON) 8,100 1,411,425 Commercial banks (7.9%) Bancorp, Inc. (The) (NON) 204,785 2,056,041 Citizens Republic Bancorp, Inc. (NON) 131,500 2,052,715 Financial Institutions, Inc. 104,900 1,696,233 First Citizens BancShares, Inc. Class A 7,948 1,452,020 First of Long Island Corp. (The) 48,190 1,277,035 Investors Bancorp, Inc. (NON) 31,871 478,702 Lakeland Financial Corp. 22,000 572,660 Metro Bancorp, Inc. (NON) 141,881 1,658,589 Oriental Financial Group (Puerto Rico) (S) 101,500 1,228,150 Popular, Inc. (Puerto Rico) (NON) (S) 631,200 1,293,960 PrivateBancorp, Inc. 115,000 1,744,550 State Bank Financial Corp. (NON) 86,000 1,505,860 Western Alliance Bancorp (NON) (S) 220,400 1,866,788 Commercial services and supplies (3.1%) ACCO Brands Corp. (NON) 79,627 988,171 Deluxe Corp. 81,900 1,918,098 Ennis Inc. (S) 69,106 1,093,257 McGrath Rentcorp 36,700 1,178,437 Portfolio Recovery Associates, Inc. (NON) 17,100 1,226,412 SYKES Enterprises, Inc. (NON) 72,000 1,137,600 Communications equipment (2.6%) Ceragon Networks, Ltd. (Israel) (NON) (S) 132,507 1,257,491 Emulex Corp. (NON) 189,900 1,971,162 Extreme Networks (NON) (S) 447,800 1,715,074 Oplink Communications, Inc. (NON) 79,442 1,358,458 Computers and peripherals (1.7%) BancTec, Inc. 144A (F) (NON) 152,299 533,047 Datalink Corp. (NON) 101,763 968,784 Electronics for Imaging, Inc. (NON) 103,500 1,720,170 SMART Technologies, Inc. Class A (Canada) (NON) 258,400 767,448 Construction and engineering (1.9%) EMCOR Group, Inc. 48,100 1,333,332 Great Lakes Dredge & Dock Corp. 145,996 1,054,091 Orion Marine Group, Inc. (NON) 99,900 722,277 Tutor Perini Corp. (NON) 77,600 1,209,008 UniTek Global Services, Inc. (NON) 69,117 232,924 Containers and packaging (0.5%) Rock-Tenn Co. Class A 16,500 1,114,740 Distributors (0.8%) Core-Mark Holding Co., Inc. 16,769 686,523 VOXX International Corp. (NON) 95,500 1,294,980 Diversified consumer services (0.9%) Corinthian Colleges, Inc. (NON) 246,000 1,018,440 Steiner Leisure, Ltd. (Bahamas) (NON) 22,000 1,074,260 Diversified financial services (0.9%) Gain Capital Holdings, Inc. 154,646 776,323 NewStar Financial, Inc. (NON) 136,200 1,514,544 Diversified telecommunication services (0.6%) Cogent Communications Group, Inc. (NON) 81,200 1,549,296 Electric utilities (2.8%) NV Energy, Inc. 142,100 2,290,652 UIL Holdings Corp. (S) 61,438 2,135,585 UniSource Energy Corp. 62,534 2,286,868 Electrical equipment (0.5%) General Cable Corp. (NON) 42,000 1,221,360 Electronic equipment, instruments, and components (1.1%) Electro Scientific Industries, Inc. 92,889 1,394,264 TTM Technologies, Inc. (NON) 108,254 1,243,838 Energy equipment and services (1.3%) Key Energy Services, Inc. (NON) (S) 77,700 1,200,465 Pioneer Drilling Co. (NON) 74,496 655,565 Tidewater, Inc. 24,036 1,298,425 Food and staples retail (2.4%) Harris Teeter Supermarkets, Inc. 27,393 1,098,459 Roundy's, Inc. (NON) 142,602 1,525,841 Spartan Stores, Inc. (S) 83,959 1,521,337 Weis Markets, Inc. 36,143 1,575,835 Food products (1.0%) Post Holdings, Inc. 52,800 1,738,704 Sanderson Farms, Inc. 12,500 662,875 Gas utilities (1.0%) Southwest Gas Corp. 55,431 2,369,121 Health-care equipment and supplies (1.0%) Cutera, Inc. (NON) (S) 111,853 956,343 Palomar Medical Technologies, Inc. (NON) 92,267 861,774 Syneron Medical, Ltd. (Israel) (NON) 65,100 697,872 Health-care providers and services (4.7%) Addus HomeCare Corp. (NON) 146,986 727,581 Ensign Group, Inc. (The) 56,800 1,542,688 Kindred Healthcare, Inc. (NON) (S) 129,578 1,119,554 LHC Group, Inc. (NON) 60,600 1,122,918 Metropolitan Health Networks, Inc. (NON) 203,943 1,910,946 MModal, Inc. (NON) 151,385 1,597,112 Providence Service Corp. (The) (NON) 77,500 1,202,025 Triple-S Management Corp. Class B (Puerto Rico) (NON) (S) 84,100 1,942,710 Hotels, restaurants, and leisure (3.2%) DineEquity, Inc. (NON) 27,200 1,349,120 Jack in the Box, Inc. (NON) (S) 51,000 1,222,470 Marriott Vacations Worldwide Corp. (NON) 56,699 1,616,488 Morgans Hotel Group Co. (NON) 147,600 730,620 Pinnacle Entertainment, Inc. (NON) 122,600 1,411,126 WMS Industries, Inc. (NON) (S) 59,200 1,404,816 Household durables (1.7%) La-Z-Boy, Inc. (NON) (S) 109,800 1,642,608 M/I Homes, Inc. (NON) 82,044 1,014,064 Newell Rubbermaid, Inc. 76,888 1,369,375 Household products (0.8%) Spectrum Brands Holdings, Inc. (NON) 54,100 1,891,336 Insurance (6.0%) Allied World Assurance Co. Holdings AG 27,800 1,909,026 American Equity Investment Life Holding Co. 94,476 1,206,459 American Financial Group, Inc. 31,443 1,213,071 Amtrust Financial Services, Inc. (S) 46,200 1,241,856 Arch Capital Group, Ltd. (NON) 58,138 2,165,059 Employers Holdings, Inc. 58,311 1,032,688 Hanover Insurance Group, Inc. (The) 45,090 1,854,101 Reinsurance Group of America, Inc. Class A 34,295 2,039,524 Validus Holdings, Ltd. 57,954 1,793,676 Internet and catalog retail (—%) CafePress, Inc. (NON) 524 9,956 Internet software and services (2.5%) Earthlink, Inc. 213,000 1,701,870 Perficient, Inc. (NON) 131,500 1,579,315 Stamps.com, Inc. (NON) (S) 18,969 528,856 Web.com Group, Inc. (NON) 146,586 2,115,236 IT Services (1.1%) Alliance Data Systems Corp. (NON) 9,698 1,221,560 Ciber, Inc. (NON) 334,900 1,419,976 Leisure equipment and products (1.1%) Arctic Cat, Inc. (NON) (S) 28,920 1,238,644 Brunswick Corp. (S) 56,600 1,457,450 Machinery (3.5%) American Railcar Industries, Inc. (NON) 39,512 928,927 Columbus McKinnon Corp. (NON) 93,191 1,518,081 Commercial Vehicle Group, Inc. (NON) 101,500 1,239,315 EnPro Industries, Inc. (NON) (S) 33,900 1,393,290 Greenbrier Companies, Inc. (NON) (S) 55,653 1,101,373 Manitowoc Co., Inc. (The) 91,500 1,268,190 NN, Inc. (NON) 120,500 983,280 Multiline retail (0.9%) Fred's, Inc. 87,500 1,278,375 Gordmans Stores, Inc. (NON) 40,838 897,211 Multi-utilities (1.6%) Avista Corp. 92,431 2,364,385 CMS Energy Corp. (S) 68,000 1,496,000 Oil, gas, and consumable fuels (2.5%) Energen Corp. 26,793 1,316,876 Energy Partners, Ltd. (NON) 73,200 1,215,852 Rex Energy Corp. (NON) 51,705 552,209 Scorpio Tankers, Inc. (Monaco) (NON) 132,224 933,501 SM Energy Co. 11,001 778,541 Swift Energy Co. (NON) (S) 43,300 1,256,999 Paper and forest products (1.3%) Buckeye Technologies, Inc. (S) 28,100 954,557 Domtar Corp. (Canada) 12,300 1,173,174 Louisiana-Pacific Corp. (NON) (S) 110,125 1,029,669 Pharmaceuticals (0.6%) Medicines Co. (The) (NON) 72,238 1,449,817 Real estate investment trusts (REITs) (8.2%) American Assets Trust, Inc. 83,720 1,908,816 American Capital Agency Corp. 40,200 1,187,508 Campus Crest Communities, Inc. 97,506 1,136,920 Colony Financial, Inc. 72,400 1,185,912 Entertainment Properties Trust (S) 30,000 1,391,400 Government Properties Income Trust 44,900 1,082,539 LaSalle Hotel Properties (S) 50,393 1,418,059 MFA Financial, Inc. 239,181 1,786,682 National Health Investors, Inc. (S) 25,800 1,258,524 One Liberty Properties, Inc. 72,388 1,324,700 PS Business Parks, Inc. 29,700 1,946,538 Summit Hotel Properties, Inc. 245,910 1,863,998 Taubman Centers, Inc. 20,746 1,513,421 Winthrop Realty Trust 62,030 718,928 Road and rail (1.1%) Quality Distribution, Inc. (NON) 68,788 947,899 Saia, Inc. (NON) 94,000 1,598,940 Semiconductors and semiconductor equipment (3.1%) Advanced Energy Industries, Inc. (NON) 138,000 1,810,560 Integrated Silicon Solutions, Inc. (NON) 116,400 1,299,024 Nova Measuring Instruments, Ltd. (Israel) (NON) 170,200 1,524,992 PMC - Sierra, Inc. (NON) 175,900 1,271,757 RF Micro Devices, Inc. (NON) (S) 310,400 1,545,792 Software (1.8%) Actuate Corp. (NON) 271,200 1,703,136 Mentor Graphics Corp. (NON) 103,800 1,542,468 TeleCommunication Systems, Inc. Class A (NON) (S) 402,700 1,119,506 Specialty retail (4.6%) Aaron's, Inc. 42,200 1,092,980 American Eagle Outfitters, Inc. 91,900 1,579,761 Ascena Retail Group, Inc. (NON) 27,336 1,211,532 Express, Inc. (NON) 65,869 1,645,408 Haverty Furniture Cos., Inc. 9,873 109,590 Lithia Motors, Inc. Class A (S) 61,100 1,600,820 Pier 1 Imports, Inc. (NON) (S) 65,146 1,184,354 Sonic Automotive, Inc. Class A 88,000 1,576,080 Stage Stores, Inc. 67,935 1,103,264 Textiles, apparel, and luxury goods (1.1%) G-III Apparel Group, Ltd. (NON) (S) 45,200 1,284,584 PVH Corp. 13,943 1,245,528 Thrifts and mortgage finance (4.6%) Berkshire Hills Bancorp, Inc. 68,800 1,576,896 BofI Holding, Inc. (NON) (S) 63,993 1,093,000 Brookline Bancorp, Inc. 128,500 1,204,045 Capitol Federal Financial, Inc. 102,200 1,212,092 HomeStreet, Inc. (NON) 29,236 812,761 MGIC Investment Corp. (NON) 181,100 898,256 Rockville Financial, Inc. 109,300 1,273,345 United Financial Bancorp, Inc. 87,988 1,391,970 Walker & Dunlop, Inc. (NON) 122,018 1,537,427 Trading companies and distributors (1.0%) DXP Enterprises, Inc. (NON) 27,239 1,184,624 H&E Equipment Services, Inc. (NON) 61,334 1,160,439 Total common stocks (cost $196,442,586) INVESTMENT COMPANIES (1.0%) (a) Shares Value Hercules Technology Growth Capital, Inc. 152,856 $1,693,644 New Mountain Finance Corp. 51,170 703,076 Total investment Companies (cost $1,963,610) SHORT-TERM INVESTMENTS (17.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 33,513,950 $33,513,950 Putnam Money Market Liquidity Fund 0.11% (e) 7,420,828 7,420,828 Total short-term investments (cost $40,934,778) TOTAL INVESTMENTS Total investments (cost $239,340,974) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012, through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $239,972,784. (b) The aggregate identified cost on a tax basis is $241,779,703, resulting in gross unrealized appreciation and depreciation of $44,391,493 and $14,081,397, respectively, or net unrealized appreciation of $30,310,096. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $32,463,959. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $33,513,950, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,091 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $22,630,637 and $21,435,775, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $37,782,130 $— $— Consumer staples 10,014,387 — — Energy 9,208,433 — — Financials 68,674,726 — — Health care 15,131,340 — — Industrials 28,477,610 — — Information technology 32,780,737 533,047 — Materials 11,663,984 — — Telecommunication services 1,549,296 — — Utilities 12,942,611 — — Total common stocks — Investment companies 2,396,720 — — Short-term investments 7,420,828 33,513,950 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	March 31, 2012 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 3/31/12 (Unaudited) COMMON STOCKS (94.7%) (a) Shares Value Aerospace and defense (4.0%) Embraer SA ADR (Brazil) 154,652 $4,945,771 General Dynamics Corp. 12,500 917,250 Honeywell International, Inc. 180,000 10,989,000 L-3 Communications Holdings, Inc. 12,900 912,933 Northrop Grumman Corp. 14,700 897,876 Precision Castparts Corp. 41,900 7,244,510 United Technologies Corp. 128,800 10,682,672 Air freight and logistics (0.2%) FedEx Corp. 19,600 1,802,416 Auto components (1.7%) Allison Transmission Holdings, Inc. (NON) 39,840 951,379 Goodyear Tire & Rubber Co. (The) (NON) 348,200 3,906,804 Johnson Controls, Inc. 147,651 4,795,704 Tenneco Automotive, Inc. (NON) (S) 11,143 413,962 TRW Automotive Holdings Corp. (NON) 77,400 3,595,230 Valeo SA (France) 26,643 1,397,187 Automobiles (2.3%) Brilliance China Automotive Holdings, Inc. (China) (NON) 720,000 778,824 Fiat SpA (Italy) (S) 1,308,676 7,693,638 Ford Motor Co. 143,700 1,794,813 General Motors Co. (NON) 36,900 946,485 Nissan Motor Co., Ltd. (Japan) 443,700 4,722,722 Porsche Automobil Holding SE (Preference) (Germany) 38,484 2,271,180 Tesla Motors, Inc. (NON) 40,500 1,508,220 Volkswagen AG (Preference) (Germany) 7,311 1,285,627 Beverages (0.3%) Coca-Cola Enterprises, Inc. 93,900 2,685,540 Biotechnology (1.3%) Celgene Corp. (NON) 38,900 3,015,528 Cubist Pharmaceuticals, Inc. (NON) 57,800 2,499,850 Dendreon Corp. (NON) (S) 297,800 3,173,059 Human Genome Sciences, Inc. (NON) (S) 267,600 2,205,024 United Therapeutics Corp. (NON) (S) 17,200 810,636 Building products (1.0%) Fortune Brands Home & Security, Inc. (NON) 140,698 3,105,205 Owens Corning, Inc. (NON) (S) 166,700 6,006,201 Capital markets (2.7%) Blackstone Group LP (The) 238,437 3,800,686 Charles Schwab Corp. (The) 332,700 4,780,899 Goldman Sachs Group, Inc. (The) 38,066 4,734,268 KKR & Co. LP 296,590 4,398,430 State Street Corp. 150,497 6,847,614 Chemicals (2.3%) Celanese Corp. Ser. A 108,600 5,015,148 CF Industries Holdings, Inc. 5,000 913,250 Dow Chemical Co. (The) 154,600 5,355,344 LyondellBasell Industries NV Class A (Netherlands) 111,400 4,862,610 Monsanto Co. 42,400 3,381,824 Potash Corp. of Saskatchewan, Inc. (Canada) 33,400 1,526,046 Commercial banks (0.8%) China Construction Bank Corp. (China) 1,253,000 968,122 Industrial and Commercial Bank of China, Ltd. (China) 1,620,000 1,045,155 Wells Fargo & Co. 152,700 5,213,178 Communications equipment (4.9%) Alcatel-Lucent ADR (France) (NON) 786,000 1,784,220 Cisco Systems, Inc. 352,493 7,455,227 Juniper Networks, Inc. (NON) 128,700 2,944,656 Polycom, Inc. (NON) 268,500 5,120,295 Qualcomm, Inc. 393,391 26,758,456 Telefonaktiebolaget LM Ericsson ADR (Sweden) (S) 96,100 990,791 Computers and peripherals (10.8%) Apple, Inc. (NON) 132,700 79,549,669 EMC Corp. (NON) 252,000 7,529,760 Gemalto NV (Netherlands) 31,729 2,094,266 Hewlett-Packard Co. 119,700 2,852,451 NetApp, Inc. (NON) (S) 36,400 1,629,628 SanDisk Corp. (NON) 79,100 3,922,569 Western Digital Corp. (NON) 32,814 1,358,171 Construction and engineering (0.1%) Fluor Corp. 16,900 1,014,676 Construction materials (0.3%) BBMG Corp. (China) 1,828,000 1,537,153 China Shanshui Cement Group, Ltd. (China) 1,522,000 1,201,442 Consumer finance (0.9%) Capital One Financial Corp. 141,300 7,876,062 Diversified financial services (2.0%) Citigroup, Inc. 222,000 8,114,100 JPMorgan Chase & Co. 216,400 9,950,072 Diversified telecommunication services (0.5%) CenturyLink, Inc. 80,200 3,099,730 Verizon Communications, Inc. 47,100 1,800,633 Electronic equipment, instruments, and components (1.2%) Corning, Inc. 134,900 1,899,392 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 215,166 2,280,760 KEMET Corp. (NON) 216,535 2,026,768 TE Connectivity, Ltd. (Switzerland) 125,900 4,626,825 Energy equipment and services (5.2%) Baker Hughes, Inc. (S) 129,000 5,410,260 Cameron International Corp. (NON) 232,100 12,261,843 Ensco International PLC ADR (United Kingdom) 24,200 1,280,906 Halliburton Co. (S) 362,379 12,027,359 National Oilwell Varco, Inc. 69,000 5,483,430 Noble Corp. (Switzerland) 68,600 2,570,442 Schlumberger, Ltd. 121,225 8,477,264 Food products (0.9%) Mead Johnson Nutrition Co. Class A 22,699 1,872,214 Post Holdings, Inc. 65,700 2,163,501 Sara Lee Corp. 132,900 2,861,337 Zhongpin, Inc. (China) (NON) 118,635 1,334,644 Health-care equipment and supplies (1.6%) Baxter International, Inc. 53,300 3,186,274 China Medical Technologies, Inc. ADR (China) (NON) (S) 188,600 599,748 Covidien PLC (Ireland) 103,600 5,664,848 St. Jude Medical, Inc. 10,800 478,548 Stryker Corp. (S) 68,300 3,789,284 Zimmer Holdings, Inc. (NON) 10,335 661,701 Health-care providers and services (1.8%) Aetna, Inc. 114,800 5,758,368 CIGNA Corp. 45,000 2,216,250 Express Scripts Holding Co. (NON) 154,140 8,351,305 Hotels, restaurants, and leisure (1.9%) Carnival Corp. (S) 114,364 3,668,797 Home Inns & Hotels Management, Inc. ADR (China) (NON) (S) 46,400 1,183,664 Las Vegas Sands Corp. 50,600 2,913,042 Sands China, Ltd. (Hong Kong) 939,200 3,670,663 Starbucks Corp. 99,800 5,577,822 Household durables (0.6%) Jarden Corp. 43,413 1,746,505 Lennar Corp. 59,700 1,622,646 Skyworth Digital Holdings, Ltd. (China) 2,936,445 1,372,639 SodaStream International, Ltd. (Israel) (NON) (S) 34,088 1,148,084 Independent power producers and energy traders (0.1%) AES Corp. (The) (NON) 90,200 1,178,914 Industrial conglomerates (1.6%) General Electric Co. 256,400 5,145,948 Tyco International, Ltd. 160,600 9,022,508 Insurance (2.5%) Aflac, Inc. 207,054 9,522,413 Assured Guaranty, Ltd. (Bermuda) 402,927 6,656,354 Hartford Financial Services Group, Inc. (The) 185,524 3,910,846 MetLife, Inc. 73,000 2,726,550 Internet and catalog retail (0.9%) Amazon.com, Inc. (NON) 9,900 2,004,849 HomeAway, Inc. (NON) (S) 37,600 953,912 Priceline.com, Inc. (NON) 7,903 5,670,403 Internet software and services (4.2%) Baidu, Inc. ADR (China) (NON) 107,200 15,626,544 eBay, Inc. (NON) 134,600 4,965,394 Google, Inc. Class A (NON) 25,284 16,213,112 Tencent Holdings, Ltd. (China) 43,300 1,207,742 IT Services (2.3%) Accenture PLC Class A 50,000 3,225,000 Unisys Corp. (NON) 718,242 14,163,732 VeriFone Systems, Inc. (NON) (S) 37,600 1,950,312 Visa, Inc. Class A (S) 16,593 1,957,974 Leisure equipment and products (0.7%) Brunswick Corp. (S) 117,300 3,020,475 Hasbro, Inc. 87,000 3,194,640 Life sciences tools and services (0.9%) Sequenom, Inc. (NON) 232,558 946,511 Thermo Fisher Scientific, Inc. (NON) 130,100 7,335,038 Machinery (1.9%) China National Materials Co., Ltd. (China) 3,194,000 1,295,607 Eaton Corp. 61,000 3,039,630 Joy Global, Inc. (S) 61,300 4,505,550 Meritor, Inc. (NON) 273,531 2,207,395 Stanley Black & Decker, Inc. 36,953 2,843,903 Timken Co. 75,330 3,822,244 Media (3.4%) Comcast Corp. Class A 241,415 7,244,864 DIRECTV Class A (NON) 175,785 8,673,232 Liberty Media Corp. - Liberty Capital Class A (NON) 16,947 1,493,878 News Corp. Class A 200,100 3,939,969 Sirius XM Radio, Inc. (NON) 856,200 1,977,822 Time Warner, Inc. 91,500 3,454,125 Walt Disney Co. (The) (S) 90,200 3,948,956 Metals and mining (3.5%) Cliffs Natural Resources, Inc. (S) 111,656 7,733,295 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 150,226 5,714,597 Goldcorp, Inc. (Canada) 72,600 3,271,356 Molycorp, Inc. (NON) (S) 115,649 3,912,406 Newcrest Mining, Ltd. (Australia) 63,571 1,954,428 Rio Tinto PLC (United Kingdom) 116,821 6,439,034 Vedanta Resources PLC (United Kingdom) 144,313 2,834,577 Multiline retail (0.2%) Target Corp. 35,200 2,051,104 Office electronics (0.7%) Xerox Corp. 775,130 6,263,050 Oil, gas, and consumable fuels (4.7%) Alpha Natural Resources, Inc. (NON) 322,543 4,905,879 Apache Corp. 74,830 7,515,925 BG Group PLC (United Kingdom) 177,535 4,111,848 Cabot Oil & Gas Corp. Class A 144,300 4,497,831 Cobalt International Energy, Inc. (NON) 46,600 1,399,398 Hess Corp. 145,500 8,577,225 Marathon Oil Corp. 190,969 6,053,717 Noble Energy, Inc. 26,200 2,561,836 Petroleo Brasileiro SA ADR (Brazil) (S) 52,800 1,402,368 Southwestern Energy Co. (NON) 69,400 2,123,640 Personal products (0.4%) Avon Products, Inc. 208,500 4,036,560 Pharmaceuticals (1.5%) Auxilium Pharmaceuticals, Inc. (NON) 86,300 1,602,591 Elan Corp. PLC ADR (Ireland) (NON) (S) 72,400 1,086,724 Jazz Pharmaceuticals PLC (Ireland) (NON) 45,000 2,181,150 Medicines Co. (The) (NON) 38,317 769,022 Merck & Co., Inc. 28,400 1,090,560 Pfizer, Inc. 68,738 1,557,603 Sanofi CVR (France) (NON) 455,000 614,250 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 44,100 1,987,146 Warner Chilcott PLC Class A (Ireland) (NON) 164,700 2,768,607 Professional services (0.7%) Nielsen Holdings NV (NON) 61,300 1,847,582 Verisk Analytics, Inc. Class A (NON) 95,300 4,476,241 Real estate investment trusts (REITs) (0.3%) American Tower Corp. Class A (R) 25,700 1,619,614 Weyerhaeuser Co. (R) 43,100 944,752 Real estate management and development (1.1%) BR Malls Participacoes SA (Brazil) 233,022 3,036,837 CBRE Group, Inc. (NON) 356,000 7,105,760 Road and rail (0.7%) Hertz Global Holdings, Inc. (NON) 355,897 5,352,691 Localiza Rent a Car SA (Brazil) 55,600 1,023,397 Semiconductors and semiconductor equipment (3.6%) Advanced Micro Devices, Inc. (NON) 1,113,592 8,931,008 First Solar, Inc. (NON) (S) 158,826 3,978,591 Skyworks Solutions, Inc. (NON) 309,600 8,560,440 Spreadtrum Communications, Inc. ADR (China) (S) 96,300 1,588,950 Texas Instruments, Inc. 296,200 9,955,282 Software (4.2%) Facebook, Inc. Class B (F) 24,080 845,208 Longtop Financial Technologies Ltd. ADR (Hong Kong) (F) (NON) 99,123 — Microsoft Corp. 285,100 9,194,475 Oracle Corp. 565,661 16,494,673 Perfect World Co., Ltd. ADR (China) (NON) 129,613 2,097,138 Salesforce.com, Inc. (NON) (S) 48,050 7,424,206 VMware, Inc. Class A (NON) 22,300 2,505,851 Specialty retail (4.1%) Bed Bath & Beyond, Inc. (NON) (S) 56,750 3,732,448 Best Buy Co., Inc. (S) 494,257 11,704,006 Cia Hering (Brazil) 134,600 3,476,617 hhgregg, Inc. (NON) (S) 104,044 1,184,021 Lowe's Cos., Inc. 162,700 5,105,526 Office Depot, Inc. (NON) (S) 1,421,536 4,904,299 OfficeMax, Inc. (NON) (S) 464,089 2,654,589 Rent-A-Center, Inc. 24,100 909,775 Staples, Inc. 250,200 4,048,236 Textiles, apparel, and luxury goods (0.2%) Coach, Inc. 23,600 1,831,971 Tobacco (0.8%) Lorillard, Inc. 28,400 3,677,232 Philip Morris International, Inc. 41,531 3,680,062 Trading companies and distributors (0.1%) WESCO International, Inc. (NON) 14,000 914,340 Total common stocks (cost $678,877,663) WARRANTS (3.3%) (a) (NON) Expiration date Strike Price Warrants Value Bank of America Corp. (W) 10/28/18 $30.79 4,140,161 $4,347,169 Citigroup, Inc. 01/04/19 106.10 8,203,160 3,527,359 Ford Motor Co. 01/01/13 9.20 762,102 2,652,115 General Motors Co. 07/10/16 10.00 80,810 1,343,870 Hartford Financial Services Group, Inc. (The) (W) 06/26/19 9.68 199,172 2,652,971 JPMorgan Chase & Co. (W) 10/28/18 42.42 539,101 7,213,171 Wells Fargo & Co. (W) 10/28/18 34.01 788,400 7,931,304 Total warrants (cost $29,492,535) PURCHASED OPTIONS OUTSTANDING (1.5%) (a) Expiration date/ Contract strike price amount Value Advanced Micro Devices, Inc. (Call) Jul-12/$10.00 $981,984 $178,221 Advanced Micro Devices, Inc. (Call) Jul-12/8.00 384,255 56,485 Aflac, Inc. (Call) June-12/52.50 150,396 42,726 Aflac, Inc. (Call) May-12/50.00 129,841 24,449 Aflac, Inc. (Call) May-12/55.00 157,664 8,377 Amazon.com, Inc. (Call) May-12/205.00 67,076 148,473 Amazon.com, Inc. (Call) May-12/225.00 23,300 75,329 Apple, Inc. (Call) Jul-12/495.00 35,404 4,072,299 Apple, Inc. (Call) Jul-12/550.00 29,648 2,147,405 Baker Hughes, Inc. (Call) Jul-12/50.00 73,577 42,748 Baker Hughes, Inc. (Call) Jul-12/60.00 160,531 7,749 Best Buy Co., Inc. (Call) Jun-12/20.00 180,707 713,715 Best Buy Co., Inc. (Call) Jun-12/27.00 441,690 34,010 Best Buy Co., Inc. (Call) Jun-12/30.00 276,211 23,028 Best Buy Co., Inc. (Call) Jun-12/30.00 169,902 15,190 DIRECTV (Call) Dec-12/55.00 378,668 487,322 DIRECTV (Call) Dec-12/50.00 220,875 57,759 Energy Select Sector SPDR Fund (Call) Jun-12/80.00 220,946 37,804 Energy Select Sector SPDR Fund (Call) Jun-12/85.00 265,135 6,671 Hartfod Financial Services Group, Inc. (The) (Call) Jun-12/14.00 70,295 503,504 Hess Corp. (Call) May-12/63.00 40,991 44,937 Hess Corp. (Call) Apr-12/63.00 60,644 24,015 Hewlett-Packard Co. (Call) Apr-12/30.00 210,471 4,209 iShares FTSE China 25 Index Fund (Call) Apr-12/40.00 552,471 126,588 iShares FTSE China 25 Index Fund (Call) Apr-12/41.00 737,202 88,811 JPMorgan Chase & Co. (Call) Jun-12/41.00 154,377 832,401 JPMorgan Chase & Co. (Call) Jun-12/45.00 235,750 583,953 Skyworks Solutions Inc. (Call) Jan-13/30.00 221,368 744,182 SPDR S&P rust (Call) Apr-12/144.00 1,847,669 720,591 SPDR S&P rust (Put) Apr-12/135.00 490,657 236,638 SPDR S&P rust (Put) Apr-12/140.00 327,406 136,790 SPDR S&P rust (Put) Apr-12/120.00 121,083 4,795 SPDR S&P rust (Put) Apr-12/125.00 103,983 2,875 SPDR S&P rust (Put) Apr-12/136.00 1,325,419 477,151 SPDR S&P rust (Put) Apr-12/135.00 654,391 165,713 Xerox Corp. (Call) Jul-12/6.00 431,815 913,498 Total purchased options outstanding (cost $8,311,283) INVESTMENT COMPANIES (0.4%) (a) Shares Value iShares Dow Jones US Home Construction Index Fund (S) 63,900 $940,608 SPDR S&P Homebuilders ETF (S) 127,300 2,715,309 Total investment Companies (cost $2,784,811) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Unisys Corp. Ser. A, 6.25% cv. pfd. 33,610 $2,058,613 Total convertible preferred stocks (cost $2,631,534) U.S. TREASURY OBLIGATIONS (0.3%) (a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, April 15, 2012 (i) $2,310,121 $2,337,060 Total U.S. treasury Obligations (cost $2,337,060) SHORT-TERM INVESTMENTS (10.5%) (a) Principal amount/shares Value U.S. Treasury bills with effective yields ranging from 0.075% to 0.109%, July 26, 2012 $5,810,000 $5,808,472 U.S. Treasury bills with effective yields ranging from 0.073% to 0.080%, June 28, 2012 1,594,000 1,593,731 U.S. Treasury bills with effective yields ranging from 0.088% to 0.125%, May 3, 2012 1,730,000 1,729,840 U.S. Treasury bills zero%, April 19, 2012 (i) 202,000 202,000 Putnam Cash Collateral Pool, LLC 0.20% (d) 82,301,119 82,301,119 Putnam Money Market Liquidity Fund 0.11% (e) 83,093 83,093 SSgA Prime Money Market Fund 0.12% (P) 4,454,600 4,454,600 Total short-term investments (cost $96,172,733) TOTAL INVESTMENTS Total investments (cost $820,607,619) (b) FORWARD CURRENCY CONTRACTS at 3/31/12 (aggregate face value $50,588,700) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Danish Krone Sell 4/18/12 $2,205,678 $2,186,089 $(19,589) Credit Suisse AG Euro Sell 4/18/12 27,457,024 27,444,268 (12,756) Japanese Yen Sell 4/18/12 1,665,977 1,699,151 33,174 UBS AG British Pound Sell 4/18/12 13,576,208 13,531,507 (44,701) Canadian Dollar Sell 4/18/12 5,661,355 5,727,685 66,331 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $2,291,899) (Unaudited) Contract Expiration date/ amount strike price Value Advanced Micro Devices, Inc. (Call) $981,984 Jul-12/$11.00 $83,418 Aflac, Inc. (Call) 150,396 Jun-12/57.50 6,787 Aflac, Inc. (Call) 157,664 May-12/60.00 4,057 Amazon.com, Inc. (Call) 23,300 May-12/250.00 14,330 Apple, Inc. (Call) 35,404 Jul-12/515.00 3,486,622 Apple, Inc. (Call) 29,648 Jul-12/575.00 1,674,814 Baker Hughes, Inc. (Call) 160,531 Jul-12/65.00 5,194 Best Buy Co., Inc. (Call) 276,211 Jun-12/33.00 5,331 Best Buy Co., Inc. (Call) 169,902 Jun-12/33.00 4,790 DIRECTV (Call) 378,668 Dec-12/60.00 149,051 Energy Select Sector SPDR Fund (Call) 265,135 Jun-12/90.00 1,018 Hess Corp. (Call) 40,991 May-12/72.00 4,391 Hess Corp. (Call) 60,644 Apr-12/72.00 1,434 iShares FTSE China 25 Index Fund (Call) 1,289,673 May-12/42.00 79,173 JPMorgan Chase & Co. (Call) 154,377 Jun-12/45.00 382,392 JPMorgan Chase & Co. (Call) 235,750 Jun-12/48.00 243,664 Skyworks Solutions Inc. (Call) 221,368 Jan-13/35.00 403,607 SPDR S&P rust (Call) 1,847,669 Apr-12/146.00 235,726 SPDR S&P rust (Put) 1,325,419 Apr-12/135.00 344,609 SPDR S&P rust (Put) 490,657 Apr-12/134.00 195,786 SPDR S&P rust (Put) 654,391 Apr-12/134.00 126,680 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Barclay's Bank, PLC baskets 89,466 $— 1/25/13 (3 month USD-LIBOR-BBA) A basket (BCSU115) of common stocks $(119,108) baskets 69,401 — 1/25/13 (3 month USD-LIBOR-BBA) A basket (BCSU116) of common stocks (128,600) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2012 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $912,608,742. (b) The aggregate identified cost on a tax basis is $850,982,733, resulting in gross unrealized appreciation and depreciation of $194,734,409 and $33,595,456, respectively, or net unrealized appreciation of $161,138,953. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $79,466,369. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $82,301,119, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $3,712 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $121,043,159 and $131,204,536, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (P) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $417,569 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 13,100,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 10,200,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts: The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $15,400,000 on total return swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $749,769 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $146,145,354 $— $— Consumer staples 22,311,090 — — Energy 90,661,171 — — Financials 93,251,712 — — Health care 64,349,625 — — Industrials 94,015,546 — — Information technology 291,127,378 — 845,208 Materials 55,652,510 — — Telecommunication services 4,900,363 — — Utilities 1,178,914 — — Total common stocks — Convertible preferred stocks $— $2,058,613 $— Investment Companies 3,655,917 — — Purchased options outstanding — 13,790,411 — U.S. Treasury Obligations — 2,337,060 — Warrants 29,667,959 — — Short-term investments 4,537,693 91,635,162 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $22,459 $— Written options — (7,452,874) — Total return swap contracts — (247,708) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $99,505 $77,046 Equity contracts 43,458,370 7,700,582 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2012
